Exhibit 10.2

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

POLYONE CORPORATION

as US Borrower

POLYONE CANADA INC.

as Canadian Borrower

THE OTHER LOAN PARTIES PARTY HERETO

THE LENDERS THAT ARE SIGNATORIES HERETO

as Lenders

WELLS FARGO CAPITAL FINANCE, LLC

as Administrative Agent

BANK OF AMERICA, N.A. and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents

PNC BANK, NATIONAL ASSOCIATION and

KEYBANK NATIONAL ASSOCIATION

as Documentation Agents

and

WELLS FARGO CAPITAL FINANCE, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Bookrunners

Dated as of March 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS AND CONSTRUCTION

     1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      1   

1.3.

  Code      2   

1.4.

  Construction      2   

1.5.

  Time References      3   

1.6.

  Schedules and Exhibits      4   

1.7.

  Effect of Amendment and Restatement; No Novation      4   

2. LOANS AND TERMS OF PAYMENT

     4   

2.1.

  Revolving Loans      4   

2.2.

  Borrowing Procedures and Settlements      7   

2.3.

  Payments; Reductions of Commitments; Prepayments      15   

2.4.

  Interest Rates: Rates, Payments, and Calculations      21   

2.5.

  Crediting Payments      23   

2.6.

  Designated Account      23   

2.7.

  Maintenance of Loan Account; Statements of Obligations      23   

2.8.

  Fees      24   

2.9.

  Letters of Credit      24   

2.10.

  LIBOR Option      31   

2.11.

  Capital Requirements      33   

2.12.

  Increase in US Maximum Credit or Canadian Maximum Credit      34   

2.13.

  Defaulting Lenders      37   

2.14.

  Joint and Several Liability of Borrowers      41   

2.15.

  BA Rate Option      43   

3. CONDITIONS; TERM OF AGREEMENT

     45   

3.1.

  Conditions Precedent to the Initial Extension of Credit      45   

3.2.

  Conditions Precedent to all Extensions of Credit      45   

3.3.

  Maturity      46   

3.4.

  Effect of Maturity      46   

3.5.

  Early Termination by Borrowers      47   

3.6.

  Certain Funds      47   

4. REPRESENTATIONS AND WARRANTIES

     47   

4.1.

  Due Organization and Qualification; Subsidiaries      48   

4.2.

  Due Authorization; No Conflict      48   

4.3.

  Governmental Authorization; Other Consents      49   

4.4.

  Binding Obligations; Perfected Liens      49   

4.5.

  Title to Assets; No Encumbrances      49   

4.6.

  Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number      50   

4.7.

  Litigation      50   

4.8.

  Compliance with Laws      51   

4.9.

  Financial Statements; No Material Adverse Effect      51   

 

-i-



--------------------------------------------------------------------------------

4.10.

  Solvency      51   

4.11.

  Employee Benefits      51   

4.12.

  Environmental Condition      52   

4.13.

  Reserved      53   

4.14.

  Reserved      53   

4.15.

  Reserved      53   

4.16.

  Complete Disclosure      53   

4.17.

  Reserved      54   

4.18.

  Patriot Act      54   

4.19.

  Reserved      54   

4.20.

  Taxes      54   

4.21.

  Margin Stock      54   

4.22.

  Investment Company Act      55   

4.23.

  OFAC      55   

4.24.

  Employee and Labor Matters      55   

4.25.

  Reserved      55   

4.26.

  Eligible Accounts      56   

4.27.

  Eligible Inventory      56   

4.28.

  Locations of Inventory and Equipment      56   

4.29.

  Inventory Records      56   

4.30.

  No Default      56   

4.31.

  Insurance      56   

4.32.

  Common Enterprise      56   

5. AFFIRMATIVE COVENANTS

     57   

5.1.

  Financial Statements, Reports, Certificates      57   

5.2.

  Collateral Reporting      58   

5.3.

  Existence      58   

5.4.

  Maintenance of Properties      58   

5.5.

  Taxes      59   

5.6.

  Insurance      59   

5.7.

  Inspection, Field Examinations, and Appraisals      60   

5.8.

  Compliance with Laws      61   

5.9.

  Environmental      61   

5.10.

  Reserved      61   

5.11.

  Further Assurances      61   

5.12.

  Second Lien Collateral      62   

5.13.

  Location of Inventory and Equipment      63   

5.14.

  Applications under Insolvency Statutes      64   

5.15.

  Preparation of Environmental Reports      64   

5.16.

  Post-Closing Matters      64   

6. NEGATIVE COVENANTS

     64   

6.1.

  Indebtedness      64   

6.2.

  Liens      65   

6.3.

  Restrictions on Fundamental Changes      65   

6.4.

  Disposal of Assets      66   

 

-ii-



--------------------------------------------------------------------------------

6.5.

  Nature of Business      66   

6.6.

  Certain Payments of Debt and Amendments      66   

6.7.

  Burdensome Agreements      69   

6.8.

  Restricted Payments      69   

6.9.

  Accounting Methods      72   

6.10.

  Investments      72   

6.11.

  Transactions with Affiliates      72   

6.12.

  Use of Proceeds      73   

6.13.

  Specified Canadian Pension Plans      73   

6.14.

  Designation of Senior Debt      73   

6.15.

  2020 Notes and Current Notes      73   

7. FINANCIAL COVENANTS

     73   

7.1.

  Fixed Charge Coverage Ratio      74   

8. EVENTS OF DEFAULT

     74   

8.1.

  Non-Payment      74   

8.2.

  Specific Covenants      74   

8.3.

  Other Defaults      74   

8.4.

  Representations and Warranties      75   

8.5.

  Cross-Default      75   

8.6.

  Insolvency Proceedings, Etc      76   

8.7.

  Inability to Pay Debts; Attachment      76   

8.8.

  Judgments      76   

8.9.

  ERISA      76   

8.10.

  Invalidity of Loan Documents      77   

8.11.

  Change of Control      77   

8.12.

  Collateral Documents      77   

8.13.

  Forfeiture of Collateral      77   

9. RIGHTS AND REMEDIES

     78   

9.1.

  Rights and Remedies      78   

9.2.

  Remedies Cumulative      79   

9.3.

  Appointment of a Receiver      79   

9.4.

  Collection Allocation Mechanism      80   

10. WAIVERS; INDEMNIFICATION

     81   

10.1.

  Demand; Protest; etc      81   

10.2.

  The Lender Group’s Liability for Collateral      81   

10.3.

  Indemnification      82   

11. NOTICES

     83   

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     84   

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     85   

13.1.

  Assignments and Participations      85   

13.2.

  Successors      88   

 

-iii-



--------------------------------------------------------------------------------

14. AMENDMENTS; WAIVERS

     88   

14.1.

  Amendments and Waivers      88   

14.2.

  Replacement of Certain Lenders      90   

14.3.

  No Waivers; Cumulative Remedies      91   

15. AGENT; THE LENDER GROUP

     91   

15.1.

  Appointment and Authorization of Agent      91   

15.2.

  Delegation of Duties      92   

15.3.

  Liability of Agent      93   

15.4.

  Reliance by Agent      93   

15.5.

  Notice of Default or Event of Default      94   

15.6.

  Credit Decision      95   

15.7.

  Costs and Expenses; Indemnification      95   

15.8.

  Agent in Individual Capacity      96   

15.9.

  Successor Agent      97   

15.10.

  Lender in Individual Capacity      98   

15.11.

  Collateral Matters      98   

15.12.

  Restrictions on Actions by Lenders; Sharing of Payments      100   

15.13.

  Agency for Perfection      100   

15.14.

  Payments by Agent to the Lenders      101   

15.15.

  Concerning the Collateral and Related Loan Documents      101   

15.16.

  Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information      101   

15.17.

  Agent May File Proofs of Claim      102   

15.18.

  Several Obligations; No Liability      103   

15.19.

  Appointment for the Province of Quebec      103   

15.20.

  Authorization      105   

16. WITHHOLDING TAXES

     105   

16.1.

  No Setoff; Payments      105   

16.2.

  Exemptions      105   

16.3.

  Reductions      107   

16.4.

  Refunds      108   

17. GENERAL PROVISIONS

     108   

17.1.

  Effectiveness      108   

17.2.

  Section Headings      108   

17.3.

  Interpretation      108   

17.4.

  Severability of Provisions      109   

17.5.

  Bank Product Providers      109   

17.6.

  Debtor-Creditor Relationship      109   

17.7.

  Counterparts; Electronic Execution      110   

17.8.

  Revival and Reinstatement of Obligations      110   

17.9.

  Confidentiality      110   

17.10.

  Lender Group Expenses      111   

 

-iv-



--------------------------------------------------------------------------------

17.11.

  Survival      112   

17.12.

  Patriot Act      112   

17.13.

  Integration      112   

17.14.

  Administrative Borrower as Agent for Borrowers      113   

17.15.

  Currency Indemnity      113   

17.16.

  Anti-Money Laundering Legislation      114   

17.17.

  Quebec Interpretation      115   

17.18.

  English Language Only      115   

17.19.

  Hedging Liability      115   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1   Form of Assignment and Acceptance Exhibit B-1   Form of US
Borrowing Base Certificate Exhibit B-2   Form of Bank Product Provider Agreement
Exhibit B-3   Form of Canadian Borrowing Base Certificate Exhibit C-1   Form of
Compliance Certificate Exhibit L-1   Form of LIBOR Notice Exhibit L-2   Form of
BA Rate Notice Schedule A-1   Agent’s Account Schedule A-2   Agent’s Canadian
Account Schedule A-3   Authorized Persons Schedule C-1   Commitments
Schedule C-2   Remediation Properties Schedule D-1   Designated Account
Schedule E-1   Existing Letters of Credit Schedule I-1   Immaterial Subsidiaries
Schedule P-1   Permitted Dispositions Schedule P-2   Permitted Indebtedness
Schedule P-3   Permitted Investments Schedule P-4   Permitted Liens Schedule 1.1
  Definitions Schedule 3.1   Conditions Precedent Schedule 4.1   Capitalization
of Borrowers and Borrowers’ Subsidiaries Schedule 4.5(c)   Real Property
Schedule 4.5(d)   Leases Schedule 4.6(a)   States of Organization
Schedule 4.6(b)   Chief Executive Offices Schedule 4.6(c)   Organizational
Identification Numbers Schedule 4.11   Benefit Plans Schedule 4.12  
Environmental Matters Schedule 4.28(a)   Third Party Locations Schedule 4.28(b)
  Locations of Inventory and Equipment Schedule 5.1   Financial Statements,
Reports, Certificates Schedule 5.2   Collateral Reporting Schedule 5.16  
Post-Closing Deliveries Schedule 6.7   Certain Contractual Restrictions

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of March 1, 2013, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), PolyOne Corporation,
an Ohio corporation (“Parent”), and the subsidiaries of Parent organized under
the laws of a jurisdiction in the United States party hereto as borrowers
(together with Parent, and certain other subsidiaries of Parent organized under
the laws of a jurisdiction in the United States that are or may become party
hereto after the date hereof, each individually a “US Borrower” and
collectively, “US Borrowers” as hereinafter further defined), PolyOne Canada
Inc., a federally incorporated Canadian corporation (“PolyOne Canada”, and
together with certain other subsidiaries of Parent organized under the laws of a
jurisdiction in Canada that are or may become party hereto after the date
hereof, each individually a “Canadian Borrower” and collectively, “Canadian
Borrowers” as hereinafter further defined and, together with US Borrowers, each
individually a “Borrower” and collectively, “Borrowers”), the subsidiaries of
Parent organized under the laws of a jurisdiction in the United States party
hereto as guarantors (each individually a “US Guarantor” and collectively, “US
Guarantors” as hereinafter further defined), those subsidiaries of Parent
organized under the laws of a jurisdiction in Canada that may become party
hereto as guarantors after the date hereof (each individually a “Canadian
Guarantor” and collectively, “Canadian Guarantors” as hereinafter further
defined, and together with US Guarantors, each individually a “Guarantor” and
collectively, “Guarantors” as hereinafter further defined), Bank of America,
N.A. and U.S. Bank National Association, each as Syndication Agents, KeyBank
National Association and PNC Bank, National Association, each as Documentation
Agents, and Wells Fargo Capital Finance, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their respective capacities as Joint Lead Arrangers and
Joint Bookrunners.

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. Any accounting term used in this Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received

 

-1-



--------------------------------------------------------------------------------

by Agent prior to the date hereof; provided, that, in the event of any change in
GAAP after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and Administrative Borrower negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Administrative
Borrower shall provide to Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. No consent or
amendment fee shall be required to be paid to any Lender in connection with an
amendment contemplated by this Section 1.2. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
When used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Parent” or “Borrowers” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent or Borrowers and their Restricted Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. For purposes of calculations
pursuant to the terms of this Agreement, GAAP will be deemed to treat operating
leases in a manner consistent with the current treatment under GAAP as in effect
on the Effective Date, notwithstanding any modification or interpretive changes
thereto that may occur hereafter.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein and any terms used in this Agreement that are defined in the PPSA and
relating to Collateral consisting of assets of the Canadian Loan Parties shall
be construed and defined as set forth in the PPSA unless otherwise defined
herein; provided, that, to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan

 

-2-



--------------------------------------------------------------------------------

Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
reference herein to “province” or like terms shall be construed to include
“territory” and like terms. Any requirement of a writing contained herein or in
any other Loan Document shall be satisfied by the transmission of a Record. An
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 14.1 or is cured if such Event of
Default is capable of being cured. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean (a) the repayment in full in cash or immediately available funds of
all of the Obligations (including the payment of any Lender Group Expenses that
have accrued regardless of whether demand has been made therefor), excluding in
any case the Obligations described in the following clause (b) of this
Section 1.4, and (b) in the case of (i) contingent reimbursement obligations
with respect to Letters of Credit, the receipt by Agent of the Letter of Credit
Collateralization, (ii) Bank Products other than Hedge Obligations, the receipt
by Agent of the Bank Product Collateralization, (iii) checks or other payments
provisionally credited to the Obligations and for which Agent or any Lender has
not received final payment, the receipt by Agent of cash collateral to secure
such amounts (unless Agent shall have received a satisfactory indemnity with
respect thereto from another financial institution), (iv) Hedge Obligations, the
receipt by Agent of cash collateral to secure such amounts (or, at the option of
Agent or the Hedge Provider with respect to such Hedge Agreements, the
termination of the applicable Hedge Agreement and the payment in full in cash of
the Obligations due and payable in connection with such termination), and
(v) other contingent Obligations for which a claim or demand for payment has
been made at such time to Agent or any Lender for which Agent or such Lender is
entitled to indemnification by any Loan Party, the receipt by Agent of cash
collateral to secure such amounts. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise or Agent otherwise determines,
amounts expressed in US Dollars at any time when used with respect to Foreign
Subsidiaries or similar matters shall be deemed to mean the US Dollar Equivalent
of such amounts at such time.

1.5. Time References. Unless otherwise indicated herein, all references to time
of day refer to Eastern Standard Time or Eastern daylight saving time, as in
effect in New York City on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided, that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall include the first day, but not
the last day of it so long as payment thereof is received prior to the time
specified in Section 2.5, but in any event shall consist of at least one full
day.

 

-3-



--------------------------------------------------------------------------------

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.7. Effect of Amendment and Restatement; No Novation. Upon the effectiveness of
this Agreement, the Existing Credit Agreement shall be amended and restated in
its entirety by this Agreement. The Existing Obligations shall continue in full
force and effect, and the effectiveness of this Agreement shall not constitute a
novation or repayment of the Existing Obligations. Such Existing Obligations,
together with any and all additional Obligations incurred by any Borrower under
this Agreement or under any of the other Loan Documents, shall continue to be
secured by, among other things, the applicable portions of the Collateral,
whether now existing or hereafter acquired and wheresoever located, all as more
specifically set forth in the Loan Documents. Each Borrower and each Guarantor
hereby reaffirms its obligations, liabilities, grants of security interests,
pledges and the validity of all covenants by it contained in any and all Loan
Documents, as amended, supplemented or otherwise modified by this Agreement and
by the other Loan Documents delivered prior to the Effective Date. Any and all
references in any Loan Documents to the Existing Credit Agreement shall be
deemed to be amended to refer to this Agreement.

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a) Immediately prior to giving effect to this Agreement, the outstanding
principal balance of the US Revolving Loans (as defined in the Existing Credit
Agreement) is $0. Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each US Lender agrees (severally, not jointly
or jointly and severally) to make revolving loans (“US Revolving Loans”) to US
Borrowers which in the aggregate any time outstanding shall not exceed the
lesser of:

(i) such US Lender’s Commitment, or

(ii) such US Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the US Maximum Credit less (2) the sum of the US
Letter of Credit Usage at such time, plus the principal amount of US Swing Loans
outstanding at such time, and

(B) the amount equal to (1) the US Borrowing Base at such time less (2) the sum
of the US Letter of Credit Usage at such time, plus the principal amount of US
Swing Loans outstanding at such time.

Each US Revolving Loan shall be a US Dollar Denominated Loan, and shall be
either a Base Rate Loan or a LIBOR Rate Loan.

 

-4-



--------------------------------------------------------------------------------

(b) Immediately prior to giving effect to this Agreement, the outstanding
principal balance of the Canadian Revolving Loans (as defined in the Existing
Credit Agreement) is $0. Subject to the terms and conditions of this Agreement,
and during the term of this Agreement, each Canadian Lender with a Canadian
Commitment agrees (severally, not jointly or jointly and severally) to make
revolving loans (“Canadian Revolving Loans”) to Canadian Borrowers which in the
aggregate any time outstanding shall not exceed the lesser of:

(i) such Canadian Lender’s Canadian Commitment, or

(ii) such Canadian Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Canadian Maximum Credit less (2) the Canadian
Letter of Credit Usage at such time, plus the principal amount of Canadian Swing
Loans outstanding at such time, and

(B) the amount equal to (1) the Canadian Borrowing Base at such time less
(2) the Canadian Letter of Credit Usage at such time, plus the principal amount
of Canadian Swing Loans outstanding at such time.

Each Canadian Revolving Loan shall be either a US Dollar Denominated Loan (which
shall be either a Base Rate Loan or a LIBOR Rate Loan) or a Canadian Dollar
Denominated Loan (which shall be either a Base Rate Loan or a BA Rate Loan).

(c) Anything to the contrary in this Section 2.1 or otherwise notwithstanding,
the aggregate principal amount of all Revolving Loans (including Swing Loans,
Protective Advances and Overadvances) plus the Letter of Credit Usage
outstanding at any time shall not exceed the Existing Note Secured Debt Limit.
Agent may at any time and from time to time require that an Authorized Person
execute and deliver to Agent a certificate, in form and substance reasonably
satisfactory to Agent, representing the amount of the Existing Note Secured Debt
Limit at such time and that the aggregate principal amount of all Revolving
Loans (including Swing Loans, Protective Advances and Overadvances) plus the
Letter of Credit Usage outstanding at such time (and after giving effect to any
of the foregoing that have been requested) does not and will not exceed such
Existing Note Secured Debt Limit.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(e) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in its Permitted Discretion, to
establish, increase, reduce, eliminate, or otherwise adjust reserves (without
duplication) from time to time against the US Borrowing Base or the Canadian
Borrowing Base in such amounts, and with respect to such matters, as Agent in
its Permitted Discretion shall deem necessary, including (i) reserves in an
amount equal to the Bank Product Reserve Amount, (ii) reserves in an amount
equal to the 2015 Note Reserve Amount, (iii) reserves in an amount equal to the
Series G Guarantee Reserve Amount, (iv) reserves in the amount of any Restricted
Payment under Section 6.8(h) that has been declared but has not yet been paid,
but only if Excess Availability is less than $100,000,000

 

-5-



--------------------------------------------------------------------------------

at any time during the period commencing with the declaration of such Restricted
Payment and ending with the payment thereof, and (v) reserves with respect to
(A) sums that Parent or its Subsidiaries are required to pay under this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay when due, and (B) amounts owing by Parent or
its Subsidiaries to any Person to the extent secured by a Lien on, or trust or
deemed trust over, any of the First Lien Collateral (other than a Permitted Lien
under clause (m) of the definition of such term), which Lien, trust or deemed
trust, in the Permitted Discretion of Agent likely would be pari passu with, or
have a priority superior to, Agent’s Liens (such as Priority Payables or Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes or other amounts that may be pari passu or given priority under
applicable law) in and to such item of the First Lien Collateral. To the extent
that an event, condition or matter as to any Eligible Accounts or Eligible
Inventory is addressed pursuant to the treatment thereof within the applicable
definition of such terms, Agent shall not also establish a reserve to address
the same event, condition or matter. The amount of any reserve established by
Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by Agent in its
Permitted Discretion and to the extent that such reserve is in respect of
amounts that may be payable to third parties Agent may, at its option (without
duplication), deduct such reserve from the US Maximum Credit or the Canadian
Maximum Credit in the event that the US Borrowing Base or Canadian Borrowing
Base exceeds the applicable amount. Agent will provide notice to Administrative
Borrower three (3) Business Days’ prior to the establishment of any new
categories of reserves after the date hereof or any change in the methodology
for the calculation of an existing reserve after the date hereof, except that
such notice shall not be required (i) at any time there is a Cash Dominion Event
or, if in the good faith determination of Agent, it is necessary to act sooner
to preserve or protect the Collateral or its value or the rights of Agent
therein or to otherwise address any event, condition or circumstance that, in
the good faith judgment of the Agent, is reasonably likely to cause a diminution
in the value of the Collateral or to threaten the ability to realize upon any
portion of the Collateral or (ii) if after giving effect to any such new
category of reserves or change in methodology there would be an Overadvance.
Upon receipt of such notice, Administrative Borrower may take such action as may
be required so that the event, condition, or matter that is the basis for the
reserve no longer exists. At any time that the event, condition or circumstance
that is the basis for the reserve ceases to exist or is otherwise addressed to
the satisfaction of Agent, then the applicable reserve will be terminated,
including in the case of the 2015 Note Reserve Amount if Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that the
2015 Note Obligations are paid and satisfied in full in cash or that the 2015
Note Obligations are no longer entitled to the benefit of the Lien of Agent.

(f) Without limiting the generality of the foregoing, reserves may be
established to reflect any of the following: (i) Inventory shrinkage,
(ii) markdowns and cost variances (pursuant to discrepancies between the
purchase order price of Inventory and the actual cost thereof), (iii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts, (iv) any rental payments, service charges
or other amounts due or to become due to owners or lessors of Real Property to
the extent Inventory or Records are located in or on such property or in the
possession or control of such parties or such Records are needed to monitor or
otherwise deal with the Collateral (other than for locations

 

-6-



--------------------------------------------------------------------------------

where Agent has received a Collateral Access Agreement executed and delivered by
the owner and lessor of such Real Property that Agent has acknowledged in
writing is in form and substance satisfactory to Agent), provided, that, the
reserves established pursuant to this clause (iv) as to leased locations shall
not exceed at any time the aggregate of amounts payable for the next three
(3) months to the lessors of such locations, except that such limitation on the
amount of the reserves shall not apply at any time that an Event of Default
shall exist or have occurred and be continuing, or at any time there is any
event of default under the lease by Parent or any Subsidiary of Parent with
respect to such location or a notice thereof has been sent or received by or on
behalf of any Loan Party, (v) any rental payments, service charges or other
amounts due or to become due to lessors of personal property, (vi) an increase
in the number of days of the turnover of Inventory or a change in the mix of the
Inventory that results in an overall decrease in the value thereof or a
deterioration in its nature or quality (but only to the extent not addressed by
the lending formulas in a manner satisfactory to Agent), (vii) variances between
the perpetual Inventory records of Borrowers and the results of the test counts
of Inventory conducted by Agent with respect thereto in excess of the percentage
reasonably acceptable to Agent in its Permitted Discretion, (viii) dilution with
respect to Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of such Borrower for such period) as calculated by Agent for any period is
or is reasonably anticipated to be greater than five percent (5%), (ix) in the
event that at any time the aggregate principal amount of all Revolving Loans
(including Swing Loans, Protective Advances and Overadvances) plus the Letter of
Credit Usage outstanding are more than ten percent (10%) less than the Existing
Note Secured Debt Limit, amounts to permit additional Revolving Loans (including
Swing Loans, Protective Advances and Overadvances) as may be requested or
required so as to avoid exceeding the Existing Note Secured Debt Limit. Except
as otherwise specifically provided in this clause (f), any change to the amount
of any reserves described above shall be based on changes in the event,
condition or circumstance that is basis for such reserves after the date hereof.

2.2. Borrowing Procedures and Settlements.

(a) Requests for Revolving Borrowing. To request a Revolving Loan or Swing Loan,
the applicable Borrower (or Administrative Borrower on behalf of such Borrower)
shall notify Agent of such request by telephone (a) in the case of a LIBOR Rate
Loan or a BA Rate Loan, not later than 1:00 p.m., three (3) Business Days before
the date of the proposed LIBOR Rate Loan or a BA Rate Loan or (b) in the case of
a Base Rate Loan (including a Swing Loan), not later than 1:00 p.m. on the same
Business Day as the date of the proposed Base Rate Loan to be made in US Dollars
and not later than 1:00 p.m. on the Business Day before the date of the proposed
Base Rate Loan to be made in Canadian Dollars. Each such telephonic request
shall be irrevocable and to the extent required by Agent, shall be confirmed
promptly by hand delivery or facsimile to Agent of a written request in a form
approved by Agent and signed by or on behalf of Borrowers. Each such telephonic
and written request shall specify the following information:

(i) the Borrower requesting such Revolving Loan or Swing Loan;

(ii) whether such Loan is a Revolving Loan or Swing Loan;

 

-7-



--------------------------------------------------------------------------------

(iii) the aggregate amount of such Revolving Loan or Swing Loan;

(iv) the date of such Revolving Loan or Swing Loan, which shall be a Business
Day;

(v) whether such Revolving Loan or Swing Loan is to be a Base Rate Loan, a BA
Rate Loan or a LIBOR Rate Loan;

(vi) in the case of a LIBOR Rate Loan or a BA Rate Loan, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vii) in the case of each Canadian Revolving Loan, whether such Canadian
Revolving Loan is to be a US Dollar Denominated Loan or a Canadian Dollar
Denominated Loan.

If no election as to whether a Revolving Loan is to be a BA Rate Loan or LIBOR
Rate Loan is specified in the applicable request, then the requested Revolving
Loan shall be a Base Rate Loan. If no Interest Period is specified with respect
to any request for a LIBOR Rate Loan or a BA Rate Loan, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a request for a Revolving Loan in
accordance with this Section, Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the request. All Loans and Letters of Credit under this Agreement shall
be conclusively presumed to have been made to, and at the request of and for the
benefit of, any Borrower or Guarantor when deposited to the credit of any
Borrower or Guarantor or otherwise disbursed or established in accordance with
the instructions of any Borrower or Guarantor or in accordance with the terms
and conditions of this Agreement.

(b) Making of Swing Loans.

(i) Making of US Swing Loans. Subject to the terms and conditions contained
herein, Swing Lender agrees that it will make a US Revolving Loan (any such US
Revolving Loan made solely by Swing Lender pursuant to this Section 2.2 (b)(i)
being referred to as a “US Swing Loan”) to US Borrowers from time to time in
amounts requested by any US Borrower (or Administrative Borrower on behalf of US
Borrowers) up to the aggregate amount outstanding equal to the US Swing Loan
Limit, provided, that, after giving effect to any such US Swing Loan, the
aggregate principal amount of the US Revolving Loans, US Swing Loans and US
Letter of Credit Usage outstanding at any time shall not exceed the lesser of
the US Borrowing Base at such time or US Maximum Credit at such time. Each US
Swing Loan shall be deemed to be a US Revolving Loan hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other US Revolving Loans, except that all payments on any Swing Loan shall be
payable to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any US Swing Loan if Swing Lender has actual knowledge that (A) one or more
of the applicable conditions precedent set forth in Section 3.1 or 3.2 will not
be satisfied

 

-8-



--------------------------------------------------------------------------------

on the requested Funding Date for the applicable Borrowing, or (B) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3.1 or 3.2 have been satisfied on the Funding
Date applicable thereto prior to making any US Swing Loan. The US Swing Loans
shall be secured by Agent’s Liens, constitute US Revolving Loans and US
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. Upon the making of a US Swing
Loan, without further action by any party hereto, each US Lender shall be deemed
to have irrevocably and unconditionally purchased and received from Swing Line
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share in such US Swing Loan. To the extent
that there is no Settlement in accordance with Section 2.3(c) hereof, the
applicable Swing Line Lender may at any time, require the applicable US Lenders
to fund their participations. From and after the date, if any, on which any US
Lender has funded its participation in any US Swing Loan, Agent shall promptly
distribute to such US Lender, not less than weekly, such Lender’s Pro Rata Share
of all payments of principal and interest received by Agent in respect of such
US Swing Loan.

(ii) Making of Canadian Swing Loans. Subject to the terms and conditions
contained herein, Swing Lender agrees that it will make a Canadian Revolving
Loan (any such Canadian Revolving Loan made solely by Swing Lender pursuant to
this Section 2.2(b)(ii) being referred to as a “Canadian Swing Loan”) to
Canadian Borrowers from time to time in amounts requested by any Canadian
Borrower (or Administrative Borrower on behalf of Canadian Borrowers) up to the
aggregate amount outstanding equal to the Canadian Swing Loan Limit, provided,
that, after giving effect to any such Canadian Swing Loan, the aggregate
principal amount of the Canadian Revolving Loans, Canadian Swing Loans and
Canadian Letter of Credit Usage outstanding at any time shall not exceed the
lesser of the Canadian Borrowing Base at such time or Canadian Maximum Credit at
such time. Each Canadian Swing Loan shall be deemed to be a Canadian Revolving
Loan hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Canadian Revolving Loans, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.2(d)(ii), Swing Lender shall not
make and shall not be obligated to make any Canadian Swing Loan if Swing Lender
has actual knowledge that (A) one or more of the applicable conditions precedent
set forth in Section 3.1 or 3.2 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (B) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3.1 or 3.2 have been satisfied on the Funding Date applicable thereto
prior to making any Canadian Swing Loan. The Canadian Swing Loans shall be
secured by Agent’s Liens, constitute Canadian Revolving Loans and Canadian
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. Upon the making of a Canadian
Swing Loan, without further action by any party hereto, each Canadian Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from Swing Line Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share in such Canadian
Swing Loan. To the

 

-9-



--------------------------------------------------------------------------------

extent that there is no Settlement in accordance with Section 2.2(c) hereof, the
applicable Swing Line Lender may at any time, require the applicable Canadian
Lenders to fund their participations. From and after the date, if any, on which
any Canadian Lender has funded its participation in any Canadian Swing Loan,
Agent shall promptly distribute to such Canadian Lender, not less than weekly,
such Lender’s Pro Rata Share of all payments of principal and interest received
by Agent in respect of such Canadian Swing Loan.

(c) Making of Revolving Loans.

(i) Promptly after receipt of a request for a Borrowing of a Revolving Loan
pursuant to Section 2.3(a), Agent shall notify the applicable Lenders by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each applicable Lender shall make the amount of such Lender’s Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent’s Account or Agent’s Canadian Account, as applicable,
not later than 2:00 p.m. on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such Revolving Loans from the applicable Lenders,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, that, subject to the
provisions of Section 2.2(d)(ii), Agent shall not request any Lender to make any
Revolving Loan if it has knowledge that, and no Lender shall have the obligation
to make, any Revolving Loan if (A) one or more of the applicable conditions
precedent set forth in Section 3.1 or 3.2 will not be satisfied on the requested
Funding Date for the applicable Borrowing unless such condition has been waived,
or (B) the requested Borrowing would exceed the Availability on such Funding
Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. on the date
of a Borrowing, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrowers the amount of that Lender’s Pro
Rata Share of the Borrowing, Agent may assume that each Lender has made or will
make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
any Lender shall not have made its full amount available to Agent in immediately
available funds and if Agent in such circumstances has made available to
Borrowers such amount, such Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this Section 2.2(c)(ii)
shall be conclusive, absent manifest error. If such amount is so made available,
such payment to Agent shall constitute such Lender’s Revolving Loan on the date
of Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

 

-10-



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to
Section 2.2(d)(iv), Agent hereby is authorized by Borrowers and the Lenders,
from time to time in Agent’s sole discretion, to make Revolving Loans to, or for
the benefit of, Borrowers on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary (A) to preserve or protect the Collateral, or any
portion thereof, or (B) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations) (any of the Revolving
Loans described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”), at any time (1) after the occurrence and during the continuance of a
Default or an Event of Default, or (2) that any of the other applicable
conditions precedent set forth in Section 3.2 are not satisfied. So long as no
Event of Default exists or has occurred and is continuing, Agent shall use
reasonable efforts to notify Administrative Borrower of the existence of any
Protective Advances on or about the date when made.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby. In any event: (A) if any
such Overadvance remains outstanding for more than thirty (30) days, unless
otherwise agreed to by the Required Lenders, Borrowers shall immediately repay
Revolving Loans (including Swing Loans, if applicable) in an amount sufficient
to eliminate all such Overadvances, provided, that, in the event that the
Overadvance arises as a result of the establishment of a new category of
reserves or the change in the methodology of the calculation of an existing
reserve, or as a result of the making of a Loan other than at the request of a
Borrower (or Administrative Borrower on behalf of any Borrower), whether a
Protective Advance or by charging the Loan Account, Borrowers shall not be
required to repay such Overadvance until ten (10) days after notice thereof by
Agent to Administrative Borrower and (B) after the date all such Overadvances
have been eliminated, there must be at least five (5) consecutive days without
the existence of any such Overadvances before intentional Overadvances are made.
The foregoing provisions relating to making Overadvances are meant for the
benefit of the Lenders and Agent and are not meant for the benefit of Borrowers,
which shall continue to be bound by the provisions of Section 2.3. Each Lender
with a US Commitment shall be obligated to settle with Agent (or Swing Lender,
as applicable) as provided in Section 2.2(e) (or Section 2.13, as applicable)
for the amount of such Lender’s Pro Rata Share of any unintentional Overadvances
by Agent (or Swing Lender) to US Borrowers reported to such Lender, any
intentional Overadvances to US Borrowers made as permitted under this
Section 2.2(d)(ii), and any Overadvances to US Borrowers resulting from the
charging to the US Loan Account of interest, fees, or Lender Group Expenses to
the extent permitted by Section 2.4(c). Each Lender with a Canadian Commitment
shall be obligated to settle with Agent (or Swing Lender, as applicable) as
provided in Section 2.2(e) (or Section 2.13, as applicable) for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent (or
Swing Lender) to Canadian

 

-11-



--------------------------------------------------------------------------------

Borrowers reported to such Lender, any intentional Overadvances to Canadian
Borrowers made as permitted under this Section 2.2(d)(ii), and any Overadvances
to Canadian Borrowers resulting from the charging to the Canadian Loan Account
of interest, fees, or Lender Group Expenses to the extent permitted by
Section 2.4(c). The Required Lenders may by written notice to Agent revoke the
authority of Agent and Swing Lender to make future Overadvances pursuant to this
Section 2.2(d) at any time. So long as no Event of Default exists or has
occurred and is continuing, Agent shall use reasonable efforts to notify
Administrative Borrower of the existence of any Overadvance on or about the date
when made.

(iii) Any Protective Advance or Overadvance to Canadian Borrowers may be made by
Agent or by the Canadian Lender which is an Affiliate of Agent. Each Protective
Advance and each Overadvance shall be deemed to be a Revolving Loan hereunder,
except that no Protective Advance or Overadvance shall be a LIBOR Rate Loan or
BA Rate Loan and, prior to Settlement therefor, all payments on the Protective
Advances shall be payable to Agent (or the Canadian Lender which made such
Protective Advance) solely for its own account. The Protective Advances and
Overadvances shall be repayable on demand, be secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans. The ability of Agent
to make Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Agent’s ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent’s ability to make Overadvances do not
apply to Protective Advances. The provisions of this Section 2.2(d) relating to
making Protective Advances and Overadvances are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrowers
in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Overadvance or Protective Advance may be made by
Agent if such Revolving Loan would cause (A) the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Credit; (B) the US Revolver Usage (excluding
amounts charged to the US Loan Account for interest, fees or Lender Group
Expenses) to exceed the US Maximum Credit or (C) the Canadian Revolver Usage
(excluding amounts charged to the US Loan Account for interest, fees or Lender
Group Expenses) to exceed the Canadian Maximum Credit.

(e) Settlement. It is agreed that each US Lender’s funded portion of the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding US Revolving Loans. It is agreed that each
Canadian Lender’s funded portion of the Canadian Revolving Loans is intended by
the Lenders to equal, at all times, such Lender’s Pro Rata Share of the
outstanding Canadian Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
shall take place on a periodic basis in accordance with the following
provisions:

 

-12-



--------------------------------------------------------------------------------

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to the Loan Parties’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 13): (A) if the amount of the
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
made by a Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, Overadvances and Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, Overadvances
and Protective Advances), and (B) if the amount of the Revolving Loans
(including Swing Loans, Overadvances and Protective Advances) made by a Lender
is less than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. on the Settlement Date transfer in immediately
available funds to Agent’s Account or Agent’s Canadian Account, as applicable,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans, Overadvances and Protective Advances). Such amounts made available
to Agent under clause (B) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans, Overadvances or Protective
Advances and, together with the portion of such Swing Loans, Overadvances or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover for
its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

 

-13-



--------------------------------------------------------------------------------

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender or the
Canadian Lender that is an Affiliate of Agent, as applicable, any Collections or
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Protective Advances, Overadvances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances, Overadvances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to Swing Lender’s Pro
Rata Share of the Revolving Loans. If, as of any Settlement Date, Collections or
payments of Loan Parties received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Revolving Loans other than to Swing Loans, as provided for in the previous
sentence, Swing Lender shall pay to Agent for the accounts of the Lenders, and
Agent shall pay to the Lenders (other than a Defaulting Lender if Agent has
implemented the provisions of Section 13), to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each such Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Revolving Loans. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances
and Overadvances, and each Lender with respect to the Revolving Loans other than
Swing Loans, Overadvances and Protective Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.2(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to act in accordance with Section 2.13.

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

(g) Independent Obligations. All Revolving Loans (other than Swing Loans,
Overadvances and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

 

-14-



--------------------------------------------------------------------------------

2.3. Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account or Agent’s Canadian Account, as applicable, for
the account of the Lender Group and shall be made in immediately available
funds, no later than 1:00 p.m. on the date specified herein. Any payment
received by Agent later than 1:00 p.m. shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until (but not including) such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(iii) All payments in respect of the Canadian Obligations of Canadian Loan
Parties shall be applied first to Canadian Obligations denominated in the same
currency as the payments received and second to the Canadian Obligations
denominated in the other currency; provided, that, Agent may, at its option (but
is not obligated to), convert such currency received to the currency in which
the Canadian Obligations are denominated at the Exchange Rate calculated by
Agent in good faith on such date and Borrowers shall pay the costs of such
conversion (or Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by such Agent).

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) entitled to such payments and all payments of fees and expenses received
by Agent (other than fees or expenses that are for Agent’s separate account or
for the separate account of the Issuing Lender) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law
(subject to Section 2.3(b)(v) and Section 2.3(e)).

 

-15-



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the 2015 Note Intercreditor Agreement and the Series G Guarantee Lien
Acknowledgement, all payments remitted to Agent in respect of the US Obligations
and all proceeds of US Collateral received by Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees then due to Agent (in its capacity as Agent and not
as Lender) under the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances made for
the account of US Loan Parties until paid in full,

(D) fourth, to pay principal due in respect of all Protective Advances made for
the account of US Borrowers until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the US Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due to any of the US Lenders under the
Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the US Swing Loans until paid
in full,

(H) eighth, to pay the principal of all US Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the US Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably (1) to Agent, for the account of Agent and Lenders, to pay
the principal of all US Revolving Loans until paid in full, and (2) to Agent, to
be held by Agent, for the benefit of Issuing Lender (and for the ratable benefit
of each of the US Lenders that have an obligation to pay to Agent, for the
account of the Issuing Lender, a share of each US Letter of Credit
Disbursement), as cash collateral in an amount up to one hundred three percent
(103%) of the US Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any US Letter
of Credit Disbursement as and when such disbursement occurs and, if a US Letter
of Credit expires undrawn, the cash collateral held by Agent in respect of such
US Letter of Credit shall, during the continuation of an Application Event, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.3(b)(ii), beginning with clause (A) hereof),

 

-16-



--------------------------------------------------------------------------------

(K) eleventh, to pay any other US Obligations other than Bank Product
Obligations,

(L) twelfth, to pay Canadian Obligations in the order and priority set forth in
clause (iii) below,

(M) thirteenth, to pay any other US Obligations (including being paid, ratably,
to the Bank Product Providers on account of all amounts then due and payable in
respect of Bank Product Obligations, with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this
Section 2.3(b)(ii), beginning with clause (A) hereof), and

(N) fourteenth, to US Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the 2015 Note Intercreditor Agreement and the Series G Guarantee Lien
Acknowledgement, all payments remitted to Agent in respect of the Canadian
Obligations and all proceeds of Canadian Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees then due to Agent under the Loan Documents until
paid in full,

(C) third, to pay interest due in respect of all Protective Advances made for
the account of Canadian Borrowers until paid in full,

(D) fourth, to pay the principal of all Protective Advances made for the account
of Canadian Borrowers until paid in full,

 

-17-



--------------------------------------------------------------------------------

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Canadian Lenders under the
Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due to any of the Canadian Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Canadian Swing Loans
until paid in full,

(H) eighth, to pay the principal of all Canadian Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Canadian Revolving
Loans (other than Protective Advances) until paid in full,

(J) tenth, ratably (i) to Agent, for the account of Agent and Canadian Lenders,
to pay the principal of all Canadian Revolving Loans until paid in full, and
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Canadian Lenders that have an obligation to
pay to Agent, for the account of the Issuing Lender, a share of each Canadian
Letter of Credit Disbursement), as cash collateral in an amount up to one
hundred three percent (103%) of the Canadian Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Canadian Letter of Credit Disbursement as and when such
disbursement occurs and, if a Canadian Letter of Credit expires undrawn, the
cash collateral held by Agent in respect of such Canadian Letter of Credit
shall, during the continuation of an Application Event, to the extent permitted
by applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with clause (A) hereof),

(K) eleventh, to pay any other Canadian Obligations other than Bank Product
Obligations,

(L) twelfth, to pay any other Canadian Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this
Section 2.3(b)(iii), beginning with clause (A) hereof), and

 

-18-



--------------------------------------------------------------------------------

(M) thirteenth, to Canadian Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.2(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(vi) For purposes of Section 2.3(b)(ii) or (iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.3 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.13 and this Section 2.3, then the provisions of Section 2.13 shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.3 shall control and govern.

(viii) Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents to the contrary, (i) Canadian Loan Parties shall not be
liable for any US Obligations, (ii) no Liens granted by Canadian Loan Parties
under any of the Loan Documents shall secure any US Obligations, (iii) no
amounts payable on account of the Canadian Obligations shall be payable to
Agent’s Account, and (iv) no US Obligations shall be charged to the Canadian
Loan Account.

(c) Reduction of Commitments.

(i) The US Commitments and the Canadian Commitments shall terminate on the
Maturity Date. US Borrowers may reduce the US Commitments to an amount not less
than the sum of (A) the US Revolver Usage as of such date, plus (B) the
principal amount of all US Revolving Loans not yet made as to which a request
has been given by Borrowers under
Section 2.2(a), plus (C) the amount of all US Letters of Credit not yet issued
as to which a request has been given by Borrowers pursuant to Section 2.9(a).

 

-19-



--------------------------------------------------------------------------------

(ii) Canadian Borrowers may reduce the Canadian Commitments to an amount not
less than the sum of (A) the Canadian Revolver Usage as of such date, plus
(B) the principal amount of all Canadian Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.2(a), plus (C) the
amount of all Canadian Letters of Credit not yet issued as to which a request
has been given by Borrowers pursuant to Section 2.9(a).

(iii) Each such reduction shall be in an amount which is not less than
$10,000,000, unless the Commitments are being reduced to zero and the amount of
the Commitments in effect immediately prior to such reduction are less than
$10,000,000, shall be made by providing not less than ten (10) Business Days
prior written notice to Agent, which notice shall specify whether such reduction
is in respect of the US Commitments or the Canadian Commitments and shall be
irrevocable. Once reduced, the Commitments may not be increased. Each such
reduction of the Commitments shall reduce the Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (other than
breakage and related costs associated with LIBOR Rate Loans and BA Funding
Losses).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, the US Revolver Usage on such date exceeds
the lesser of the US Borrowing Base or the US Maximum Credit, or the Canadian
Revolver Usage on such date exceeds the lesser of the Canadian Borrowing Base or
the Canadian Maximum Credit (any such excess being referred to as the
“Overadvance”), then Borrowers shall promptly, but in any event, within one
(1) Business Day, prepay the Obligations in accordance with Section 2.3(f) in an
aggregate amount equal to any such excess, as applicable, except as otherwise
provided in Section 2.2(d). Notwithstanding anything to the contrary set forth
in this Agreement or any of the other Loan Documents, Administrative Borrower
and the other Borrowers shall not request, and Agent and Lenders shall not be
required to make or provide, Revolving Loans or Letters of Credit, at any time
that there exists an Overadvance (but without limiting the obligations of
Lenders to have participations or to settle in respect of Overadvances or
Protective Advances permitted hereunder).

(ii) Indebtedness. At any time during a Cash Dominion Event, within one
(1) Business Day of the date of incurrence by any Loan Party of any Indebtedness
(other than Permitted Indebtedness), Borrowers shall prepay the outstanding
principal amount of the Obligations in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.3(e)(ii) shall not be deemed to
constitute consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.

 

-20-



--------------------------------------------------------------------------------

(iii) Equity. At any time during a Cash Dominion Event, within one (1) Business
Day of the date of the issuance by any Loan Party of any of its Equity
Interests, Borrowers shall prepay the outstanding principal amount of the
Obligations in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds received by such Person in connection with such issuance, other than
(A) in the event that any Loan Party forms any Subsidiary in accordance with the
terms hereof, the issuance by such Subsidiary of Equity Interests to such Loan
Party, (B) the issuance of Equity Interests of Parent to directors, officers and
employees of Parent pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors, and (C) the issuance of Equity Interests of Parent in order to
finance the purchase consideration (or a portion thereof) in connection with a
Permitted Acquisition, the Spartech Acquisition or a Permitted Investment). The
provisions of this Section 2.3(e)(iii) shall not be deemed to constitute consent
to any such issuance otherwise prohibited by the terms and conditions of this
Agreement.

(iv) Cash Dominion Event. Upon the occurrence and during the continuance of a
Cash Dominion Event, Borrowers will apply the proceeds of Collateral to the
Obligations as set forth in Section 2.3(b)(i), or, if applicable,
Section 2.3(b)(ii) or Section 2.3(b)(iii).

(v) Generally. The mandatory prepayments required under Section 2.3(e) shall not
result in a permanent reduction in the Commitments.

2.4. Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.4(b), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans,

(ii) if the relevant Obligation is a BA Rate Loan, at a rate per annum equal to
the BA Rate plus the Applicable Margin for BA Rate Loans,

(iii) if the relevant Obligation is a Base Rate Loan, at a rate per annum equal
to the Base Rate plus the Applicable Margin for the Base Rate Loans, and

(iv) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall, upon two
(2) Business Days’ prior written notice by Agent to Administrative Borrower,
bear interest on the Daily Balance thereof at a per annum rate equal to two
(2) percentage points above the per annum rate otherwise applicable thereunder,
and

 

-21-



--------------------------------------------------------------------------------

(ii) the Letter of Credit fee provided for in Section 2.8(b) shall, upon two
(2) Business Days’ prior written notice by Agent to Administrative Borrower, be
increased to two (2) percentage points above the per annum rate otherwise
applicable hereunder.

(c) Payment. All other interest, and all Letter of Credit fees, all other fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable hereunder or under any of the other Loan Documents shall be due
and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding, except as otherwise provided herein.
Each Borrower hereby authorizes Agent to (i) without prior notice, charge to the
Loan Account all interest and recurring fees when due and payable hereunder or
under any of the other Loan Documents or (ii) charge to the Loan Account costs,
expenses and other amounts when due and payable, upon two (2) Business Days’
prior notice to Administrative Borrower, provided, that such notice shall not be
required at any time during a Cash Dominion Event. All such items properly
charged to (i) the US Loan Account shall thereupon constitute US Revolving Loans
hereunder and shall initially accrue interest at the rate then applicable to US
Revolving Loans that are Base Rate Loans (unless and until converted into LIBOR
Rate Loans in accordance with the terms of this Agreement) or (ii) the Canadian
Loan Account shall thereupon constitute Canadian Revolving Loans hereunder and
shall initially accrue interest at the rate applicable to Canadian Revolving
Loans that are Base Rate Loans (unless and until converted into BA Rate Loans in
accordance with the terms of this Agreement).

(d) Computation. Interest shall be calculated on the basis of (i) in the case of
LIBOR Rate Loans, a three hundred sixty (360) day year, (ii) in the case of BA
Rate Loans, a three hundred and sixty-five (365) day year, and (iii) in the case
of Base Rate Loans, a three hundred and sixty-five (365) or three hundred and
sixty-six (366) day year, as applicable, and in each case based on actual days
elapsed. The interest rate on non-contingent Obligations (other than LIBOR Rate
Loans and BA Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the date any change in such
Base Rate is effective. For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
year of three hundred sixty (360), three hundred and sixty-five (365) or three
hundred and sixty-six (366) days, as the case may be (the “First Rate”), the
rate or percentage of interest on a yearly basis is equivalent to such First
Rate multiplied by the actual number of days in the year divided by three
hundred sixty (360), three hundred and sixty-five (365) or three hundred and
sixty-six (366), as the case may be.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

-22-



--------------------------------------------------------------------------------

2.5. Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or Agent’s Canadian
Account, as applicable, or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 1:00 p.m.
If any payment item is received into Agent’s Account or Agent’s Canadian
Account, as applicable, on a non-Business Day or after 1:00 p.m. on a Business
Day, it shall be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day.

2.6. Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person and reasonably believed by Agent to be an
Authorized Person or, without instructions, if pursuant to
Section 2.4(c). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.7. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of US Borrowers (the “US Loan
Account”) on which US Borrowers will be charged with all US Revolving Loans
(including Protective Advances, Overadvances and Swing Loans) made by Agent,
Swing Lender, or the Lenders to US Borrowers or for US Borrowers’ account, the
US Letters of Credit issued or arranged by Issuing Lender for US Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents due and owing by US Loan Parties, including, accrued interest,
fees and expenses, and Lender Group Expenses. Agent shall maintain an account on
its books in the name of Canadian Borrowers (the “Canadian Loan Account”) on
which Canadian Borrowers will be charged with all Canadian Revolving Loans
(including Protective Advances and Overadvances) made by Agent or the Lenders to
Canadian Borrowers or for Canadian Borrowers’ account, the Canadian Letters of
Credit issued or arranged by Issuing Lender for Canadian Borrowers’ account, and
with all other payment Obligations hereunder or under the other Loan Documents
due and owing by Canadian Loan Parties, including, accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.5, the US

 

-23-



--------------------------------------------------------------------------------

Loan Account will be credited with all payments received by Agent from US
Borrowers or for any US Borrower’s account, and the Canadian Loan Account shall
be credited with all payments received by Agent from Canadian Borrowers or for
any Canadian Borrower’s account. Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, Overadvances
and Protective Advances and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within thirty
(30) days after receipt thereof by Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements.

2.8. Fees.

(a) Agent Fees. Borrowers shall pay to Agent the fees set forth in the Fee
Letter as and when due and payable under the terms thereof.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders) a Letter of Credit fee (in addition to the charges, commissions,
fees, and costs set forth in Section 2.9(h)) which shall accrue at a per annum
rate equal to the Applicable Margin for LIBOR Rate Loans times the Daily Balance
of the undrawn amount of all outstanding Letters of Credit.

(c) Unused Line Fee. US Borrowers shall pay to Agent, for the account of
Lenders, a monthly unused line fee payable in arrears on the first day of each
month and on the Payoff Date, in an amount equal to three eighths of one percent
(0.375%) per annum multiplied by (A) the aggregate amount of the Maximum Credit
minus (B) the average Daily Balance of the US Revolver Usage (other than Swing
Loans) plus the Canadian Revolver Usage during the immediately preceding
calendar month (or portion thereof), which rate shall be adjusted effective
April 1, 2013 and thereafter as of the first day of every three (3) month period
to an amount equal to (1) three eighths of one percent (0.375%) per annum if the
average Daily Balance of the US Revolver Usage plus the Canadian Revolver Usage
in any month during the immediately preceding three (3) month period was less
than fifty percent (50%) of the Maximum Credit and (2) one-quarter of one
percent (0.25%) per annum if the average Daily Balance of the US Revolver Usage
plus the Canadian Revolver Usage in any month during the immediately preceding
three (3) month period was equal to or greater than fifty percent (50%) of the
Maximum Credit.

2.9. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, the Issuing Lender agrees
to issue, or to cause an Underlying Issuer (including, as Issuing Lender’s
agent) to issue, a requested Letter of Credit for the account of any Borrower,
which Letter of Credit may be related to the business of any Subsidiary of
Parent; provided, that, to the extent a Letter of Credit is for the benefit of,
or in connection with, the business of a Non-Loan Party (other than in the case
of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally), as of the date of the issuance of such Letter of Credit
and after giving effect thereto, (i) the Borrower for whose

 

-24-



--------------------------------------------------------------------------------

account the Letter of Credit is issued would be permitted to make a Permitted
Investment in such Non-Loan Party under clause
(d)(ii)(D) of the definition of Permitted Investments, such that all of the
conditions set forth in clause (d)((ii)(D) of the definition of Permitted
Investments shall be satisfied as to any such Letter of Credit, treating such
Letter of Credit as a Permitted Investment for this purpose (except for the
conditions in clauses (2) and (4) of such clause (d)(ii)(D)), and (ii) the sum
of (A) the aggregate amount of all such Letters of Credit, plus (B) the maximum
amount of the liability of Parent and the Restricted Subsidiaries under all
guarantees of leases of Non-Loan Parties under clause (j) of the definition of
Permitted Investments, shall not exceed $50,000,000 outstanding at any one time.
If Issuing Lender, at its option, elects to cause an Underlying Issuer to issue
a requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by each Borrower that Borrowers are
and shall be deemed to be applicants (within the meaning of Section 5-102(a)(2)
of the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit and whether such Letter of
Credit shall be a US Letter of Credit or a Canadian Letter of Credit, (ii) in
the case of a Canadian Letter of Credit, whether such Canadian Letter of Credit
shall be denominated in US Dollars or Canadian Dollars, (iii) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (iv) the
proposed expiration date of such Letter of Credit, (v) the name and address of
the beneficiary of the Letter of Credit, and (vi) such other information
(including, the conditions of drawing, and in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed,
or extended) as shall be necessary to prepare, amend, renew, or extend such
Letter of Credit. Each US Letter of Credit shall be denominated in US Dollars.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
shall not be required to issue or cause the issuance of a Letter of Credit or to
issue a Reimbursement Undertaking in respect of an Underlying Letter of Credit,
in either case, that supports the obligations of a Loan Party in respect of a
lease of Real Property or an employment contract, (a) in the case of a Letter of
Credit in connection with such a lease, in an amount greater than the amount
equal to (A) the amount of rent under such lease, without acceleration, for the
greater of (1) one year or (2) the amount equal to fifteen percent (15%) of the
rent for the then remaining term of such lease, but not to exceed three
(3) years, minus (B) the amount of any cash or other collateral to secure the
obligations of a Loan Party in respect of such lease and (b) in the case of a
Letter of Credit in connection with an employment contract, in an amount greater
than the compensation provided by such contract, without acceleration, for a one
year period.

 

-25-



--------------------------------------------------------------------------------

(b) The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the US Letter of Credit Usage would exceed the US Borrowing Base less the
outstanding amount of US Revolving Loans (including Swing Loans),

(ii) the US Letter of Credit Usage would exceed $50,000,000 minus the amount of
Canadian Letter of Credit Usage at such time,

(iii) the US Letter of Credit Usage would exceed the US Maximum Credit less the
outstanding amount of US Revolving Loans (including Swing Loans),

(iv) the Canadian Letter of Credit Usage would exceed the Canadian Borrowing
Base less the outstanding amount of Canadian Revolving Loans,

(v) the Canadian Letter of Credit Usage would exceed $5,000,000, or

(vi) the Canadian Letter of Credit Usage would exceed the Canadian Maximum
Credit less the outstanding amount of Canadian Revolving Loans.

(c) Borrowers and the Lender Group hereby acknowledge and agree that all
Existing Letters of Credit shall constitute US Letters of Credit under this
Agreement on and after the Effective Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Lender or an Underlying Issuer
at the request of US Borrowers on the Effective Date. Without limiting any of
their respective rights or remedies, the Issuing Lender with respect to any such
Existing Letter of Credit, and Agent and the other Lenders, shall have recourse
to Parent in connection therewith to the same extent as if Parent had been the
original applicant and/or account party with respect thereto. Each Letter of
Credit shall be in form and substance reasonably acceptable to the Issuing
Lender. If Issuing Lender makes a payment under a US Letter of Credit or an
Underlying Issuer makes a payment under a US Underlying Letter of Credit, US
Borrowers shall pay to Agent an amount equal to the applicable US Letter of
Credit Disbursement on (i) the date such US Letter of Credit Disbursement is
made, if Administrative Borrower has received notice of such US Letter of Credit
Disbursement prior to 11:00 a.m. on such date, or (ii) the next Business Day if
such notice is not received prior to 11:00 a.m. on such date and, in the absence
of such payment, the amount of the US Letter of Credit Disbursement immediately
and automatically shall be deemed to be a US Revolving Loan hereunder and,
initially, shall bear interest at the rate then applicable to US Revolving Loans
that are Base Rate Loans. If Issuing Lender makes a payment under a Canadian
Letter of Credit or an Underlying Issuer makes a payment under a Canadian
Underlying Letter of Credit, Canadian Borrowers shall pay to Agent an amount
equal to the applicable Canadian Letter of Credit Disbursement on (i) the date
such Canadian Letter of Credit Disbursement is made, if Administrative Borrower
has received notice of such Canadian Letter of Credit Disbursement prior to
11:00 a.m. on such date, or (ii) the next Business Day if such notice is not
received prior to 11:00 a.m. on such date and, in the absence of such payment on
the date when due, the amount of the Canadian Letter of

 

-26-



--------------------------------------------------------------------------------

Credit Disbursement immediately and automatically shall be deemed to be a
Canadian Revolving Loan hereunder and, initially, unless later converted to BA
Rate Loans, shall bear interest at the rate then applicable to Canadian
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3), Borrowers’ obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.9(d) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

(d) Promptly following receipt of a notice of a US Letter of Credit Disbursement
pursuant to Section 2.9(c), each Lender with a US Commitment agrees to fund its
Pro Rata Share of any US Revolving Loan deemed made pursuant to Section 2.9(c)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a US Letter of
Credit or a Reimbursement Undertaking related thereto (or an amendment, renewal
or extension of a US Letter of Credit or a Reimbursement Undertaking related
thereto) and without any further action on the part of the Issuing Lender or the
Lenders with Commitments, the Issuing Lender shall be deemed to have granted to
each Lender with a US Commitment, and each Lender with a US Commitment shall be
deemed to have purchased, a participation in each US Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking related thereto, in an amount
equal to its Pro Rata Share of such US Letter of Credit or Reimbursement
Undertaking, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any US Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer under the applicable
US Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender with a US Commitment hereby absolutely and unconditionally agrees to pay
to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
each US Letter of Credit Disbursement made by Issuing Lender or an Underlying
Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.9(c), or of any reimbursement payment required to be refunded (or that
Agent or Issuing Lender elects, based upon the advice or counsel to refund) to
US Borrowers for any reason. Promptly following receipt of a notice of a
Canadian Letter of Credit Disbursement pursuant to Section 2.9(c), each Lender
with a Canadian Commitment agrees to fund its Pro Rata Share of any Canadian
Revolving Loan deemed made pursuant to Section 2.9(c) on the same terms and
conditions as if Borrowers had requested the amount thereof as a Revolving Loan
and Agent shall promptly pay to Issuing Lender the amounts so received by it
from the Lenders. By the issuance of a Canadian Letter of Credit or a
Reimbursement Undertaking related thereto (or an amendment, renewal or extension
of a Letter of Credit or a Reimbursement Undertaking related thereto) and
without any further action on the part of the Issuing Lender or the Lenders with
Canadian Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Canadian Commitment, and each Lender with a Canadian Commitment
shall be deemed to have purchased, a participation in each Canadian Letter of
Credit issued by Issuing Lender and each Reimbursement Undertaking related
thereto, in an amount equal to its Pro Rata Share of such Canadian Letter of
Credit or Reimbursement Undertaking related thereto, and each such Canadian
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s

 

-27-



--------------------------------------------------------------------------------

Pro Rata Share of any Canadian Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Canadian Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender with a
Canadian Commitment hereby absolutely and unconditionally agrees to pay to
Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
each Canadian Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.9(c), or of any reimbursement payment required to be refunded (or that
Agent or Issuing Lender elects, based upon the advice or counsel to refund) to
Canadian Borrowers for any reason. Each Lender with a Commitment acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.9(d) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

(e) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys’ fees of (i) one US counsel to Agent,
(ii) one Canadian counsel to Agent, (iii) one regulatory counsel to Agent (if
necessary) and (iv) one local counsel in each appropriate jurisdiction selected
by Agent (if necessary) and, if an Event of Default has occurred and is
continuing (and such additional counsel is necessary as a result of conflicts of
interest), one additional counsel to the Lender Group or any Underlying Issuer
arising out of or in connection with any Reimbursement Undertaking or any Letter
of Credit; provided, that, (i) no Borrower shall be obligated hereunder to
indemnify the Lender Group, Issuing Lender or any Underlying Issuer for any
loss, cost, expense, or liability that results from the bad faith, gross
negligence or willful misconduct of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction and (ii) Canadian
Borrowers shall not be obligated to indemnify for any such loss, cost, expense
or liability arising under or in connection with a US Letter of Credit. Each
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking, and each Borrower agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following any Borrower’s instructions or those in the Letter of
Credit or any modifications, amendments, or supplements thereto. Each Borrower
understands that the Reimbursement Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by a Borrower against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys’ fees and expenses), or liability (other than Taxes, which
shall be governed by Section 16) incurred by them as a result of the Issuing
Lender’s indemnification of an Underlying Issuer; provided, that, (i) no
Borrower shall be obligated hereunder to indemnify any

 

-28-



--------------------------------------------------------------------------------

such person for any such loss, cost, expense, or liability to the extent that it
is caused by the bad faith, gross negligence or willful misconduct of such
person as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction and (ii) Canadian Borrowers shall not be obligated to
indemnify for any such loss, cost, expense or liability arising under or in
connection with a US Letter of Credit. Each Borrower hereby acknowledges and
agrees that none of the Issuing Lender, any other member of the Lender Group, or
any Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.

(f) The obligation of Borrowers to reimburse the Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrowers or any of their
Subsidiaries, or

(vi) any Event of Default shall have occurred and be continuing.

 

-29-



--------------------------------------------------------------------------------

(g) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(h) Borrowers shall pay to the Issuing Lender, for its own account, a fronting
fee equal to one quarter of one percent (0.25%) per annum, which fee shall be
paid monthly in arrears on the first day of each month. Each Borrower
acknowledges and agrees that any and all issuance charges, usage charges,
commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable promptly, but in any event, within one
(1) Business Day by Borrowers to Agent for the account of the Issuing Lender.

(i) If by reason of (i) any change after the Effective Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within thirty (30) days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
that, (A) no Borrower shall be required to provide any compensation pursuant to
this Section 2.9(i) for any such amounts incurred more than one hundred eighty
(180) days prior to the date on which the demand for payment of such amounts is
first made to Borrowers and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the one hundred eighty (180) day period referred to
above shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.9(i), as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 

-30-



--------------------------------------------------------------------------------

2.10. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.10(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers properly have exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrowers no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least three (3) Business Days prior to
the commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice
of Borrowers’ election of the LIBOR Option for a permitted portion of the
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline,
or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00
p.m. on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.10 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within
thirty (30) days of the

 

-31-



--------------------------------------------------------------------------------

date of its receipt of such certificate. If a payment of a LIBOR Rate Loan on a
day other than the last day of the applicable Interest Period would result in a
Funding Loss, Agent may, in its sole discretion at the request of Borrowers,
hold the amount of such payment as cash collateral in support of the Obligations
until the last day of such Interest Period and apply such amounts to the payment
of the applicable LIBOR Rate Loan on such last day, it being agreed that Agent
has no obligation to so defer the application of payments to any LIBOR Rate Loan
and that, in the event that Agent does not defer such application, Borrowers
shall be obligated to pay any resulting Funding Losses.

(iii) Borrowers shall have not more than ten (10) LIBOR Rate Loans and/or BA
Rate Loans in effect at any given time. Borrowers only may exercise the LIBOR
Option for proposed LIBOR Rate Loans of at least $1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that, in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of proceeds of Loan Parties’ Collections in accordance with
Section 2.3(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.10 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any Eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.10(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to

 

-32-



--------------------------------------------------------------------------------

Agent and Borrowers and Agent promptly shall transmit the notice to each other
Lender and (A) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (B) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

(iii) For purposes of this Section 2.10(d) and Section 2.15(d), the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Bank for International
Settlements and, in each case, all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this Agreement.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.11. Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within thirty (30) days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that, (A) no Borrower shall be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
one hundred eighty (180) days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefore and
(B) if such claim arises by reason of the adoption of or change in

 

-33-



--------------------------------------------------------------------------------

any law, rule, regulation or guideline that is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. For purposes of this Section 2.11 (a), the Dodd-Frank Wall
Street Reform and Consumer Protection, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Bank for International
Settlements and all rules, regulations, orders, requests, guidelines or
directives in connection therewith are deemed to have been enacted and become
effective after the date of this Agreement.

(b) If any Lender requests additional or increased costs referred to in
Section 2.10(d)(i) or amounts under Section 2.15(d)(i) or sends a notice under
Section 2.10(d)(ii) or Section 2.15(d)(ii) relative to changed circumstances
(any such Lender, an “Affected Lender”), then such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.10(d)(i) or
Section 2.15(d)(i), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans or BA Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.10(d)(i) or Section 2.15(d)(i), as applicable, or
to enable Borrowers to obtain LIBOR Rate Loans or BA Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.10(d)(i) or
Section 2.15(d)(i), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans or BA Rate Loans, may seek a
substitute Lender reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s Commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
Commitments, pursuant to an Assignment and Acceptance Agreement, and upon such
purchase by the Replacement Lender, such Replacement Lender shall be deemed to
be a “Lender” for purposes of this Agreement and such Affected Lender shall
cease to be a “Lender” for purposes of this Agreement.

2.12. Increase in US Maximum Credit or Canadian Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the US Maximum Credit or the Canadian Maximum Credit, as applicable.
Any such written request shall specify the amount of the increase in the US
Maximum Credit or the Canadian Maximum Credit, as applicable, that Borrowers are
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase cause the aggregate amount of the US Maximum Credit and the
Canadian Maximum Credit to exceed an amount equal to $450,000,000, (ii) such
request shall be for an increase of not less than $10,000,000, (iii) any such
request shall be irrevocable, (iv) in no event shall there be more than one such
increase in any calendar quarter, (v) in no event shall there be more than four
(4) such increases during the term of this Agreement, and (vi) no Event of
Default shall exist or have occurred and be continuing.

 

-34-



--------------------------------------------------------------------------------

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the US Lenders or each of the Canadian Lenders, as applicable, of such
request and each US Lender and each Canadian Lender, as applicable, shall have
the option (but not the obligation) to increase the amount of its US Commitment
or Canadian Commitment, as applicable, by an amount up to its Pro Rata Share of
the amount of the increase thereof requested by Administrative Borrower as set
forth in the notice from Agent to such US Lender or Canadian Lender. Each US
Lender or each Canadian Lender, as applicable, shall notify Agent within fifteen
(15) days after the receipt of such notice from Agent whether it is willing to
so increase its US Commitment or Canadian Commitment, as applicable, and if so,
the amount of such increase; provided, that, (i) the minimum increase in the US
Commitments of each such US Lender providing the additional US Commitments, or
in the Canadian Commitments of each such Canadian Lender providing the
additional Canadian Commitments, shall equal or exceed $2,500,000, and (ii) no
US Lender or Canadian Lender, as applicable, shall be obligated to provide such
increase in its US Commitment or Canadian Commitment and the determination to
increase the US Commitment of a US Lender or the Canadian Commitment of a
Canadian Lender shall be within the sole and absolute discretion of such US
Lender or Canadian Lender. If the aggregate amount of the increases in the US
Commitments received from the US Lenders or the aggregate amount of the
increases in the Canadian Commitments received from the Canadian Lenders, as
applicable, does not equal or exceed the amount of the increase in the US
Maximum Credit or Canadian Maximum Credit, as applicable, requested by
Borrowers, Agent may seek additional increases from US Lenders or Canadian
Lenders, as applicable, or US Commitments or Canadian Commitments, as
applicable, from such Eligible Transferees as it may determine, after
consultation with Borrowers. In the event US Lenders or Canadian Lenders, as
applicable (or US Lenders or Canadian Lenders, as applicable, and any such
Eligible Transferees, as the case may be), have committed in writing to provide
increases in their US Commitments or Canadian Commitments, as applicable, or new
US Commitments or new Canadian Commitments in an aggregate amount in excess of
the increase in the US Maximum Credit or Canadian Maximum Credit requested by
Administrative Borrower or permitted hereunder, Agent shall then have the right
to allocate such commitments, first to US Lenders or Canadian Lenders, as
applicable, and then to Eligible Transferees, in such amounts and manner as
Agent may determine, after consultation with Borrowers.

(c) The US Maximum Credit or the Canadian Maximum Credit, as applicable, shall
be increased by the amount of the increase in the applicable US Commitments or
Canadian Commitments from Lenders or new US Commitments or Canadian Commitments,
as applicable, from Eligible Transferees, in each case selected in accordance
with Section 2.12(b) above, for which Agent has received Assignment and
Acceptances thirty (30) days after the date of the request by Administrative
Borrower for the increase or such earlier date as Agent and Administrative
Borrower may agree (but subject to the satisfaction of the conditions set forth
below), whether or not the aggregate amount of the increase in US Commitments
and new US Commitments, as the case may be, or in Canadian Commitments and new
Canadian Commitments, as the case may be less than, equal to or exceed the
amount of the increase in the

 

-35-



--------------------------------------------------------------------------------

US Maximum Credit or Canadian Maximum Credit, as applicable, requested by
Administrative Borrower in accordance with the terms hereof (provided, that, in
the event that the aggregate amount of the increase in Commitments and/or new
Commitments offered by Lenders or Eligible Transferees in response to the
request of Agent as described above is greater than the aggregate amount
requested, Administrative Borrower may, at its option, elect to increase the
Commitments to such greater amount, so long as Administrative Borrower gives
prompt and timely written notice to Agent of the exercise of such option),
effective on the date that each of the following conditions have been satisfied:

(i) Agent shall have received from each US Lender or Canadian Lender, as
applicable, or Eligible Transferee that is providing an additional US Commitment
or Canadian Commitment as part of the increase in the US Maximum Credit or
Canadian Maximum Credit, an Assignment and Acceptance duly executed by such US
Lender or Canadian Lender, as applicable, or Eligible Transferee and Borrowers,
provided, that, the aggregate US Commitments or Canadian Commitments set forth
in such Assignment and Acceptance(s) shall be not less than $1,000,000;

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 3.2 shall be satisfied as of the date of the increase in the US Maximum
Credit or the Canadian Maximum Credit, both before and after giving effect to
such increase;

(iii) such increase in the US Maximum Credit or the Canadian Maximum Credit, as
applicable, on the date of the effectiveness thereof, shall not violate any
applicable law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;

(iv) there shall have been paid to each US Lender or Canadian Lender, as
applicable, and Eligible Transferee providing an additional US Commitment or
Canadian Commitment in connection with such increase in the US Maximum Credit or
Canadian Maximum Credit all fees and expenses due and payable to such Person on
or before the effectiveness of such increase; and

(v) there shall have been paid to Agent, for the account of the Agent and US
Lenders or Canadian Lenders, as applicable (in accordance with any agreement
among them) all fees and expenses (including reasonable fees and expenses of
counsel) due and payable pursuant to any of the Loan Documents on or before the
effectiveness of such increase.

(d) As of the effective date of any such increase in the US Maximum Credit or
Canadian Maximum Credit, each reference to the term US Commitments and US
Maximum Credit herein, as applicable, or the term Canadian Commitments and
Canadian Maximum Credit, as applicable, and in any of the other Loan Documents
shall be deemed amended to mean the amount of the US Commitments and US Maximum
Credit or the amount of the Canadian Commitments and Canadian Maximum Credit, as
applicable, specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the US Commitments and US Maximum
Credit, as applicable, or in the increase in the Canadian Commitments and
Canadian Maximum Credit, as applicable.

 

-36-



--------------------------------------------------------------------------------

(e) Effective on the date of each increase in the US Maximum Credit pursuant to
this Section 2.12, each reference in this Agreement to an amount of US Excess
Availability shall, automatically and without any further action, be deemed to
be increased so that the ratio of the amount of US Excess Availability to the
amount of the US Maximum Credit after such increase in the US Maximum Credit
remains the same as the ratio of such the amount of US Excess Availability to
the amount of the US Maximum Credit prior to such increase in the US Maximum
Credit.

(f) Effective on the date of each increase in the Canadian Maximum Credit
pursuant to this Section 2.12, each reference in this Agreement to an amount of
Canadian Excess Availability shall, automatically and without any further
action, be deemed to be increased so that the ratio of the amount of Canadian
Excess Availability to the amount of the Canadian Maximum Credit after such
increase in the Canadian Maximum Credit remains the same as the ratio of such
the amount of Canadian Excess Availability to the amount of the Canadian Maximum
Credit prior to such increase in the Canadian Maximum Credit.

2.13. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders and as set forth in Section 14.1(e).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 16.1 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to Issuing Lender or Swing Lender
hereunder; third, to provide cash collateral for the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.13(e) below; fourth, as Administrative Borrower may request (so long
as no Default or Event of Default exists or has occurred and is continuing), to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Agent; fifth, if so determined by Agent and Administrative Borrower, to be
held in a Deposit Account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans (including Swing Loans, Protective

 

-37-



--------------------------------------------------------------------------------

Advances and Overadvances) under this Agreement and (B) provide cash collateral
for the benefit of Issuing Lender with respect to future Fronting Exposure of
Issuing Lender; sixth, to the payment of any amounts owing to Lenders, the
Issuing Lender or Swing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default shall exist or have occurred and be continuing, to the
payment of any amounts owing to Parent as a result of any judgment of a court of
competent jurisdiction obtained by Parent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (A) such payment is a
payment of the principal amount of any Revolving Loans or Letter of Credit
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (B) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied and waived, such payment shall be applied solely to
pay the Revolving Loans of, and Letter of Credit Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or Letter of Credit Disbursements owed to, such
Defaulting Lender until such time as all Revolving Loans and funded and unfunded
participations in Obligations in respect of Letters of Credit and Swing Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.13(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.13(e) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any unused line fee under
Section 2.8(c) for any period during which that Lender is a Defaulting Lender
(and Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
under Section 2.8(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to
Section 2.13(e).

(C) With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, Borrowers shall (A) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Obligations in respect of Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting

 

-38-



--------------------------------------------------------------------------------

Lender pursuant to clause (c) below, (B) pay to Issuing Lender and Swing Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to Issuing Lender’s or Swing Lender’s Fronting
Exposure to such Defaulting Lender, and (C) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (A) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless
Borrowers shall have otherwise notified the Agent at such time, Borrowers shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (B) such reallocation does not cause the aggregate
outstanding Revolving Loans and participations in Letters of Credit, Swing Loans
and Overadvances of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrowers shall,
without prejudice to any right or remedy available to it hereunder or under law,
(A) first, prepay Swing Loans in an amount equal to Swing Lender’s Fronting
Exposure and (B) second, provide cash collateral for the Issuing Lender’s
Fronting Exposure in accordance with Section 2.13(e).

(b) Defaulting Lender Cure. If Borrowers, Agent, Swing Lender and Issuing Lender
agree in writing that a Lender is no longer a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held pro rata by the Lenders in accordance with
the Commitments (without giving effect to Section 2.13(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) Swing Lender shall not be required to fund any Swing Loan unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swing Loan and (ii) no Issuing Lender or Underlying Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

-39-



--------------------------------------------------------------------------------

(d) Counterparties. So long as any Lender is a Defaulting Lender, such Lender
shall not be a counterparty with respect to any Hedge Agreement which gives rise
to a Hedge Obligation entered into while such Lender was a Defaulting Lender.

(e) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Agent or Issuing
Lender (with a copy to Agent), Borrowers shall provide cash collateral to secure
the Fronting Exposure of the Issuing Lender with respect to such Defaulting
Lender (determined after giving effect to Section 2.13(a)(iv) above and any cash
collateral provided by such Defaulting Lender) in an amount not less than one
hundred three percent (103%) of the Fronting Exposure of the Issuing Lender.

(i) Grant of Security Interest. Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to, for the benefit of
the Issuing Lender, and agrees to maintain, a first priority security interest
in all such cash collateral as security for such Defaulting Lender’s obligation
to fund participations in respect of Obligations in connection with Letters of
Credit, to be applied pursuant to clause (e)(ii) below. If at any time Agent
determines that such cash collateral is subject to any right or claim of any
Person other than Agent and Issuing Lender as herein provided (other than the
Permitted Liens), or that the total amount of such cash collateral is less than
the amount specified above, Borrowers shall, promptly upon demand by Agent, pay
or provide to Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Obligations in connection with
Letters of Credit (including, as to cash collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce Issuing Lender’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section following
(A) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (B) the
determination by Agent and Issuing Lender that there exists excess cash
collateral; provided that, (1) the Person providing cash collateral and Issuing
Lender may agree that cash collateral shall be held to support future
anticipated Fronting Exposure or other obligations and (2) to the extent that
such cash collateral was provided by Borrowers, such cash collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.

 

-40-



--------------------------------------------------------------------------------

  2.14. Joint and Several Liability of Borrowers.

(a) Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other US Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or

 

-41-



--------------------------------------------------------------------------------

to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.14 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.14
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.14 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

-42-



--------------------------------------------------------------------------------

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).

 

  2.15. BA Rate Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Canadian Borrowers shall have the option,
subject to Section 2.15(b) below (the “BA Rate Option”) to have interest on all
or a portion of the Canadian Revolving Loans to be made in Canadian Dollars be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a BA Rate Loan, or upon continuation of a BA
Rate Loan as a BA Rate Loan) at a rate of interest based upon the BA Rate.
Interest on BA Rate Loans shall be payable on the earliest of (i) the last day
of the Interest Period applicable thereto; (ii) the date on which all or any
portion of the Obligations become due and payable pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Canadian
Borrowers properly have exercised the BA Rate Option with respect thereto, the
interest rate applicable to such BA Rate Loan automatically shall convert to the
rate of interest then applicable to Base Rate Loans in Canadian Dollars. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Canadian Revolving Loans made in Canadian Dollars bear interest at
a rate based upon the BA Rate.

(b) BA Rate Election.

(i) Canadian Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Canadian Borrowers to exercise the BA Rate Option
during the continuance of such Event of Default, elect to exercise the BA Rate
Option by notifying Agent prior to 11:00 a.m., at least three (3) Business Days
prior to the commencement of the proposed Interest Period (the “BA Rate
Deadline”). Notice of Canadian Borrowers’ election of the BA Rate Option for a
portion of the Revolving Loans to be made in Canadian Dollars and an Interest
Period pursuant to this Section 2.15(b) shall be made by delivery to Agent of a
BA Rate Notice received by Agent before the BA Rate Deadline, or by telephonic
notice received by Agent before the BA Rate Deadline (to be confirmed by
delivery to Agent of a BA Rate Notice received by Agent prior to 5:00 p.m., on
the same day). Promptly upon its receipt of each such BA Rate Notice, Agent
shall provide a copy thereof to each of the affected Lenders.

 

-43-



--------------------------------------------------------------------------------

(ii) Each BA Rate Notice shall be irrevocable and binding on Borrowers. In
connection with each BA Rate Loan, Borrowers shall, jointly and severally
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any BA Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any BA Rate Loan other than on the last day of
the Interest Period applicable thereto, or (C) the failure to borrow, convert,
continue or prepay any BA Rate Loan on the date specified in any BA Rate Notice
delivered pursuant hereto (such losses, costs, or expenses, “BA Funding
Losses”). A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.15 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
the Lender, as applicable, within thirty (30) days of the date of its receipt of
such certificate. If a payment of a BA Rate Loan on a day other than the last
day of the applicable Interest Period would result in a BA Funding Loss, Agent
may, in its sole discretion at the request of Administrative Borrower, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable BA Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any BA Rate Loan and that,
in the event that Agent does not defer such application, Borrowers shall be
obligated to pay any resulting BA Funding Losses.

(iii) Borrowers shall have not more than ten (10) BA Rate Loans and/or LIBOR
Rate Loans in effect at any given time. Borrowers may only exercise the BA Rate
Option for proposed BA Rate Loans of at least C$1,000,000.

(c) Conversion. Borrowers may convert Base Rate Loans in Canadian Dollars to BA
Rate Loans at any time by exercising the BA Rate Option. Borrowers may convert
BA Rate Loans to Base Rate Loans at any time; provided, that, in the event that
BA Rate Loans are converted or prepaid on any date that is not the last day of
the Interest Period applicable thereto, including as a result of any automatic
prepayment through the required application by Agent of proceeds of Borrowers’
and their Restricted Subsidiaries’ Collections in accordance with Section 2.3(b)
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrowers shall, jointly and severally indemnify, defend, and
hold Agent and the Lenders harmless against any and all BA Funding Losses in
accordance with Section 2.15(b)(ii).

(d) Special Provisions Applicable to BA Rate.

(i) The BA Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any funding for BA Rate Loans or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the BA Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other

 

-44-



--------------------------------------------------------------------------------

Lender and, upon its receipt of the notice from the affected Lender,
Administrative Borrower may, by notice to such affected Lender (A) require such
Lender to furnish to Administrative Borrower a statement setting forth the basis
for adjusting such BA Rate and the method for determining the amount of such
adjustment, or (B) repay the BA Rate Loans with respect to which such adjustment
is made (together with any amounts due under Section 2.15(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain BA Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the BA Rate, such Lender shall give notice
of such changed circumstances to Agent and Administrative Borrower and Agent
promptly shall transmit the notice to each other Lender and (A) in the case of
any BA Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such BA Rate Loans, and interest upon the BA Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) Borrowers shall not be entitled to elect the BA Rate Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to issue bills of exchange or depository notes to fund or
otherwise match fund any Obligation as to which interest accrues at the BA Rate.

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. Subject to
Section 3.6, the obligation of each Lender to make its initial extension of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of Agent and each Lender, of each of the conditions precedent set forth on
Schedule 3.1 (the delivery to Agent of an executed signature page to this
Agreement by a Lender being conclusively deemed to be its satisfaction with, or
waiver of, the conditions precedent).

3.2. Conditions Precedent to all Extensions of Credit. Subject to Section 3.6,
the obligation of the Lender Group (or any member thereof) to make any Revolving
Loans hereunder (or to issue any Letter of Credit or amend or extend any Letter
of Credit) at any time shall be subject to the following conditions precedent:

(a) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the representations and warranties of Parent or its
Subsidiaries contained in this Agreement or in the other Loan Documents that are
qualified as to materiality or Material Adverse Effect shall be true and correct
and the representations and warranties that are not so qualified shall be true
and correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

-45-



--------------------------------------------------------------------------------

(b) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(c) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the (i) the outstanding principal amount of US
Revolving Loans and US Swing Loans plus the US Letter of Credit Usage shall not
exceed the lesser of the US Borrowing Base or the US Maximum Credit and
(ii) outstanding principal amount of Canadian Revolving Loans and Canadian Swing
Loans plus the Canadian Letter of Credit Usage shall not exceed the lesser of
the Canadian Borrowing Base or the Canadian Maximum Credit; and

(d) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the outstanding principal amount of the Loans plus
the Letter of Credit Usage shall not exceed the Existing Note Secured Debt Limit
and upon Agent’s request, Agent shall have received such certificate in form and
substance reasonably satisfactory to Agent, from an Authorized Person so stating
(provided, that, in the event of an Overadvance as a result of the establishment
of a new category of reserves or a change in the methodology of the calculation
of an existing reserve, or as a result of the making of a Loan other than at the
request of a Borrower (or Administrative Borrower on behalf of any Borrower),
whether a Protective Advance or by charging the Loan Account, such amounts shall
only be required to be included in the certificate to the extent Agent has
provided notice thereof to Administrative Borrower or Administrative Borrower
otherwise has knowledge thereof).

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on March 1, 2018 (the “Maturity Date”), subject to the rights of the
Lender Group to terminate the Commitments as provided in Section 9 and the
rights of Borrowers as provided in Section 3.5.

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of Liens previously filed by Agent and Loan
Parties shall execute and deliver to Agent a release of Agent and Lenders in
form and substance reasonably satisfactory to Agent.

 

-46-



--------------------------------------------------------------------------------

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
reasonable prior written notice to Agent (but in any event not less than three
(3) Business Days), to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.

3.6. Certain Funds. Notwithstanding anything to the contrary in this Article 3,
to the extent that any Collateral (or the creation or perfection of any security
interest therein), in each case intended to be made or granted is not or cannot
be made or granted on the Effective Date, or with respect to the Spartech
Acquisition or any Permitted Acquisition, before the closing date thereof (other
than (i) Code and PPSA lien searches, (ii) the pledge and perfection of
Collateral with respect to which a Lien may be perfected upon the Effective Date
or such closing date, as applicable, solely by the filing of financing
statements under the Code or the PPSA or by the filing of an notice with the
United States Patent and Trademark Office, the United States Copyright Office or
the Canadian Intellectual Property Office and (iii) the pledge and perfection of
Liens on the Equity Interests of each Domestic Subsidiary and each Foreign
Subsidiary organized under the laws of Canada or a Province thereof, of a Loan
Party (other than an Excluded Subsidiary) in each case with respect to which a
Lien may be perfected upon the Effective Date or such closing date, as
applicable, by the delivery of a stock certificate to the extent such Equity
Interests are evidenced by a stock certificate) after use by Loan Parties of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision of any such Collateral (or creation or perfection of a
security interest therein) shall not constitute a condition precedent to the
initial funding under this Agreement on the Effective Date, or such closing
date, as applicable, but shall be required to be delivered within the time
periods specified in Schedule 5.16 for the types of Collateral described
therein. It is acknowledged and agreed that the Loan Documents, other documents
and tasks to be completed set forth in Schedule 5.16 shall not be provided or
completed on the Effective Date or such closing date, as applicable, but shall
be delivered or completed within the periods specified in Schedule 5.16 (or in
each case, such longer period as the Agent, in its reasonable discretion, shall
hereafter agree).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Effective Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Loan (or other extension of credit) made thereafter, as though made on and
as of the date of such Loan (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

 

-47-



--------------------------------------------------------------------------------

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority to (A) own or lease its assets and carry on
its business and (B) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the Transactions, and (iii) is
duly qualified and is licensed and, as applicable, in good standing under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; in each
case referred to in clause (ii)(A) or (iii), where the failure to do so has, or
could reasonably be expected to have, a Material Adverse Effect.

(b) As of the Effective Date, Parent has no Subsidiaries other than those
specifically disclosed in Schedule 4.1, and as of the Effective Date all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable (in each case, to the extent such concept is
applicable under applicable Law) and are owned by a Loan Party in the amounts
specified on Schedule 4.1 free and clear of all Liens except those created under
the Loan Documents, the 2015 Note Security Agreement, the Series G Guarantee
Security Agreements and any Liens described in clause (c) of the definition of
the term Permitted Liens, if any.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or organizational action on the part of such Loan Party.

(b) Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the Transactions, nor
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in (a) any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, limited partnership agreement, partnership agreement,
certificate of formation, limited liability company agreement or other Governing
Documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, where such conflict or default
has, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (b) the creation or enforcement of any Lien upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than those created under the Loan Documents, the 2015 Note
Security Agreement and the Series G Guarantee Security Agreements).

 

-48-



--------------------------------------------------------------------------------

4.3. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the transactions contemplated thereby, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Loan Documents, or (c) the perfection of the
Liens created under the Loan Documents (including the first priority nature
thereof to the extent required by the Loan Documents) except (i) for those
registrations, exemptions, orders, authorizations, consents, approvals, notices
or other actions that have been made, obtained, given or taken, (ii) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing and/or recordation, as of the Effective Date, or (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Liens in the Collateral granted to Agent pursuant to the Loan Documents
constitute, to the extent required by the Loan Documents, valid and perfected
first priority Liens, subject to the Permitted Liens. Except for filings
contemplated on the Effective Date or such later date as is contemplated by this
Agreement and the Loan Documents, no filings are required to perfect such Liens.

4.5. Title to Assets; No Encumbrances.

(a) Each of the Loan Parties and its Restricted Subsidiaries has (i) with
respect to interests in owned Real Property, good record and marketable legal
and insurable fee simple title, subject only to the Permitted Liens, (ii) with
respect to leasehold interests in real or personal property, valid leasehold
interests, subject only to the Permitted Liens, and (iii) with respect to all
other property, good and marketable title to such assets, except (A) as to Real
Property for minor defects in title that do not materially interfere with such
Loan Party’s or Subsidiary’s ability to conduct its business and to utilize such
assets for their intended purposes and (B) as to any property, the failure to
have such title or other property interests does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) The property of each Loan Party is subject to no Liens, other than Permitted
Liens.

(c) Schedule 4.5(c) sets forth as of the Effective Date a complete and accurate
list of all Real Property owned by each Loan Party, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, record
owner and book value (or, if available, fair market value) thereof.

 

-49-



--------------------------------------------------------------------------------

(d) Schedule 4.5(d) sets forth as of the Effective Date a complete and accurate
list of all leases and subleases of Real Property, where Collateral having value
in excess of $100,000 is located, under which Parent or any other Loan Party is
the lessee or comparable party, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor and lessee.

4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number.

(a) The name (within the meaning of the Code or PPSA, as applicable) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries, as
of the Effective Date, is set forth on Schedule 4.6(a).

(b) The chief executive office of each Loan Party as of the Effective Date, is
located at the address indicated on Schedule 4.6(b).

(c) Each Loan Party’s tax identification or business numbers (or in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation or residence for tax purposes) and organizational identification
numbers, if any, are identified on Schedule 4.6(c) as of the Effective Date.

4.7. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against a Loan Party or
any of its Subsidiaries that (a) individually or in the aggregate, if adversely
determined, has or would reasonably be expected to have a Material Adverse
Effect or (b) purport to affect or pertain to this Agreement, any other Loan
Document, or the consummation of the transactions contemplated under this
Agreement.

 

-50-



--------------------------------------------------------------------------------

4.8. Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
(a) except in such instances where such requirement of Law or order, writ,
injunction or decree is subject to a Permitted Protest or (b) where the failure
to comply therewith, either individually or in the aggregate, has, or would
reasonably be expected to have, a Material Adverse Effect.

4.9. Financial Statements; No Material Adverse Effect.

(a) The audited financial statements of Parent and its Subsidiaries for the
fiscal year ending December 31, 2012 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Parent and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case to the extent required by GAAP.

(b) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

4.10. Solvency.

(a) Each Borrower, individually, is Solvent and Parent and its Subsidiaries, on
a consolidated basis, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11. Employee Benefits.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the IRC
and other federal or state laws, where the failure to so comply has, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the IRC and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the IRC, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
Borrowers, nothing has occurred that would prevent or cause the loss of such tax
qualified status where any such occurrence has, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

-51-



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or actions by any Governmental Authority, with respect to
any Plan that has, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c) Except as set forth in Schedule 4.11, hereto, (i) no ERISA Event has
occurred, and neither Parent nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) Parent and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained in respect of any Pension Plan; and
(iii) neither Parent nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA with respect to any
Pension Plan, except, with respect to subsections (i) through (iii) above, as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(d) As of the Effective Date, no Loan Party nor any of its Subsidiaries
maintains, sponsors, administers, contributes to, participates in or has any
liability in respect of any Specified Canadian Pension Plan, nor has any such
Person ever maintained, sponsored, administered, contributed or participated in
any Specified Canadian Pension Plan. Except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) the Canadian Pension Plans are duly registered under the Income Tax
Act (Canada) and any other applicable Laws which require registration, have been
administered in accordance with the Income Tax Act (Canada) and such other
applicable Law and no event has occurred which could cause the loss of such
registered status, (b) all obligations of the Loan Parties and their
Subsidiaries (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements relating thereto have been performed on a
timely basis, and (c) all contributions, premiums or payments required to be
made or paid by the Loan Parties and their Subsidiaries to the Canadian Pension
Plans have been made on a timely basis in accordance with the terms of such
plans and all applicable Laws.

4.12. Environmental Condition.

(a) Parent, for itself and the other Loan Parties, conducts in the ordinary
course of business a review of the effect of existing Environmental Laws
relating to remedial obligations and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such effect of existing Environmental Laws
relating to remedial actions and claims alleging potential liability or
responsibility for violation of any Environmental Law that has, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (including for this purpose taking into account any reserves).

 

-52-



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in Schedule 4.12 or where such status or
condition could not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect: (i) none of the properties currently
or, to the knowledge of the Loan Parties, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and have never been any underground or
above ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently owned or operated by any Loan Party or any
of its Subsidiaries; (v) neither any Loan Party nor any of its Subsidiaries is
undertaking, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and (vi) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
that would not reasonably expected to result in liability to any Loan Party.

4.13. Reserved.

4.14. Reserved.

4.15. Reserved.

4.16. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and
will not omit to state any material fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on January 31, 2013 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon

 

-53-



--------------------------------------------------------------------------------

assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).

4.17. Reserved.

4.18. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”); and (c) the Proceeds of
Crime Money Laundering and Terrorist Finance Act (Canada) and the regulations
promulgated thereunder. No part of the proceeds of the loans made hereunder will
be used by any Loan Party or any of their Affiliates, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19. Reserved.

4.20. Taxes. All material federal, state, provincial, local and other tax
returns required to have been filed with respect to each Loan Party and each
Restricted Subsidiary of each Loan Party have been filed (or extensions have
been obtained), and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

4.21. Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock (within the meaning of Regulation U
issued by the Federal Reserve Board), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the loans made
to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

 

-54-



--------------------------------------------------------------------------------

4.22. Investment Company Act. None of Parent, any Person controlling Parent, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940 or is subject to regulation under the
Investment Company Act.

4.23. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Revolving Loan (including any
Swing Loan, Protective Advance or Overadvance) or any Letter of Credit will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against Parent
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Restricted
Subsidiaries which arises out of or under any collective bargaining agreement
and that, individually or in the aggregate, has or could reasonably be expected
to have a Material Adverse Effect, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Parent or its Subsidiaries that, individually or in the aggregate, has or could
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
of its Restricted Subsidiaries has incurred any liability or obligation under
the Worker Adjustment and Retraining Notification Act or similar Laws, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Parent or its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements, where such
violations have or would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. All material payments due from
Parent or its Restricted Subsidiaries on account of wages and employee health
and welfare insurance, employer and employee deductions and premiums and other
benefits have been paid or accrued as a liability on the books of Parent, where
the failure to do so, individually or in the aggregate, has or would reasonably
be expected to have a Material Adverse Effect.

4.25. Reserved.

 

-55-



--------------------------------------------------------------------------------

4.26. Eligible Accounts. As to each Account that is identified by any Borrower
as an Eligible Account in a US Borrowing Base Certificate or a Canadian
Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrowers’ business, (b) owed to one or more of the
Borrowers, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.

4.27. Eligible Inventory. As to each item of Inventory that is identified by any
Borrower as Eligible Inventory in a US Borrowing Base Certificate or a Canadian
Borrowing Base Certificate submitted to Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Inventory.

4.28. Locations of Inventory and Equipment. As of the Effective Date, the
Inventory and Equipment (other than vehicles or Equipment out for repair) of the
Loan Parties are not stored with a bailee, warehouseman, or similar party other
than those identified on Schedule 4.28(a) and are otherwise located only at, or
in-transit between or to, the locations identified on Schedule 4.28(b).

4.29. Inventory Records. Each Loan Party keeps correct and accurate records in
all material respects itemizing and describing the type, quality, and quantity
of its Inventory and the book value thereof.

4.30. No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

4.31. Insurance. The properties of the Loan Parties are insured with financially
sound insurance companies, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Parent or the applicable Loan
Party operates.

4.32. Common Enterprise. Borrowers and Guarantors make up a related organization
of various entities constituting a single economic and business enterprise so
that Borrowers and Guarantors share an identity of interests such that any
benefit received by any one of them benefits the others. Certain Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for

 

-56-



--------------------------------------------------------------------------------

the benefit of the other Borrowers and Guarantors (including inter alia, the
payment by Borrowers and Guarantors of creditors of the other Borrowers or
Guarantors and guarantees by Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors). Borrowers and Guarantors have the same chief executive office,
centralized accounting and legal services, certain common officers and directors
and generally do not provide consolidating financial statements to creditors.

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Restricted Subsidiaries to comply with each of the
following:

5.1. Financial Statements, Reports, Certificates.

(a) (i) Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein, (ii) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Parent or such Subsidiary, as the case may be, and
(iii) cause each Subsidiary of a Loan Party to have the same fiscal year as
Parent.

(b) Documents required to be delivered pursuant to this Section 5.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent’s website on the Internet at the website
address listed on Schedule 5.1; or (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); provided, that: (i) upon the written request of Agent,
Parent shall deliver paper copies of such documents to Agent or any Lender that
requests Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender and (ii) Parent shall
notify Agent (by telecopier or electronic mail) of the posting of any such
documents and provide to Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance Parent shall be required to provide paper copies of the
Compliance Certificates required by this Section 5.1 to Agent. Except for such
Compliance Certificates, Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

(c) Parent hereby acknowledges that (i) Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of Parent hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with

 

-57-



--------------------------------------------------------------------------------

respect to Parent or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Parent hereby agrees that
so long as Parent is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” Parent shall be deemed to have
authorized Agent, the Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Parent or its securities for purposes
of United States federal and state securities laws (provided, that, to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 17.9); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

5.2. Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
establish a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and all
rights and franchises, licenses and permits material to its business where the
failure to do so has or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, that, no Loan Party or any
of its Restricted Subsidiaries shall be required to preserve any such right or
franchise, licenses or permits if such Person’s Board of Directors (or similar
governing body) shall determine that the failure to preserve it could not
reasonably be expected to result in a Material Adverse Effect.

5.4. Maintenance of Properties. Maintain and preserve all of its assets that are
necessary for the proper conduct of its business in good working order and
condition, except for (a) ordinary wear, tear, and casualty, (b) Permitted
Dispositions, or (c) in the case of assets other than the First Lien Collateral
where the failure to do so has or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and comply with the
provisions of all leases to which it is a party as lessee, so as to prevent the
loss or forfeiture thereof, (i) unless such provisions are the subject of a
Permitted Protest, or (ii) where the failure to so comply has or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

5.5. Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Loan Party or its Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Parent will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
provincial and federal income taxes, and will, upon request, furnish Agent with
proof reasonably satisfactory to Agent indicating that each Loan Party and its
Subsidiaries have made such payments or deposits.

5.6. Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ assets wherever located, covering liabilities, losses or damage as
customarily are insured against by other Persons engaged in the same or similar
businesses. All such policies of insurance shall be with financially sound
insurance companies and in such amounts (after giving effect to any
self-insurance maintained consistent with the standards provided for herein) as
is carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event, as to any
First Lien Collateral, in amounts, adequacy and scope reasonably satisfactory to
Agent (and Agent acknowledges that based on the information provided to it on or
prior to the date hereof with respect thereto, as to insurance coverage for the
First Lien Collateral in effect on the date hereof, the amounts, adequacy and
scope are reasonably satisfactory to it). All property insurance policies
covering the Collateral are to be made payable to Agent, as its interests may
appear, in case of loss, pursuant to a standard loss payable endorsement with a
standard noncontributory “lender” or “secured party” clause and are to contain
such other provisions as Agent may reasonably require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of property and general liability insurance are to be
delivered to Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent and shall provide for not
less than thirty (30) days (ten (10) days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If any
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at such Borrower’s expense and without any responsibility on Agent’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Borrowers shall give
Agent prompt notice of any loss exceeding $3,000,000 covered by its casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

-59-



--------------------------------------------------------------------------------

5.7. Inspection, Field Examinations, and Appraisals. Permit Agent and each of
its duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Event of Default exists and is continuing, with
reasonable prior notice to Administrative Borrower all at such times and
intervals as Agent may request, all at Borrower’s expense, in each case subject
to Section 17.9; provided, that, (a) as to field examinations, there shall be
(i) no more than one (1) field examination in any twelve (12) month period at
the expense of Borrowers so long as (A) Excess Availability during such twelve
(12) month period is not less than twenty percent (20%) of the Maximum Credit or
(B) US Excess Availability is not less than seventeen and one-half percent
(17.5%) of the Maximum Credit for any three (3) consecutive Business Days during
such twelve (12) month period, (ii) no more than three (3) field examinations in
any twelve (12) month period at the expense of Borrowers if at any time Excess
Availability or US Excess Availability during such twelve (12) month period is
less than the applicable amount specified in clause (a)(i) above, and (iii) such
other field examinations as Agent may request at any time an Event of Default
exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times during usual business hours and upon reasonable
prior notice at the expense of Agent and Lenders to conduct such field
examinations in accordance with Agent’s customary practices and procedures and
(b) as to appraisals, there shall be (i) no more than one (1) appraisal of each
type of Collateral in any twelve (12) month period at the expense of Borrowers
so long as (A) Excess Availability during such twelve (12) month period is not
less than fifteen percent (15%) of the Maximum Credit or (B) US Excess
Availability is not less than twelve and one-half percent (12.5%) of the Maximum
Credit for any three (3) consecutive Business Days during such twelve (12) month
period, (ii) no more than two (2) appraisals of each type of Collateral in any
twelve (12) month period at the expense of Borrowers if at any time Excess
Availability or US Excess Availability during such twelve (12) month period is
less than the applicable amount specified in clause (b)(i) above, and (c) such
other appraisals as Agent may request at any time a Default or an Event of
Default exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times during usual business hours and upon reasonable
prior notice at the expense of Agent and Lenders, with such appraisals to be
performed in accordance with Agent’s customary practices and procedures.

 

-60-



--------------------------------------------------------------------------------

5.8. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, has, or could reasonably be expected to have, a Material Adverse
Effect.

5.9. Environmental.

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens where the failure to do so, individually or in the
aggregate, has or would reasonably be expected to have a Material Adverse
Effect,

(b) Comply with Environmental Laws where the failure to do so, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect, and provide to Agent documentation of such compliance which Agent
reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries where any such release, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect, and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law where the
failure to do so, individually or in the aggregate, has or would reasonably be
expected to have a Material Adverse Effect, and

(d) Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority where any such
violation, citation or other administrative order, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

5.10. Reserved.

5.11. Further Assurances.

(a) At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary (other than a Subsidiary organized or
incorporated under the laws of a jurisdiction other than a State of the United
States, the United States, the District of Columbia, or a Province or Territory
of Canada or Canada and other than any Excluded Subsidiary or an Unrestricted
Subsidiary) after the Effective Date, such Loan Party shall (i) within thirty
(30) days of such formation or acquisition (or such later date as permitted by
Agent in its sole discretion) cause any such new Subsidiary to provide to Agent
a joinder agreement to this Agreement, the Guaranty and the Security Agreement,
together with such other security documents, appropriate financing statements,
and supplements and amendments hereto, all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant

 

-61-



--------------------------------------------------------------------------------

Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary constituting First Lien Collateral, and
a second priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary constituting Second Lien Collateral, in each
case, including to make such Subsidiary a party to this Agreement as a
“Borrower” if so agreed by Administrative Borrower and Agent, and otherwise as a
“Guarantor”; provided, that, the foregoing shall not be required to be provided
to Agent with respect to any Subsidiary of any Loan Party that is an Excluded
Subsidiary, (ii) within thirty (30) days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent a
pledge agreement (or an addendum to the Security Agreement or Canadian Security
Documents) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Agent; provided, that, only sixty-five
percent (65%) of the total outstanding voting Equity Interests of any first tier
Subsidiary of any Loan Party that is a CFC (and none of the Equity Interests of
any Subsidiary of such CFC) shall be required to be pledged, and (iii) within
sixty (60) days of such formation or acquisition (or such later date as
permitted by Agent in its discretion) provide to Agent all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above.

(b) At any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, security agreements, pledges,
assignments, endorsements of certificates of title, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to perfect Agent’s Liens in all of the assets of Parent
and its Subsidiaries constituting Collateral (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), other than
Excluded Subsidiaries and Unrestricted Subsidiaries, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, if Parent or any
of its Subsidiaries (other than Excluded Subsidiaries and Unrestricted
Subsidiaries) refuses or fails to execute or deliver any reasonably requested
Additional Documents related to any Collateral within a reasonable period of
time following the request to do so, Parent (on behalf of itself and such
Subsidiaries) hereby authorizes Agent to execute any such Additional Documents
to the extent related to Collateral in the applicable Loan Party’s or such
Subsidiary’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time so that the Obligations are guaranteed
by the Guarantors and are secured by substantially all of the Collateral of
Parent and its Subsidiaries (other than the Excluded Subsidiaries and
Unrestricted Subsidiaries) to the extent of, and in any event subject to, the
exceptions and limitations provided for herein.

5.12. Second Lien Collateral.

(a) If at any time any Loan Party (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) grants a Lien to any Person on any of such Loan Party’s
Equipment or Real Property as security for any Indebtedness incurred by such
Loan Party to such Person (any such Person providing Indebtedness to a Loan
Party is hereinafter referred to as a “Fixed Asset

 

-62-



--------------------------------------------------------------------------------

Lender”), such Loan Party will, contemporaneously with such grant, (i) grant a
Lien to Agent on such Equipment or Real Property (other than (a) the Spartech
Fixed Assets and (b) Equipment or Real Property securing Permitted Purchase
Money Indebtedness), junior only to the Lien granted to such Fixed Asset Lender
on such Equipment or Real Property and other Permitted Liens, (ii) execute
and/or deliver to Agent any and all financing statements, fixture filings,
security agreements, mortgages, deeds of trust, hypothecs, charges, opinions of
counsel, evidence of corporate (or other applicable) authority, and all other
documents (the “Additional Second Lien Documents”) that Agent may reasonably
request in form and substance reasonably satisfactory to Agent, to create,
perfect, and continue perfected, Agent’s Lien in such Equipment or Real Property
(other than (a) the Spartech Fixed Assets and (b) Equipment or Real Property
securing Permitted Purchase Money Indebtedness), and (iii) execute and deliver
to Agent, and cause to be executed and delivered to Agent by the applicable
Fixed Asset Lender, an intercreditor agreement with respect to such Liens, in
form and substance reasonably acceptable to Agent, or, in the case of Liens
granted to a Fixed Asset Lender on the Spartech Fixed Assets, a mortgagee’s
waiver with respect to such Spartech Fixed Assets, in form and substance
reasonably acceptable to Agent. Any Equipment or Real Property that is subjected
to a Lien in favor of a Fixed Asset Lender is hereinafter referred to as “Second
Lien Collateral”).

(b) If any Second Lien Collateral consists of Material Real Property, the
Additional Second Lien Documents will include, in addition to those specified in
clause (a) above, policies of title insurance, ALTA surveys, and such additional
documentation as Agent shall reasonably require in connection with the creation,
perfection and priority of Agent’s Lien on such Material Real Property. In
addition, if any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), then Parent shall, or shall
cause each Loan Party to, maintain, or cause to be maintained, with a
financially sound insurer, flood insurances with respect to such Mortgaged
Property, as required by applicable Laws.

(c) Nothing contained in this Section 5.12 shall constitute a consent to the
incurrence by any Loan Party of any Indebtedness other than Permitted
Indebtedness or the existence of any Lien other than Permitted Liens.

5.13. Location of Inventory and Equipment. Keep each Loan Parties’ Inventory and
Equipment (other than vehicles, Inventory and Equipment out for repair or
in-transit) only at the locations identified on Schedule 4.28(a) and 4.28(b) and
their chief executive offices only at the locations identified on
Schedule 4.6(b) and any other locations, provided, that, (a) with respect to any
location where Inventory or Equipment of the Loan Parties with a value in excess
of $250,000 is or is to be located, Administrative Borrower shall provide
written notice to Agent not less than ten (10) days prior to the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated, (b) in the case of US Loan Parties, such new
location is within the continental United States and in the case of Canadian
Loan Parties, such new location is within Canada, (c) the aggregate amount of
all Inventory at locations where Agent has not received such notice shall not
exceed $2,500,000 and (d) at the time of such written notification, such
Borrower uses its commercially reasonable efforts to provide Agent a Collateral
Access Agreement with respect thereto. Borrowers agree that, except as Agent may
otherwise determine, any Inventory at such new locations for which Agent has not
received such written notice, shall not constitute Eligible Inventory.

 

-63-



--------------------------------------------------------------------------------

5.14. Applications under Insolvency Statutes. Each Loan Party acknowledges that
its business and financial relationships with Agent and Lenders are unique from
its relationship with any other of its creditors, and agrees that it shall not
file any plan of arrangement under the CCAA or make any proposal under the BIA
which provides for, or would permit directly or indirectly, Agent or any Lender
to be classified with any other creditor as an “affected” creditor for purposes
of such plan or proposal or otherwise.

5.15. Preparation of Environmental Reports. If the Required Lenders have a
reasonable basis to believe, based on information that is publicly available or
provided to the Administrative Agent or the Lenders, that a material
Environmental Liability has arisen at or in connection with any Mortgaged
Property, then at the written request of the Required Lenders, the Borrower
shall cause to be prepared an environmental site assessment report for any such
Mortgaged Property described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action required under any applicable
Environmental Law in connection with any Hazardous Materials on such properties.

5.16. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 5.16, in each case within the time limits specified
on such schedule (unless Agent, in its reasonable discretion, shall have agreed
to any particular longer period).

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Restricted Subsidiaries to do any of the
following:

6.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

-64-



--------------------------------------------------------------------------------

6.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes.

(a) Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as on the
date of any of the foregoing and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing:

(i) (A) any Non-Loan Party may merge, consolidate, amalgamate or liquidate with
or into another Non-Loan Party, whether to effect a corporation reorganization
or otherwise and (B) any Non-Loan Party or any Loan Party may merge,
consolidate, amalgamate or liquidate with or into another Loan Party, including
any such merger, consolidation or amalgamation, the purpose of which is to
effect a corporate reorganization or to change the jurisdiction of Parent or any
Subsidiary, so long as (1) in the case of any merger, consolidation or
amalgamation of a Loan Party with a Non-Loan Party, the Loan Party is the
surviving corporation and (2) in any merger, consolidation or amalgamation of a
US Loan Party the survivor remains organized under the laws of a State within
the United States and in the case of any Canadian Loan Party the survivor
remains organized under the laws of a jurisdiction in Canada, and in any case
the Loan Parties are in compliance with, and comply with, the Loan Documents,

(ii) any Loan Party may sell or otherwise dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to Parent or to another
Loan Party,

(iii) any Non-Loan Party may dispose of all or substantially all its assets
(including any disposition that is in the nature of a liquidation) to
(A) another Non-Loan Party or (B) to a Loan Party, provided, that, other than
Eligible Acquired Business Accounts and Eligible Acquired Business Inventory,
any Accounts or Inventory acquired by a Borrower pursuant to such disposition
shall not be Eligible Accounts or Eligible Inventory until such time as Agent
shall have completed an Acceptable Field Exam with respect thereto and, in the
case of Inventory of an Acquired Business, an Inventory appraisal, and such
other due diligence reasonably requested by Agent, in a manner and with results
reasonably satisfactory to Agent,

(iv) Parent and its Subsidiaries may consummate the Spartech Acquisition,
subject to the provisions of clause (x) of the definition of the term Permitted
Investments,

(v) in connection with any Permitted Acquisition, any Subsidiary of Parent may
merge into, or consolidate or amalgamate with, any other Person or permit any
other Person to merge into, or consolidate or amalgamate with, it; provided that
(A) the Person surviving such merger, consolidation or amalgamation shall be a
Subsidiary of Parent and (B) in the case of any such merger, consolidation or
amalgamation to which any Loan Party (other than Parent) is a party, such Loan
Party is the surviving Person, and

 

-65-



--------------------------------------------------------------------------------

(vi) Parent and its Subsidiaries may consummate any Permitted Disposition, or

(b) suspend or terminate all or a substantial portion of its or their business,
except as permitted pursuant to this Section 6.3 or in connection with the
transactions permitted pursuant to Section 6.4.

6.4. Disposal of Assets. Convey, sell, lease, license, assign, transfer, or
otherwise dispose of any assets of Parent or any of its Restricted Subsidiaries,
except for Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.11.

6.5. Nature of Business. Engage in any business or activity if as a result
thereof, the general nature of the business of Parent and its Restricted
Subsidiaries, taken as a whole, would be changed in any material respect from
the general nature of the business engaged in by them as of the Effective Date;
provided, however, that the foregoing shall not prevent the acquisition by
Parent or any of its Restricted Subsidiaries of, or the entry by Parent or any
of its Restricted Subsidiaries into, any line of business that is related,
complementary or a logical extension to the business in which they are engaged
on the Effective Date.

6.6. Certain Payments of Debt and Amendments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including by sinking fund payment or
other acquisition for value), or otherwise set aside or deposit funds with a
trustee therefor or hold restricted cash for such purpose before the date
required for the purpose of paying any portion of such Indebtedness when due)
any of its Indebtedness, or make any payment in violation of any subordination
terms of any Indebtedness, except with respect to:

(i) the Indebtedness hereunder or under the other Loan Documents,

(ii) as to payments in respect of any other Permitted Indebtedness not subject
to the provisions below in this Section 6.6, regularly scheduled or mandatory
repayments or redemptions as and when due in respect of such Indebtedness in
accordance with the terms thereof (and in the case of Subordinated Debt if such
payment is permitted at such time under the subordination terms and conditions
set forth therein or applicable thereto),

(iii) the Indebtedness of any Non-Loan Party,

(iv) [Reserved],

 

-66-



--------------------------------------------------------------------------------

(v) optional prepayments and redemptions of Indebtedness; provided, that, as to
any such optional prepayment or redemption, each of the following conditions is
satisfied:

(A) as of the date of such optional prepayment or redemption, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,

(B) (1) the daily average of the Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
twenty percent (20%) of the Maximum Credit, (2) the Excess Availability at all
times time during the immediately preceding forty-five (45) consecutive day
period shall have been not less than ten percent (10%) of the Maximum Credit,
(3) the daily average of the US Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
fifteen percent (15%) of the Maximum Credit and (4) the US Excess Availability
at all times time during the immediately preceding forty-five (45) consecutive
day period shall have been not less than ten percent (10%) of the Maximum
Credit, and after giving effect to any such payment in respect thereof, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment, the Excess Availability and the US Excess
Availability shall be not less than the applicable amounts specified above,

(C) Agent shall have received reasonably satisfactory monthly projections for
the period that is the lesser of six (6) months or until the end of the then
current fiscal year after the date of such payment showing, on a pro forma basis
after giving effect to the payment, (1) minimum Excess Availability at all times
during such period of not less than twenty percent (20%) of the Maximum Credit
and (2) minimum US Excess Availability at all times during such period of not
less fifteen percent (15%) of the Maximum Credit; provided, that, this clause
(C) shall not be applicable so long as: (x) the amount of any such prepayment or
redemption is less than $20,000,000 and the aggregate amount of all such
optional prepayments or redemption in any fiscal year of Parent are less than
$30,000,000 and (y) at the time of making any such optional prepayment or
redemption, the sum of the Excess Availability plus Qualified Cash is greater
than $150,000,000, and

(D) Agent shall have received prior written notice of any such prepayment or
redemption specifying the Indebtedness such prepayment or redemption is related
to, the amounts and the anticipated date of the prepayment or redemption,
provided, that, this clause (D) shall not be applicable so long as: (x) the
amount of any such prepayment or redemption is less than $20,000,000 and the
aggregate amount of all such optional prepayments or redemption in any fiscal
year of Parent are less than $30,000,000 and (y) at the time of making any such
optional prepayment or redemption, the sum of the Excess Availability plus
Qualified Cash is greater than $150,000,000,

 

-67-



--------------------------------------------------------------------------------

(vi) so long as no Default or Event of Default exists or has occurred and is
continuing, optional prepayments of principal in respect of Indebtedness
evidenced by the 2015 Notes,

(vii) the termination, satisfaction or defeasance of the Series G Guarantee,

(viii) prepayments in respect of Indebtedness with proceeds of Refinancing
Indebtedness as permitted in the definition of the term Permitted Indebtedness,

(ix) optional prepayments and redemptions of Indebtedness solely with the
proceeds of the issuance and sale of Equity Interests of Parent, provided, that,
as of the date of any such prepayment or redemption, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing, and

(x) optional prepayments by a Loan Party of Indebtedness owing to another Loan
Party, optional prepayments by a Non-Loan Party of Indebtedness owing to another
Non-Loan Party and optional prepayments by a Non-Loan Party of Indebtedness
owing to a Loan Party.

(b) directly or indirectly, to amend, modify, or change (or permit the
amendment, modification or other change in any manner of) any of the terms or
provisions of:

(i) any agreements, documents or instruments in respect of any Subordinated Debt
or any agreements related to the Indebtedness permitted under clauses (b), (o),
and (p) of the definition of Permitted Indebtedness, except (A) to the extent
permitted under any intercreditor or subordination agreement applicable thereto
or (B) with written notice to Agent prior to or contemporaneously therewith, any
amendment, modification or other change to the terms thereof to make the terms
thereof in any manner materially adverse to Agent or Lenders taken as a whole
(it being understood that if the Weighted Average Life to Maturity of such
Indebtedness after giving effect thereto is less than the Weighted Average Life
to Maturity immediately prior to giving effect thereto in any material respect,
or if the change is to make the covenants and events of default more restrictive
or burdensome, in each case in any material respect taken as a whole as to any
such amendments effective at or about the same time, or to adversely affect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents, it
shall in any event be so materially adverse) and in the case of Subordinated
Debt, only after prior written notice to Agent, or

(ii) the Governing Documents of any Loan Party, except for amendments,
modifications or other changes that are not materially adverse to Agent and
Lenders taken as a whole and do not adversely affect in any material respect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents.

 

-68-



--------------------------------------------------------------------------------

6.7. Burdensome Agreements. Enter into or permit to exist any encumbrance or
restriction (other than this Agreement or any other Loan Document, or documents
governing the 2015 Notes, the 2020 Notes, the Current Notes and the Series G
Guarantee) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party, (ii) of any Subsidiary to guarantee the Indebtedness of any Loan
Party or (iii) of Parent or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, that, this clause (iii) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Permitted Purchase Money Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that,
this Section 6.7 shall not prohibit (i) restrictions contained in any agreement
in effect (A) (1) on the date hereof and set forth on Schedule 6.7 and (2) to
the extent the restrictions permitted by clause (1) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
Refinancing Indebtedness in respect of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of the restrictions
described in clause (a) or (b) that are contained in such agreement or (B) at
the time any Subsidiary becomes a Subsidiary of Parent, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of Parent, (ii) restrictions that are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such restriction was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (iii) restrictions that arise in
connection with any Permitted Disposition, (iv) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures constituting Permitted Investments, (v) any restrictions imposed by any
agreement related to Indebtedness constituting Permitted Indebtedness under
clause (r) of the definition of such term or Refinancing Indebtedness with
respect thereto, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in this Agreement and in any event
permit Liens on the Collateral to secure the Obligations, (vi) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto, (vii) comprise restrictions or Liens imposed by any agreement relating
to Permitted Purchase Money Indebtedness to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or (viii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest.

6.8. Restricted Payments. Declare or make, or pay, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary of Parent may make Restricted Payments to a Loan
Party,

 

-69-



--------------------------------------------------------------------------------

(b) each Non-Loan Party may make Restricted Payments to another Non-Loan Party
or to a Loan Party,

(c) Parent and each Subsidiary may declare and make dividend payments or other
distributions payable solely in Equity Interests of such Person (other than
Disqualified Equity Interests),

(d) Parent and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests,

(e) any Subsidiary of Parent may pay or make distributions to Parent that are
used to make substantially contemporaneous payments to, and Parent may make
payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Parent held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of Parent pursuant to any management equity subscription
agreement, employee agreement or stock option agreement or other agreement with
such officer, director or employee or former officer, director or employee;
provided, that, the aggregate cash consideration paid for all such payments,
repurchases or redemptions shall not in any fiscal year of Parent exceed
$2,000,000,

(f) Parent may repurchase its Equity Interests to the extent such repurchase is
deemed to occur upon (i) the non-cash exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
and (ii) the withholding of a portion of such Equity Interests to pay taxes
associated therewith,

(g) the purchase of fractional shares of Equity Interests of Parent or any
Subsidiary arising out of stock dividends, splits or combinations or business
combinations,

(h) Loan Parties may make other Restricted Payments not otherwise expressly
provided for in this Section 6.8 in the case of any such Restricted Payments,
provided, that, each of the following conditions is satisfied:

(i) as of the date of such Restricted Payment, and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,

(ii) (A) the daily average of the Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
twenty percent (20%) of the Maximum Credit, (B) the Excess Availability at all
times during the immediately preceding forty-five (45) consecutive day period
shall have been not less than ten percent (10%) of the Maximum Credit, (C) the
daily average of the US Excess Availability during the immediately preceding
forty-five (45) consecutive day period shall have been not less than fifteen
percent (15%) of the Maximum Credit, and (D) the US Excess Availability at all
times during the immediately preceding forty-five (45) consecutive day period
shall have been not less than ten percent (10%) of the Maximum Credit, and after
giving effect to any such Restricted Payment in respect thereof, on a pro forma
basis using the most recent calculation of the Borrowing Base immediately prior
to any such payment, the Excess Availability and the US Excess Availability
shall be not less than the applicable amounts specified above,

 

-70-



--------------------------------------------------------------------------------

(iii) Agent shall have received reasonably satisfactory monthly projections for
the period that is the lesser of six (6) months or until the end of the then
current fiscal year after the date of such Restricted Payment showing, on a pro
forma basis after giving effect to the Restricted Payment, (A) minimum Excess
Availability at all times during such period of not less than twenty percent
(20%) of the Maximum Credit and (B) minimum US Excess Availability at all times
during such period of not less fifteen percent (15%) of the Maximum Credit,
provided, that, this clause (iii) shall not be applicable in respect of the
repurchase by Parent of its Equity Interests so long as the aggregate amount of
all such Restricted Payments in the 2013 and 2014 fiscal years of Parent are
less than the lesser of $250,000,000 and the fair market value of 10,000,000
shares of common Equity Interests of Parent, or are less than $40,000,000 in any
fiscal year after the 2014 fiscal year, and

(iv) Agent shall have received prior written notice of any such Restricted
Payment specifying the amounts, the type of payment (such as dividend,
repurchase of shares, redemption of shares or other type), the shares in respect
of which the dividend is being paid or the shares that are being repurchased or
redeemed and the anticipated date of the payment (or, if prior written notice is
not required pursuant to the following proviso, Administrative Borrower shall
use commercially reasonable efforts to provide Agent notice within five
(5) Business Days after such Restricted Payment is made), provided, that,
(A) the prior written notice required under this clause (iv) shall not be
applicable so long as the aggregate amount of all such Restricted Payments made
during the 2013 and 2014 fiscal years of Parent are less than the lesser of
$250,000,000 and the fair market value of 10,000,000 shares of common Equity
Interests of Parent, (B) at all times after the aggregate amount of all such
Restricted Payments made during the 2013 and 2014 fiscal years of Parent exceeds
$40,000,000, Agent shall receive written notice from Administrative Borrower
within three (3) Business Days after the end of each month during the 2013 and
2014 fiscal years of Parent, of all such Restricted Payments made during such
month and (C) the prior written notice required under this clause (iv) shall not
be applicable in any of the 2015, 2016, 2017 or 2018 fiscal years of Parent, so
long as the aggregate amount of all such Restricted Payments made during such
fiscal year are less than $40,000,000;

provided, that if a Restricted Payment under this clause (h) constituting a
dividend would satisfy the foregoing conditions at the time such Restricted
Payment is declared by Parent, it may be paid by Parent within 100 days of the
date of declaration, regardless of whether the foregoing conditions would be
satisfied at the time of payment, provided, that the full amount of such
Restricted Payment has been the subject of a reserve thereof from the time of
declaration through the time of payment, to the extent required under
Section 2.1(e) of the Agreement, and

(i) any transaction permitted under Section 6.3 or a Permitted Disposition to
the extent constituting a Restricted Payment.

 

-71-



--------------------------------------------------------------------------------

6.9. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be permitted under, and in accordance with, GAAP);
provided, that, in the event of any such modification or change to the method of
accounting after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and Administrative Borrower negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such
modification or change (subject to the approval of the Required Lenders);
provided, that, until so amended, (a) such ratio or requirement shall continue
to be computed in accordance with the method of accounting under GAAP prior to
such modification or change and (b) Administrative Borrower shall provide to
Agent and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such modification or change.

6.10. Investments. Directly or indirectly, make or acquire any Investment,
except for Permitted Investments.

6.11. Transactions with Affiliates. Directly or indirectly, enter into any
transaction of any kind with an Affiliate of Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms no less
favorable to Parent or such Subsidiary than Parent or such Subsidiary would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, except for:

(a) any employment, consulting, severance or compensation arrangement or
agreement, employee benefit plan or arrangement, officer or director
indemnification agreement or any similar arrangement or other compensation
arrangement entered into by Parent or any of its Subsidiaries in the ordinary
course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock
appreciation rights, phantom stock awards or similar rights to employees and
directors in each case approved by the Board of Directors of such Parent or such
Subsidiary,

(b) transactions exclusively between or among Loan Parties (or any person
becoming a Loan Party upon the consummation of such transaction), and
transactions exclusively between or among Non-Loan Parties (or any Person
becoming a Subsidiary of Parent upon the consummation of such transaction),
provided that such transactions are not otherwise prohibited by this Agreement,
and

(c) the direction by Parent of the environmental remediation activities with
respect to certain Real Property of Altona Properties Pty Ltd., and including
making arrangements for the payment of the costs of remediation with the
proceeds of Permitted Investments by Parent and its Subsidiaries in such Person.

 

-72-



--------------------------------------------------------------------------------

6.12. Use of Proceeds. Use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Effective Date, (i) to replace by amendment and
restatement the Existing Obligations, (ii) to pay transactional fees, costs, and
expenses incurred in connection with this Agreement and the other Loan Documents
and (b) thereafter, consistent with the terms and conditions hereof, for their
lawful and general corporate purposes, including without limitation to finance
Permitted Acquisitions, Permitted Investments and the Spartech Acquisition;
provided, that no part of the proceeds of the Loans made to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
United States Federal Reserve.

6.13. Specified Canadian Pension Plans. Maintain, sponsor, administer,
contribute to, participate in or assume or incur any liability in respect of any
Specified Canadian Pension Plan, or acquire an interest in any Person if such
Person sponsors, administers, contributes to, participates in or has any
liability in respect of, any Specified Canadian Pension Plan.

6.14. Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of Parent or any of its Subsidiaries as
“Designated Senior Debt” (or any similar term) under, and as defined in, any
Subordinated Debt.

6.15. 2020 Notes and Current Notes. Permit or give rise to any Indebtedness or
obligation that will require the granting of a Lien to holders of the 2020 Notes
or the Current Notes.

7. FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

-73-



--------------------------------------------------------------------------------

7.1. Fixed Charge Coverage Ratio. At any time that (i) Excess Availability is
less than ten percent (10%) of the Maximum Credit for any one (1) Business Day,
(b) US Excess Availability is less than seven and one-half percent (7.5%) of the
Maximum Credit for any (1) one Business Day, (c) Excess Availability is less
than twelve and one-half percent (12.5%) of the Maximum Credit for any three
(3) consecutive Business Days or (d) US Excess Availability is less than ten
percent (10%) of the Maximum Credit for any three (3) consecutive Business Days,
the Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a
consolidated basis), for the most recently ended period of twelve
(12) consecutive months for which Agent has received financial statements, shall
not be less than 1.00 to 1.00.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Non-Payment. Borrowers or any other Loan Party fail to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
principal of the Obligations (b) pay within three (3) days after the same
becomes due, any of the Obligations consisting of interest, or any fee due
hereunder, or (iii) pay within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document.

8.2. Specific Covenants. Any Loan Party or any of its Restricted Subsidiaries
fails to perform or observe any covenant or other agreement contained in any of
(a) Sections 5.1, 5.2, 5.3 (solely as it relates to good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to allow
Agent or its representatives or agents to visit such Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Borrower’s affairs, finances, and accounts with
officers and employees of such Borrower as required by such Section), 5.11(a),
or 5.13, of this Agreement, (b) Sections 6.1 through 6.15 of this Agreement,
(c) Section 7 of this Agreement, (d) Sections 3.4, 6.2(b) and (d), 6.3 and 6.4
of the Security Agreement, or (e) Sections 3.4, 6.2(b) and (d), 6.3 and 6.4 of
the Canadian Security Agreement.

8.3. Other Defaults.

(a) Any Loan Party fails to perform or observe any covenant or other agreement
contained in Section 5.13 of this Agreement, and such failure continues for a
period of five (5) Business Days in the case of a new location of a chief
executive office or of Inventory having a value in excess of $250,000 (or if the
Inventory for which Agent has failed to receive notice of the location exceeds
$2,500,000 in the aggregate).

(b) Any Loan Party or any of its Restricted Subsidiaries fails to perform or
observe any covenant or other agreement contained in this Agreement, or in any
of the other Loan Documents, in each case, other than any such covenant or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of thirty (30) days after the earlier of (a) an
Authorized Officer of any Loan Party becoming aware of such default or
(b) receipt by such Loan Party of notice from Agent or any Lender of such
default.

 

-74-



--------------------------------------------------------------------------------

8.4. Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith that is qualified as to materiality or Material Adverse
Effect shall be incorrect or misleading and any of the same that is not so
qualified shall be incorrect or misleading in any material respect, in each case
when made or deemed made.

8.5. Cross-Default. Any Loan Party or any of its Restricted Subsidiaries
(a) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$35,000,000, or (b) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (including the beneficiary or beneficiaries of any
Indebtedness arising pursuant to a guarantee, or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause (whether or not
exercised), with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or otherwise
to become payable or cash collateral in respect thereof to be demanded,
provided, that, this Section shall not apply to secured Indebtedness that
becomes due (and is paid in full and otherwise discharged within five
(5) Business Days of initially becoming due (as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness.

 

-75-



--------------------------------------------------------------------------------

8.6. Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) commences any Insolvency
Proceeding or any Insolvency Proceeding is commenced against a Loan Party or any
of its Subsidiaries and any of the following events occurs: (a) such Loan Party
or such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within sixty (60) calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein.

8.7. Inability to Pay Debts; Attachment. (a) Any Loan Party or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (b) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy or a
stay of enforcement thereof is not in effect.

8.8. Judgments. There is entered against any Loan Party or any of its Restricted
Subsidiaries (a) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 or which in the aggregate with the amounts of any liabilities
described in Section 8.9 below, exceeding $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute or decline coverage), or (b) any one
or more final judgments other than for the payment of money, that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (i) enforcement proceedings are commenced by
any creditor upon such judgment or order, (ii) there is a period of thirty
(30) consecutive days at any time after the entry of any such judgment, order,
or award during which the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (iii) a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect.

8.9. ERISA. (a) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA in an
aggregate amount in excess of the $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(b) below, are in excess of
$50,000,000 or (b) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA in an
aggregate amount in excess of $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(a) above, are in excess of
$50,000,000.

 

-76-



--------------------------------------------------------------------------------

8.10. Invalidity of Loan Documents. The validity or enforceability of any
provisions of any Loan Document shall at any time for any reason (other than
solely as the result of an action or failure to act on the part of Agent or
other than as a result of a transaction expressly permitted hereunder or after
the payment in full of the Obligations) cease to be in full force and effect or
be declared to be null and void, or any Loan Party or its Subsidiaries purport
to revoke, terminate or rescind any provision of any Loan Document, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document.

8.11. Change of Control. There occurs any Change of Control.

8.12. Collateral Documents. The Security Agreement or any other Loan Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent of Permitted Liens that have
priority, first priority Lien on (a) any of the First Lien Collateral purported
to be covered thereby or (b) Second Lien Collateral, if any, in any one case or
in the aggregate as to such Second Lien Collateral under this clause (b), having
a fair market value in excess of $35,000,000 (except in each case as a result of
a transaction permitted under this Agreement), or the subordination provisions
contained in any agreement related to any Subordinated Debt shall cease to be in
full force and effect or to give Agent or Lenders the rights, powers and
privileges purported to be created thereby.

8.13. Forfeiture of Collateral. The indictment by any Governmental Authority, or
indictment threatened in writing, by any Governmental Authority of any Loan
Party of which any Loan Party or Agent receives notice, as to which there is a
reasonable possibility of an adverse determination, under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against such Loan Party, in each case pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of (a) any of
the First Lien Collateral, (b) any of the Second Lien Collateral, in any one
case or in the aggregate as to such Second Lien Collateral under this clause
(b), having a value in excess of $35,000,000 or (c) any other property of any
Loan Party which is necessary or material to the conduct of its business.

 

-77-



--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Revolving Loans, (ii) the obligation of Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.6, in addition to the remedies set forth
above, without any notice to any Borrower or any other Person or any act by the
Lender Group, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of all accrued and unpaid
interest thereon and all fees and all other amounts owing under this Agreement
or under any of the other Loan Documents, shall automatically and immediately
become due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by each Loan Party.

At any time that (i) there is a “Guarantor Event of Default” (as defined in the
Series G Guarantee) or (ii) an “Event of Default” (as defined in the Note
Purchase Agreement with respect to the Series G Notes) or (iii) any other event
or occurrence that gives rise to the rights or remedies of any holder or holders
of the Series G Notes (or party or parties entitled to the benefit of the Series
G Guarantee) that are the same (or substantially the same or in any event
requires payment under the Series G Guarantee) as the events described in
clauses (i) and (ii), or (iv) in the event of the actual exercise by any of the
holders of the Series G Notes or other party entitled to the benefit of the
Series G Guarantee of any rights or remedies under the terms of the Series G
Guarantee or the Series G Guarantee Security Agreement or otherwise as a secured
creditor (including as the holder of a judgment lien) of any Loan Party against
a material portion of the Collateral (provided, that, such exercise is not
subject to any stay or otherwise enjoined at the time of the payment referred to
below), Agent may, at its election, or at the direction of Required Lenders
shall, (a) in the event that the Company is required to make a payment under
Section 2.1 of the Series G Guarantee, make payment of all amounts owing under
or in respect of the Series G Guarantee to any such holders or beneficiaries (or
agent or other representative of such holders or beneficiaries) or to any court
to hold for the benefit of such holders or beneficiaries or (b) in the event of
a Guarantor Event of Default, purchase on behalf of the Company the Series G
Notes as provided in Section 2.2 of the Series G Guarantee, in which case such
Series G Notes shall become the property of the Company. In the event that the
payment is a result of a Guarantor Event of Default, then to the extent that
such payment may be deemed a purchase of the Series G Notes under Section 2.2 of
the Series G Guarantee, the Series G Notes so purchased shall be the property of
the Company.

 

-78-



--------------------------------------------------------------------------------

Upon such payment, the amount of the Series G Guarantee Reserve shall be reduced
by the amount of such payment and such payment shall be deemed a Revolving Loan
hereunder and part of the Obligations, notwithstanding the existence of any
Event of Default or the failure of any other condition precedent.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Agent is authorized by Borrowers and the Lenders to make such
Revolving Loans. Such Revolving Loans shall bear interest at the rate applicable
to Base Rate Loans.

Loan Parties waive any claims against Agent and Lenders in connection with any
such payment and agree not to assert any claims against Agent or any Lender in
connection with such payment, except in the case of gross negligence or willful
misconduct of Agent or such Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

9.3. Appointment of a Receiver. Upon the occurrence and during the continuance
of an Event of Default, Agent may seek the appointment of a receiver, manager or
receiver and manager (a “Receiver”) under the Laws of Canada or any province
thereof to take possession of all or any portion of the Collateral of any Loan
Party or to operate same and, to the maximum extent permitted by law, may seek
the appointment of such a Receiver without the requirement of prior notice or a
hearing. Any such Receiver shall, to the extent permitted by law, so far as
concerns responsibility for his/her acts, be deemed to be an agent of such Loan
Party and not Agent and the Lenders, and Agent and the Lenders shall not be in
any way responsible for any misconduct, negligence or nonfeasance on the part of
any such Receiver, or his/her servants or employees, absent the gross
negligence, bad faith or willful misconduct of the Agent or the Lenders as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. Subject to the provisions of the instrument appointing him/her,
any such Receiver shall have power to take possession of Collateral of any Loan
Party, to preserve Collateral of such Loan Party or its value, to carry on or
concur in carrying on all or any part of the business of such Loan Party and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral of such Loan Party. To facilitate
the foregoing powers, any such Receiver may, to the exclusion

 

-79-



--------------------------------------------------------------------------------

of all others, including a Loan Party, enter upon, use and occupy all premises
owned or occupied by a Loan Party wherein Collateral of such Loan Party may be
situated, maintain Collateral of a Loan Party upon such premises, borrow money
on a secured or unsecured basis and use Collateral of a Loan Party directly in
carrying on such Loan Party’s business or as security for loans or advances to
enable the Receiver to carry on such Loan Party’s business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Agent, all money received from time to time by such Receiver in
carrying out his/her appointment shall be received in trust for and paid over to
Agent. Every such Receiver may, in the discretion of Agent, be vested with all
or any of the rights and powers of Agent and the Lenders. Agent may, either
directly or through its nominees, exercise any or all powers and rights given to
a Receiver by virtue of the foregoing provisions of this paragraph.

9.4. Collection Allocation Mechanism.

(a) On the first date after the Effective Date on which there shall occur an
Event of Default under Section 8.6 or the acceleration of Obligations pursuant
to Section 9 (the “CAM Exchange Date”), (i) each Lender shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the Agent
in accordance with Section 2.2(b) or 2.2(e)) participations in the Swing Loans,
in an amount equal to such Lender’s Pro Rata Share of each US Swing Loan
outstanding on such date, (ii) each Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Agent in accordance
with Section 2.9) participations in the Obligations with respect to each Letter
of Credit in an amount equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit, and (iii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Revolving Loans and participations in the Swing Loans and
Letters of Credit, such that in lieu of the interest of each Lender in each
Revolving Loan and the Obligations with respect to each Swing Loan and Letter of
Credit in which it shall participate as of such date (including such Lender’s
interest in the Obligations, Guaranties and Collateral of each Loan Party in
respect thereof), such Lender shall hold an interest in every one of the
Revolving Loans and a participation in all of the Obligations in respect of
Swing Loans and Letters of Credit (including the Obligations, Guaranties and
Collateral of each Loan Party in respect thereof), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof (the foregoing exchange being referred to as the “CAM
Exchange”). Each Lender and each Loan Party hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any person that acquires a participation in its
interests in any Revolving Loan or any participation in any Swing Loan or Letter
of Credit. Each Loan Party agrees from time to time to execute and deliver to
the Agent all such promissory notes and other instruments and documents as the
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect to the CAM Exchange, and each Lender agrees
to surrender any promissory notes originally received by it in connection with
its Revolving Loans hereunder to the Agent against delivery of any promissory
notes evidencing its interests in the Revolving Loans so executed and delivered;
provided, that, the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

-80-



--------------------------------------------------------------------------------

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by Agent pursuant to any Loan Document in respect of any of the
Obligations related to the Revolving Loans, the Letters of Credit and the Swing
Loans, and all fees, costs and expenses arising out of or related to any of the
foregoing, in each case as provided in the Loan Documents, and each distribution
made by the Agent in respect of such Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of setoff, in respect of an Obligation shall be paid over to the Agent for
distribution to the Lenders in accordance herewith.

(c) The provisions of this Section 9.4 are solely an agreement among the Lenders
and Agent for the purpose of allocating risk and the Loan Parties have no
additional obligations with respect thereto.

(d) For purposes of this Section 9.4, “CAM Percentage” means, as to each Lender,
a fraction, expressed as a percentage, of which (i) the numerator shall be the
US Dollar Equivalent of the aggregate amount of any Obligations owed to such
Lender pursuant to the Loan Documents in respect of Revolving Loans, Letters of
Credit and Swing Loans (including, without duplication, as to participations in
Letters of Credit and Swing Loans), and fees, costs and expenses with respect to
any of the foregoing, whether or not then due and payable, in each case
immediately prior to the CAM Exchange Date, and (ii) the denominator shall be
the US Dollar Equivalent of the aggregate amount of any Obligations owed to
Lenders pursuant to the Loan Documents in respect of Revolving Loans, Letters of
Credit and Swing Loans (including, without duplication, as to participations in
Letters of Credit and Swing Loans), and fees, costs and expenses with respect to
any of the foregoing, whether or not then due and payable, in each case
immediately prior to the CAM Exchange Date.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group pursuant to the Loan Documents on which such Borrower may in any
way be liable.

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the Code
and the PPSA, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

 

-81-



--------------------------------------------------------------------------------

10.3. Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of one counsel retained by Agent on behalf of
the Indemnified Persons, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys’ fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, that, the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders or
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Parent or any of its Subsidiaries (each and all of the foregoing,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
no Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

-82-



--------------------------------------------------------------------------------

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Loan Parties:

  

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Attn: Treasurer

Fax No. (440) 930-3064

  

With copies to:

  

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Attn: Secretary

Fax No. (440) 930-3064

  

If to Agent:

  

Wells Fargo Capital Finance, LLC

One Boston Place

Boston, Massachusetts 02108

Attn: Portfolio Manager - PolyOne

Fax No. (617) 523-307

  

With copies to:

  

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: David L. Dranoff, Esq.

Fax No. (312) 863-7439

  

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

 

-83-



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION
 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR

 

-84-



--------------------------------------------------------------------------------

ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) Any Lender may at any time assign to one or more Eligible Transferees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Obligations at
the time owing to it and its participation interests in Letters of Credit, Swing
Loans and Overadvances), provided, that, any such assignment shall be subject to
the following conditions:

(i) The aggregate amount of the Commitment or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Obligations of the
assigning Lender subject to such assignment shall be not less than $5,000,000,
unless the Agent otherwise consents, except that such minimum amount shall not
apply to (A) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender or an Related Fund or (B) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000 or (C) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and/or Obligations at the time owing
to it;

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) No consent shall be required for any assignment except: (A) the consent of
Administrative Borrower shall be required, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, that (1) Administrative
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within ten (10) Business Days after
having received notice thereof and (2) no consent of Administrative Borrower
shall be required for an assignment to another Lender, an Affiliate of a Lender,
a Related Fund or, if an Event of Default has occurred and is continuing and
(B) the consent of the Agent shall be required, other than for an assignment to
another Lender, an Affiliate of a Lender or a Related Fund;

(iv) The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing fee of $3,500, provided,
that Agent may, in its discretion, elect to reduce or waive such processing fee
in the case of any assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in a form reasonably
satisfactory to Agent;

 

-85-



--------------------------------------------------------------------------------

(v) No such assignment shall be made to (A) a Loan Party or an Affiliate of a
Loan Party, (B) any Defaulting Lender or any of its Subsidiaries or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender or
one of its Subsidiaries, (C) a natural Person and (D) any holder of Subordinated
Debt of a Loan Party to the extent Agent has written notice that such Person is
a holder of such Subordinated Debt; and

(vi) Borrowers and Agent may continue to deal solely and directly with a Lender
in connection with the interest so assigned to an Assignee until (A) written
notice of such assignment, together with payment instructions, addresses, and
related information with respect to the Assignee, have been given to
Administrative Borrower and Agent by such Lender and the Assignee, (B) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with this Section 13.1(b) and the satisfaction of
the other conditions herein.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrowers) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that, nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such

 

-86-



--------------------------------------------------------------------------------

Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that, (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Loan Parties, the Collections of Loan Parties, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

 

-87-



--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that, no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that, (i) no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby (which, in the case of all clauses below except clauses (A),
(B) and (C), will require the consent of all Lenders), and all of the Loan
Parties that are party thereto, do any of the following:

(A) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(B) extend, postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
any Lender hereunder or under any other Loan Document,

 

-88-



--------------------------------------------------------------------------------

(C) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable to
any Lender hereunder or under any other Loan Document (except (1) in connection
with the waiver of applicability of Section 2.4(b) (which waiver shall be
effective with the written consent of the Required Lenders), and (2) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),

(D) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(E) amend, modify, or eliminate Section 15.11,

(F) release Agent’s Lien in and to any of the Collateral, except as permitted by
Section 15.11,

(G) amend, modify, or eliminate the definition of “Supermajority Lenders”,
“Required Lenders” or “Pro Rata Share”,

(H) except as otherwise permitted by Section 15.11(a), contractually subordinate
any of Agent’s Liens,

(I) release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
except in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,

(J) amend, modify, or eliminate any of the provisions of Section 2.2(d) or
Section 2.3(b)(i), (ii) or (iii), Section 2.3(c)(i), or Section 3.1,

(K) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(ii) no such waiver, amendment, or consent shall, unless in writing and signed
by the Supermajority Lenders, amend, modify, or eliminate the definition of US
Borrowing Base or Canadian Borrowing Base or any of the defined terms that are
used in such definition (including the definitions of Eligible Accounts and
Eligible Inventory) to the extent that any such change results in more credit
being made available to Borrowers based upon the US Borrowing Base or Canadian
Borrowing Base, but not otherwise, or the definitions of US Maximum Credit or
Canadian Maximum Credit, or change Sections 2.1(e) or (f) (but exclusive of the
right of Agent to eliminate or reduce the amount of reserves).

 

-89-



--------------------------------------------------------------------------------

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the consent of
Loan Parties and Lenders shall not be required for the exercise by Agent of any
of its rights under this Agreement in accordance with the terms of this
Agreement with respect to reserves, or the US Borrowing Base or Canadian
Borrowing Base or any of the defined terms (including the definitions of
Eligible Accounts and Eligible Inventory) that are used therein.

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i)(A), (B) or
(C),

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for

 

-90-



--------------------------------------------------------------------------------

compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Non-Consenting Lender or Tax Lender, as applicable, shall have no right to
refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Loan Party of
any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its

 

-91-



--------------------------------------------------------------------------------

behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

-92-



--------------------------------------------------------------------------------

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Lender), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Agent shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
shall act, or refrain from acting, as it deems advisable. If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
(and, if it so elects, the Bank Product Providers) against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).

 

-93-



--------------------------------------------------------------------------------

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing

such Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that, unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

 

-94-



--------------------------------------------------------------------------------

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. To the extent
any Loan Parties are required to reimburse Agent for such Lender Group Expenses,
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Parent and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank

 

-95-



--------------------------------------------------------------------------------

Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Parent or its Subsidiaries, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that, no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. Notwithstanding anything to the contrary contained herein,
Lenders shall be liable and indemnify Agent-Related Persons only for Indemnified
Liabilities and other costs and expenses that relate to or arise from an
Agent-Related Person acting as or for Agent (in its capacity as Agent). The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding
Borrowers or their Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Borrowers or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

 

-96-



--------------------------------------------------------------------------------

15.9. Successor Agent. Agent may resign as Agent upon thirty (30) days prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Administrative Borrower (unless such notice is waived by Borrowers)
and without any notice to the Bank Product Providers. If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no

Event of Default has occurred and is continuing) the consent of Administrative
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as the Issuing Lender or Swing Lender, such resignation shall also operate to
effectuate its resignation as the Issuing Lender or Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, to cause the Underlying Issuer to issue Letters of Credit, or
to make Swing Loans. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Administrative Borrower, a successor Agent from among Lenders
(unless no Lender is willing to accept such appointment, then otherwise as Agent
determines). If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

 

-97-



--------------------------------------------------------------------------------

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations, or
(ii) constituting property being sold or disposed of if Administrative Borrower
or any Loan Party certifies to Agent that the sale or disposition is not
prohibited by Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $5,000,000, and to
the extent Agent may release its Lien on any such Collateral pursuant to the
sale or other disposition thereof, such sale or other disposition shall be
deemed consented to by Lenders, or (v) if required or permitted under the terms
of any of the other Loan Documents, including any intercreditor agreement, or
(vi) constituting property leased to a Loan Party under a lease that has expired
or is terminated, or (vii) subject to Section 14.1 and the Security Agreement,
if the release is approved, authorized or ratified in writing by the Required
Lenders. In no event shall the consent or approval of an Issuing Lender to any
release of Collateral be required. Nothing contained herein shall be construed
to require the consent of any Bank Product Provider to any release of any
Collateral or termination of security interests in any Collateral. Upon request
by Agent or any Borrower at any time, the Lenders will (and if so requested, the
Bank Product Providers will) confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, that, (1) Agent shall not be required to execute any
document necessary to evidence such release on terms that, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by

 

-98-



--------------------------------------------------------------------------------

entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.

(b) The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (A) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code or other
bankruptcy or insolvency laws, including under Section 363 of the Bankruptcy
Code, (B) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Code or the PPSA,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any other sale or foreclosure conducted by
Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
the Lenders and the Bank Product Providers shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase).

(c) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a Loan
Party or is cared for, protected, or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

-99-



--------------------------------------------------------------------------------

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent and only to the extent it is lawfully entitled to do so, set
off against the Obligations, any amounts owing by such Lender to Parent or its
Subsidiaries or any Deposit Accounts of Parent or its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that,
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
Notwithstanding anything to the contrary contained herein, to the extent that
cash collateral has been specifically pledged by a Borrower to a Lender prior to
the date hereof to secure the Bank Product Obligations owing to such Lender,
such Lender may apply such cash collateral to such Bank Product Obligations,
after notice to Agent, and shall only be required to comply with this
Section 15.12(b) as to such cash collateral to the extent that the amount of
such cash collateral exceeds the applicable Bank Product Obligations.

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or in accordance with the PPSA can be perfected by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

-100-



--------------------------------------------------------------------------------

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider). Each Lender hereby authorizes
Agent, on behalf of such Lender, to execute the certain First Amendment to
Security Agreement of even date herewith among Agent and the US Loan Parties,
the certain First Amendment to Security Agreement of even date herewith among
Agent and the Canadian Loan Parties and each other amendment to a Loan Document
to be executed and delivered on the Effective Date.

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.

(a) By becoming a party to this Agreement, each Lender:

(i) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a “Report”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

(ii) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(iii) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,

(iv) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

 

-101-



--------------------------------------------------------------------------------

(v) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who obtains all or part of any Report through the indemnifying Lender.

(b) In addition to the foregoing, any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any Subsidiary of Parent to Agent that has not
been contemporaneously provided by Parent or its Subsidiaries to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (i) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Parent or its Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (ii) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

15.17. Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding or other Insolvency Proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Obligations or amounts owing
in respect of Letters of Credit shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations and all other Obligations (other
than obligations under Bank Products to which Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders, Issuing Lender and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, Issuing Lender and Agent and their respective agents
and counsel and all other amounts due Lenders, Issuing Lender and Agent allowed
in such judicial proceeding; and

 

-102-



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
to make such payments to Agent and, in the event that Agent shall consent to the
making of such payments directly to Lenders and Issuing Lender, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.

(iii) Nothing contained herein shall be deemed to authorize Agent to authorize
or consent to or accept or adopt on behalf of any Lender or Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

15.18. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.19. Appointment for the Province of Quebec. Without prejudice to Section 15.1
above, each member of the Lender Group hereby appoints WFCF as the person
holding the power of attorney (fonde pouvoir) of the Lender Group as
contemplated under Article 2692 of the Civil Code of Quebec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any of the Borrowers or Guarantors
granting a hypothec pursuant to the laws of the Province of Quebec (Canada) and
to exercise such powers and duties which are conferred thereupon under such
deed. All of the Lender Group hereby additionally appoints Agent as agent,
mandatary, custodian and depositary for and on behalf of the Lender Group (a) to
hold and to be the sole registered holder of any bond (“Bond”) issued under the
Deed of Hypothec, the whole notwithstanding any other applicable law, and (b) to
enter into, to take and to hold on their behalf, and for their benefit, a bond
pledge agreement (“Pledge”) to be executed by such Borrower or Guarantor
pursuant to the laws of the Province of Quebec and creating a pledge of

 

-103-



--------------------------------------------------------------------------------

the Bond as security for the payment and performance of, inter alia, the
Obligations. In this respect, (i) Agent as agent, mandatary, custodian and
depositary for and on behalf of the Lender Group, shall keep a record indicating
the names and addresses of, and the pro rata portion of the obligations and
indebtedness secured by the Pledge, owing to each of the members of the Lender
Group for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the members of the Lender Group will be entitled to the benefits of
any property or assets charged under the Deed of Hypothec and the Pledge and
will participate in the proceeds of realization of any such property or assets.
WFCF, in such aforesaid capacities shall (A) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to WFCF, as fonde de pouvoir,
with respect to the property or assets charged under the Deed of Hypothec and to
Agent with respect to the property and assets changed under the Pledge, any
other applicable law or otherwise, and (B) benefit from and be subject to all
provisions hereof with respect to Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lender Group, the Borrowers or the Guarantors. The
execution prior to the date hereof by WFCF, as fonde de pouvoir, or Agent of any
Deed of Hypothec, Pledge or other security documents made pursuant to the laws
of the Province of Quebec (Canada) is hereby ratified and confirmed. The
constitution of WFCF as the Person holding the power of attorney (fonde de
pouvoir), and of Agent, as agent, mandatary, custodian and depositary with
respect to any bond that may be issued and pledged from time to time to Agent
for the benefit of the Lender Group, shall be deemed to have been ratified and
confirmed by each Person accepting an assignment of, a participation in or an
arrangement in respect of, all or any portion of any of the Lender Group’s
rights and obligations under this Agreement by the execution of an assignment,
including an Assignment and Acceptance Agreement or other agreement pursuant to
which it becomes such assignee or participant, and by each successor Agent by
the execution of an assignment agreement or other agreement, or by the
compliance with other formalities, as the case may be, pursuant to which it
becomes a successor Agent hereunder.

 

-104-



--------------------------------------------------------------------------------

15.20. Authorization. Each Lender hereby (i) consents to the establishment of
the priority of the Liens provided for in the 2015 Note Intercreditor Agreement
and the Series G Guarantee Lien Acknowledgement, (ii) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the 2015 Note
Intercreditor Agreement, (iii) authorizes and instructs Agent to enter into the
2015 Note Intercreditor Agreement and the Series G Guarantee Lien
Acknowledgement on behalf of such Lender and agrees that Agent may take such
actions on its behalf as is contemplated by the terms of the 2015 Note
Intercreditor Agreement and the Series G Guarantee Lien Acknowledgement, and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the 2015 Note
Intercreditor Agreement and the Series G Guarantee Lien Acknowledgement was
delivered, or made available, to such Lender and it has received and reviewed
such agreements. In the event of any conflict between the terms of the 2015 Note
Intercreditor Agreement and any of the other Loan Documents, the terms of the
2015 Note Intercreditor Agreement shall govern and control except as expressly
set forth in the 2015 Note Intercreditor Agreement. In the event of any conflict
between the terms of the Series G Guarantee Lien Acknowledgement and any of the
other Loan Documents, the terms of the Series G Guarantee Lien Acknowledgement
shall govern and control except as expressly set forth in the Series G Guarantee
Lien Acknowledgement.

16. WITHHOLDING TAXES.

16.1. No Setoff; Payments. All payments made by any Borrower hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense. In addition, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, and in
the event any deduction or withholding of Taxes is required, Borrowers shall
comply with the next sentence of this Section 16.1. If any Taxes are so levied
or imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.1 after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
that, Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers or such
other evidence as is reasonably satisfactory to Agent. Borrowers agree to pay
any present or future stamp, value added or documentary taxes or any other
excise or property taxes, similar charges, or similar levies that arise from any
payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent and Administrative Borrower (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

 

-105-



--------------------------------------------------------------------------------

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (1) a “bank” as described in Section 881(c)(3)(A) of the IRC, (2) a ten
percent (10%) shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (3) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax, including under FATCA.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, provided, that, nothing in this
Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the

 

-106-



--------------------------------------------------------------------------------

expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(c) or 16.2(d) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Each Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

16.3. Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(c) or 16.2(d) are not delivered to Agent and Administrative
Borrower (or, in the case of a Participant, to the Lender granting the
participation), then Agent and Borrowers (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

-107-



--------------------------------------------------------------------------------

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the bad faith,
willful misconduct or gross negligence of Agent hereunder) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

 

-108-



--------------------------------------------------------------------------------

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
as a result of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; provided, that,
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in proceeds of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, as a result of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that Agent
shall have the right, but shall have no obligation, to establish, maintain,
reduce, or release reserves in respect of the Bank Product Obligations and that
if reserves are established there is no obligation on the part of Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in

 

-109-



--------------------------------------------------------------------------------

connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code (or under any bankruptcy or
insolvency laws of Canada, including the BIA and the CCAA) relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys’ fees of the Lender Group related thereto, the liability
of Borrowers or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by

 

-110-



--------------------------------------------------------------------------------

regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (A) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(B) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and may otherwise use the name, logos, and other insignia of
Borrowers and Loan Parties and the Commitments provided hereunder in any
“tombstone” or other advertisements, on its website or in other marketing
materials of the Agent, provided, that, the content of any “tombstones” will be
reasonably acceptable to Parent.

17.10. Lender Group Expenses. Borrowers agree to pay any and all Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred (or in the case of
out-of-pocket expenses for third parties, following the date that Agent provides
the invoice or other notice of such charges to Administrative Borrower) or
(b) five (5) days after the date on which demand therefor is made by Agent.
Borrowers agree that their respective obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

 

-111-



--------------------------------------------------------------------------------

17.11. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

17.12. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of such Borrower.

17.13. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

-112-



--------------------------------------------------------------------------------

17.14. Administrative Borrower as Agent for Borrowers.

(a) Each Borrower hereby irrevocably appoints and constitutes Parent
(“Administrative Borrower”) as its agent and attorney-in-fact to request and
receive Loans and Letters of Credit pursuant to this Agreement and the other
Loan Documents from Agent or any Lender or Issuing Lender in the name or on
behalf of such Borrower. Agent, Lenders and Issuing Lender may disburse the
Loans to such bank account of Administrative Borrower or a Borrower or otherwise
make such Loans to a Borrower and provide such Letters of Credit to a Borrower
as Administrative Borrower may designate or direct, without notice to any other
Loan Party. Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 17.14.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower.

(c) Each Loan Party hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to receive statements on account and all other notices
from Agent, Lenders and Issuing Lender with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Loan Party by Administrative Borrower shall be deemed
for all purposes to have been made by such Loan Party, as the case may be, and
shall be binding upon and enforceable against such Loan Party to the same extent
as if made directly by such Loan Party.

(e) No resignation or termination of the appointment of Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to Agent. If Administrative Borrower resigns under this
Agreement, Borrowers shall be entitled to appoint a successor Administrative
Borrower (which shall be a Borrower). Upon the acceptance of its appointment as
successor Administrative Borrower hereunder, such successor Administrative
Borrower shall succeed to all the rights, powers and duties of the retiring
Administrative Borrower and the term “Administrative Borrower” shall mean such
successor Administrative Borrower and the retiring or terminated Administrative
Borrower’s appointment, powers and duties as Administrative Borrower shall be
terminated.

17.15. Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the Exchange
Rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given. In the event that there is a change in the Exchange
Rate prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by Agent of the amount due, Borrowers will, on the
date of receipt by Agent, pay such additional amounts, if any, as may be
necessary to ensure that

 

-113-



--------------------------------------------------------------------------------

the amount received by Agent on such date is the amount in the Judgment Currency
which when converted at the rate of exchange prevailing on the date of receipt
by Agent is the amount then due under this Agreement or such other of the Loan
Documents in the Currency Due. If the amount of the Currency Due which Agent is
able to purchase is less than the amount of the Currency Due originally due to
it, Loan Parties shall indemnify and save Agent harmless from and against loss
or damage arising as a result of such deficiency. The indemnity contained herein
shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by any Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any of the other Loan Documents
or under any judgment or order.

17.16. Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, under the laws of Canada (collectively, including any guidelines or orders
thereunder, “AML Legislation”), Agent and Lenders may be required to obtain,
verify and record information regarding each Loan Party, its respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Loan Party, and the transactions contemplated hereby.
Administrative Borrower shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or Agent, or any prospective assign or participant of a Lender or
Agent, necessary in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.

(b) If Agent has ascertained the identity of any Loan Party or any authorized
signatories of any Loan Party for the purposes of applicable AML Legislation,
then the Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c) Notwithstanding the provisions of this Section and except as may otherwise
be agreed in writing, each Lender agrees that Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

 

-114-



--------------------------------------------------------------------------------

17.17. Quebec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Quebec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Quebec or a court or tribunal exercising jurisdiction in
the Province of Quebec, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “immovable property”, (c) “tangible
property” shall include “corporeal property”, (d) “intangible property” shall
include “incorporeal property”, (e) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the Code or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff’ or similar
expression shall include a “right of compensation”, (i) “goods” shall include
corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include solidary, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, and (r) “fee
simple title” shall include “absolute ownership”.

17.18. English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only. Les parties aux
presentes confirment que c’est leur volonte que cette convention et les autres
documents de credit soient rediges en langue anglaise seulement et que tous les
documents, y compris tous avis, envisages par cette convention et les autres
documents peuvent etre rediges en langue anglaise seulement.

17.19. Hedging Liability. Notwithstanding any provision hereof or in any other
Loan Document to the contrary, in the event that any Guarantor is not an
“eligible contract participant” as such term is defined in Section 1(a)(18) of
the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under a Hedge Obligations or (ii) such Person becomes a Guarantor
hereunder, and the effect of the foregoing would be to render a Guaranty by such
Guarantor violative of the Commodity Exchange Act, the Obligations of such
Guarantor shall not include (x) in the case of clause (i) above, such
transaction and (y) in the case of clause (ii) above, any transactions
outstanding under any Hedge Obligations as of the date such Guarantor becomes a
Guarantor hereunder.

[Signature pages to follow.]

 

-115-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

U.S. BORROWERS: POLYONE CORPORATION By:   /s/ Daniel J. O’Bryon Name: Daniel J.
O’Bryon Title: Vice President and Treasurer GLS INTERNATIONAL, INC. By:   /s/
Woodrow W. Ban Name: Woodrow W. Ban Title: Secretary

NEU SPECIALTY ENGINEERED MATERIALS, LLC

By:   /s/ Woodrow W. Ban Name: Woodrow W. Ban Title: Assistant Secretary
CANADIAN BORROWER: POLYONE CANADA INC. By:   /s/ Woodrow W. Ban Name: Woodrow W.
Ban Title: Secretary



--------------------------------------------------------------------------------

GUARANTORS: M.A. HANNA ASIA HOLDING COMPANY By:   /s/ Woodrow W. Ban Name:
Woodrow W. Ban Title: Assistant Secretary POLYONE LLC By:   /s/ Woodrow W. Ban
Name: Woodrow W. Ban Title: Manager

CONEXUS, INC.

POLYMER DIAGNOSTICS, INC.

COLORMATRIX GROUP, INC.

COLORMATRIX HOLDINGS, INC.

THE COLORMATRIX CORPORATION

CHROMATICS, INC.

GAYSON SILICONE DISPERSIONS, INC.

COLORMATRIX – BRAZIL, LLC

By:   /s/ Woodrow W. Ban Name: Woodrow W. Ban Title: Secretary GLASFORMS, INC.
By:   /s/ Woodrow W. Ban Name: Woodrow W. Ban Title: Assistant Secretary



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Agent, Swing Line Lender and a Lender By:  
/s/ Melissa Provost Name: Melissa Provost Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By:  

/s/ Raymond Eghebamien

Name: Raymond Eghebamien Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and a Lender By:   /s/ Charles
Fairchild Name: Charles Fairchild Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender By:   /s/ Medina Sales de
Andrade Name: Medina Sales de Andrade Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Syndication Agent and a Lender By:   /s/
Christopher Fudge Name: Christopher Fudge Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as a Lender By:   /s/ Joseph
Rauhala Name: Joseph Rauhala Title: Principal Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Matthew Paquin Name: Matthew Paquin Title:
Director & Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:   /s/ Frank M. Eassa Name: Frank M. Eassa
Title: Vice President, Corporate Banking



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and a Lender By:   /s/
Paul H. Steiger Name: Paul H. Steiger Title: Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Documentation Agent and a Lender By:   /s/
Roger F. Reeder Name: Roger F. Reeder Title: Vice President



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH, as a Lender By:   /s/ Mike Danby Name: Mike Danby Title:
Assistant Vice President



--------------------------------------------------------------------------------

THE HUNTINGTON BANK, as a Lender By:   /s/ Dennis Hatvany Name: Dennis Hatvany
Title: Senior Vice President



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A., as a Lender By:
  /s/ Ira J. Kreft Name: Ira J. Kreft Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                         between
                                (“Assignor”) and
                                                     (“Assignee”). Reference is
made to the Agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrowers to Assignor with respect to Assignor’s
share of the Revolving Loans assigned hereunder, as reflected on Assignor’s
books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) is a Non-Defaulting Lender; [and (g) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.]



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

as Assignor

By     Name     Title    

[NAME OF ASSIGNEE]

as Assignor

By     Name     Title    

 

ACCEPTED THIS                      DAY OF       WELLS FARGO CAPITAL FINANCE, LLC
  as Administrative Agent   By       Name       Title      

[POLYONE CORPORATION,

as Administrative Borrower

  By       Name       Title       ]1

 

 

1 

If required by Section 13.1.



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.      Borrowers:

   PolyOne Corporation (“Parent”), GLS International, Inc. (“GLS”), PolyOne
Canada Inc. (“PolyOne Canada”) and NEU Specialty Engineered Materials, LLC
(“NEU” and, together with Parent, GLS, PolyOne Canada and any Person that may
from time to time become a borrower, each a “Borrower” and, collectively,
“Borrowers”)

2.      Name and Date of Credit Agreement:

   Amended and Restated Credit Agreement, dated as of March 1, 2013, by and
among Borrowers, certain subsidiaries of Parent, as Guarantors, the lenders from
time to time a party thereto (the “Lenders”) and Wells Fargo Capital Finance,
LLC, as the administrative agent for the Lenders

3.      Date of Assignment Agreement:

   ________________   

4.      Amounts:

     

a.      Assigned Amount of [US]

         [Canadian] Commitment

   $                                        

b.      Assigned Amount of [US]

         [Canadian] Revolving Loans

   $                                        

5.      Settlement Date:

   ________________   

6.      Purchase Price

   $                                        

7.      Notice and Payment Instructions, etc.

     

         Assignee:

   Assignor:    ________________    ________________    ________________   
________________    ________________    ________________   

 



--------------------------------------------------------------------------------

8. Agreed and Accepted:

 

[ASSIGNOR]     [ASSIGNEE] By:         By:     Title:         Title:    

 

Accepted:   WELLS FARGO CAPITAL FINANCE, LLC,   as Administrative Agent   By    
  Name       Title      

[POLYONE CORPORATION,

as Administrative Borrower

  By       Name       Title       ]2

 

 

2 

If required by Section 13.1.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF US BORROWING BASE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

LOGO [g495843g21l75.jpg]   Summary Page Borrowing Base Certificate   

Date                     

Name PolyOne Corporation

A/R As of:                 

Inventory As of:                 

 

 

The undersigned, PolyOne Corporation (“Borrower”), pursuant to that certain
Credit Agreement dated as of              (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Borrower, the lenders signatory thereto from
time to time and Wells Fargo Capital Finance, LLC, a Delaware limited liability
company as the arranger and administrative agent (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that Borrower is in compliance with and, after giving effect to
any currently requested Advances, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.

 

 

Accounts Receivable         US       Canada       Consolidated

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

               

 

   

 

   

 

Less Ineligibles (detailed on page 2)

               

 

   

 

   

 

Net Eligible Accounts Receivable

               

 

   

 

   

 

Accounts Receivable Availability before Sublimit(s)

               

 

   

 

   

 

           

Net Available Accounts Receivable after Sublimit(s)

                              Inventory             US             Canada    
Consolidated

Inventory Balance Assigned To Wells Fargo Capital Finance

               

 

   

 

   

 

Less Ineligibles (detailed on page 3)

               

 

   

 

   

 

Eligible Inventory

               

 

   

 

   

 

Inventory Availability before Sublimit(s)

               

 

   

 

   

 

           

Available Inventory after 60% of Maximum Credit Sublimit(s)

                              Summary            

Availability before Credit Line & Reserves

                 

Total Credit Line

        50,000,000.00     400,000,000.00    

 

   

 

   

 

  Suppressed Availability          

Total Availability before Reserves

               

 

   

 

   

 

Reserves

           

Reserve for 2015 Debentures

               

 

   

 

   

 

Rent Reserve

               

 

   

 

   

 

3rd Party Warehouse Reserve

               

 

   

 

   

 

Reserve for Sunbelt Series G Notes Guarantee

               

 

   

 

   

 

           

Total Reserves

                             

Availability before Loan Balance

                 

Letter of Credit Balance

  As of:                           

 

   

 

   

 

Loan Ledger Balance

  As of:                           

 

   

 

   

 

Cash in-transit

           

Adjusted Loan Balance

                             

Net Availability

                 

 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

 

        List of attachments with this Borrowing Base Certificate:
Authorized Signer                                        Page 2—Accounts
Receivable Availability Detail           Page 2a—Accounts Receivable Summary   
       Page 2b—Accounts Receivable Concentrations           Page 2c—Accounts
Receivable Dilution           Page 3—Inventory Availability Detail      
    Page 3a—Inventory Availability Detail           Page 3b—Inventory
Availability Summary



--------------------------------------------------------------------------------

Accounts Receivable Availability Detail

Name: PolyOne Corporation

Report based on Aging dated:                             Loan ID #:    —       
—       —                      US PolyOne                Canada PolyOne        
        Division Name:   

(includes GLS)

      

  Color Matrix  

     

(USD)

     

        Total        

Aging Spreads:                     Future                             0 - 30 DOI
                            31 - 60 DOI                             61 - 90 DOI
                            91 - 120 DOI                             121+ DOI  
                                            A/R Aging Balance:                  
        Ineligibles:                     ERS   Past Due-121+DOI; 61+DPD         
                 ERS   Past Due Credits                           ERS   CrossAge
                          ERS   Intercompany                           ERS  
Foreign                           ERS   Government                           ERS
  COD                           ERS   Debit Memo                           ERS  
Customer Deposits                           ERS   Employee Sales                
          ERS   Progress Billing                           ERS   Extended Terms
                          ERS   Finance Charges                           ERS  
Guaranteed                           ERS   Coop Advertising                    
      ERS   Samples                           ERS   Consignment Sales         
                 ERS   Bill & Hold                           ERS  
Bankrupt/Doubtful                           ERS   Contra                        
  ERS   Other1-Shortpays                           ERS   Other2-Foreign (prior
to insurance review)                           Formula   Other3-Eligible foreign
credit ins add-back                           ERS   Other4                      
    ERS   Other5                           Formula   Other6->25MM Foreign Sub of
US Entities                           ERS TB   Unbilled Sales/Credits
(GL#120300)                           ERS TB   Rebates (GL#120500, #2015,
#120550)                           Manual   Deferred Revenue (GL#460100 &
GL#344450)                           Manual   FOB Destination Ineligible       
                   Manual   Manual5                           Manual  
Concentration Cap                           ERS TB   PST/GST
(GL#340150-#340210)-Reserve grossed up                           Manual  
Canadian WEPA-Reserve grossed up                           Manual   Dilution
Ineligible (grossed up)                                               Total
Ineligible A/R:                                               Eligible A/R     
                     Advance Rate      85%      85%     85%     A/R Availability
before Sublimit(s)                                               Line Limit or
Sublimit(s)                                               Net A/R Availability  
                        RM Signature         

 

 

Page 2 - AR Detail



--------------------------------------------------------------------------------

Accounts Receivable Availability Summary

 

Name:        PolyOne Corporation          POST TO LUCAS

 

Report based on Aging dated:                             Loan ID #:    PCIA0    
   PCIB1                           US PolyOne          Canada PolyOne           
        Pool Name:    (USD)        (USD)                Total         Aging
Spreads:                    Future                          1 - 30 DOI          
               31 - 60 DOI                          61 - 90 DOI                 
        91 - 120 DOI                          121+ DOI                         
                A/R Aging Balance:                       Ineligibles:           
        ERS    Past Due-121+DOI; 61+DPD                       ERS    Past Due
Credits                       ERS    CrossAge                       ERS   
Intercompany                       ERS    Foreign                       ERS   
Government                       ERS    COD                       ERS    Debit
Memo                       ERS    Customer Deposits                       ERS   
Employee Sales                       ERS    Progress Billing                    
  ERS    Extended Terms                       ERS    Finance Charges          
            ERS    Guaranteed                       ERS    Coop Advertising   
                   ERS    Samples                       ERS    Consignment Sales
                      ERS    Bill & Hold                       ERS   
Bankrupt/Doubtful                       ERS    Contra                       ERS
   Other1-Shortpays                       ERS    Other2-Foreign (prior to
insurance review)                       ERS    Other3-Eligible foreign credit
ins add-back                       ERS    Other4                       ERS   
Other5                       ERS    Other6->25MM Foreign Sub of US Entities   
                   Manual    Unbilled Sales/Credits (GL#120300)                 
     Manual    Rebates (GL#120500, #2015, #120550)                       Manual
   Deferred Revenue (GL#460100 & GL#344450)                       Manual    FOB
Destination Ineligible                       Manual    Manual5                 
     Manual    Manual6                       Manual    Concentration Cap        
              Manual    PST/GST (GL#340150-#340210)-Reserve grossed up          
            Manual    Canadian WEPA-Reserve grossed up                      
Manual    Dilution Ineligible (grossed up)                                      
   Total Ineligible A/R:                                          Eligible A/R
                      Advance Rate       85%      85%      A/R Availability
before Sublimit(s)                                          Line Limit or
Sublimit(s)                                          Net A/R Availability      
                                   FYI—Total Eligible Receivables to US Based
Multinational Corporations with a BBB- rating or better            

 

 

Page 2a - AR Summary



--------------------------------------------------------------------------------

AR CONCENTRATIONS

PolyOne Corporation                                                  As
of:                            

 

Consolidated                                                      Ineligibles   
                 #    Customer Name Calc    % or $ Allowed 
of  Eligible AR     % of
Eligible     % of AR     Total     Future     0-30 DOI     31-60 DOI    
61-90 DOI     91-120 DOI     121+ DOI     Total    Eligible A/R     Conc Cap    
Conc IE     %  of
Balance

1

                                                                               

2

                                                                               

3

                                                                               

4

                                                                               

5

                                                                               

6

                                                                               

7

                                                                               

8

                                                                               

9

                                                                               

10

                                                                               
    

Total Analyzed

                                                                                
                                    CONSOLIDATED TOTAL AR                       
                                                                               
   Remaining AR                                                                
                                                                                
         Ineligible AR Prior to Concentration  Ineligible                       
                                                                    
Net Eligible AR Prior to  Concentration Ineligible                             
           

Concentration Caps or Limits per LSA:

                                                Names (Customer_Name_Calc)   
% or Dollar Cap                                                  Whirlpool A/R
   15%                                                  All Others    10%      
                                   

Page 2b - AR Concentrations



--------------------------------------------------------------------------------

AR DILUTION

Per Field Exam

 

    US PolyOne               Canada PolyOne     (includes GLS)      
Color Matrix       (USD)

Dilution Calculation Detail:

         

Allowed Dilution

  5.0%     5.0%     5.0%

Current Dilution (per Field Exam—Consolidated)

         

Dilution Reserve %

                         

Eligible Receivables

                         

Dilution Ineligible

                         

Dilution Ineligible (grossed up)

                         

Lookback period per LSA

  12     12     12

Field exam cutoff date

               

Page 2c - Dilution



--------------------------------------------------------------------------------

Inventory Availability Detail

                                      

Name:

  

PolyOne Corporation

                                                                              
                    

Based on the Inventory Perpetual dated:

                                                                                
                            

Loan ID #:

Inventory Category:

   PCIA2
US - RM        PCIA3
US - WIP         PCIA4
US - FG        

PCIA5

US - Stores

       

PCIA6

US -

In-transit

        PCIAD
Color Matrix - RM        

PCIAE

Color Matrix - WIP

       

PCIAF
Color Matrix -

EQUIP & FG

        Total                                                                  
    

ERS

   ERS Perpetual Inventory Total:                                               
                    

ERS

   ERS Trial Balance Adjustments:                                               
                    

Manual

   Manual Inventory Total:                                                    
                                                                              
       

Total Gross Inventory:

                                                                              
                                         

ERS TB

   WIP                                                                    

ERS TB

   Stores                                                                    

ERS

   Outside Processors/Offsite                                                  
                 

ERS

   Consigned                                                                    

ERS

   Packaging                                                                    

ERS

   Offgrade, Scrap, Rework                                                    
               

ERS

   Semi-Finished                                                               
    

ERS

   R&D                                                                    

ERS

   Locations < $100M                                                            
       

ERS

   Ineligible10                                                               
    

ERS TB

   Slow Moving (GL# 148530, 148510)                                            
                       

ERS TB

   Tolling                                                                    

Manual

   In-transit not shipped to PolyOne                                            
                       

Manual

   Dow branded inventory                                                       
            

Manual

   Producer Services Reserve                                                    
               

Manual

   Addl Resin Cost Capitalization                                               
                    

Manual

   Appraisal Reserve (grossed up)                                               
                                                                         

Total Ineligible Inventory:

                                                                   

Eligible Inventory

                                                                       Advance
Rate    70.00%      0.00%       70.00%       0.00%       70.00%       70.00%   
   0.00%       70.00%       70.00%

Availability before Sublimit

                                                                              
                                            

Sublimits

                                                                              
                                         

Net Inventory Availability

                                                                              
                                         

RM Signature

                                                                              
                                         

Appraisal Review

                                                                              
    

As of:

                                                                    US - RM     
  US - WIP         US - FG         US - Stores        

US -

In-transit

        Color Matrix - RM         Color Matrix - WIP        

Color Matrix -

EQUIP & FG

                                                                   

Eligible Inventory per Appraisal

                                                   

Appraised NOLV %

                                                                   

85%

   % of NOLV    0.00%      0.00%       0.00%       0.00%       0.00%       0.00%
      0.00%       0.00%        

Appraised Value

                                                   

Appraisal Reserve

                                                   

Appraisal Ineligible (grossed up)

 

                                                                              
    

Page 3 - Inventory Detail

 



--------------------------------------------------------------------------------

Inventory Availability Detail

              

Name: PolyOne Corporation                        

        

Based on the Inventory Perpetual dated:

                         Loan ID #:   PCIB4       PCIB5       PCIB6       PCIB7
                       Canada -
RM (USD)       Canada -
WIP (USD)       Canada - FG       Canada -        Total                        
      (USD)       In-transit (USD)           

Inventory Category:    

                                                       

Total Gross Inventory:    

                                                       

ERS TB

  WIP                                   

ERS TB

  Stores                                   

ERS

  Outside Processors (Subcontractors)                                   

ERS

  Consigned                                   

ERS

  Packaging                                   

ERS

  Offgrade, Scrap, Rework                                   

ERS

  Semi-Finished                                   

ERS

  R&D                                   

ERS

  Locations < $100M                                   

ERS

  Ineligible10                                   

ERS TB

  Slow Moving (GL# 148530, 148510)                                       

ERS TB

  Tolling                                   

Manual

  In-transit not shipped to PolyOne                                   

Manual

  Manual3                                   

Manual

  Reserve grossed up as Ineligible                                   

Manual

  Appraisal Reserve (grossed up)                                               
          

Total Ineligible Inventory:

                                                   

Eligible Inventory

                                

Advance Rate

  70.00%     0.00%     70.00%     70.00%        70.0 %                    

Availability before Sublimit

                                                   

Sublimits

                             30,000,000.00                      

Net Inventory Availability

                                

RM Signature

                          

Appraisal Review

              

As of:

                                        Canada -
RM (USD)       Canada -
WIP (USD)      

Canada -

FG (USD)

      Canada -
In-transit (USD)               

Eligible Inventory per Appraisal

                        

Appraised NOLV %

                            

85%

  % of NOLV   0.00%     0.00%     0.00%     0.00%           

Appraised Value

                        

Appraisal Reserve

                        

Appraisal Ineligible (grossed up)

                                        

3a - Inventory Detail (16-30)

 



--------------------------------------------------------------------------------

Inventory Availability Summary

Name: PolyOne Corporation                        

 

Based on the Inventory Perpetual dated:                          US       
Canada                   Inventory Category:        Consolidated Total       
Total          Consolidated  

ERS Perpetual Inventory Total:    

                          

ERS Trial Balance Adjustments:    

                          

Manual Inventory Total:    

                                          

Total Gross Inventory:    

                                          

ERS TB

   WIP                           

ERS TB

   Stores                           

ERS

   Outside Processors/Offsite                           

ERS

   Consigned                           

ERS

   Packaging                           

ERS

   Offgrade, Scrap, Rework                           

ERS

   Semi-Finished                           

ERS

   R&D                           

ERS

   Locations < $100M                           

ERS

   Ineligible10                           

ERS TB

   Slow Moving (GL# 148530, 148510)                           

ERS TB

   Tolling                           

Manual

   In-transit not shipped to PolyOne                           

Manual

   Dow branded inventory                           

Manual

   Producer Services Reserve                           

Manual

   Addl Resin Cost Capitalization                           

Manual

   Appraisal Reserve (grossed up)                                           

Total Ineligible Inventory:

                                          

Eligible Inventory

                              Advance Rate    70.00%        70.00%          
70.00%   

Availability before Sublimit

                                              Sublimits            
30,000,000.00           240,000,000.00                   

Net Inventory Availability

                          

3b - Inventory Summary

 



--------------------------------------------------------------------------------

In-Transit Inventory Availability Summary

Name: PolyOne Corporation                

 

Based on the Inventory Perpetual dated:

                        Loan ID #:        PCIA6          PCIB7          TBD    
        US          Canada          Consolidated        Inventory Category:    
   Total          Total          Total (USD)  

ERS Perpetual Inventory Total:    

                              

ERS Trial Balance Adjustments:    

                              

Manual Inventory Total:    

                                              

Total Gross Inventory:    

                                              

ERS TB

   WIP                               

ERS TB

   Stores                               

ERS

   Outside Processors/Offsite                               

ERS

   Consigned                               

ERS

   Packaging                               

ERS

   Offgrade, Scrap, Rework                               

ERS

   Semi-Finished                               

ERS

   R&D                               

ERS

   Locations < $100M                               

ERS

   Ineligible10                               

ERS TB

   Slow Moving (GL# 148530, 148510)                               

Manual

   In-transit not shipped to PolyOne                               

Manual

   Addl Resin Cost Capitalization                               

Manual

   Appraisal Reserve (grossed up)                                               

Total Ineligible Inventory:

                                              

Eligible Inventory

                                  Advance Rate      70.00 %         70.00 %   
     70.00 % 

Availability before Sublimit

                                                 

Sublimits

                           15,000,000.00                   

Net Inventory Availability

                                       Reserve needed:                        —
  

 



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT

[Letterhead of Specified Bank Products Provider]

[Date]

Wells Fargo Capital Finance, LLC, as Administrative Agent

One Boston Place,

18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager

Fax No.: (617) 523-4021

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March 1, 2013 (as amended, restated, supplemented, or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Wells Fargo Capital Finance, LLC, as administrative agent for the
Lenders (together with its successors and assigns in such capacity, “Agent”),
PolyOne Corporation (“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada
Inc. (“PolyOne Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and,
together with Parent, GLS, PolyOne Canada and any Person that may from time to
time become a borrower, each a “Borrower” and, collectively, “Borrowers”) and
certain subsidiaries of Parent. Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
[            ] by and between [Lender or Affiliate of Lender] (the “Specified
Bank Products Provider”) and [identify the Loan Party or Subsidiary].

1. Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, 15.19, and 17.5 (collectively such sections are referred to
herein as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Products Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.



--------------------------------------------------------------------------------

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.3(b), 14.1, 15.10, 15.11, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof. Without limiting the generality of any of the
foregoing referenced provisions, Specified Bank Product Provider understands and
agrees that its rights and benefits under the Loan Documents, strictly in its
capacity as a Specified Bank Products Provider and without limiting such party’s
rights otherwise, if any, as a Lender and/or Issuing Lender under the Loan
Documents, consist solely of it being a beneficiary of the Liens and security
interests granted to Agent and the right to share in Collateral as set forth in
the Credit Agreement.

3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the tenth (10th) Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the credit exposure (and mark-to-market exposure) of each Borrower and its
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If Agent does not
receive such written report within the time period provided above, Agent shall
be entitled to assume that the reasonable determination of the credit exposure
of Borrowers and its Subsidiaries with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is either (a) the amount of
credit exposure most recently reported to the Agent in accordance with the terms
and provisions hereof (so long as such report has been provided to the Agent
within the immediately preceding sixty (60) day period) or, (b) if no such
report has been provided to the Agent within the immediately preceding sixty
(60) day period, zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right, but shall have no
obligation to establish, maintain, relax or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Agent to determine or insure whether the amount of
any such reserve is appropriate or not. If Agent so chooses to implement a
reserve, Specified Bank Products Provider acknowledges and agrees that Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.

5. Bank Product Obligations. From and after the delivery to Agent of this letter
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and Administrative Borrower
(on behalf of the Borrowers), the obligations and liabilities of Parent and its
Subsidiaries to Specified Bank Product Provider in respect of Bank Products
evidenced by the Specified Bank Product Agreement[s] shall constitute Bank
Product Obligations (and which, in turn, shall constitute Obligations), and
Specified Bank Product Provider shall constitute a Bank Product Provider until
such time as Specified Bank Products Provider or its affiliate is no longer a
Lender. Specified Bank Products Provider acknowledges that other Bank Products
(which may or may not be Specified Bank Products) may exist at any time.
Notwithstanding anything to the contrary contained herein, in the Credit
Agreement or otherwise, Specified Bank Products Provider acknowledges and agrees
that to the



--------------------------------------------------------------------------------

extent that it may at any time hold, or have been granted a pledge of, or
security interest or other Lien in, any cash, Cash Equivalents, securities or
other investment property or other assets to secure any of the Bank Product
Obligations at any time owing to it, Specified Bank Product Provider shall not
be entitled, solely as it relates to the Bank Product Obligations owing to it
and no other Obligations, to the benefit of the Liens and security interests
granted to Agent or to any share in the Collateral as set forth in the Credit
Agreement or otherwise, in each case up to the amount of the value of the assets
subject to the pledge, security interest or other Lien of Specified Bank Product
Provider securing the Bank Product Obligations owing to Specified Bank Products
Provider, and any of its rights as a Lender to any proceeds of the Collateral in
respect of such Bank Product Obligations shall be reduced by the amount of such
collateral.

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to any Loan Party, shall be mailed,
sent, or delivered to Administrative Borrower in accordance with Section 11 in
the Credit Agreement, and, if to Specified Bank Products Provider, shall be
mailed, sent or delivered to the address set forth below, or, in each case as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

If to Specified Bank Products Provider:

    [                                                                       
                                                                     
Attn:                                                                      
                                                  
Fax No.                                                                     
                                          ]

7. Miscellaneous. This letter agreement is for the benefit of the Agent, the
Specified Bank Products Provider, the Loan Parties and each of their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product Provider). Unless
the context of this letter agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.

8. Governing Law.

(a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE COURTS,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK. EACH BORROWER, SPECIFIED BANK PRODUCTS
PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
8(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, SPECIFIED
BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER, SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT
EACH REPRESENTS TO THE OTHERS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[signature pages to follow]



--------------------------------------------------------------------------------

Sincerely,

 

[SPECIFIED BANK PRODUCTS PROVIDER]

 

By     Name     Title    

 

Acknowledged, accepted, and agreed

as of the date first written above:

POLYONE CORPORATION, as Administrative

Borrower

By     Name     Title    



--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed

as of __________________, 20____:

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent

By     Name     Title    



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF CANADIAN BORROWING BASE CERTIFICATE

See Exhibit B-1.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Administrative Borrower’s letterhead]

 

To:

 

Wells Fargo Capital Finance, LLC,

  as Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager

Re:     Compliance Certificate dated [                                ]

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March 1, 2013 (as amended, restated, supplemented, or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Wells Fargo Capital Finance, LLC, as administrative agent for the
Lenders (together with its successors and assigns in such capacity, “Agent”),
PolyOne Corporation (“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada
Inc. (“PolyOne Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and,
together with Parent, GLS, PolyOne Canada and any Person that may form time to
time become a borrower, each a “Borrower” and, collectively, “Borrowers”) and
certain subsidiaries of Parent. Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Parent and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.



--------------------------------------------------------------------------------

4. The representations and warranties of Parent and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Parent and its Subsidiaries are in compliance with each covenant contained in
Section 7 of the Credit Agreement as demonstrated on Schedule 4 hereof.

6. The amount by which the Existing Note Secured Debt Limit exceeds the
aggregate principal amount of the Loans plus the Letter of Credit Usage
outstanding and the calculations that are the basis for the determination of
such amount, are set forth on Schedule 5 hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this day of __________________, _________________.

 

POLYONE CORPORATION, as Administrative

Borrower

By     Name     Title    



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants



--------------------------------------------------------------------------------

SCHEDULE 5

Existing Note Secured Debt Limit



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Capital Finance, LLC, as Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Ladies and Gentlemen:

Reference hereby is made to that certain Amended and Restated Credit Agreement,
dated as of March 1, 2013 (the “Credit Agreement”), among PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and, together with
Parent, GLS, PolyOne Canada and any Person that may from time to time become a
borrower, each a “Borrower” and, collectively, “Borrowers”), certain
subsidiaries of Parent, the lenders signatory thereto (the “Lenders”), and Wells
Fargo Capital Finance, LLC, as the administrative agent for the Lenders
(“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding [US Revolving Loans] [Canadian Revolving Loans] in the
amount of [$            ] (the “LIBOR Rate Advance”), and is a written
confirmation of the telephonic notice of such election given to Agent.

The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3] month(s)
commencing on [            ].

This LIBOR Notice further confirms Administrative Borrower’s acceptance, for
purposes of determining the rate of interest based on the LIBOR Rate under the
Credit Agreement, of the LIBOR Rate as determined pursuant to the Credit
Agreement.



--------------------------------------------------------------------------------

Administrative Borrower (on behalf of the Borrowers) represents and warrants
that (i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document or any agreement, instrument, certificate,
document or other writing furnished at any time under or in connection with any
Loan Document, and as of the effective date of any advance, continuation or
conversion requested above, is true and correct in all material respects (except
to the extent any representation or warranty expressly related to an earlier
date), (ii) each of the covenants and agreements contained in any Loan Document
have been performed (to the extent required to be performed on or before the
date hereof or each such effective date), and (iii) no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 

Dated:    

POLYONE CORPORATION, as

Administrative Borrower

By:     Name:     Title:    

 

Acknowledged by:

WELLS FARGO CAPITAL FINANCE,

LLC, as Administrative Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF BA RATE NOTICE

Wells Fargo Capital Finance, LLC, as Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Ladies and Gentlemen:

Reference hereby is made to that certain Amended and Restated Credit Agreement,
dated as of March 1, 2013 (the “Credit Agreement”), among PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada” or “Canadian Borrower”) and NEU Specialty Engineered Materials, LLC
(“NEU” and, together with Parent, GLS, PolyOne Canada and any Person that may
from time to time become a borrower, each a “Borrower” and, collectively,
“Borrowers”), certain subsidiaries of Parent, the lenders signatory thereto (the
“Lenders”), and Wells Fargo Capital Finance, LLC, as the administrative agent
for the Lenders (“Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

This BA Rate Notice represents the undersigned Canadian Borrower’s request to
elect the BA Rate Option with respect to outstanding Canadian Revolving Loans
denominated in Canadian Dollars in the amount of [C$            ] (the “BA Rate
Loan”)[, and is a written confirmation of the telephonic notice of such election
given to Agent].

The BA Rate Loan will have an Interest Period of [1, 2 or 3] month(s) commencing
on [            ].

Canadian Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document and as
of the effective date of any advance, continuation or conversion requested
above, is true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date and except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and (ii) no Default or Event of Default has occurred and is continuing
on the date hereof, nor will any thereof occur after giving effect to the
request above.



--------------------------------------------------------------------------------

Dated:    

POLYONE CANADA INC.,

as Canadian Borrower

By     Name     Title    

 

Acknowledged by:

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent

By     Name     Title    



--------------------------------------------------------------------------------

SCHEDULE A-1

AGENT’S ACCOUNT

Bank:

Wells Fargo Bank, National Association

420 Montgomery Street

San Francisco, CA

ABA # 121-000-248

Account Name:

Wells Fargo Capital Finance, LLC

A/C # 37072820231201143

Ref: PolyOne Corp



--------------------------------------------------------------------------------

SCHEDULE A-2

AGENT’S CANADIAN ACCOUNT

 

CAD Wire Instructions:

Bank:    TD Canada Trust Bank Address:    55 King Street West, Toronto, Ontario,
Canada M5K 1A2 Transit Number    10202 Bank Number:    004 Canadian Clearing
Code:    000410202 SWIFT Number..    TDOMCATTTOR Beneficiary:    Wells Fargo
Capital Finance Corporation Canada Beneficiary Account Number:    5388221   

40 King Street West Suite 2500, Toronto, ON

M5H 3Y2

Beneficiary Address:    Canada Ordering Customer:    PolyOne Canada Inc.

USD Wire Instructions:

   Bank:    TD Canada Trust Bank Address:   

55 King Street West, Toronto, Ontario, Canada

M5K 1A2

Transit Number    10202 Bank Number:    004 Canadian Clearing Code:    000410202
SWIFT Number:    TDOMCATTTOR Beneficiary:    Wells Fargo Capital Finance
Corporation Canada Beneficiary Account Number:    7387637   

40 King Street West Suite 2500, Toronto, ON

M5H 3Y2

Beneficiary Address:    Canada Ordering Customer:    PolyOne Canada Inc.
Intermediary Bank for USD Payment (Only for paying from Non-Canadian Bank): U.S.
Correspondent Bank:    Bank of America, N.A. ABA Number:    026009593 Bank
Address:    New York, NY



--------------------------------------------------------------------------------

SCHEDULE A-3

AUTHORIZED PERSONS

Woodrow Ban

Daniel O’Bryon

John Hornickel

Lisa Kunkle

Jason Peterson

Richard Diemer, Jr.

Vincent Shemo



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

   US  Commitment1     Canadian
Commitment  

Wells Fargo Capital Finance, LLC

   $ 130,000,000      $ 0   

Wells Fargo Capital Finance Corporation Canada

   $ 0      $ 16,250,000   

Bank of America, N.A.

   $ 100,000,000      $ 0   

Bank of America, N.A., Canada Branch

   $ 0      $ 12,500,000   

US Bank National Association

   $ 40,000,000      $ 0   

US Bank National Association, Canada Branch

   $ 0      $ 5,000,000   

PNC Bank, National Association

   $ 27,000,000      $ 0   

PNC Bank Canada Branch

   $ 0      $ 3,375,000   

Citibank, N.A.

   $ 22,000,000      $ 2,750,000   

HSBC Bank USA, N.A.

   $ 22,000,000      $ 2,750,000   

RBS Citizens Business Capital, a division of RBS Citizens, N.A.

   $ 22,000,000      $ 2,750,000   

KeyBank National Association

   $ 20,000,000      $ 2,500,000   

The Huntington National Bank

   $ 17,000,000      $ 2,125,000      

 

 

   

 

 

 

Total

   $ 400,000,000 2    $ 50,000,000      

 

 

   

 

 

 

 

1 

The US Commitment of any Lender shall be reduced by such Lender’s (or its
Affiliates’) Pro Rata Share of the Canadian Revolver Usage.

2 

The aggregate US Dollar Equivalent of the sum of the Canadian Revolver Usage and
the US Revolver Usage shall not exceed $400,000,000 at any time (except as such
amount may be increased pursuant to Section 2.12).



--------------------------------------------------------------------------------

SCHEDULE C-2

REMEDIATION PROPERTIES

 

611 Kororoit Creek Road, Altona, Victoria, Australia

21300 Doral Road, Town of Brookfield, Wisconsin

Highway 169, Nashwauk, MN

2468 Industrial Parkway, Calvert City, Kentucky

2475 Industrial Boulevard, Calvert City, Kentucky

216 Paterson Plank Road, Carlstadt, New Jersey

7377 Highway 3214, Convent, Louisiana

N1/2, Section 1, T42N, R35W, Stambaugh Township, Iron County, Michigan

52 Richboynton Road, Dover, New Jersey

150 South Connell Avenue, Dyersburg, Tennessee

60 Mayfield Drive, Edison, New Jersey

10 Ruckle Avenue, Farmingdale, New Jersey

325 Lucy Road, Howell, Michigan

77 Saint David Street, Kawartha Lakes, Ontario

521 King Street West, Kitchener, Ontario

2400 Miller Cut-Off Road, La Porte, Texas

Fern Valley Road, Louisville, Kentucky

4200 Bells Lane, Louisville, Kentucky

300 Needham Street, Newton, Massachusetts

8281 National Highway, Pennsauken, New Jersey

26 Washington Street, Perth Amboy, New Jersey

7 Kelley Road, Plaistow, New Hampshire

68th Street & Pulaski Highway, Rosedale, Maryland

789 Old New Brunswick Road, Somerset, New Jersey

9316 South Atlantic Avenue, South Gate, California

8800 Thorold Townline Rd, Thorold, Ontario

111 Day Drive, Three Rivers, Michigan

1947-1997 Bloor Street West, Toronto, Ontario

170 North Main Street, Wharton, New Jersey

1318 East 12th Street, Wilmington, Delaware

944 Valley Avenue, Winchester, Virginia

Bergen County, New Jersey3

 

3 

This is a long creek and this is the address that the company has on its record.



--------------------------------------------------------------------------------

SCHEDULE D-1

DESIGNATED ACCOUNT

 

Entity

  

Name and Address of Bank

   Account
Number  

PolyOne

Corporation

  

Mellon Bank

500 Ross St.

Pittsburgh, PA 15262

     000-8969   

PolyOne Canada

Inc. (for Canadian

revolving loans)

  

Bank of Montreal

100 King St., West

Toronto, ON M5X 1H3

     476-2652   



--------------------------------------------------------------------------------

SCHEDULE E-1

EXISTING LETTERS OF CREDIT

 

Issuing

Bank

   Issue Date   

Beneficiary

   Amount      Effective
Date    Expiration      LOC Number  

PNC

   11/16/09    BOA London supports BOA Customs Bond    $ 341,250      
11/16/2009      06/26/13         12501590   

PNC

   10/11/11    EPA SUPERFUND REISSUED    $ 48,083       10/11/2011      06/26/13
        18115916   

PNC

   09/23/05    Liberty Mutual Insurance Company    $ 3,285,000       10/26/2007
     06/26/13         18117372(12501602 ) 

PNC

   07/28/05    NJ Dept. of Environment-LE Carpenter    $ 1,000,000      
10/11/2011      06/26/13         18115917   

PNC

   01/30/06    Nat Union Fire Ins., Pittsburgh    $ 35,000       4/8/2010     
04/08/13         12501595   

PNC

   01/30/06    Nat Union Fire Ins., Pittsburgh    $ 900,000       4/8/2008     
04/08/13         12501604   

PNC

   08/12/06    Ohio Bureau of Workers’ Comp.    $ 1,300,000       9/1/2005     
06/26/13         12501591   

PNC

   01/30/06    Reliance National Indemnity Co.    $ 1,571,177       5/13/2006   
  05/13/13         12501596   

PNC

   8/12/2011    Shawnee Chemical Company    $ 250,000       8/12/2011     
06/26/13         18115525   

PNC

   09/23/05    Travelers Indemnity    $ 25,000       12/13/2003      06/26/13   
     12501593   

PNC

   03/12/09    US Hazardous Superfund    $ 412,525       3/12/2009      06/26/13
        12501598   

BMO

   02/06/06    Workplace Safety & Ins—Canadian $    $ 330,420       4/21/2009   
  03/03/13         12501589   

PNC

   02/06/06    Workplace Safety & Ins—Canadian $    $ 330,420       1/31/2008   
  05/01/13         12501599   

Wells Fargo

Bank,

National

Association

   3/10/2005    Regions Bank    $ 4,866,771       3/10/2005         NZS538164   



--------------------------------------------------------------------------------

SCHEDULE I-1

IMMATERIAL SUBSIDIARIES

Auseon Limited

Burton Rubber Company

Geon Development, Inc.

Hanna Proprietary Limited

Hanna-Itasca Company

Hollinger Development Company

L.E. Carpenter & Company

LP Holdings Inc.

M. A. Hanna Plastic Group, Inc.

MAG International

O’Sullivan Plastics LLC

PolyOne Funding Canada Corporation

PolyOne Funding Corporation

PolyOne Engineered Films, LLC

PolyOne Wilflex Australasia Pty. Ltd.

RA Products, Inc.

Regalite Plastics, LLC

Shawnee Holdings, LLC

The Geon Company Australia Limited

Canadian Films Venture Inc.

2012 RedHawk, Inc.

PolyOne Designed Structures and Solutions LLC



--------------------------------------------------------------------------------

SCHEDULE P-1

PERMITTED DISPOSITIONS

 

Property Owner

  

Address

PolyOne Corporation

   3401 Joint Venture Lane, Louisville, KY The Hanna Mining Company (now known
as PolyOne Corporation)   

Itasca, MN.

 

Parcel ID Number: 25-020-4401; 25-520-0120.

PolyOne Corporation

   1804-1808 River Road, Burlington, NJ

PolyOne Corporation

  

DeForest, WI

 

Parcel ID Number: 118/0910-084-8020-1

PolyOne Corporation

   21300 Doral Road, Brookfield, WI

PolyOne Canada Inc.

  

Niagara Falls, Ontario, Canada

 

Parcel ID Number: Parts 25, 26, 27 and 33, Plan 59R—10639—PIN 64262-0005; Part
32, Plan 59R-10639 (was Part 1, Plan 59R-6285)-PIN 640058-0026; Part 23, Plan
59R-10639 (was Part 4, Plan 59R-6285)-PIN 640058-0148

PolyOne Corporation

           2700 Papin Street, St. Louis, MO 63103

L.E. Carpenter & Company

           170 No. Main Street Wharton, NJ 07885

L.E. Carpenter & Company

           Lot 1 Block 301, Wharton, NJ 07885

L.E. Carpenter & Company

           Lot 3 Block 803, Wharton, NJ 07885



--------------------------------------------------------------------------------

SCHEDULE P-2

PERMITTED INDEBTEDNESS

 

1. Indebtedness associated with Liens set forth on Schedule P-4.

 

2. Guarantee, dated as of April 17, 2008, in the amount of approximately Euro
54, 215.

 

  a. Guarantor: Royal Bank of Scotland

 

  b. Beneficiary: Uni-Invest, B.V.

 

  c. Applicant: ColorMatrix Europe Ltd.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between ColorMatrix Europe Ltd. and Uni-Invest, B.V.

 

3. Letter of Credit, dated as of April 4, 2007, in the amount of approximately
$111,191.04.

 

  a. Issuing Bank: General Electric Capital Corporation.

 

  b. Beneficiary: 680 North L.L.C.

 

  c. Applicant: The ColorMatrix Corporation.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between The ColorMatrix Corporation and 680 North L.L.C.

 

4. ColorMatrix do Brasil Indústria e Comércio de Pigmentos e Aditivos Ltda. has
obtained a Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for
a revolving credit facility of up to 900,000 Brazilian reales.

 

5. Letter of Credit, dated as of March 6, 2006, in the face amount of CAD
293,688.75.

 

  a. Issuing Bank: Bank of Montreal.

 

  b. Beneficiary: Workplace Safety & Insurance Board

 

  c. Applicant: PolyOne Canada Inc.

 

  d. Nature of Underlying Obligations: securing obligations relating to Canadian
workers compensation.

 

6. Indebtedness related to $7,010,000 The Industrial Development Revenue Bonds
with The Industrial Development Board of the City of Birmingham, Industrial
Development Revenue Bonds (Glasforms, Inc. Project), Series 1999, Issued on
April 23, 1999.

 

7.

Indebtedness pursuant to the Supplier Agreement, dated May 24, 2005, between
Glasforms, Inc. and Citibank, N.A.4

 

4

To be terminated within 60 days of Effective Date.



--------------------------------------------------------------------------------

SCHEDULE P-3

PERMITTED INVESTMENTS

Borrower or any Restricted Subsidiary holds an Equity Interest in the following
entities:

 

Holder

  

Entity Name

   Percentage of Ownership

PolyOne Corporation

   Hansand Steamship Company    33%

PolyOne Corporation

   Early Stage    2%

PolyOne Corporation

   Kimberly Iron Company, Ltd.    14%

PolyOne Corporation

   North Coast    1%

PolyOne Corporation

   Paramount Coal Company    50%

PolyOne Corporation

   Pilot Knob Pellet Co.    50%

PolyOne Corporation

   Syngold    4.26%

PolyOne Corporation

   Orangeville-Brampton Rail Access Group Inc.    12.5%

PolyOne Corporation

   Altona Properties Pty. Ltd.    37%

PolyOne Corporation

   Butler Brothers    49%

PolyOne Corporation

   Ohio Innovation    2%

GEON Development, Inc.

      4%

GEON Development, Inc.

   Cleveland Development    2%

ColorMatrix Group, Inc.

   ColorMatrix Europe Ltd.    16.19%



--------------------------------------------------------------------------------

SCHEDULE P-4

PERMITTED LIENS

 

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral

Description

PolyOne

Corporation

   OH    OH00039906742    10/15/01    UCC-1   

Cisco Systems Capital

Corporation

  

Leased

Equipment

PolyOne

Corporation

   OH    OH00051752337    07/10/02    UCC-1    Bayer Corporation   

Consignment:

PMSI in the

Goods and

Inventory of

Consignee

delivered under

or pursuant to the

Agreement

PolyOne

Corporation

   OH    OH00053737509    08/30/02    UCC-1   

NMHG Financial

Services Inc.

  

All of the

equipment now

or hereafter

leased by Lessor

to Lessee

PolyOne

Corporation

   OH    OH00060687309    03/05/03    UCC-1   

Sayers Finance

Corporation

  

All equipment

leased under

Master Lease

Agreement

between Lessee

and Lessor

PolyOne

Corporation

   OH    OH00067980772    09/02/03    UCC-1   

National Paper &

Packaging Co.

  

All inventory,

and other goods

sold, consigned

or delivered to or

for benefit to

Consignee by

Consignor



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing Date

  

Type of Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00074219697    02/24/04    UCC-1   

Popular Leasing U.S.A.,

Inc.

  

Leased specific

equipment

PolyOne

Corporation

   OH    OH00087090820    03/08/05    UCC-1    Mitsui Plastics, Inc.   

Consignment of

Plastic Resin

PolyOne

Corporation

   OH    OH00100338389    04/01/06    UCC-1   

General Electric Capital

Corporation

  

All equipment

leased or

financed for the

Debtor by

Secured Party

under GE Lease

Agreement

PolyOne

Corporation

   OH    OH00108698460    11/09/06    UCC-1   

General Electric Capital

Corporation

  

All equipment

leased or

financed for the

Debtor by

Secured Party

under GE Lease

Agreement

PolyOne

Corporation

   OH    OH00110707627    01/09/07    UCC-1    Zeon Chemicals L.P.   

Consignment of

certain parts and

or raw materials

under the

Consignment

Agreement

PolyOne

Corporation

   OH    OH00111253695    01/24/07    UCC-1   

General Electric Capital

Corporation

  

All equipment

leased or

financed for the

Debtor by

Secured Party

under GE Lease

Agreement



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral

Description

PolyOne

Corporation

   OH    OH00112693466    03/09/07    UCC-1   

Wells Fargo Equipment

Finance, Inc.

  

Leased specific

equipment

PolyOne

Corporation

   OH    OH00115735136    05/31/07    UCC-1   

General Electric Capital

Corporation

  

All equipment

leased or

financed for the

Debtor by

Secured Party

under GE Lease

Agreement

PolyOne

Corporation

   OH    OH00117302828    07/17/07    UCC-1   

U.S. Bancorp Oliver-

Allen Technology

Leasing

  

All equipment

and other

personal property

covered by

Equipment

Schedule to

Master Lease

PolyOne

Corporation

   OH    OH00117982424    08/07/07    UCC-1   

National City

Commercial Capital

Company, LLC

  

All equipment

and other goods,

software and

other general

intangibles leased

to Debtor by

Secured Party

pursuant to

Master Lease

Agreement

PolyOne

Corporation

   OH    OH00121894948    12/11/07    UCC-1   

National City

Commercial Capital Company, LLC

  

All equipment

and other goods,

software and

other general



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

                 

intangibles leased

to Debtor by

Secured Party

pursuant to

Master Lease

Agreement

PolyOne

Corporation

   OH    OH00124415412    03/03/08    UCC-1   

U.S. Bancorp Oliver-

Allen Technology

Leasing

  

All equipment

and other

personal property

covered by

Equipment

Schedule to

Master Lease

PolyOne

Corporation

   OH   

OH00124952036

Debtor: PolyOne

Corporation DBA-

PolyOne

Distribution Co

   03/19/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH   

OH00124954616

Debtor: PolyOne

Corporation DBA-

PolyOne

Distribution Co

   03/19/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH   

OH00124954727

Debtor: PolyOne

Corporation DBA-

PolyOne

Distribution Co

   03/19/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH   

OH00125115942

Debtor: PolyOne

Corporation DBA-

PolyOne

Distribution

   03/25/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH   

OH00125252073

Additional Debtor:

CT Corporation,

Agent

   03/28/08    UCC-1   

American Axle &

Manufacturing, Inc.

  

Raw materials,

work in process,

finished goods,

tools and

inventory,

machinery and

equipment owned

by Secured Party

and in the

possession of

Debtor from time

to time

PolyOne

Corporation

   OH    OH00125320927    04/01/08    UCC-1   

Somerset Leasing Corp.

II

  

All equipment

leased under

Schedule to

Lease Agreement

PolyOne

Corporation

   OH   

OH00125831112

Debtor: PolyOne

Corporation DBA-

PolyOne

Distribution

   04/18/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00127151071    06/02/08    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne Corporation    OH    OH00127154996    06/03/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00127169624    06/03/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00128496446    07/28/08    UCC-1   

Somerset Leasing Corp.

I

  

All equipment

leased under

Schedule to

Lease Agreement

PolyOne

Corporation

   OH    OH00129168290    08/27/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00129207345    08/28/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00129370138    09/05/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00129537960    09/12/08    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00129848131    09/26/08    UCC-1   

Somerset Leasing Corp.

XIV

  

All equipment

under Schedule

No 3 to Lease

Agreement

PolyOne

Corporation

   OH    OH00130292307    10/17/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00130294987    10/17/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00131007688    11/18/08    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00131529563    12/10/08    UCC-1   

Kaneka Texas

Corporation

  

Consignment: All Impact Modifiers

and Processing



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

                 

Aids acquired by

Consignor and

placed on the

premises of

Consignee

PolyOne

Corporation

   OH    OH00133359261    03/16/09    UCC-1    M & R Sales & Service   

Specific

equipment

PolyOne

Corporation

   OH    OH00133854261    04/09/09    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00133945830    04/13/09    UCC-1   

Air Liquide Industrial

US LP

  

Specific

equipment

PolyOne

Corporation

   OH    OH00135861935    07/08/09    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00135862058    07/08/09    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00136154008    07/22/09    UCC-1    MRK Leasing, Ltd.   

Leased specific

equipment

PolyOne

Corporation

   OH    OH00136268069    07/28/09    UCC-1   

Toyota Motor Credit

Corporation

   Specific equipment

PolyOne

Corporation

   OH    OH00136947887    09/02/09    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral

Description

                 

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00136947998    09/02/09    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment, software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00137062983    09/08/09    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00137200816    09/15/09    UCC-1   

Georgia-Pacific

Corrugated LLC

  

Consigned

inventory

including

laminated bulk

boxes and caps

PolyOne

Corporation

   OH    OH00137362919    09/23/09    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00138016765    10/26/09    UCC-1    MRK Leasing, Ltd.   

Leased specific

equipment

PolyOne

Corporation

   OH    OH00139644414    01/13/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00139644525    01/13/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment, software and

other personal

property financed

by Lessor under

Master Lease



--------------------------------------------------------------------------------

 

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00140059547    02/02/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00140262053    02/15/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00140262164    02/15/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00140765473    03/12/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00140868522    03/18/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00143650211    07/15/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

Specific

equipment

PolyOne

Corporation

   OH    OH00144197513    08/06/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00144293810    08/12/10    UCC-1    Toyota Motor Credit Corporation
  

Specific

equipment

PolyOne

Corporation

   OH    OH00144553135    08/25/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00144554036    08/25/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00144572923    08/26/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00144573046    08/26/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00145278293    09/30/10    UCC-1   

Summit Funding Group,

Inc.

  

All present and

future Goods

leased by Lessor

to Lessee

pursuant to

Master Lease

Agreement

PolyOne

Corporation

   OH    OH00145429052    10/07/10    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00145429385    10/07/10    UCC-1   

De Lage Landen

Financial Services, Inc.

  

All Equipment

financed by or

leased to Lessee

by Lessor under

Master Lease

Agreement No

498

PolyOne

Corporation

   OH    OH00146965342    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00146968601    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00146968823    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00146969491    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00146969835    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00146977266    12/20/10    UCC-1   

Toyota Motor Credit

Corporation

   Specific equipment

PolyOne

Corporation

   OH    OH00148179882    02/14/11    UCC-1   

U.S. Bancorp Equipment

Finance, Inc.

  

All equipment,

software and

other personal

property financed

by Lessor under

Master Lease

PolyOne

Corporation

   OH    OH00149158203    04/01/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00149158314    04/01/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00149863238    05/02/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150185556    05/13/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150279151    05/18/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150361510    05/20/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150395925    05/23/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150415393    05/24/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00150675040    06/03/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00151302355    06/30/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00151627464    07/15/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00152426550    08/24/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral

Description

PolyOne

Corporation

   OH    OH00153134077    09/28/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00153725818    10/26/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00154558086    12/01/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00155562268    01/12/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00155970182    02/02/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00156186413    02/14/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00156399818    02/24/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00156597707    03/06/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00156975709    03/22/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00157153809    03/30/12    UCC-1    Wells Fargo Bank, N.A.   

Specific

equipment

PolyOne

Corporation

   OH    OH00157258750    04/03/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00157851182    04/25/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00158051995    05/02/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00158727776    05/30/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00160339353    08/03/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne

Corporation

   OH    OH00160922007    08/31/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00161173766    09/12/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00162298973    10/29/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00162453569    11/02/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00162953620    11/28/12    UCC-1   

NMHG Financial

Services, Inc.

  

All of the

equipment leased

by Lessor to

Lessee

PolyOne

Corporation

   OH    OH00163946090    01/07/13    UCC-1   

NMHG Financial

Services, Inc.

  

All of the

equipment leased

by Lessor to

Lessee

PolyOne

Corporation

   OH    OH00164469443    01/29/13    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   OH    OH00164469887    01/29/13    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   Illinois    016600504    09/14/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   Illinois    016649600    09/30/11    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne

Corporation

   Illinois    016918148    01/05/12    UCC-1   

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne LLC    Delaware    32303926    09/05/03    UCC-1   

De Lage Landen

Financial Services, Inc.

  

Leased specific

equipment

PolyOne Canada

Inc.

   Ontario, Canada    888453369    10/22/02   

PPSA

16 Years

  

The Corporation of the

Town of Orangeville

  

Equipment

Leased by

Secured Party to



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

                 

Debtor pursuant to Lease Agreement dated 08/26/02

PolyOne Canada

Inc.

   Ontario, Canada   

632093256

Additional Debtor:

PolyOne

Corporation

   01/12/07   

PPSA

10 Years

   Zeon Chemicals L.P.   

Consignment of

Inventory/

Equipment

PolyOne Canada

Inc.

   Ontario, Canada    633066183    02/26/07   

PPSA

10 Years

  

Donlen Fleet Leasing

Ltd./Location de Flottes

Donlen Ltee.

  

All motor

vehicles leased

by Secured Party

to the Debtor

PolyOne Canada

Inc.

   Ontario, Canada    633066192    02/26/07   

PPSA

10 Years

  

Donlen Fleet Leasing

Ltd./Location de Flottes

Donlen Ltee.

  

All motor

vehicles leased

by Secured Party

to the Debtor

PolyOne Canada

Inc.

   Ontario, Canada    662069844    06/10/10   

PPSA

6 Years

   Praxair Canada Inc.   

Equipment

supplied by

Secured Party

consisting of bulk

cryogenic storage

tanks used for

storage, filling

and delivery of

industrial and

medical gases

PolyOne Canada

Inc.

   Ontario, Canada    671045805    06/28/11   

PPSA

5 Years

  

Toyota Motor Credit

Corporation

  

Specific

equipment

PolyOne Canada

Inc.

   Ontario, Canada    675223866    12/21/11   

PPSA

5 Years

  

Northwestern Mutual

Life Insurance Company

   All assets

PolyOne Canada

Inc.

   Ontario, Canada    675223875    12/21/11   

PPSA

5 Years

  

Guardian Life Insurance

Company of America

   All assets



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne Canada Inc.    Ontario, Canada    675223884    12/21/11   

PPSA

5 Years

  

Massachusetts Mutual

Life Insurance Company

   All assets PolyOne Canada Inc.    Ontario, Canada    675223893    12/21/11   

PPSA

5 Years

  

The Mutual Insurance

Company of New York

   All assets PolyOne Canada Inc.    Ontario, Canada    675223902    12/21/11   

PPSA

5 Years

  

Aid Association for

Lutherans

   All assets PolyOne Canada Inc.    Ontario, Canada    675223911    12/21/11   

PPSA

5 Years

  

Allstate Life Insurance

Company

   All assets PolyOne Canada Inc.    Ontario, Canada    675223929    12/21/11   

PPSA

5 Years

  

RGA Reinsurance

Company

   All assets PolyOne Canada Inc.    Ontario, Canada    675224019    12/21/11   

PPSA

5 Years

  

General American Life

Insurance Company

   All assets PolyOne Canada Inc.    Ontario, Canada    675224073    12/21/11   

PPSA

5 Years

  

Security Mutual Life

Insurance Company of

New York

   All assets PolyOne Canada Inc.    Ontario, Canada    675224082    12/21/11   

PPSA

5 Years

  

Jefferson-Pilot Life

Insurance Company

   All assets PolyOne Canada Inc.    Alberta, Canada    11122108786    12/21/11
  

PPSA

7 Years

  

Wells Fargo Capital

Finance, LLC, as Agent

   All assets PolyOne Canada Inc.    Alberta, Canada    11122201803    12/22/11
  

PPSA

5 Years

  

Northwestern Mutual

Life Insurance Company

   All assets PolyOne Canada Inc.    Alberta, Canada    11122201852    12/22/11
  

PPSA

5 Years

  

Allstate Life Insurance

Company

   All assets PolyOne Canada Inc.    Alberta, Canada    11122201999    12/22/11
  

PPSA

5 Years

  

General American Life

Insurance Company

   All assets PolyOne Canada Inc.    Alberta, Canada    11122202026    12/22/11
  

PPSA

5 Years

  

RGA Reinsurance

Company

   All assets PolyOne Canada Inc.    Alberta, Canada    11122202085    12/22/11
  

PPSA

5 Years

  

Security Mutual Life

Insurance Company of

New York

   All assets



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne Canada

Inc.

   Alberta, Canada    11122202161    12/22/11   

PPSA

5 Years

  

Jefferson-Pilot Life

Insurance Company

   All assets

PolyOne Canada

Inc.

   Alberta, Canada    11122202176    12/22/11   

PPSA

5 Years

  

The Mutual Insurance

Company of New York

   All assets

PolyOne Canada

Inc.

   Alberta, Canada    11122202241    12/22/11   

PPSA

5 Years

  

Massachusetts Mutual

Life Insurance Company

   All assets

PolyOne Canada

Inc.

   Alberta, Canada    11122202259    12/22/11   

PPSA

5 Years

  

Guardian Life Insurance

Company of America

   All assets

PolyOne Canada

Inc.

   Alberta, Canada    11122202319    12/22/11   

PPSA

5 Years

  

Aid Association for

Lutherans

   All assets

PolyOne Canada

Inc.

   Quebec, Canada    07-0403081-002    07/13/07    PPSA   

PolyOne Funding

Canada Corporation

  

Seller’s right,

title, and interest

to the Seller

Receivables

pursuant to the

Assignment of

Receivable

Assets, 07/13/07,

and to the

Canadian

Receivables Sale

Agreement,

07/13/07 by

PolyOne Funding

Canada

Corporation as

seller, PolyOne

Canada Inc. as

buyer and

PolyOne

Corporation as

servicer.



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne Canada

Inc.

   Quebec, Canada    07-0101357-0035    02/28/07   

PPSA

10 Years

  

Donlen Fleet Leasing

Ltd

Location de Flottes

Donlen LTEE

  

All motor

vehicles leased

by secured party

to debtor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0015    12/22/11   

PPSA

10 Years

  

Prudential Capital Group

  

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0014    12/22/11   

PPSA

10 Years

  

The Prudential Insurance

Company of America

  

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0012    12/22/11   

PPSA

10 Years

  

Babson Capital

Management LLC

  

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0010    12/22/11   

PPSA

10 Years

  

Mony Life Insurance

Company

  

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0008    12/22/11   

PPSA

10 Years

  

Aid Association for

Lutherans

  

The universality

of all movable

property, rights

and assets of

Grantor



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Filing Number

  

Filing

Date

  

Type of

Filing

  

Secured Party

  

Collateral
Description

PolyOne Canada    Quebec, Canada    11-0981882-0007    12/22/11    PPSA   
Allstate Life Insurance    The universality Inc.             10 Years    Company
  

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0005    12/22/11   

PPSA

10 Years

   Prudential Financial   

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0003    12/22/11   

PPSA

10 Years

   Deutsche Bank   

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    11-0981882-0002    12/22/11   

PPSA

10 Years

   Delaware Investments   

The universality

of all movable

property, rights

and assets of

Grantor

PolyOne Canada

Inc.

   Quebec, Canada    10-0388782-0001    06/15/2010    PPSA   
Praxair Canada Inc.    All equipment

Permitted Liens with respect to Exclusive License Agreements5

 

  • Exclusive License Agreement, dated March 12, 2004, between CM Corporation
and Container Science, Inc.

 

  • License Agreement, dated February 13, 2009, between ColorMatrix Holdings,
Inc. and Amcor Pet Packaging USA, Inc.

 

  • License Agreement, dated November 6, 2008, between ColorMatrix Holdings,
Inc. and Artenius Pet Packaging Europe, Inc.

 

5

The Permitted Liens in connection with such outbound exclusive license
agreements relate only to restrictions on the ability of PolyOne Corporation or
its Subsidiaries which are party to such license agreement, to use or dispose of
certain intellectual property as provided in the license agreements.



--------------------------------------------------------------------------------

  • Joint Development Agreement, dated February 25, 2010, between ColorMatrix
Group, Inc. and Printpack, Inc.

 

  • Joint Development Agreement, dated August 2002, between ColorMatrix Group,
Inc. and Container Science, Inc., as amended February 21, 2011.

 

  • Joint Development Agreement, dated June 14 2004, between ColorMatrix Europe
Ltd. and Dupont Sabanci Polyester Europe BV, as amended on July 24, 2006.

 

  • Joint Research Development and Supply Agreement, dated September 6, 2009,
between ColorMatrix Group, Inc. and DSM Micabs, B.V.

 

  • Joint Development Agreement, dated March 16, 2009, between ColorMatrix
Group, Inc. and PPG Industries, Inc.

Foreign

Liens against the accounts receivable solely of ColorMatrix do Brasil Indústria
e Comércio de Pigmentos e Aditivos Ltda., which secure only borrowings under the
Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for a revolving
credit facility of up to 900,000 Brazilian reales.



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Acceptable Field Exam” means a field examination with respect to specified
assets or an Acquired Business that is completed in accordance with Agent’s
customary procedures and practices and as otherwise required by the nature and
circumstances of such assets or the business of the Acquired Business, as
applicable, the scope and results of which are satisfactory to Agent in its
Permitted Discretion.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquired Business” means any business and assets subject to an Acquisition
hereunder.

“Acquired Business Availability Period” means, with respect to any Acquired
Business, the period commencing on the date such Acquired Business was acquired
in a Permitted Acquisition or a Permitted Investment and ending on the earlier
of (a) the 90th day thereafter or (b) the date that an Acceptable Field Exam is
completed with respect to such Acquired Business and, in the case of Inventory
of an Acquired Business, an Inventory appraisal with respect to such Acquired
Business.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Restricted Subsidiary in a Permitted Acquisition or
the Spartech Acquisition; provided, that, such Indebtedness (a) was in existence
prior to the date of such Permitted Acquisition or the Spartech Acquisition, as
applicable, and (b) was not incurred in connection with, or in contemplation of,
such Permitted Acquisition or the Spartech Acquisition, as applicable.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person (other than of a Subsidiary), or (b) the
purchase or other acquisition (whether by means of a merger, consolidation,
amalgamation or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person (other than of a
Subsidiary).

“Additional Documents” has the meaning specified therefor in Section 5.11(b) of
the Agreement.

“Additional Second Lien Documents” has the meaning specified therefor in
Section 5.12 of the Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.



--------------------------------------------------------------------------------

“Affected Lender” has the meaning specified therefor in Section 2.11(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.11 of the Agreement (a) any Person which owns directly or
indirectly ten percent (10%) or more of the Equity Interests having ordinary
voting power for the election of directors or other members of the governing
body of a Person or ten percent (10%) or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, and (b) each partnership in which a
Person is a general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Canadian Account” means the Deposit Accounts of Agent identified on
Schedule A-2.

“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents.

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

“AML Legislation” has the meaning specified in Section 17.15 of the Agreement.



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to Base Rate Loans, BA Rate Loans and
LIBOR Rate Loans, the applicable percentage (on a per annum basis) set forth
below based on the Quarterly Average Excess Availability for the immediately
preceding three (3) month period:

 

Tier    Quarterly Average
Excess Availability   

Applicable

LIBOR Rate
Margin

   

Applicable

Base Rate
Margin

   

Applicable

BA Rate
Margin

 

1

   Equal to or greater than $250,000,000      1.50 %      0.50 %      0.75 % 

2

   Greater than or equal to $150,000,000 but less than $250,000,000      1.75 % 
    0.75 %      1.00 % 

3

   Less than $150,000,000      2.00 %      1.00 %      1.25 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Excess Availability for the immediately preceding three
(3) month period and (iii) in the event that Borrowers fail to provide any US
Borrowing Base Certificate, Canadian Borrowing Base Certificate or other
information with respect thereto for any period on the date required hereunder,
effective as of the date on which such US Borrowing Base Certificate, Canadian
Borrowing Base Certificate or other information was otherwise required, at
Agent’s option, the Applicable Margin shall be based on the highest rate above
until the next Business Day after a US Borrowing Base Certificate, Canadian
Borrowing Base Certificate or other information is provided for the applicable
period at which time the Applicable Margin shall be adjusted as otherwise
provided herein. In the event that at any time after the end of any three
(3) month period the Quarterly Average Excess Availability for such three
(3) month period used for the determination of the Applicable Margin was greater
than the actual amount of the Quarterly Average Excess Availability for such
period as a result of the inaccuracy of information provided by or on behalf of
Borrowers to Agent for the calculation of Excess Availability, the Applicable
Margin for such period shall be adjusted to the applicable percentage based on
such actual Quarterly Average Excess Availability and any additional interest
for the applicable period as a result of such recalculation shall be promptly
paid to Agent. The foregoing shall not be construed to limit the rights of Agent
or Lenders with respect to the amount of interest payable after an Event of
Default whether based on such recalculated percentage or otherwise. The Series G
Guarantee Reserve Amount shall not be included in the calculation of Quarterly
Average Excess Availability for purposes of determining the Applicable Margin.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(b)(ii) of the
Agreement.



--------------------------------------------------------------------------------

“Arrangers” means, collectively, Wells Fargo Capital Finance, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-3,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

“Availability” means, as of any date of determination, (a) the lesser of (i) the
Borrowing Base or (ii) the Maximum Credit minus (b) the Revolver Usage.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers), except
as Agent may otherwise agree, in an amount determined by Agent as reasonably
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, that, in order for any item described in clauses (a) (b), or
(c) above, as applicable, to constitute “Bank Product Obligations”, the
applicable Bank Product must have been provided on or after the Existing Closing
Date and Agent shall have received a Bank Product Provider Agreement on or
before the Effective Date or otherwise within ten (10) days (or such later date
as may be agreed to by Agent) after the date of the provision of the applicable
Bank Product to Parent or its Subsidiaries.



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that, no such Person shall constitute a Bank Product Provider with respect to a
Bank Product unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product
within ten (10) days (or such later date as Agent may agree) after the provision
of such Bank Product to Parent or its Subsidiaries.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2, in form and substance reasonably satisfactory to
Agent, duly executed by the applicable Bank Product Provider, Borrowers, and
Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined in its Permitted Discretion to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding (taking
into account any cash collateral then in the possession of a Bank Product
Provider).

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“BA Rate” means (a) for a Lender that is a Schedule I chartered bank under the
Bank Act (Canada), CDOR and (b) for any other Lender, the lesser of (i) the
discount rate at which such Lender is prepared to purchase bankers’ acceptances
and (ii) CDOR plus ten (10) basis points.

“BA Rate Deadline” has the meaning specified therefor in Section 2.15(b) of the
Agreement.

“BA Rate Loan” means each portion of the Canadian Revolving Loans that bears
interest at a rate determined by reference to the BA Rate.

“BA Rate Notice” means a notice substantially in the form of Exhibit L-2.

“BA Rate Option” has the meaning specified therefor in Section 2.15 of the
Agreement.

“BA Funding Losses” has the meaning specified therefor in Section 2.15 of the
Agreement.

“Base Rate” means (a) for Base Rate Loans consisting of Canadian Revolving Loans
in Canadian Dollars, the greater of (i) the prime lending rate as quoted by a
Schedule I bank in Canada designated from time to time by Agent and (ii) the
ninety (90) day BA Rate quoted from time to time, plus one and one-half percent
(1.5%) and (b) for Base Rate Loans consisting of US Revolving Loans and for all
other purposes, the greatest of (i) the Federal Funds Rate plus one-half percent
(1/2%), (ii) the LIBOR Rate (which rate shall be calculated based upon an
Interest Period of one (1) month and shall be determined on a daily basis), plus
one percent (1%), and (iii) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.



--------------------------------------------------------------------------------

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrower Materials” has the meaning specified therefor in Section 5.1(c) of the
Agreement.

“Borrowers” means, collectively, US Borrowers and Canadian Borrowers.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, at any time, the sum of the US Borrowing Base plus the
Canadian Borrowing Base.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, or, in
the case of Canadian Revolving Loans, the Province of Ontario except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“CAM Exchange” has the meaning specified therefor in Section 9.4(a) of the
Agreement.

“CAM Exchange Date” has the meaning specified therefor in Section 9.4(a) of the
Agreement.

“CAM Percentage” has the meaning specified therefor in Section 9.4(d) of the
Agreement.

“Canadian Borrowers” means (a) PolyOne Canada Inc., a federally incorporated
Canadian corporation, and (b) any other Person that after the Effective Date
becomes a Canadian borrower under the Agreement; sometimes being referred to
herein individually as a “Canadian Borrower”.



--------------------------------------------------------------------------------

“Canadian Borrowing Base” means, at any time, the amount equal to

(a) the amount equal to eighty-five percent (85%) of the amount of Eligible
Accounts of each Canadian Loan Party, plus

(b) the amount equal to the lesser of (A) seventy percent (70%) multiplied by
the Value of Eligible Inventory of each Canadian Loan Party, (B) eighty-five
percent (85%) of the Net Recovery Percentage multiplied by the Value of such
Eligible Inventory or (C) sixty percent (60%) of the Canadian Maximum Credit,
minus

(c) the aggregate amount of reserves applicable to Canadian Loan Parties, if
any, established by Agent under Sections 2.1(e) and (f) of the Agreement.

“Canadian Borrowing Base Certificate” means a certificate in the form of Exhibit
B-3.

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of Canadian Loan Parties, and the proceeds thereof.

“Canadian Commitment” means, with respect to each Lender, its Canadian
Commitment, and, with respect to all Lenders, their Canadian Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Canadian Dollars” or “C$” means lawful currency of Canada.

“Canadian Dollar Denominated Loan” means a Revolving Loan denominated in
Canadian Dollars.

“Canadian Excess Availability” means, as of any date of determination, the
amount equal to (a) the lesser of (i) the Canadian Borrowing Base and (ii) the
Canadian Maximum Credit (in each case after giving effect to any applicable
reserves), minus, without duplication, (b) the amount of the Canadian Revolver
Usage.

“Canadian Guarantors” means any Person organized under the laws of a
jurisdiction in Canada that becomes a guarantor in respect of the Canadian
Obligations after the Effective Date pursuant to the Agreement; sometimes being
referred to herein individually as a “Canadian Guarantor”.

“Canadian Lender” means, at any time, each Lender having a Canadian Commitment
or a Canadian Revolving Loan owing to it or a participating interest in a
Canadian Letter of Credit; sometimes being referred to herein collectively as
“Canadian Lenders”.

“Canadian Letter of Credit Disbursement” means a payment by Issuing Lender or
Underlying Issuer pursuant to a Canadian Letter of Credit.



--------------------------------------------------------------------------------

“Canadian Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.

“Canadian Letters of Credit” means all Letters of Credit issued for the account
of a Canadian Borrower.

“Canadian Loan Account” has the meaning specified therefor in Section 2.7 of
this Agreement.

“Canadian Loan Parties” means Canadian Borrowers and Canadian Guarantors.

“Canadian Maximum Credit” means the US Dollar Equivalent of $50,000,000, as
decreased by the amount of reductions in the Canadian Commitments in accordance
with Section 2.3(c) of the Agreement or increased by the amount of increases in
the Canadian Commitments in accordance with Section 2.12 of the Agreement.

“Canadian Obligations” means all Obligations of Canadian Borrowers.

“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or Guarantor in respect of any
Person’s employment in Canada with such Borrower or Guarantor.

“Canadian Revolver Usage” means, as of any date of determination, the sum of
(a) the principal amount of outstanding Loans to Canadian Borrowers, plus
(b) the amount of the Canadian Letter of Credit Usage.

“Canadian Revolving Loans” has the meaning specified therefor in Section 2.1(b)
of the Agreement.

“Canadian Security Agreement” means the Security Agreement, dated as of the
Existing Closing Date, executed and delivered by the Canadian Loan Parties, as
heretofore, now or hereafter amended or modified from time to time.

“Canadian Security Documents” means the Canadian Security Agreement, the Quebec
Hypothec and any other Loan Document that grants or purports to grant a Lien on
any Canadian Collateral.

“Canadian Swing Loan Limit” means $5,000,000; provided, that, the aggregate
amount of US Swing Loans and Canadian Swing Loans at any time outstanding shall
not exceed $50,000,000.

“Canadian Swing Loan” has the meaning specified therefor in Section 2.2(b)(ii)
of the Agreement.

“Canadian Underlying Letter of Credit” means a Canadian Letter of Credit issued
by an Underlying Issuer.



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed (excluding (a) any such
expenditure to the extent constituting a Permitted Acquisition or the Spartech
Acquisition or made with the proceeds of any sale or other disposition of fixed
assets (so long as such proceeds are applied (or committed to be applied
pursuant to a written purchase order or contract) within one year of such sale),
(b) expenditures made from insurance proceeds or condemnation awards, and
(c) expenditures that are accounted for as capital expenditures of such Person
and that are actually paid for by a non-Affiliate third party).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Dominion Event” means at any time (a) the Excess Availability Conditions
are not satisfied or (b) an Event of Default shall occur and be continuing;
provided, that, (i) to the extent that the Cash Dominion Event has occurred due
to clause (a) of this definition, if the Excess Availability Conditions are
satisfied for at least sixty (60) consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as the
Excess Availability Conditions may again not be satisfied and (ii) a Cash
Dominion Event may not be cured as contemplated by clause (i) more than two
(2) times in any twelve (12) month period.

“Cash Equivalents” means any of the following Investments: (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (b) time deposits in and certificates of deposit
of any Eligible Bank, provided that such Investments have a maturity date not
more than two (2) years after date of acquisition and that the average term of
all such Investments is one (1) year or less from the respective dates of
acquisition; (c) repurchase obligations with a term of not more than one hundred
eighty (180) days for underlying securities of the types described in clause
(a) above entered into with any Eligible Bank; (d) direct obligations issued by
any State of the United States or any political subdivision or public
instrumentality thereof, provided, that, such Investments mature, or are subject
to tender at the option of the holder thereof, within three hundred sixty-five
(365) days after the date of acquisition and, at the time of acquisition, have a
rating of at least A from Standard & Poor’s Rating Group (“S&P”) or A-2 from
Moody’s Investors Service, Inc. (“Moody’s”), or an equivalent rating by any
other nationally recognized rating agency; (e) commercial paper of any Person
other than an Affiliate of Parent and other than structured investment vehicles,
provided, that, such Investments have one of the two highest ratings obtainable
from either S&P or Moody’s and mature within one hundred eighty (180) days after
the date of acquisition; (f) overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; (g) money market funds substantially all of the
assets of which comprise Investments of the types described in clauses
(a) through (f); (h) instruments equivalent to those referred to in



--------------------------------------------------------------------------------

clauses (a) through (g) above or funds equivalent to those referred to in clause
(g) above denominated in U.S. dollars, Euros or any other foreign currency
comparable in credit quality and tenor to those referred to in such clauses and
customarily used by corporations for cash management purposes in jurisdictions
outside the United States to the extent reasonably required in connection with
any business conducted by any Restricted Subsidiary organized in such
jurisdiction, all as determined in good faith by Parent; (i) investments with
guaranteed principal approved by the Board of Directors of Parent (including any
standing authorizations) and (j) “Authorized Investment Securities” as defined
in the PolyOne Corporation Cash Investment Policy, effective August 31, 2012,
and as in effect on the Effective Date. “Eligible Bank” means a Lender or any
Affiliate of a Lender or such other bank or trust company that (i) is licensed,
chartered or organized and existing under the laws of the United States of
America or Canada, or any State, Territory, province or possession thereof,
(ii) as of the time of the making or acquisition of an Investment in such bank
or trust company, has combined capital and surplus in excess of $500,000,000 and
(iii) the senior Indebtedness of which is rated at least “A-2” by Moody’s or at
least “A” by S&P.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

“CDOR” means, on any day, the annual rate of interest which is the rate equal to
the average rate for Canadian Dollar bankers’ acceptances issued on such day for
a term equal or comparable to the applicable Interest Period or, if no Interest
Period is specified, thirty (30) days) for the purpose of calculating the
interest rate applicable as such rate appears on the “Reuters Screen CDOR Page”
(as defined in the International Swaps and Derivatives Association, Inc. 2000,
definitions, as modified and amended from time to time) rounded to the nearest
1/100th of 1% (with 0.005% being rounded up), as of 10:00 a.m. (Toronto, Ontario
time) on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided, that, if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any day shall be
the average of the rates applicable to Canadian Dollar bankers’ acceptances
having an equivalent term quoted by the Schedule I Canadian chartered banks as
of 1000 a.m. (Toronto, Ontario time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.



--------------------------------------------------------------------------------

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“CFC Holding Company” means any Subsidiary of Parent which is a Domestic
Subsidiary that has no material assets or material operations other than the
Equity Interests of a CFC.

“Change of Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty percent (30%) or more of
the equity securities of Parent entitled to vote for members of the Board of
Directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors); or

(c) except as otherwise expressly permitted herein, Parent shall cease to be the
direct or indirect holder and owner of one hundred percent (100%) of the Equity
Interests of Borrowers; or

(d) a “change of control” or any comparable term under, and as defined in, the
2015 Notes, the 2020 Notes, the Current Notes, or other Indebtedness outstanding
in an aggregate principal amount in excess of $35,000,000 shall have occurred.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.



--------------------------------------------------------------------------------

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its US Commitment or Canadian
Commitment, as applicable, and, with respect to all Lenders, their US
Commitments or Canadian Commitments, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed twelve (12) consecutive
fiscal months plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (i) Consolidated Interest Expense, (ii) the provision
for federal, state, provincial, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
reducing such Consolidated Net Income of which the aggregate amount of cash
items shall not exceed the lesser of three percent (3%) of Consolidated EBITDA
for such period or $7,500,000 (provided, that, the aggregate amount of the
non-recurring expenses consisting of cash items referred to in this clause (iv),
plus the amount of environmental remediation costs and expenses under clause
(xviii) below shall not exceed $12,000,000) or do not represent a cash item in
such period or any future period, excluding write-offs or write-downs of
Accounts or Inventory, (v) non-cash compensation expense in respect of stock
option plans, restricted stock and other employee equity compensation plans,
(vi) non-cash goodwill or other intangible asset impairment charges and
write-offs of goodwill and other intangible assets, in each case, pursuant to
ASC 350 or any similar rule announced by the Financial Accounting Standards
Board, (vii) fees and expenses (including without limitation, if the Spartech
Acquisition is consummated, prepayment fees and expenses associated with the
repayment, redemption or discharge of any indebtedness of the business of
Spartech and its Subsidiaries) incurred in connection with (A) if incurred prior
to or within ninety (90) days after the Effective Date, the Transactions,
(B) the Agreement and the other Loan Documents related to amendments and waivers
thereof, including any legal fees in connection therewith, or (C) the Spartech
Acquisition, (viii) non-cash restructuring charges, (ix) non-cash effects of
changes in accounting principles, (x) losses from asset sales not in the
ordinary course of business, (xi) non-cash losses on the early extinguishment of
Indebtedness, (xii) non-cash purchase accounting charges required by ASC 805 or
any similar rule announced by the Financial Accounting Standards Board,
(xiii) non-cash unrealized losses and charges with respect to Hedging
Agreements, including such losses and charges which arise from foreign currency
losses, (xiv) other non-cash items to the extent such non-cash items are not
accruals for



--------------------------------------------------------------------------------

future payments, (xv) foreign currency translation losses, (xvi) non-recurring
cash costs and expenses relating to the assimilation and integration of the
business of Colormatrix Group, Inc. and its Subsidiaries incurred on or prior to
February 28, 2013 in an aggregate amount not to exceed $5,000,000 (in each case,
of or by Parent and its Subsidiaries for such period), (xvii) if the Spartech
Acquisition is consummated, non-recurring cash costs and expenses relating to
the assimilation and integration of the business of Spartech and its
Subsidiaries incurred within twelve months of the closing date of the Spartech
Acquisition in an aggregate amount not to exceed $5,000,000 (in each case, of or
by Parent and its Subsidiaries for such period), (xviii) non-recurring cash
costs and expenses incurred in connection with any Permitted Acquisition that is
consummated, incurred within twelve months of the closing date of such Permitted
Acquisition and relating to the acquisition and assimilation and integration of
the Acquired Business in an aggregate amount not to exceed ten percent (10%) of
EBITDA for the prior twelve months of such Acquired Business (in each case, of
or by Parent and its Subsidiaries for such period), and (xix) environmental
remediation costs and expenses not to exceed $7,000,000 per fiscal year related
to the Real Property at the locations set forth on Schedule C-2, provided, that,
(A) the aggregate amount of the non-recurring expenses consisting of cash items
referred to in clause (iv) above, plus the amount of environmental remediation
costs and expenses under this clause (xviii) shall not exceed $12,000,000 and
(B) to the extent that such environmental remediation costs and expenses in any
fiscal year commencing with the fiscal year ending December 31, 2012 are less
than $7,000,000, then such limit for the immediately following year shall be
increased by up to $1,000,000 of such difference; and minus (b) the following to
the extent included in calculating such Consolidated Net Income (i) federal,
state, provincial, local and foreign income tax credits; (ii) interest income,
(ii) any gains from asset sales not in the ordinary course of business,
(iii) non-cash effects of changes in accounting principles, (iv) non-cash gains
on the early extinguishment of Indebtedness, (v) non-cash unrealized gains with
respect to Hedging Agreements, (vi) other non-cash income or gains, and
(vii) foreign currency translation gains (in each case of or by Parent and its
Restricted Subsidiaries for such period).

“Consolidated Interest Expense” means, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to the consolidated
interest expense of such Person for such period, whether paid or accrued
(including capitalized interest with respect to Fixed Charges for such period),
excluding to the extent related to the Transactions, all prepayment of any
original issue discount and all upfront and arrangement fees due and payable on
the Effective Date and, if the Spartech Acquisition is consummated, all
prepayment fees and expenses associated with the repayment, redemption or
discharge of any indebtedness of Spartech and its Subsidiaries.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent and its Restricted Subsidiaries, on a consolidated basis,
for the relevant period determined in accordance with GAAP; provided, that,
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses (and any associated tax benefits or costs) for such period, (b) gains or
losses in respect of any sale, transfer, exclusive license, lease or other
disposition (including any sale and leaseback transaction) of any property by
Parent or any of its Restricted Subsidiaries, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or Accounts
or any rights and claims associated therewith (net of fees and expenses relating
to the transaction giving rise thereto), on an after-tax basis and (c) the



--------------------------------------------------------------------------------

net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Governing
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Currency Due” has the meaning specified in Section 17.15 of this Agreement.

“Current Notes” means the 5.25% Senior Notes due 2023 issued by Parent.

“Current Notes Indenture” means the Indenture dated as of February 28, 2013, by
and between Parent and the Current Notes Trustee.

“Current Notes Trustee” means Wells Fargo Bank, National Association, in its
capacity as trustee under the Current Notes Indenture.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans or participations
in Swing Loans, Protective Advances or Letters of Credit within two (2) Business
Days of the date any of the foregoing were required to be funded by it hereunder
unless such Lender notifies Agent and Administrative Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent, Issuing Lender, Swing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Loans) within two
(2) Business Days of the date when due, (b) has notified Administrative
Borrower, Agent or Issuing Lender or Swing Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Revolving Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be



--------------------------------------------------------------------------------

specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Agent or Administrative Borrower, to confirm in writing to Agent and
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Administrative Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under the
Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdiction, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.13(b)) upon delivery of written notice of such determination to
Administrative Borrower, Issuing Lender, Swing Lender and each Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;



--------------------------------------------------------------------------------

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interest and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is ninety-one (91) days after the
Maturity Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments.

“Dollars” or “$” means lawful currency of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.

“Effective Date” means March 1, 2013.

“Eligible Accounts” means those Accounts created by any Loan Party in the
ordinary course of its business, that arise out of the sale of goods or
rendition of services by such Loan Party, as the case may be, that comply with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents, and that are not excluded from being Eligible Accounts as a
result of the failure to satisfy any of the criteria set forth below. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, taxes, discounts, credits, allowances, rebates and
unapplied cash. Eligible Accounts shall not include the following:

(a) Accounts (i) that the Account Debtor (other than Whirlpool) has failed to
pay within one hundred and twenty (120) days of the original invoice date or
within sixty (60) days of the original due date, or that have payment terms of
more than ninety (90) days or (ii) as to which the Account Debtor is Whirlpool
and that Whirlpool has failed to pay within one hundred fifty (150) days of the
invoice date or that have payment terms of more than one hundred twenty
(120) days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where fifty percent
(50%) or more of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of a Loan Party or any Affiliate of a Loan Party,



--------------------------------------------------------------------------------

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional; except, that, up to $15,000,000 at any time
outstanding of Accounts arising from transactions under which the subject goods
are pre-billed by not more than five (5) days prior the shipping date and are
shipped by a Loan Party FOB destination and which otherwise satisfy all of the
requirements of this definition of Eligible Accounts shall constitute Eligible
Accounts hereunder,

(e) Accounts that are not payable in Dollars or Canadian Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada unless such
Accounts are (A) Eligible Foreign Accounts, (B) Eligible Whirlpool Foreign
Accounts or (C) Eligible Credit Insurance Accounts, or (ii) is not organized
under the laws of the United States or Canada or any State or province thereof
unless such Accounts are either (A) Eligible Foreign Accounts, (B) Eligible
Whirlpool Foreign Accounts or (C) Eligible Credit Insurance Accounts, or
(iii) is the government of any foreign country or sovereign state, or of any
State, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or Canada or any department, agency, or instrumentality thereof (other
than Accounts with respect to which Loan Parties have complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727 or the Financial Administration Act (Canada)), or (ii) any State of the
United States or province or territory of Canada,

(h) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of the amount of such
claim, right of setoff, or dispute,

(i) Accounts with respect to which (i) the Account Debtor is Whirlpool, if the
total obligations owing by Whirlpool to Loan Parties exceeds fifteen percent
(15%) of all Eligible Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage and (ii) the Account Debtor is any
Person or any of its Affiliates (other than Whirlpool) if the total obligations
owing by such Person and its Affiliates to Loan Parties exceeds ten percent
(10%) of all Eligible Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,



--------------------------------------------------------------------------------

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(l) Accounts that are not subject to the valid and perfected first priority
Agent’s Lien, other than, as to priority, the Permitted Liens under clause
(c) to the extent such Liens may apply to Accounts,

(m) Accounts that are subject to any Lien other than Agent’s Lien or those
permitted in clauses (b) and (c) of the definition of the term Permitted Liens
(but only to the extent that Agent has established a reserve in respect thereof)
and any other Liens permitted under this Agreement that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent
between the holder of such Lien and Agent,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Loan
Parties of the subject contract for goods or services, or

(q) Accounts acquired pursuant to a Permitted Acquisition or a Permitted
Investment as to which Agent shall have not completed an Acceptable Field Exam,
unless such Accounts are Eligible Acquired Business Accounts.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent based on
either (i) an event, condition or other circumstance arising after the Effective
Date, or (ii) an event, condition or other circumstance existing on the
Effective Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of Agent prior to the
Effective Date (except to the extent that it may have been identified but Agent,
in consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Effective Date), in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Accounts as determined by Agent in its Permitted
Discretion. Any Accounts that are not Eligible Accounts shall nevertheless be
part of the Collateral. For avoidance of doubt, any Accounts determined
ineligible under more than one clause above shall be calculated without
duplication.

“Eligible Acquired Business Accounts” means Accounts (a) acquired by a US Loan
Party in connection with a Permitted Acquisition or a Permitted Investment,
(b) that satisfy all of the criteria of “Eligible Accounts” other than clause
(f) thereof, (c) as to which the Account Debtor maintains its chief executive
office in the United States and is organized under the laws of the United States
or a State thereof, and (d) owned by an Acquired Business as to which Agent has
not yet completed an Acceptable Field Exam.



--------------------------------------------------------------------------------

“Eligible Acquired Business Inventory” means Inventory (a) acquired by a US Loan
Party in connection with a Permitted Acquisition or a Permitted Investment,
(b) that satisfies all of the criteria of “Eligible Inventory” other than
clauses (c) and (l) thereof, (c) that is located at one of a US Loan Party’s
owned or leased locations in the continental United States, and (d) owned by an
Acquired Business as to which Agent has not yet completed an Acceptable Field
Exam and an Inventory appraisal reasonably satisfactory to Agent.

“Eligible Credit Insurance Accounts” means Accounts (other than Eligible Foreign
Accounts) that would otherwise be Eligible Accounts (other than for the Account
Debtor of such Account not maintaining its chief executive office in the United
States or not being organized under the laws of the United States or any State
thereof) and are covered by credit insurance in form, substance, and amount, and
by an insurer, reasonably satisfactory to Agent; provided, that, the aggregate
amount of Accounts constituting Eligible Credit Insurance Accounts for purposes
of the calculation of the Borrowing Base at any time will not exceed $7,500,000.

“Eligible Domestic In-Transit Inventory” means Inventory that would otherwise be
Eligible Inventory (other than for its location) that has been shipped from a
location of any Loan Party or from the manufacturer or wholesale distributor
thereof within the United States or Canada for receipt at a location of any Loan
Party within the United States or Canada and permitted hereunder, within thirty
(30) days of shipment, but in either case, which has not yet been delivered to
such Loan Party, for which the purchase order is in the name of a Loan Party,
title has passed to such Loan Party (and Agent has received such evidence
thereof as it has requested) and which is insured in accordance with the terms
of the Agreement; provided, that, the aggregate amount of Inventory constituting
Eligible Domestic In-Transit Inventory for purposes of the calculation of the
Borrowing Base at any time will not exceed $15,000,000.

“Eligible Foreign Account Debtor” means a Subsidiary of each of the following
entities, which Subsidiary does not maintain its chief executive office in the
United States or is not organized under the laws of any State of the United
States: (a) PPG Industries, (b) Valspar Corporation, (c) Corning Inc., (d) 3M
Company, (e) Dow Chemical Company, (f) Meadwestvaco Corporation, (g) Avery
Dennison Corporation, (h) Baxter International, (i) The Procter & Gamble
Company, (j) Stanley Black & Decker, Inc. and (k) Eaton Corporation.

“Eligible Foreign Accounts” means Accounts that would otherwise be Eligible
Accounts (other than for the Account Debtor of such Account not maintaining its
chief executive office in the United States or not being organized under the
laws of the United States or any state thereof) for which the Account Debtor is
an Eligible Foreign Account Debtor; provided, that, (a) such Accounts are
invoiced from the United States and payable in US Dollars, (b) such Eligible
Foreign Account Debtor maintains a rating from S&P of BBB- or better and (c) the
aggregate amount of Accounts constituting Eligible Foreign Accounts for purposes
of the calculation of the Borrowing Base at any time will not exceed
$25,000,000, minus the aggregate amount of Accounts constituting Eligible
Whirlpool Foreign Accounts at such time.

“Eligible Inventory” means Inventory owned by any Loan Party consisting of
finished goods held for sale in the ordinary course of its business and raw
materials for such finished goods, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded from being Eligible Inventory



--------------------------------------------------------------------------------

as a result of the failure to satisfy any of the criteria set forth below. In
determining the amount to be so included, Inventory shall be valued at the lower
of cost or market on a basis consistent with historical accounting practices of
Loan Parties, without regard to intercompany profit or increases for currency
exchange rates. An item of Inventory shall not be included in Eligible Inventory
if:

(a) a Loan Party does not have good and valid title thereto,

(b) a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Loan Parties),

(c) it is not located at one of a Loan Party’s owned or leased locations in the
continental United States or Canada,

(d) it is in-transit to or from a location of a Loan Party (other than
in-transit between a Loan Party’s location in the continental United States or
Canada and another Loan Party’s location in the continental United States or
Canada) unless such Inventory is Eligible Domestic In-Transit Inventory,

(e) it is located on Real Property leased by a Loan Party (unless Agent has a
received a satisfactory Collateral Access Agreement executed by the lessor with
respect thereto or established a reserve in respect thereof) or in a contract
warehouse (unless Agent has received a satisfactory Collateral Access Agreement
executed by the warehouseman with respect thereto or established a reserve in
respect thereof and is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises of such warehouse) unless such
Inventory is Eligible Domestic In-Transit Inventory,

(f) it is the subject of a bill of lading or other document of title (other than
the same delivered to Agent as to goods in transit between locations of Loan
Parties as provided in clause (d) above),

(g) subject to clause (h) below, it is not subject to the valid and perfected
first priority Lien of Agent,

(h) it is subject to any Lien other than Agent’s Lien and those permitted in
clauses (b), (c) or (d) of the definition of Permitted Liens (but only to the
extent that Agent has established a reserve in respect thereof) and any other
Liens permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such Lien and Agent,

(i) it consists of goods returned or rejected by a Loan Party’s customer,

(j) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in Loan Parties’ business, bill
and hold goods, defective goods, “seconds,” or Inventory acquired on
consignment,



--------------------------------------------------------------------------------

(k) it contains or bears any intellectual property rights licensed to a Loan
Party unless Agent is satisfied that it may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, (iii) incurring any liability with respect to the
payment of royalties other than royalties incurred pursuant to the sale of such
Inventory under the current licensing agreement (provided, that, as of the date
hereof based on the information received by Agent prior to the date hereof, the
only license agreements that restrict Agent’s ability to dispose of any
Inventory are those that Agent has identified to Administrative Borrower on or
prior to the date hereof), or

(l) it was acquired in connection with a Permitted Acquisition or a Permitted
Investment, until the completion of an appraisal of such Inventory, reasonably
satisfactory to Agent and an Acceptable Field Exam with respect to such
Inventory (which appraisal and Acceptable Field Exam may be conducted prior to
the closing of such Permitted Acquisition or such Permitted Investment, as
applicable), unless such Inventory is Eligible Acquired Business Inventory.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent based on
either (i) an event, condition or other circumstance arising after the Effective
Date, or (ii) an event, condition or other circumstance existing on the
Effective Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of Agent prior to the
Effective Date (except to the extent that it may have been identified but Agent,
in consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Effective Date), in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Inventory as determined by Agent in its Permitted
Discretion. Any Inventory that is not Eligible Inventory shall nevertheless be
part of the Collateral. For avoidance of doubt, any Inventory determined
ineligible under more than one clause above shall be calculated without
duplication.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or Canada or any State or Province thereof, and having total
assets in excess of $500,000,000, (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $500,000,000, provided that such bank is
acting through a branch or agency located in the United States, (c) a finance
company, insurance company, or other financial institution or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets in excess of $500,000,000, (d) any Affiliate (other than individuals) of
a pre-existing Lender, and (e) any other Person approved by Agent. Nothing in
this definition shall be construed to affect the rights of Administrative
Borrower to consent to any assignment of any Lender’s rights and obligations
under the Agreement to an Eligible Transferee to the extent such consent is
required in accordance with Section 13.1 of the Agreement.

“Eligible Whirlpool Foreign Accounts” means Accounts owing by a Whirlpool
Foreign Affiliate to a US Loan Party that would otherwise be Eligible Accounts
(other than for the Account Debtor of such Account not maintaining its chief
executive office in the United States



--------------------------------------------------------------------------------

or not being organized under the laws of the United States or any state
thereof); provided, that, (a) such Accounts are invoiced from the United States
by a US Loan Party and payable in US Dollars, (b) such Accounts are paid to the
applicable US Loan Party and promptly deposited by such US Loan Party into a
Deposit Account in the United States maintained at Wells Fargo or another
Lender, which Deposit Account is subject to a Control Agreement and is subject
to the valid, enforcement and first priority perfected security interest of
Agent, and (c) the aggregate amount of Accounts constituting Eligible Whirlpool
Foreign Accounts for purposes of the calculation of the Borrowing Base at any
time will not exceed $10,000,000.

“Environmental Action” means any judicial, administrative or regulatory action,
suit or proceeding arising under Environmental Law.

“Environmental Law” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means a Lien arising under Environmental Law.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the IRC (and Sections 414(m) and (o) of the IRC for purposes of provisions
relating to Section 412 of the IRC).

“ERISA Event “means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any US Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a US Loan
Party or any ERISA Affiliate from a Multiemployer Plan or notification to a US
Loan Party or any ERISA Affiliate that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the sum of US
Excess Availability plus Canadian Excess Availability.

“Excess Availability Conditions” means at any time that either (a) Excess
Availability is less than ten percent (10%) of the Maximum Credit for any one
(1) Business Day, (b) US Excess Availability is less than seven and one-half
percent (7.5%) of the Maximum Credit for any one (1) Business Day, (c) Excess
Availability is less than twelve and one-half percent (12.5%) of the Maximum
Credit for any three (3) consecutive Business Days or (d) US Excess Availability
is less than ten percent (10%) of the Maximum Credit for any three
(3) consecutive Business Days.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Exchange Rate” means on any date, as determined by Agent, the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for US
Dollars or applicable Judgment Currency at approximately 1100 a.m., local time,
on such date; provided, that if, for any reason, no such spot rate is being
quoted, the spot selling rate shall be determined by reference to such publicly
available service for displaying exchange rates as may be reasonably selected by
Agent, or, in the event no such service is available, such spot selling rate
shall instead be the rate reasonably determined by Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 1100 a.m.,
local time, on the applicable date for the purchase of the relevant currency for
delivery two (2) Business Days later.



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any CFC if the pledge of its assets or more than
sixty-five percent (65%) of its voting shares in favor of Agent would result in
adverse tax consequences to Parent, (b) any Subsidiary of a CFC, (c) CFC Holding
Company and (d) each Immaterial Subsidiary.

“Existing Closing Date” means December 21, 2011.

“Existing Credit Agreement” means the Credit Agreement dated as of the Existing
Closing Date by and among Borrowers, the other Loan Parties party thereto, Agent
and the Lenders party thereto, as amended or modified prior to the Effective
Date.

“Existing Letters of Credit” means (a) those letters of credit issued for the
account of a Borrower by an Issuing Lender and outstanding on the Effective
Date, which are described on Schedule E-1 to the Agreement and (b) if the
Spartech Acquisition is consummated, those letters of credit issues for the
account of Spartech or any of its Subsidiaries and outstanding on the closing
date of the Spartech Acquisition, as identified in writing by Administrative
Borrower to Agent at such time.

“Existing Note Secured Debt Limit” means the amount of any Indebtedness that may
be secured by Permitted Liens (as defined in the 2020 Notes Indenture) up to the
amounts set forth in clause (i) of such definition thereof. As of the date
hereof, the only such limitation that is applicable to the Indebtedness under
the Agreement is set forth in Section 4.12 of the 2020 Note Indenture.

“Existing Obligations” means the “Obligations” as defined in the Existing Credit
Agreement.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the IRC (and any successor
thereto), the United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the amended and restated fee letter, dated of even date with
the Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“First Lien Collateral” means all personal property of each Loan Party, other
than Equipment and other Excluded Property (as defined in each of the Security
Agreement and the Canadian Security Agreement).



--------------------------------------------------------------------------------

“Fixed Asset Lender” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Fixed Charge Coverage Ratio” means, for any Person and its Subsidiaries, with
respect to any date of determination, the ratio of (a) the amount equal to
(i) Consolidated EBITDA of any such Person and its Subsidiaries on a
consolidated basis, as of the end of a fiscal month for the immediately
preceding twelve (12) consecutive fiscal months for which Agent has received
financial statements, minus (ii) Capital Expenditures of such Person and its
Subsidiaries during such period to the extent not financed by a third party, to
(b) Fixed Charges of such Person and its Subsidiaries for such period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense paid in cash during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid during such period (excluding (i) the repayment of the 2012 Notes and
the 2015 Notes and (ii) other mandatory prepayments made with Net Cash Proceeds
arising from the transaction requiring such mandatory prepayment under the terms
of the applicable Indebtedness), and (c) all federal, state, provincial, local
and foreign income taxes paid in cash during such period, and (d) all Restricted
Payments paid in cash during such period, provided, that, so long as at the time
of any Restricted Payments used to purchase the common Equity Interests of
Parent, and after giving effect thereto, the aggregate amount of Excess
Availability plus Qualified Cash is greater than $150,000,000, such Restricted
Payments made during the 2013 and 2014 fiscal years of Parent in an aggregate
amount of up to the lesser of $250,000,000 and the fair market value of
10,000,000 shares of common Equity Interests of Parent, shall not be included in
Fixed Charges.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).

“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States, the District of Columbia, a Province or
Territory of Canada or Canada.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit with respect to Letters of Credit issued by
Issuing Lender other than outstanding Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or subject to Letter of Credit Collateralization in accordance with the
terms hereof, and (b) with respect to Swingline Lender, such Defaulting Lender’s
Pro Rate Share of outstanding Swing Loans made by Swing Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.10(b)(ii) of
the Agreement.



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, that, all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Glasforms Acquisition” means the acquisition by Parent of the Equity Interests
of Glasforms, Inc., a California corporation (“Glasforms”), pursuant to the
terms of the certain Share Purchase Agreement dated December 19, 2012 by and
among Parent, Glasforms, and the holders of the Equity Interests of Glasforms.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, articles of association, by-laws, certificate of
formation, limited liability agreement, limited partnership agreement or other
organizational documents of such Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means, collectively, US Guarantors and Canadian Guarantors.

“Guaranty” means the guaranty, dated as of the Existing Closing Date, by US Loan
Parties in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers in respect of the US Obligations and the Canadian Obligations,
as heretofore, now or hereafter amended or modified from time to time.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the



--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement;
sometimes being collectively referred to herein as “Hedge Agreements”.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that, no
such Person shall constitute a Hedge Provider unless and until Agent shall have
received a Bank Product Provider Agreement from such Person, and with respect to
the applicable Hedge Agreement, within ten (10) days after the execution and
delivery of such Hedge Agreement with Parent or its Subsidiaries.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for Hedge Agreements, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedge Agreements (which may include a Lender or any Affiliate of
a Lender) or by such other method as the Hedge Provider with respect thereto may
use for such purposes.

“Immaterial Subsidiary” means, as at any date, any Subsidiary of Parent set
forth on Schedule I-1 of the Agreement (as may be amended from time to time by
notice from Parent to Agent), provided, that, any Subsidiary designated as an
Immaterial Subsidiary (a) did not, as of the last day of the fiscal quarter of
Parent most recently ended, have assets with a value in excess of three percent
(3%) of total assets or revenues representing in excess of three percent (3%) of
total revenues of Parent and its Subsidiaries, in each case, on a consolidated
basis as of such date, (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of Parent most recently ended, did not have
assets with a value in excess of seven and one-half percent (7.5%) of total
assets or revenues representing in excess of seven and one-half percent
(7.5%) of total revenues of Parent and its Subsidiaries, in each case, on a
consolidated basis as of such date, (c) no assets of any such Subsidiary shall
be included in the Borrowing Base, and (d) no such Subsidiary shall conduct
either manufacturing or sales activities.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds (other than surety or similar bonds), debentures,
notes, loan agreements or other similar instruments,



--------------------------------------------------------------------------------

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments,

(c) the Hedge Termination Value of any Hedge Agreement,

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current trade accounts payable in the
ordinary course of business in accordance with customary trade practices and
(ii) earnouts or similar obligations unless and until such amounts are earned),

(e) indebtedness of others (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse,

(f) all obligations of such Person in respect of Capital Leases and all monetary
obligations of such Person under (i) a so-called synthetic, off-balance sheet or
tax retention lease, or (ii) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of the Bankruptcy Code or any other debtor relief laws to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment) and all obligations of such Person in respect of
transactions entered into by such Person that are intended to function primarily
as a borrowing of funds (including any minority interest transactions that
function primarily as a borrowing) but are not otherwise included in the
definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP,

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash, Cash Equivalents or other “Indebtedness” in
respect of any Disqualified Equity Interest in such Person, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, and

(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above (but specifically excluding the Series G
Guarantee other than for purposes of Section 8.5).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, the CCAA or the BIA or under any
other provincial, state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Existing Closing Date, executed and delivered by
certain Loan Parties, certain of their Subsidiaries and Agent, as heretofore,
now or hereafter amended or modified from time to time.

“Interest Period” means, (a) with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1), two (2), or three (3) months thereafter and
(b) with respect to each BA Rate Loan, a period commencing on the date of making
of such BA Rate Loan (or the continuation of a BA Rate Loan or the conversion of
a Base Rate Loan in Canadian Dollars to a BA Rate Loan and ending one (1), two
(2), or three (3) months thereafter; provided, that, in each case, (a) interest
shall accrue at the applicable rate based upon the LIBOR Rate or BA Rate, as
applicable from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
one (1), two (2), or three (3) months after the date on which the Interest
Period began, as applicable, and (d) Borrowers may not elect an Interest Period
which will end after the Maturity Date.

“Inventory” means inventory (as such term is defined in the Code).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit (including a
division) or all or substantially all of the business of, such Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended, as in effect from
time to time.



--------------------------------------------------------------------------------

“Issuing Lender” means (a) any issuer of Existing Letters of Credit, but only as
to such Existing Letters of Credit and not as to any other Letters of Credit,
and, if the Spartech Acquisition is consummated, as issuer of certain letters of
credit under Spartech’s existing credit facilities, and (b) WFCF, Bank of
America, N.A., PNC Bank, National Association or any other Lender that, at the
request of Administrative Borrower and with the consent of Agent, agrees, in
such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit or Reimbursement Undertakings pursuant to Section 2.9
of the Agreement and the Issuing Lender shall be a Lender.

“Judgment Currency” has the meaning specified in Section 17.15 of the Agreement.

“Juffali Investment” means an initial Investment in the amount of approximately
$2,500,000 made by Parent and/or its Subsidiaries in the existing joint venture
with E.A. Juffali & Brothers Company Limited, together with any additional
Investments made by Parent and/or its Subsidiaries in such joint venture in an
amount not to exceed $20,000,000 in the aggregate.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including the Issuing Lender and Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) that were due and owing by Parent or its Subsidiaries and
were, in accordance with the provisions of the Loan Documents, paid, advanced,
or incurred by the Lender Group, (b) reasonable out-of-pocket fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with Parent or its Subsidiaries under any of the Loan Documents, including, fees
or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
PPSA and Uniform Commercial Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor vehicles,
or similar searches with respect to Canadian Loan Parties), filing, recording,
publication, appraisal (including periodic collateral appraisals to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any out-of-



--------------------------------------------------------------------------------

pocket costs and expenses incurred in connection therewith, (d) out-of-pocket
charges paid or incurred by Agent resulting from the dishonor of checks payable
by or to any Loan Party, (e) all reasonable and documented out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Agent
during the course of periodic field examinations of the Collateral and
Borrowers’ operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day), and a per diem charge at Agent’s then standard rate
for the establishment of electronic collateral reporting systems, subject to the
limitations set forth in Section 5.7 of the Agreement, (f) reasonable
out-of-pocket costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents, (g) Agent’s
and each Arranger’s reasonable and documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees of not more than one primary counsel in
the United States, one primary counsel in Canada and one local counsel in each
relevant jurisdiction) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, (h) subject to the limitations set forth below in this
clause (h), Agent’s and each Lender’s reasonable out-of-pocket costs and
expenses (including reasonable accountants, consultants, and other advisors fees
and expenses and reasonable attorneys’ fees for not more than one primary
counsel in the United States, one primary counsel in Canada and one local
counsel in each relevant jurisdiction and up to one additional counsel in the
United States and one additional counsel in Canada for all other Lenders taken
together) incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Parent or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents, or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral permitted by the Agreement, and including,
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, and (i) usage charges, charges,
fees, costs and expenses for amendments, renewals, extensions, transfers, or
drawings from time to time imposed by the Underlying Issuer or incurred by the
Issuing Lender in respect of Letters of Credit and out-of-pocket charges, fees,
costs and expenses paid or incurred by the Underlying Issuer or Issuing Lender
in connection with the issuance, amendment, renewal, extension, or transfer of,
or drawing under, any Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent in an amount equal to one hundred three



--------------------------------------------------------------------------------

percent (103%) of the then existing Letter of Credit Usage, (b) causing the
Letters of Credit to be returned to the Issuing Lender, or (c) providing Agent
with a standby letter of credit, in form and substance reasonably satisfactory
to Agent, from a commercial bank acceptable to Agent (in its sole discretion) in
an amount equal to one hundred three percent (103%) of the then existing Letter
of Credit Usage; it being understood that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit.

“Letter of Credit Disbursement” means a US Letter of Credit Disbursement or a
Canadian Letter of Credit, Disbursement, as applicable.

“Letter of Credit Usage” means US Letter of Credit Usage or Canadian Letter of
Credit Usage, as applicable.

“LIBOR Deadline” has the meaning specified therefor in Section 2.10(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.10(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, hypothec or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

“Loan Account” means the US Loan Account or the Canadian Loan Account, as the
case may be.

“Loan Documents” means the Agreement, any US Borrowing Base Certificate, any
Canadian Borrowing Base Certificate, the Controlled Account Agreements, the
Control Agreements, any Copyright Security Agreement, the Fee Letter, the
Guaranty, any Intercompany Subordination Agreement, the Letters of Credit, any
Mortgages, any Additional Documents, any



--------------------------------------------------------------------------------

Additional Second Lien Documents, any Patent Security Agreement, the Security
Agreement, any Trademark Security Agreement, any perfection certificate, any
note or notes executed by any Borrower in connection with the Agreement and
payable to any member of the Lender Group, any Canadian Security Document, any
letter of credit application entered into by any Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by Parent
or any of its Subsidiaries in connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Loans” means Revolving Loans, Swing Loans, Overadvances and Protective
Advances.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole, or as it relates to representations and
warranties specifically relating to the First Lien Collateral, of Loan Parties
taken as a whole, (b) a material impairment of the rights and remedies of Agent
or any Lender under the Loan Documents taken as a whole, or of the ability of
any Loan Party to perform its obligations under the Loan Documents to which it
is a party, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material Real Property” means fee owned Real Property with a fair market value
in excess of $5,000,000.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Credit” means the sum of the US Maximum Credit and the Canadian Maximum
Credit, provided, that, in no event shall the Maximum Credit exceed
$400,000,000, as such amount may be decreased by the amount of decreases in the
US Commitments in accordance with Section 2.3(c) of the Agreement or as such
amount may be increased by the amount of increases in the US Commitments in
accordance with Section 2.12 of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgaged Property” means any Real Property that is owned by any Loan Party
that constitutes Second Lien Collateral.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that at any time encumber any Mortgaged Property.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a plan within the meaning of Section 210(a) of
ERISA or Section 413(c) of the IRC to which Parent or any ERISA Affiliate is
obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents received by any
Loan Party or any Restricted Subsidiary in respect of any sale or other
disposition (including any involuntary loss, damage or destruction or
involuntary condemnation, seizure or taking or confiscation or requisition) or
issuance or incurrence of Indebtedness or issuance of any Equity Interests
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received in cash), net of
(a) reasonable and customary fees and expenses associated in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, sales commissions and placement fees), (b) taxes paid or payable
to any taxing authorities by Parent or such Subsidiary in connection with such
sale or other disposition, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and are properly attributable to such transaction, (c) in the case
of any such sale or other disposition, the amount of any Indebtedness secured by
any Permitted Lien on any asset (other than Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents and Indebtedness assumed
by the purchaser of such asset) which is required to be, and is, repaid in
connection with such sale or disposition (including, without limitation,
prepayment premiums and/or penalties thereon), (d) in the case of any sale or
other disposition, any portion of such proceeds deposited in an escrow account
or subject to a similar arrangement in any event in accordance with the terms of
such sale or other disposition (provided that such amounts shall be treated as
Net Cash Proceeds upon the receipt of cash from such escrow account by such Loan
Party or such Subsidiary) and (e) in the case of any sale or other disposition,
any portion of any such proceeds which Parent determines in good faith should be
reserved for post-closing adjustments and indemnities; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any such sale or
other disposition, or issuance or incurrence of Indebtedness of issuance of any
Equity Interests.

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable Inventory
appraisal received by Agent in accordance with the requirements of the
Agreement, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost of the aggregate amount of the Eligible Inventory
subject to such appraisal.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means a Subsidiary of Parent that is not a Loan Party.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.



--------------------------------------------------------------------------------

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the IRC and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by Parent and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
Pension Funding Rules.

“Permitted Acquisition” means (i) the Glasforms Acquisition and (ii) any
Acquisition other than the Spartech Acquisition and the Glasforms Acquisition,
so long as, in the case of clause (ii):

(a) as of the date of any such Acquisition and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing,

(b) (i) the Excess Availability at any time during the immediately preceding
sixty (60) consecutive day period shall have been not less than twenty percent
(20%) of the Maximum Credit and (ii) the US Excess Availability at any time
during the immediately preceding sixty (60) consecutive day period shall have
been not less than fifteen percent (15%) of the Maximum Credit, and after giving
effect to the Acquisition and the making of any payment in respect thereof, on a
pro forma basis using the most recent calculation of the Borrowing Base
immediately prior to any such payment, the Excess Availability and the US Excess
Availability shall be not less than the applicable amount specified above,

(c) the Acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to, or a reasonable extension of, the business
that Parent and its Subsidiaries are engaged in,

(d) in the case of any Acquisition of Equity Interests, the Board of Directors
(or other comparable governing body) of the Person to be acquired shall have
duly approved such Acquisition and such person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate applicable Law,

(e) in the case of any Acquisition (excluding the Spartech Acquisition) that
involves consideration in the aggregate in excess of $35,000,000 or on and after
the aggregate amount of the consideration for all Acquisitions (excluding the
Spartech Acquisition) after the Effective



--------------------------------------------------------------------------------

Date is in excess of $75,000,000, as to any Acquisition thereafter that involves
consideration in the aggregate in excess of $5,000,000, Agent shall have
received not less than ten (10) Business Days prior to the anticipated closing
date of the proposed Acquisition prior written notice of the proposed
Acquisition, and including the (i) parties to such Acquisition, (ii) the
proposed date and amount of the Acquisition, (iii) description of the assets or
shares to be acquired and (iv) the total purchase price for the assets to be
purchased and the terms of payment of such purchase price), together with copies
of the acquisition agreement and other material documents relative to the
proposed Acquisition,

(f) in the case of any Acquisition (excluding the Spartech Acquisition) that
involves consideration in the aggregate in excess of $35,000,000 or on and after
the aggregate amount of the consideration for all Acquisitions (excluding the
Spartech Acquisition) after the Effective Date is in excess of $75,000,000, as
to any Acquisition thereafter that involves consideration in the aggregate in
excess of $5,000,000, Agent shall have received reasonably satisfactory
projections for the period that is the lesser of six (6) months or until the end
of the then current fiscal year after the date of such Acquisition showing, on a
pro forma basis after giving effect to the Acquisition, (i) minimum Excess
Availability at all times during such period of not less than twenty percent
(20%) of the Maximum Credit and (ii) minimum US Excess Availability at all times
during such period of not less than fifteen percent (15%) of the Maximum Credit,

(g) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 5.11 to the extent applicable,

(h) in the case of any Acquisition (excluding the Spartech Acquisition) that
involves consideration in the aggregate in excess of $35,000,000 or on and after
the aggregate amount of the consideration for all Acquisitions (excluding the
Spartech Acquisition) after the Effective Date is in excess of $75,000,000, as
to any Acquisition thereafter that involves consideration in the aggregate in
excess of $5,000,000, Parent shall have delivered to Agent, at least five
(5) Business Days prior to the date on which any such Acquisition is to be
consummated, a certificate of an Authorized Person, in form and substance
reasonably satisfactory to Agent and the Required Lenders, certifying that all
of the requirements set forth in this definition of Permitted Acquisition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other Acquisition, and

(i) except for Eligible Acquired Business Accounts and Eligible Acquired
Business Inventory, if Parent requests that any assets acquired pursuant to such
Acquisition be included in the Borrowing Base, Agent shall have completed an
Acceptable Field Exam with respect to such Acquired Business and any Accounts or
Inventory of the Acquired Business shall only be Eligible Accounts or Eligible
Inventory to the extent that Agent has so completed such Acceptable Field Exam
with respect thereto and as to Inventory has received a satisfactory appraisal
(and has completed customary legal due diligence with respect thereto with
results satisfactory to Agent) and the criteria for Eligible Accounts and
Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with the
definitions of Eligible Accounts or Eligible Inventory, as applicable, and
subject to such reserves as Agent may establish in connection with the Acquired
Business in accordance with Sections 2.1(e) and 2.1(f) of this Agreement).



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith in the exercise
of its reasonable business judgment based on how an asset-based lender with
similar rights providing a credit facility of the type set forth herein would
act in similar circumstances at the time with the information then available to
it.

“Permitted Dispositions” means:

(a) sales or other dispositions of obsolete or worn out property or assets that
are no longer necessary or required for the operation of the business (including
insignificant or immaterial parcels of Real Property), whether now owned or
hereafter acquired, in the ordinary course of business,

(b) sales of Inventory in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) sales or other dispositions of assets (other than First Lien Collateral) to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such disposition
are reasonably promptly applied to the purchase price of such replacement
property,

(e) the sale or other disposition of property by Parent or any Subsidiary of
Parent to any Loan Party or other Subsidiary, provided, that, (i) if the
transferor of such property is a Borrower, then the transferee thereof must be
another Loan Party, (ii) if the transferor of such property is a Guarantor, then
the transferee must be either a Borrower or Guarantor, (iii) to the extent such
transaction constitutes an Investment, such transaction is a Permitted
Investment and (iv) to the extent of any Lien of Agent with respect to such
property prior to its sale or other disposition, the Lien of Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may request with respect thereto,

(f) the sales or other disposition of property by Parent or any Loan Party to
any Subsidiary of Parent that is a Non-Loan Party so long as (i) such sale or
other disposition is consummated on fair and reasonable terms (taken as a whole)
no less favorable to Parent or such Loan Party than Parent or such Loan Party
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, (ii) no Event of Default is in existence at the time of such sale
or other disposition or would be caused thereby and (iii) the consideration for
such sale or other disposition consists of cash in at least the amount of the
loanable value hereunder (pursuant to the applicable Borrowing Base), if any, of
the property being so sold or transferred,

(g) the sale of Accounts in connection with the collection or compromise thereof
in the ordinary course of business consistent with the practices of Parent and
its Subsidiaries as of the date hereof,



--------------------------------------------------------------------------------

(h) the grant by Parent and its Subsidiaries after the date hereof of a
non-exclusive license of any intellectual property owned by Parent and its
Subsidiaries in the ordinary course of business consistent with past practice,

(i) the granting of Permitted Liens,

(j) any involuntary loss, damage or destruction of property, or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property,

(k) the leasing, subleasing or non-exclusive licensing or sublicensing of
tangible assets (which shall not include Inventory) or intangible assets (or an
assignment of a lease or license or sublease of assets of any Loan Party in the
ordinary course of business that do not materially interfere with the business
of Parent and its Restricted Subsidiaries, taken as a whole,

(l) the abandonment or other disposition of intellectual property in the
ordinary course of business consistent with past practices that is not material
and is no longer used or useful in the business of Parent or its Subsidiaries,

(m) the making of a Restricted Payment or a Permitted Investment that in each
case is expressly permitted to be made pursuant to the Agreement,

(n) sales or other dispositions of the Real Property listed on Schedule P-1 or
any Specified Real Property,

(o) sales by Parent or any of its Restricted Subsidiaries of property (other
than First Lien Collateral) pursuant to any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Lease-Back Transaction”); provided, that,
(i) the lease contemplated by such Sale and Lease-Back Transaction is executed
within two hundred seventy (270) days of the sale of such property, and (ii) to
the extent Net Cash Proceeds in excess of $10,000,000 for any one disposition
and in excess of $50,000,000 for all dispositions in any fiscal year are
received, the Net Cash Proceeds resulting from such disposition pursuant to this
clause shall be applied to the Obligations to the extent required under
Section 2.3(e) hereof, if not otherwise applied to repay any Indebtedness which
is required to be repaid with such Net Cash Proceeds under the terms of such
Indebtedness,

(p) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business (other than any such contractual rights or claims related to
Accounts, payment intangibles or Inventory constituting First Lien Collateral),

(q) the termination of any Hedge Agreement,

(r) any other sale or other disposition of property by Parent or any Restricted
Subsidiary for consideration in any one case not to exceed $1,000,000, or in the
case of any sale or other disposition of First Lien Collateral, in the aggregate
as to all such sales or other dispositions, not to exceed $2,500,000,



--------------------------------------------------------------------------------

(s) sales of interests in or assets of Unrestricted Subsidiaries or Immaterial
Subsidiaries,

(t) sales or other transfers by a Loan Party of any Equity Interests held in a
first tier Subsidiary that is organized under the laws of a jurisdiction other
than the United States, to a Restricted Subsidiary (including any Excluded
Subsidiary), provided, that, one hundred percent (100%) (or sixty-five percent
(65%) in the case of any first tier Foreign Subsidiary) of the Equity Interests
of the Restricted Subsidiary to whom such Equity Interests are sold or otherwise
transferred are subject to the Lien of Agent pursuant to the Loan Documents,

(u) sales or other dispositions of assets of Loan Parties not otherwise subject
to the provisions set forth in this definition, provided, that, as to any such
sale or other disposition, each of the following conditions is satisfied:

(i) not less than seventy-five percent (75%) of the consideration to be received
by the Loan Parties shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction,

(ii) the consideration received by such Loan Party in respect of the sale or
other disposition of such assets shall be for the fair value of such assets
determined in a commercially reasonable manner based on an arm’s length
transaction,

(iii) in the case of any sale or other disposition of First Lien Collateral, as
of the date of such sale or other disposition and after giving effect thereto,
using the most recent calculation of the Borrowing Base prior to the date of any
such payment, on a pro forma basis, Excess Availability shall be not less than
twenty percent (20%) of the Maximum Credit and US Excess Availability shall be
not less than fifteen percent (15%) of the Maximum Credit,

(iv) at any time a Cash Dominion Event exists, in the case of any sale or other
disposition of First Lien Collateral, the Net Cash Proceeds from any such sale
or other disposition shall be applied to the Obligations (without permanent
reduction thereof), and in the case of any sale or other disposition of any
property other than First Lien Collateral, the Net Cash Proceeds in excess of
$10,000,000 in any one sale or other disposition or in excess of $50,000,000 for
all such sales or other dispositions in any fiscal year, shall be applied to the
Obligations,

(v) to the extent that the property being sold or otherwise disposed of consists
of Collateral included in the Borrowing Base, the aggregate consideration for
all property sold or otherwise disposed of in reliance on this clause (u) shall
not exceed $75,000,000,

(vi) after the aggregate consideration for all property being sold or otherwise
disposed of under this clause (u), other than First Lien Collateral, exceeds
$75,000,000, Agent shall have received written notice of each such sale or other
disposition at least 3 days prior thereto, and



--------------------------------------------------------------------------------

(vii) as of the date of any such sale or other disposition, and in each case
after giving effect thereto, no Event of Default shall exist or have occurred
and be continuing,

(v) sales or other dispositions of Accounts owing from Valspar Sourcing, Inc. or
any other Account Debtor that is reasonably acceptable to Agent pursuant to
supply chain finance arrangements that are acceptable to Agent; provided, that,
the total obligations owing in respect of all such Accounts shall not exceed
$15,000,000 in the aggregate during any fiscal year,

(w) dispositions permitted by Section 6.3, and

(x) sales or transfers by a Loan Party of any Equity Interests held in another
Loan Party, provided, that (i) such sale or other transfer shall be to another
Loan Party and (ii) to the extent of any Lien of Agent with respect to such
Equity Interests prior to its sale or other disposition, the Lien of Agent on
such Equity Interests shall continue in all respects and shall not be deemed
released or terminated as a result of such sale or other disposition and
Borrowers and Guarantors shall execute and deliver such agreements, documents
and instruments as Agent may reasonably request with respect thereto.

“Permitted Indebtedness” means:

(a) Indebtedness under the Loan Documents, and including Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit,

(b) [Reserved],

(c) Indebtedness outstanding on the date hereof and listed on Schedule P-2 and
any Refinancing Indebtedness with respect thereto,

(d) guarantees (i) by a Loan Party of other Permitted Indebtedness of another
Loan Party, (ii) by a Non-Loan Party of Permitted Indebtedness of another
Non-Loan Party, (iii) by a Non-Loan Party of Permitted Indebtedness of a Loan
Party unless such Non-Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the applicable Guaranty, and
(iv) by a Loan Party of Permitted Indebtedness of a Non-Loan Party, provided,
that, (A) as of the date of the execution and delivery of any such guarantee
under this clause (iv), and after giving effect thereto, such Loan Party would
be permitted to make a Permitted Investment in such Non-Loan Party under clause
(d)(ii)(D) of the definition of Permitted Investments, such that all of the
conditions set forth in clause (d)(ii)(D) of the definition of Permitted
Investments shall be satisfied as to any such guarantee treating the guarantee
as a Permitted Investment for this purpose, including that (1) the maximum
amount of the liability of the Loan Parties under all of such guarantees, plus
(2) the amount of the Permitted Investments by Loan Parties under such clause
(d)(ii)(D), shall not in the aggregate exceed $100,000,000 at any time
outstanding, and (B) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to Agent and the Lenders as those
contained in the subordination provisions of such Indebtedness,



--------------------------------------------------------------------------------

(e) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(f) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, or similar obligation of the applicable Loan Party
incurred in connection with the consummation of the Spartech Acquisition, one or
more Permitted Acquisitions or Permitted Investments or one or more Permitted
Dispositions,

(g) other Indebtedness of Restricted Subsidiaries that are Non-Loan Parties in
an aggregate principal amount for all such Persons not to exceed $100,000,000 at
any time outstanding,

(h) Acquired Indebtedness (i) incurred in connection with a Permitted
Acquisition or the Spartech Acquisition in an amount not to exceed $100,000,000
outstanding at any one time and any Refinancing Indebtedness in respect of such
Indebtedness and (ii) incurred in connection with the Spartech Acquisition in an
amount not to exceed $12,500,000 outstanding at any one time and any Refinancing
Indebtedness in respect of such Indebtedness,

(i) Indebtedness incurred in the ordinary course of business under customs,
stay, performance, surety, statutory, and appeal bonds, and completion
guarantees (or obligations in respect of letters of credit related thereto),

(j) Indebtedness consisting of insurance premium financing in the ordinary
course of business,

(k) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with any Loan
Party’s and its Subsidiaries’ operations and not for speculative purposes,

(l) Indebtedness consisting of deferred compensation to employees of Parent or
any Restricted Subsidiary in the ordinary course of business and consistent with
the current practices of Parent and such Subsidiary,

(m) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) incurred by Parent or any Restricted
Subsidiary constituting reimbursement obligations in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided, that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed within thirty (30) days following such drawing
or incurrence,

(n) Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management or treasury services arrangements and Deposit Accounts,



--------------------------------------------------------------------------------

(o) Indebtedness evidenced by the 2015 Notes in an aggregate outstanding
principal amount not to exceed $50,000,000 and any Refinancing Indebtedness with
respect thereto,

(p) Indebtedness evidenced by the 2020 Notes in an aggregate outstanding
principal amount not to exceed $360,000,000 and any Refinancing Indebtedness
with respect thereto,

(q) Indebtedness arising under the Series G Guarantee in an aggregate
outstanding principal amount not to exceed $30,468,750,

(r) unsecured Indebtedness of any Loan Party owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by such Loan Party of the
Equity Interests of such Loan Party that has been issued to such Persons,
provided, that, the aggregate amount of all such Indebtedness outstanding at any
one time does not exceed $2,000,000,

(s) guarantees by PolyOne International Finance Company in respect of
Indebtedness otherwise permitted under this Agreement of any Subsidiary that is
not a Loan Party,

(t) (i) unsecured Indebtedness (including Subordinated Debt) of Parent or any
other Loan Party; provided, that, as to any such Indebtedness, (A) such
Indebtedness shall have a maturity date that is at least ninety-one (91) days
after the Maturity Date, and shall not include covenants, defaults and remedy
provisions that are more restrictive in any material respect to Parent and its
Subsidiaries than this Agreement taken as a whole and shall not have any
financial maintenance covenants, (B) the Fixed Charge Coverage Ratio (calculated
based on the preceding twelve (12) consecutive month period ending on the fiscal
month end for which Agent has received financial statements immediately prior to
the date of the incurrence of such Indebtedness), on a pro forma basis,
immediately after giving effect to such Indebtedness shall be not less than 1.00
to 1.00, (C) as of the date of the incurring of any such Indebtedness and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (D) in the case of any such Indebtedness in an
aggregate principal amount in excess of $50,000,000, such Indebtedness shall not
have scheduled amortization payments in excess of one percent (1%) of the
principal amount thereof in any fiscal year, and (E) if such Indebtedness is
owed to a seller of assets to Parent or any other Loan Party, it is expressly
subordinate in right of payment to the prior payment in full in cash of the
Obligations and otherwise subject to related subordination provisions on terms
reasonably acceptable to Agent, and (ii) any Refinancing Indebtedness in respect
of the Indebtedness permitted under clause (i) above,

(u) Indebtedness evidenced by the Current Notes in an aggregate outstanding
principal amount not to exceed $600,000,000 and any Refinancing Indebtedness
with respect thereto, and

(v) Indebtedness permitted by clause (d) of the definition of Permitted
Investments.

“Permitted Investments” means:

(a) (i) Investments in cash and Cash Equivalents of any Non-Loan Party and
(ii) Investments in cash and Cash Equivalents of any Loan Party, so long as
(solely in the case of this clause (ii)) if a Cash Dominion Event exists, no
Revolving Loans (including Swing Loans,



--------------------------------------------------------------------------------

Overadvances and Protective Advances) are then outstanding; except that
notwithstanding that any Revolving Loans (including Swing Loans, Overadvances
and Protective Advances) are outstanding, Loan Parties may from time to time in
the ordinary course of business consistent with their current practices as of
the date hereof, (A) make deposits of cash or other immediately available funds
in operating demand Deposit Accounts used for disbursements to the extent
required to provide funds for amounts drawn or anticipated to be drawn shortly
on such Deposit Accounts and such funds may be held in Cash Equivalents
consisting of overnight investments until so drawn (so long as such funds and
Cash Equivalents are not held more than three (3) Business Days from the date of
the initial deposit thereof), and (B) make other Investments in cash or Cash
Equivalents in an aggregate amount not to exceed $10,000,000 at any time,

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation packages and analogous
ordinary business purposes,

(c) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(d) (i) Investments by Parent and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, and (ii) additional Investments by
(A) a Loan Party in another Loan Party, (B) a Non-Loan Party in another Non-Loan
Party, (C) a Non-Loan Party in a Loan Party, provided, that, in the case of any
such Investments constituting Indebtedness, such Indebtedness shall be
subordinated and otherwise subject to the terms and conditions of the
Intercompany Subordination Agreement, and (D) additional Investments by a Loan
Party in a Non-Loan Party, provided, that, as to any such Investment under this
clause (D), each of the following conditions is satisfied (1) as of the date of
such Investment and after giving effect thereto, no Event of Default shall exist
or have occurred and be continuing, (2) the aggregate amount of all such
Investments after the date hereof, plus the maximum amount of the liability of
the Loan Parties under all guarantees by Loan Parties of Indebtedness of
Non-Loan Parties as provided in clause (d)(iv) of the definition of Permitted
Indebtedness, shall not, in the aggregate, exceed $100,000,000 outstanding at
any one time, (3) at any time the aggregate amount of all of such Investments is
greater than $20,000,000 and after giving effect thereto, using the most recent
calculation of the Borrowing Base prior to the date of any such Investment, on a
pro forma basis, Excess Availability shall be not less than twenty percent
(20%) of the Maximum Credit and US Excess Availability shall be not less than
ten percent (10%) of the Maximum Credit and (4) Agent shall have received
reasonably satisfactory projections for the period that is the lesser of six
(6) months or until the end of the then current fiscal year after the date of
such Investment showing, on a pro forma basis after giving effect to the
Investment, (x) minimum Excess Availability at all times during such period of
not less than twenty percent (20%) of the Maximum Credit and (y) minimum US
Excess Availability at all times during such period of not less than ten percent
(10%) of the Maximum Credit, provided, that, this clause (4) shall not be
applicable so long as the aggregate amount of all such Permitted Investments are
less than $20,000,000, and at the time of making any such Permitted Investment,
the sum of the Excess Availability plus Qualified Cash is greater than
$150,000,000,

(e) Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss,



--------------------------------------------------------------------------------

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Investments existing on the date hereof (other than those referred to clause
(d)(i) of this definition above) and set forth on Schedule P-3,

(h) Investments (including debt obligations and Equity Interests) received by
Parent or any of its Restricted Subsidiaries in connection with (i) the
bankruptcy or reorganization of any Person obligated to Parent or such
Restricted Subsidiary, (ii) in settlement of obligations of any Person to Parent
or such Subsidiary, or disputes by Parent or such Subsidiary with, any Person,
in either case arising in the ordinary course of business, provided, that, there
shall be no such settlements with respect to Accounts or other First Lien
Collateral at any time an Event of Default exists or has occurred or is
continuing, except as Agent may otherwise agree, (iii) the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment and (iv) the non-cash proceeds of any sale or other
disposition to the extent permitted as a Permitted Disposition,

(i) advances of payroll payments to employees in the ordinary course of business
consistent with current practices,

(j) guarantees by Parent or any Restricted Subsidiary of leases (other than any
Capital Lease) or of other obligations of such Restricted Subsidiary that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business, provided, that, as of the date of the execution and delivery of any
such guarantee under this clause (j), and after giving effect thereto, (i) such
Loan Party would be permitted to make a Permitted Investment in such Non-Loan
Party under clause (d)(ii)(D) of the definition of Permitted Investments, such
that all of the conditions set forth in clause (d)(ii)(D) of the definition of
Permitted Investments shall be satisfied as to any such guarantee treating the
guarantee as a Permitted Investment for this purpose except for the conditions
in clauses (2) and (4) of such clause (d)(ii)(D), and (ii) the sum of (A) the
maximum amount of the liability of Parent and such Restricted Subsidiaries under
all of such guarantees, plus (B) the amount of Letters of Credit for the benefit
of, or in connection with, the business of a Non-Loan Party (other than in the
case of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally) under Section 2.9(a), shall not in the aggregate exceed
$50,000,000 at any time outstanding,

(k) Investments (other than an Acquisition) to the extent the consideration paid
therefor consists of Equity Interests of Parent (other than any Disqualified
Equity Interests),

(l) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition or the Spartech Acquisition and were in
existence on the date of such Permitted Acquisition or the Spartech Acquisition,

(m) advances made in connection with purchases of goods or services in the
ordinary course of business, including advances to suppliers,



--------------------------------------------------------------------------------

(n) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(o) deposits of cash for leases, utilities, worker’s compensation and similar
matters in the ordinary course of business,

(p) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness arising from Hedge Agreements that is
permitted under clause (k) of the definition of Permitted Indebtedness,

(q) the Juffali Investment, provided, that, all of such Investment is made prior
to the fifth anniversary of the Existing Closing Date,

(r) promissory notes issued by an Excluded Subsidiary payable to a Loan Party in
exchange for Equity Interests of such Loan Party transferred to such Excluded
Subsidiary pursuant to a Permitted Disposition under clause (t) of the
definition of the term Permitted Disposition,

(s) Investments in Immaterial Subsidiaries or Unrestricted Subsidiaries in an
aggregate amount not to exceed $2,500,000 in any fiscal year in connection with
environmental remediation costs and expenses incurred by such Subsidiaries,

(t) Investments constituting Permitted Acquisitions,

(u) Investments by a Loan Party and its Restricted Subsidiaries, including loans
and advances to any direct or indirect parent of a Loan Party, if such Loan
Party or Restricted Subsidiary would be permitted to make a Restricted Payment
in such amount under Section 6.8, provided, that, the amount of any such
Investment shall also be deemed to be a Restricted Payment under the applicable
clause of Section 6.8 for all purposes of the Agreement,

(v) Investments in the ordinary course of business consisting of
(i) endorsements of instruments for collection or deposit or (ii) customary
trade arrangements with customers,

(w) Investments by Parent and its Restricted Subsidiaries not otherwise
permitted under this definition; provided, that, with respect to each Investment
made pursuant to this clause (w):

(i) after giving effect thereto, the aggregate amount of all such Investments
pursuant to this clause (w) (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) shall not exceed
the amount equal to the sum of (A) $75,000,000 plus (B) fifty percent (50%) of
the Consolidated Net Income for all fiscal quarters of Parent for which
Consolidated Net Income is positive and that have ended after the Existing
Closing Date (commencing with the fiscal quarter ending on December 31, 2011)
and for which annual and quarterly financial statements shall have been received
by Agent pursuant to Section 5.1 (treated as one continuous accounting period)
prior to the date of determination, less one hundred percent (100%) of the
Consolidated Net Income for all fiscal quarters of Parent for which Consolidated



--------------------------------------------------------------------------------

Net Income is negative and that have ended after the Existing Closing Date
(commencing with the fiscal quarter ending on December 31, 2011) and for which
annual and quarterly financial statements shall have been delivered to Agent
pursuant to Section 5.1 (treated as one continuous accounting period) prior to
the date of determination,

(ii) the Fixed Charge Coverage Ratio (calculated based on the preceding twelve
(12) consecutive month period ending on the fiscal month end for which Agent has
received financial statements immediately prior to the date of the incurrence of
such Indebtedness), on a pro forma basis, immediately after giving effect to
such Indebtedness shall be not less than 1.00 to 1.00,

(iii) as of the date of such Investment and after giving effect thereto, using
the most recent calculation of the Borrowing Base prior to the date of any such
payment, on a pro forma basis, Excess Availability shall be not less than twenty
percent (20%) of the Maximum Credit and US Excess Availability shall be not less
than fifteen percent (15%) of the Maximum Credit, and

(iv) as of the date of any such Investment, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

provided, that except for Eligible Acquired Business Accounts and Eligible
Acquired Business Inventory, if Parent requests that any assets acquired
pursuant to such Investment be included in the Borrowing Base, Agent shall have
completed an Acceptable Field Exam with respect to the applicable Acquired
Business and any Accounts or Inventory of the Acquired Business shall only be
Eligible Accounts or Eligible Inventory to the extent that Agent has so
completed such Acceptable Field Exam with respect thereto and as to Inventory
has received a satisfactory appraisal (and has completed customary legal due
diligence with respect thereto with results satisfactory to Agent) and the
criteria for Eligible Accounts and Eligible Inventory set forth herein are
satisfied with respect thereto in accordance with the Agreement (or such other
or additional criteria as Agent may, at its option, establish with respect
thereto in accordance with the definitions of Eligible Accounts or Eligible
Inventory, as applicable, and subject to such reserves as Agent may establish in
connection with the Acquired Business in accordance with Sections 2.1(e) and
2.1(f) of the Agreement), and

(x) the Investment constituting the Spartech Acquisition; provided, that:

(i) the Spartech Acquisition shall close on or before July 15, 2013, 2013,

(ii) as of the date of the Spartech Acquisition and after giving effect thereto,
no Event of Default shall exist or have occurred and be continuing,

(iii) the sum of the Excess Availability and Qualified Cash immediately after
the closing of the Spartech Acquisition and after the application of the
proceeds of any Revolving Loans, and the issuance of any Letters of Credit, in
connection therewith, and after provision for payment of all fees and expenses
of



--------------------------------------------------------------------------------

the Spartech Acquisition and the other transactions occurring on the same date,
shall not be less than $150,000,000, and not less than fifty percent (50%) of
the sum of such amount shall consist of Excess Availability,

(iv) Agent shall have received an update Borrowing Base certificate reflecting
the transactions described in clause (iii) above,

(v) Spartech and each of its Subsidiaries shall comply with the requirements of
Section 5.11 of the Agreement to the extent applicable, including delivery of
all appropriate amendments to, and new Loan Documents necessary to satisfy such
requirements, and, in connection therewith, Agent shall have received perfected
Liens on the Collateral as provided in Section 5.11(b) of the Agreement,

(vi) Agent and each Lender shall have received all executed Spartech Acquisition
Documents,

(vii) the Spartech Acquisition shall be consummated in accordance with the terms
of the Spartech Acquisition Documents, without any amendment or waiver thereof
that may be materially adverse to the interests of Agent or any Lender, except
as otherwise consented to by Agent,

(viii) Agent shall have received releases, terminations and such other documents
as Agent may reasonably request to evidence and effectuate the termination of
Spartech’s existing credit facility and the termination and release of any Liens
supporting such facility, each in form and substance reasonably satisfactory to
Agent,

(ix) Agent shall have received certification from the chief financial officer of
Administrative Borrower to the effect that the Loan Parties are Solvent after
giving effect to the Spartech Acquisition and related transactions, including
the incurrence of, and assumption of, Indebtedness in connection therewith, in
form and substance reasonably satisfactory to Agent,

(x) no “Company Material Adverse Effect” (as defined in the Spartech Acquisition
Agreement) shall have occurred since December 31, 2011, and

(xi) all conditions to extensions of credit contained in Section 3.2 of the
Agreement shall have been satisfied.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens existing on the Effective Date and listed on Schedule P-4 securing
Indebtedness in effect on the Effective Date or any Refinancing Indebtedness in
respect thereof,

(c) Liens for unpaid taxes, assessments or similar charges not yet due or which
are subject to a Permitted Protest,



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising by operation of law in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are subject
to a Permitted Protest,

(e) pledges or deposits of cash in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA,

(f) deposits of cash to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds, completion guarantees and other
obligations of a like nature incurred in the ordinary course of business and
obligations in respect of letters of credit issued for the account of Parent or
any of its Restricted Subsidiaries for the payment of its obligations under any
of the foregoing in the ordinary course of business and consistent with the
current practice of Parent and such Subsidiaries,

(g) easements, rights-of-way, survey exceptions, restrictions (including zoning
restrictions), covenants, licenses, municipal regulations, reservations of oil,
gas and mineral rights, encroachments, protrusions or other minor title
deficiencies, and other similar encumbrances with respect to Real Property which
do not materially adversely affect the conduct of the business of the applicable
Person or the ownership of its properties and which could not individually or in
the aggregate reasonably be expected to materially adversely affect the value of
said properties or materially impair their use in the operation of the business
of the applicable Person,

(h) Liens securing judgments for the payment of money that do not constitute an
Event of Default under Section 8.3 of the Agreement,

(i) purchase money Liens securing Indebtedness permitted under clause (c) of the
definition of Permitted Indebtedness; provided, that, (i) such Liens do not at
any time encumber any property other than the property purchased or acquired
financed by such Indebtedness (except that the collateral for the Indebtedness
arising from the Purchase Money Indebtedness for one item of Equipment may be
collateral for other Purchase Money Indebtedness for other items of Equipment
owing to the same Person) and (ii) the Indebtedness secured thereby consists
only of the Indebtedness that was incurred to pay the purchase price for the
purchase or acquisition of the property and such Indebtedness does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition,

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(k) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition, the Spartech Acquisition or a Permitted
Investment,

(l) Liens on assets subject to a Permitted Disposition prior to the
effectiveness of such Permitted Disposition consisting of the agreement by the
owner of such assets to sell or otherwise dispose of such asset pursuant to such
Permitted Disposition,



--------------------------------------------------------------------------------

(m) Liens in favor of the 2015 Note Trustee in and on the assets and properties
of Borrowers and Guarantors constituting Collateral that equally and ratably
secure the Indebtedness permitted under clause (o) of the definition of
Permitted Indebtedness to the extent such Liens are required under the terms of
the 2015 Note Indenture, provided, that, (i) in the event that at any time the
obligation of Parent and its Subsidiaries to grant a Lien to secure the 2015
Note Obligations shall cease or no longer be applicable for any reason, then the
Liens granted to the Note Trustee to secure the 2015 Note Obligations shall
automatically and without further action terminate as to such 2015 Note
Obligations and (ii) such Liens are at all times subject to the terms of the
2015 Note Intercreditor Agreement,

(n) Liens in favor of the Series G Noteholders in and on the assets and
properties of Borrowers and Guarantors constituting Collateral that equally and
ratably secure the Indebtedness permitted under clause (q) of the definition of
Permitted Indebtedness to the extent such Liens are required under the terms of
the Series G Guarantee, provided, that, (i) in the event that at any time the
obligation of Parent and its Subsidiaries to grant a Lien to secure the
obligations under the Series G Guarantee shall cease or no longer be applicable
for any reason, then the Liens granted to the Series G Noteholders to secure the
obligations under the Series G Guarantee shall automatically and without further
action terminate as to such obligations and (ii) such Liens are at all times
subject to the terms of the Series G Guarantee Lien Acknowledgement,

(o) [Reserved],

(p) any interest or title of a lessor, sublessor, licensor or sublicensor (or
their lenders) under any leases, subleases, licenses or sublicenses of tangible
assets (or agreements in connection therewith) or any intellectual property
entered into by Parent or any Restricted Subsidiary in the ordinary course of
business, and any license or sublicense on a non-exclusive basis of any tangible
or intangible asset (including intellectual property) by Parent or any
Subsidiary in the ordinary course of business that is a Permitted Disposition
and that does not materially interfere with the business of Parent and its
Subsidiaries,

(q) Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry, including, without limitation, customary
Liens for customary fees and expenses relating to the operation and maintenance
of such deposits and (iii) consisting of rights of setoff related to, or Liens
on cash subject to, pooling arrangements in connection with cash management,

(r) (i) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums and
(ii) Liens on the cash surrender value of existing life insurance policies owned
by Parent or any of its Restricted Subsidiaries to secure non-recourse
obligations of Parent or such Subsidiary to the issuer of such insurance
policies (so that such issuer only has recourse to such cash surrender value),



--------------------------------------------------------------------------------

(s) Liens existing on property (other than First Lien Collateral) at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary, in each case after the date hereof
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided, that, (i) such Lien was not created in
contemplation of, or in connection with, such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition), and (iii) the Indebtedness secured thereby (or, as
applicable, Refinancing Indebtedness thereof) is permitted under clause (h) of
the definition of the term Permitted Indebtedness,

(t) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under other applicable Law) in connection with
operating leases, consignment of goods or similar types of transactions,

(u) Liens on assets of Restricted Subsidiaries that are Non-Loan Parties to the
extent Indebtedness secured thereby is permitted under clause (g) of the
definition of Permitted Indebtedness,

(v) Liens on assets of a Non-Loan Party to secure Indebtedness of such Non-Loan
Party to a Loan Party or another Non-Loan Party arising pursuant to Investments
permitted under clause (d)(ii) of the definition of Permitted Investments,

(w) options, put and call arrangements, rights of first refusal and similar
rights relating to Permitted Investments in joint ventures, partnerships and the
like,

(x) if the Spartech Acquisition is consummated, Liens on the Spartech Fixed
Assets to secure Indebtedness otherwise permitted under Section 6.1 of the
Agreement,

(y) Liens on Accounts pursuant to a disposition permitted by clause (v) of the
definition of Permitted Dispositions, and

(z) other Liens on assets other than the First Lien Collateral to secure
obligations permitted hereunder that does not exceed $100,000,000 at any time
outstanding.

The inclusion of Permitted Liens in this Agreement is not intended to evidence
an agreement to subordinate any Lien created by any Loan Document to any
Permitted Lien. Notwithstanding anything to the contrary and except as permitted
under clauses (a), (m), (n) and (o) of this definition of Permitted Liens,
Parent shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly create, incur, assume or suffer to exist any Lien upon (i) the Equity
Interest of any Immaterial Subsidiary or any Person in which Parent or any
Subsidiary owns any Equity Interests other than a wholly-owned Subsidiary and
(ii) Indebtedness of a Non-Loan Party that is owed to a Loan Party.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax Lien or to the exercise of the Canadian federal government
supergarnish right), or rental payment, provided that (a) a reserve with respect
to



--------------------------------------------------------------------------------

such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and has the effect (or any orders entered into in
connection therewith has the effect) of preventing the forfeiture or sale of the
property subject to any Lien with respect thereto, and (c) Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Effective Date in an aggregate
principal amount outstanding at any one time not in excess of $35,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiple Employer Plan or a
Multiemployer Plan), maintained for employees of Parent, any of its Subsidiaries
or any ERISA Affiliate or any such Plan to which Parent, any of its Subsidiaries
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“Platform” has the meaning specified therefor in Section 5.1(c) of the
Agreement.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Quebec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Priority Payables” means, as to any Borrower or Guarantor at any time, (a) the
full amount of the liabilities of such Borrower or Guarantor at such time which
(i) have a trust or deemed trust imposed to provide for payment or a security
interest, pledge, lien, hypothec or charge ranking or capable of ranking senior
to or pari passu with security interests, liens or charges securing the
Obligations under any Law in Canada or (ii) have a right imposed to provide for
payment ranking or capable of ranking senior to or pari passu with the
Obligations under any Law, including, but not limited to, claims for unremitted
and/or accelerated rents, taxes, wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers’ compensation obligations, government royalties or pension
fund obligations in each case to the extent such trust or deemed trust, or
security interest, lien, hypothec or charge has been or may be imposed and
(b) the amount equal to the percentage applicable to Inventory in the
calculation of Excess Availability multiplied by the aggregate Value of the
Eligible Inventory which Agent, in good faith, considers is or may be subject to
retention of title by a supplier or a right of a supplier to recover possession
thereof, where such supplier’s right has priority over the security interests,
hypothecs, liens or charges securing the Obligations, including, without
limitation, Eligible Inventory



--------------------------------------------------------------------------------

subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada) or any applicable Laws granting
revendication or similar rights to unpaid suppliers or any similar Laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).

“Pro Forma Financial Statements” has the meaning specified therefor in clause
(j) of Schedule 3.1 of the Agreement.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make US Revolving Loans and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the US Commitments being terminated or reduced to
zero, the percentage obtained by dividing (A) such Lender’s US Commitment, by
(B) the aggregate US Commitments of all Lenders, and (ii) from and after the
time that the US Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s US Revolving Loans by (B) the outstanding principal amount of all US
Revolving Loans,

(b) with respect to a Lender’s obligation to participate in US Letters of Credit
and Reimbursement Undertakings with respect thereto, to reimburse the Issuing
Lender with respect thereto, and right to receive payments of fees with respect
thereto, (i) prior to the US Commitments being terminated or reduced to zero,
the percentage obtained by dividing (A) such Lender’s US Commitment, by (B) the
aggregate US Commitments of all Lenders, and (ii) from and after the time that
the US Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (A) the outstanding principal amount of such Lender’s US
Revolving Loans by (B) the outstanding principal amount of all US Revolving
Loans; provided, that, if all of the US Revolving Loans have been repaid in full
and US Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the US
Commitments had not been terminated or reduced to zero and based upon the US
Commitments as they existed immediately prior to their termination or reduction
to zero,

(c) with respect to a Lender’s obligation to make Canadian Revolving Loans and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender’s Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender’s Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans,



--------------------------------------------------------------------------------

(d) with respect to a Lender’s obligation to participate in Canadian Letters of
Credit and Reimbursement Undertakings with respect thereto, to reimburse the
Issuing Lender with respect thereto, and right to receive payments of fees with
respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender’s Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender’s Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans; provided, that, if
all of the Canadian Revolving Loans have been repaid in full and Canadian
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Canadian
Commitments had not been terminated or reduced to zero and based upon the
Canadian Commitments as they existed immediately prior to their termination or
reduction to zero, and

(e) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (A) such Lender’s Commitment, by (B) the aggregate amount
of Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (A) the outstanding principal amount of such Lender’s Revolving Loans,
by (B) the outstanding principal amount of all Revolving Loans; provided, that,
if all of the Revolving Loans have been repaid in full and Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined based
upon subclause (i) of this clause as if the Commitments had not been terminated
or reduced to zero and based upon the Commitments as they existed immediately
prior to their termination or reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.2(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 5.1(c) of the
Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
twenty (20) days after, the purchase, lease, construction, replacement, repair
or improvement of any personal or Real Property (other than any First Lien
Collateral) for the purpose of financing all or any part of the costs of such
purchase, lease, construction, replacement, repair or improvement thereof
(including pursuant to conditional sale, title retention, consignment or similar
arrangements for the sale or purchase of goods).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash or, subject to the terms below, Cash Equivalents of US Loan
Parties that are (a) subject to the valid, enforceable and first priority
perfected security interest of Agent in Deposit Accounts or in Securities
Accounts maintained at Wells Fargo or another Lender, which Deposit Account or
Securities Account are subject to a Control Agreement (and for which Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
of the amount of such cash or Cash Equivalents held in such Deposit Account or
investment account as of the date of such determination) (b) free and clear of
any other Lien other than (i) those permitted in clause (n) of



--------------------------------------------------------------------------------

the definition of the term Permitted Liens (but as to Liens referred to in
clause (n) only to the extent that Agent has established a reserve in respect
thereof) and (ii) any other Liens permitted under this Agreement that are
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Agent between the holder of such Lien and Agent. For purposes of
this definition, “Qualified Cash” shall only include Cash Equivalents maturing
within ninety (90) days from the date of the acquisition thereof.

“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
three (3) month period, commencing on the first day of such three (3) month
period, as calculated by Agent in accordance with the terms of the Agreement.

“Quebec Hypothec” means a hypothec, dated on or about the Existing Closing Date,
in form and substance reasonably satisfactory to Agent and all other documents
contemplated thereby or delivered in connection therewith, each executed and
delivered by the Canadian Loan Parties, and each as heretofore, now or hereafter
amended or modified from time to time.

“Quebec Series G Guarantee Security Documents” means the deed of hypothec
entered into on the Existing Closing Date by PolyOne Canada, as grantor, in
favor of each Series G Noteholder, as fonde de pouvoir under article 2692 of the
Civil Code of Quebec, as heretofore, now or hereafter amended or modified from
time to time.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.

“Receiver” has the meaning specified therefore in Section 9.3 of the Agreement.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means Indebtedness of any Loan Party arising after
the Effective Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for, other Indebtedness to the extent
permitted hereunder so long as:

(a) in the case of any Indebtedness in excess of $50,000,000, (i) Agent shall
have received not less than five (5) Business Days’ prior written notice of the
intention to incur such Refinancing Indebtedness, with reasonable detail
concerning the terms of such Refinancing Indebtedness and such other information
with respect thereto as Agent may reasonably request and (ii) promptly upon
Agent’s request, Agent shall have received true, correct and complete copies of
all agreements, documents and instruments evidencing or otherwise related to
such Indebtedness, as duly authorized, executed and delivered by the parties
thereto,

(b) the Refinancing Indebtedness shall have a Weighted Average Life to Maturity
and a final maturity equal to or greater than the Weighted Average Life to
Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,



--------------------------------------------------------------------------------

(c) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least subordinated (if already subordinated) to, the Obligations
as the Indebtedness being extended, refinanced, replaced or substituted for,

(d) the Refinancing Indebtedness will not have any obligors who were not
obligors in respect of the Indebtedness being extended, refinanced, replaced or
substituted for,

(e) the negative covenants (including financial covenants) and events of default
and collateral (if any) of any Refinancing Indebtedness shall be no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended, taken as a whole considering all of
the circumstances at the time of the incurrence of such Refinancing Indebtedness
(and if secured, such Refinancing Indebtedness shall be subject to intercreditor
terms reasonably satisfactory to Agent,

(f) such Indebtedness shall be at rates and with fees or other charges that do
not exceed the then applicable market rates,

(g) as of the date of incurring such Refinancing Indebtedness and after giving
effect thereto, no Event of Default shall exist or have occurred and be
continuing, and

(h) the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith outstanding on the date of such event).

“Reimbursement Undertaking” has the meaning specified therefor in Section 2.9(a)
of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address the release of
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to the release of Hazardous Materials required by
Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.11(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (e) of the definition of Pro Rata Shares) exceed fifty
percent (50%); provided, that, at any time there are two (2) or more Lenders,
“Required Lenders” must include at least two (2) Lenders who are not Affiliates.
For purposes of calculating Pro Rata Share, the Commitments of any Defaulting
Lender in determining Required Lenders at any time shall be deemed to be zero.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Parent or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to Parent or
such Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of Parent or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.

“Restricted Subsidiary” means each Subsidiary of Parent that is not an
Unrestricted Subsidiary.

“Revolver Usage” means the sum of US Revolver Usage and Canadian Revolver Usage.

“Revolving Loans” means, collectively, US Revolving Loans and Canadian Revolving
Loans.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Lien Collateral” has the meaning specified therefor in Section 5.12 of
the Agreement.

“Securities Account” means a securities account (as that term is defined in the
Code).



--------------------------------------------------------------------------------

“Security Agreement” means a security agreement, dated as of the Existing
Closing Date, executed and delivered by US Loan Parties, as heretofore, now or
hereafter amended or modified from time to time.

“Series G Guarantee” means the Guarantee, dated as of December 22, 1997, by
Parent in favor of the holders of the Series G Notes, whereby Parent has
guaranteed the obligations and liabilities of the SunBelt Chlor Alkali
Partnership under the Series G Notes.

“Series G Guarantee Lien Acknowledgement” means the Lien Acknowledgement, dated
as of the Existing Closing Date, by Agent with respect to the Liens granted to
the Series G Noteholders pursuant to the Series G Guarantee Security Agreements,
as acknowledged and agreed to by Borrowers and Guarantors, acknowledging the
equal and ratable Liens of the Series G Noteholders, as heretofore, now or
hereafter amended or modified from time to time.

“Series G Guarantee Reserve Amount” means fifty percent (50%) of the amount of
the obligations of Parent or any of its Subsidiaries under the Series G
Guarantee; provided, that at any time that Excess Availability is less than
$100,000,000, the Series G Guarantee Reserve Amount shall be increased to one
hundred percent (100%) of the obligations of Parent or any of its Subsidiaries
under the Series G Guarantee.

“Series G Guarantee Security Agreements” means, collectively, (a) the Security
Agreement, dated as of the Existing Closing Date, by the Loan Parties, as
grantors, in favor of each Series G Noteholder and (b) the Quebec Series G
Guarantee Security Documents, as heretofore, now or hereafter amended or
modified from time to time.

“Series G Noteholders” means, collectively, each holder of the Series G Notes;
sometimes being referred to herein individually as a “Series G Noteholder”.

“Series G Notes” means the Guaranteed Secured Senior Notes due 2017, Series G
issued by SunBelt Chlor Alkali Partnership.

“Settlement” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.



--------------------------------------------------------------------------------

“Spartech” means Spartech Corporation, a Delaware corporation.

“Spartech Acquisition” means collectively, (a) the merger of 2012 RedHawk, Inc.,
a Delaware corporation and wholly-owned Subsidiary of Parent, with and into
Spartech, and (b) the subsequent merger of Spartech with and into PolyOne
Designated Structures and Solutions LLC, a Delaware limited liability company
and wholly-owned Subsidiary of Parent, all pursuant to the Spartech Acquisition
Documents.

“Spartech Acquisition Agreement” means the Agreement and Plan of Merger dated as
of October 23, 2012 by and among Parent, 2012 RedHawk, Inc., a Delaware
corporation, 2012 RedHawk, LLC, a Delaware limited liability company, and
Spartech.

“Spartech Acquisition Documents” means the Spartech Acquisition Agreement and
all other documents related thereto and executed in connection therewith.

“Spartech Fixed Assets” means the Equipment and Real Property of Spartech and
its Subsidiaries, as in existence on the Effective Date or thereafter acquired
(other than any of such Equipment or Real Property acquired from a Loan Party).

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Specified Real Property” means, in connection with any Permitted Acquisition or
the Spartech Acquisition, any Real Property so acquired that may be identified
in an Officers’ Certificate delivered to the Administrative Agent at the time of
such Permitted Acquisition or the Spartech Acquisition or promptly thereafter as
“Specified Real Property”.

“Subordinated Debt” means any Indebtedness of a Loan Party that is subject to,
and subordinate in right of payment to, the right of Agent and Lenders to
receive the prior final payment and satisfaction in cash in full of all of the
Obligations and subject to such other terms and conditions as Agent may require
with respect thereto.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (e) of the definition of Pro Rata Shares) are
not less than sixty six and two-thirds percent (66-2/3%); provided, that, at any
time there are two (2) or more Lenders, “Supermajority Lenders” must include at
least two (2) Lenders who are not Affiliates. For purposes of calculating Pro
Rate Share, the Commitments of any Defaulting Lender in determining
Supermajority Lenders at any time shall be deemed to be zero.



--------------------------------------------------------------------------------

“Swing Lender” means WFCF or any other US Lender (with respect to US Swing
Loans) or Canadian Lender (with respect to Canadian Swing Loans) that, at the
request of Administrative Borrower and with the consent of Agent agrees, in such
Lender’s sole discretion, to become the Swing Lender under Section 2.2(b) of the
Agreement.

“Swing Loans” means, collectively, US Swing Loans and Canadian Swing Loans.

“Taxes” means any taxes, levies, imposts, duties, similar fees, assessments or
other similar charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided, that, Taxes shall exclude (i) any
tax imposed on or measured by, in whole or in part, the revenue, net income, net
profits, net assets, capital or net worth (and franchise taxes imposed in lieu
thereof) of any Lender or any Participant (including any branch profits taxes),
in each case imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) (A) in which such Lender or such Participant is
organized (B) in which such Lender’s or such Participant’s principal office is
located, (C) in which such Lender or such Participant is doing business,
including, for the avoidance of doubt, branch profits taxes and branch interest
taxes (other than as a result of entering into any Loan Document or taking any
action contemplated thereunder), (D) in which it has a present or former
connection other than as a result of the Loan Documents or taking any action
contemplated thereunder or (E) in the case of any Foreign Lender, in which its
applicable lending office is located, in each case as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); (ii) taxes resulting
from a Lender’s or a Participant’s failure to comply with the requirements of
Section 16(c) or (d) of the Agreement, (iii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located, (iv) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (v) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 16(a) of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“2015 Note Obligations” means the Indebtedness of Parent evidenced by the 2015
Notes and governed by the 2015 Note Indenture.

“2015 Note Reserve Amount” means the amount of the Indebtedness and other
obligations arising under any existing Indebtedness of the Loan Parties that may
at any time receive the benefit of Agent’s Liens, including the obligations
arising under the 2015 Notes, until such time as Agent has received evidence, in
form and substance reasonably satisfactory to Agent, that such Indebtedness is
no longer secured by Agent’s Liens.

“2015 Note Indenture” means the Indenture, dated as of December 1, 1995, by and
between The Geon Company (predecessor in interest to Parent) and the 2015 Note
Trustee.

“2015 Note Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the Existing Closing Date, by and between Agent and the 2015 Note Trustee, as
acknowledged and agreed to by Borrowers and Guarantors, providing for such
parties relative rights and priorities with respect to the assets and properties
of Borrowers and Guarantors and related matters, as heretofore, now or hereafter
amended or modified from time to time.

“2015 Note Security Agreement” means the Security Agreement, dated of event date
herewith, between the Loan Parties, as grantors, and the 2015 Note Trustee, as
collateral agent.

“2015 Note Trustee” means Bank of New York Mellon Trust Company, N.A., in its
capacity as trustee under the 2015 Note Indenture.

“2015 Notes” means the 7.500% Debentures due 2015 issued by Parent.

“2012 Notes” means the 8.875% Senior Notes due 2012 issued by Parent.

“2020 Note Indenture” means, collectively, (a) the Indenture, dated as of
September 24, 2010, by and between Parent and Wells Fargo Bank, National
Association, as trustee with respect to the 2020 Notes and (b) First
Supplemental Indenture, dated as of September 24, 2010, by and between Parent
and Wells Fargo Bank, National Association, as trustee with respect to the 2020
Notes.

“2020 Notes” means the 7.375% Senior Notes due 2020 issued by Parent.

“Underlying Issuer” means Wells Fargo, Bank of America, N.A. or Bank of Montreal
or one of their respective Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by Parent as
an Unrestricted Subsidiary hereunder by written notice to Agent; provided, that,
Parent shall only be permitted to so designate a Subsidiary as an Unrestricted
Subsidiary after the Effective Date and so long as each of the following
conditions is satisfied (a) as of the date thereof and after giving effect
thereto, no Event of Default exists or has occurred and is continuing,
(b) immediately after giving effect to such designation, Borrowers shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 7, (c) such Subsidiary shall not be a Borrower hereunder, (d) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Parent or any of its Restricted Subsidiaries) through Investments as permitted
by, and in compliance with, Section 6.10, (e) without duplication of clause (c),
any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.10,
(f) such Subsidiary shall have been or will promptly be designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
the 2015 Notes, the 2020 Notes and the Current Notes, if applicable, and
(g) Agent shall have received an officer’s certificate executed by an Authorized
Person of Parent, certifying compliance with the requirements of preceding
clauses (a) through (f), and containing the calculations and information
required by the preceding clause (b), and (2) any subsidiary of an Unrestricted
Subsidiary. Parent may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary for purposes of the Agreement (each, a “Subsidiary Redesignation”);
provided, that, (i) as of the date thereof, and after giving effect thereto, no
Event of Default exists or has occurred and is continuing, (ii) immediately
after giving effect to such Subsidiary Redesignation, Borrowers shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 7, (iii) Agent shall have received an officer’s certificate executed by
an Authorized Person of Parent, certifying compliance with the requirements of
preceding clauses (i) and (ii), and containing the calculations and information
required by the preceding clause (ii), and (iv) no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

“United States” means the United States of America.

“US Borrowers” means, collectively, (a) PolyOne Corporation, an Ohio
corporation, (b) GLS International, Inc., an Illinois corporation, (c) NEU
Specialty Engineered Materials, LLC, an Ohio limited liability company, and
(d) any other Person that after the Effective Date becomes a US Borrower under
the Agreement; sometimes being referred to herein individually as a “US
Borrower”.

“US Borrowing Base” means, at any time, the amount equal to

(a) eighty-five percent (85%) of the amount of Eligible Accounts of each US Loan
Party, plus

(b) the least of (A) seventy percent (70%) multiplied by the Value of Eligible
Inventory of each US Loan Party, (B) eighty-five percent (85%) of the Net
Recovery Percentage multiplied by the Value of such Eligible Inventory or
(C) sixty percent (60%) of the US Maximum Credit, plus



--------------------------------------------------------------------------------

(c) during the Acquired Business Availability Period, the lesser of (A) the sum
of (i) sixty percent (60%) of the amount of Eligible Acquired Business Accounts
of the applicable US Loan Party, plus (ii) fifty percent (50%) of the Net
Recovery Percentage (determined pursuant to the most recent acceptable appraisal
received by Agent in accordance with the requirements of the Agreement as to the
pre-existing Inventory of US Loan Parties) of the applicable US Loan Party
multiplied by the Value of Eligible Acquired Business Inventory or (B) ten
percent (10%) of the lesser of (i) the Maximum Credit or (ii) the Borrowing
Base, minus

(d) the aggregate amount of reserves applicable to US Loan Parties, if any,
established by Agent under Sections 2.1(e) and (f) of the Agreement.

“US Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“US Collateral” means Collateral consisting of assets or interests in assets of
US Loan Parties, and the proceeds thereof.

“US Commitment” means, with respect to each Lender, its US Commitment, and, with
respect to all Lenders, their US Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.

“US Dollar Denominated Loan” means a Revolving Loan denominated in US Dollars.

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by Agent
in good faith at such time using the Exchange Rate in effect on the Business Day
of determination.

“US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States.

“US Excess Availability” means, as of any date of determination, the amount
equal to (a) the lesser of (i) the US Borrowing Base and (ii) the US Maximum
Credit (in each case after giving effect to any applicable reserves), minus,
without duplication, (b) the amount of the US Revolver Usage.

“US Guarantors” means, collectively, the following (together with their
respective successors and assigns) (a) PolyOne LLC, a Delaware limited liability
company, (b) Polymer Diagnostics, Inc., an Ohio corporation, (c) Conexus, Inc.,
a Nevada corporation, (d) MA Hanna Asia Holding Company , a Delaware
corporation, (e) ColorMatrix Holdings, Inc., a Delaware corporation, (f) The
ColorMatrix Corporation, an Ohio corporation, (g) Chromatics, Inc., a
Connecticut corporation, (h) ColorMatrix Group Inc., a Delaware corporation,
(i) ColorMatrix—Brazil, LLC, an Ohio limited liability company, (j) Gayson
Silicone Dispersions, Inc., an Ohio corporation, (k) Glasforms, Inc., a
California corporation, and (l) any other Person that becomes a guarantor in
respect of the US Obligations after the Effective Date pursuant to the
Agreement; sometimes being referred to herein individually as a “US Guarantor”.



--------------------------------------------------------------------------------

“US Lender” means, at any time, each Lender having a US Commitment or a US
Revolving Loan owing to it or a participating interest in a US Letter of Credit
or US Swing Loan; sometimes being referred to herein collectively as “US
Lenders”.

“US Letter of Credit Disbursement” means a payment by Issuing Lender or
Underlying Issuer pursuant to a US Letter of Credit.

“US Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit.

“US Letters of Credit” means all Letters of Credit issued for the account of one
or more US Borrowers.

“US Loan Account” has the meaning specified therefor in Section 2.7 of this
Agreement.

“US Loan Parties” means US Borrowers and US Guarantors; each sometimes being
referred to individually as a “US Loan Party”.

“US Obligations” means all Obligations of the US Loan Parties (but excluding the
Canadian Obligations).

“US Maximum Credit” means $400,000,000 minus the then outstanding Canadian
Revolver Usage, as decreased by the amount of reductions in the US Commitments
in accordance with Section 2.3(c) of the Agreement or increased by the amount of
increases in the US Commitments in accordance with Section 2.12 of the Agreement
(or if less, at any time the aggregate amount of the US Commitments).

“US Revolver Usage” means, as of any date of determination, the sum of (a) the
principal amount of outstanding Loans to US Borrowers, plus (b) the amount of
the US Letter of Credit Usage.

“US Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“US Swing Loan Limit” means, at any time, $50,000,000 minus the then outstanding
amount of Canadian Swing Loans.

“US Swing Loan” has the meaning specified therefor in Section 2.2(b)(i) of the
Agreement.

“US Underlying Letter of Credit” means a US Letter of Credit issued by an
Underlying Issuer.

“Value” means, as determined by Agent in good faith, with respect to Inventory,
the lower of cost computed on a first-in first-out method on a gross book value
basis in accordance with GAAP or market value; provided, that, for purposes of
the calculation of the Borrowing Base, (i) the Value of Inventory shall not
include (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B) write-ups or



--------------------------------------------------------------------------------

write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of Inventory received and accepted by Agent prior to the date
hereof.

“VAT” means Value Added Tax imposed in Canada (including Goods and Services Tax,
Harmonized Sales Tax and Quebec Sales Tax).

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (c) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (d) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

“Whirlpool” means, collectively, Whirlpool Corporation and its Affiliates.

“Whirlpool Foreign Affiliate” means an Affiliate of Whirlpool Corporation that
is organized or incorporated under the laws of a jurisdiction other than a State
of the United States, the United States, the District of Columbia, a Province or
Territory of Canada or Canada.



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent (or will have concurrently with the effectiveness of the
Agreement) has a valid perfected first priority Lien on the First Lien
Collateral (subordinate only to Permitted Liens);

(b) Agent shall have received the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to Agent and each of the Lenders:

(i) executed counterparts of the Agreement, together with updated disclosure
schedules;

(ii) an amended and restated note or new note executed by each Borrower in favor
of each Lender requesting a note at least two Business Days prior to the
Effective Date;

(iii) Amendment to Security Agreement;

(iv) Amended and Restated Perfection Certificate;

(v) Reaffirmations of Loan Documents;

(vi) a US Borrowing Base Certificate;

(vii) a Canadian Borrowing Base Certificate;

(viii) Amendments to Canadian security documents;

(ix) evidence, in form and substance reasonably satisfactory to Agent, of the
amount of the Existing Note Secured Debt Limit, including receiving a
certificate from an Authorized Person setting forth the amount of the Existing
Note Secured Debt Limit and the calculations that are the basis of the
determination of such amount, in reasonable detail;

(x) copies of the Current Notes, Indenture and related material documents,
agreements and certificates, duly executed by the parties thereto, which shall
be in full force and effect, and all conditions to the extension thereunder
shall have been satisfied; and

(xi) copy of funds flow statement (if any);

(c) Agent shall have received a certificate from the secretary or other
appropriate loan officer of each Loan Party (i) attesting to the resolutions of
such Loan Party’s Board of Directors



--------------------------------------------------------------------------------

(or other governing body) authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(d) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Effective Date, certified by the
Secretary or other appropriate officer of such Loan Party;

(e) Agent shall have received a certificate of status with respect to each Loan
Party, dated within thirty (30) days of the Effective Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(f) Agent shall have received certificates of status with respect to each Loan
Party, each dated within thirty (30) days of the Effective Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would have a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(g) Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be reasonably satisfactory to Agent;

(h) Agent shall have received opinions of counsel to the Loan Parties, in form
and substance reasonably satisfactory to Agent;

(i) Agent shall have received evidence that Borrowers have received (or will
receive concurrently with the effectiveness of the Agreement), in immediately
available funds, the gross proceeds of the Current Notes in the amount of not
less than $600,000,000;

(j) Borrowers shall have paid (or concurrently with the effectiveness of the
Agreement shall pay) all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement for which Borrowers have received an
invoice prior to the Effective Date;

(k) Agent shall have received a certification from the chief financial officer
of Parent, in form and substance reasonably satisfactory to Agent, that Parent
and its Subsidiaries, taken as a whole, are Solvent immediately after giving
effect to the transactions contemplated to occur under the Loan Documents on the
date hereof;

(l) Agent and Lenders shall have received the payment of all fees required to be
paid under the terms of the Fee Letter (or shall be paid concurrently with the
initial borrowing under the Agreement) and all expenses to be paid or reimbursed
to the Agent and Arrangers that have been invoiced a reasonable period of time
prior to the Effective Date shall have been paid, in each case, from the
proceeds of Revolving Loans under this Agreement;



--------------------------------------------------------------------------------

(m) Agent shall have received evidence that Term Loan Agent has received payment
in full of the Term Loans and has released or authorized the release of all
Liens in favor of the Term Loan Agent securing the Term Loans;

(n) Agent shall have received lien, tax and judgment search results for the
jurisdiction of organization of each Borrower and Guarantor, the jurisdiction of
the chief executive officer of each Borrower and Guarantor and all jurisdictions
in which material assets of Borrowers and Guarantors are located;

(o) Agent shall have received evidence that the security documents relating to
the 2015 Notes and the Series G Notes have been amended to release all Liens on
equipment and real property, and such Liens have been released or authorized to
be released;

(p) Agent shall have received (i) projected quarterly balance sheets, income
statements, statements of cash flows and availability of the Loan Parties for
the fiscal year ending December 31, 2013, (ii) projected annual balance sheets,
income statements, statements of cash flows and availability of the Loan Parties
through the fiscal year ending December 31, 2017, in each case as to the
projections described in clauses (i) and (ii), with the results and assumptions
set forth in all of such projections in form and substance satisfactory to
Agent, in good faith, and an opening pro forma balance sheet for the Loan
Parties in form and substance satisfactory to Agent, in good faith, and
(iii) any updates or modifications to the projected financial statements of the
Loan Parties previously received by Agent, in each case in form and substance
satisfactory to the Agent;

(q) The sum of the opening Excess Availability and Qualified Cash at closing
after the application of proceeds of the initial funding under the Credit
Agreement and/or issuance of initial LCs under the Credit Facility and after
provision for payment of all fees and expenses related thereto, shall be not
less than $150,000,000 and not less than $75,000,000 of the sum of such amounts
shall be Excess Availability; and

(r) No Material Adverse Effect shall have occurred since December 31, 2012.

For purposes of determining compliance with the conditions specified in this
Schedule 3.1, each Lender that has signed the Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.



--------------------------------------------------------------------------------

SCHEDULE 4.1

CAPITALIZATION OF BORROWERS AND BORROWERS’ SUBSIDIARIES

 

Parent

  

Subsidiary

   Percentage of
Ownership

PolyOne Corporation

   Burton Rubber Company    100%

PolyOne Corporation

   ColorMatrix Group, Inc.    100%

PolyOne Corporation

   Conexus, Inc.    100%

PolyOne Corporation

   GEON Development, Inc.    100%

GLS International, Inc.

   GLS Hong Kong Limited    100%

PolyOne Corporation

   GLS International, Inc.    100%

GLS International, Inc.

   GLS Thermoplastic Alloys (Suzhou) Co., Ltd.    100%

GLS International, Inc.

   GLS Trading (Suzhou) Co., Ltd.    100%

PolyOne Corporation

   Hanna-Itasca Company    100%

PolyOne Corporation

   Hanna Proprietary Limited    100%

PolyOne Corporation

   Hollinger Development Company    100%

PolyOne Corporation

   M.A. Hanna Asia Holding Company    100%

PolyOne Corporation

   M.A. Hanna Export Services Corporation    100%

PolyOne Corporation

   M.A. Hanna Plastic Group, Inc.    100%

PolyOne Corporation

   NEU Specialty Engineered Materials, LLC    100%

PolyOne Corporation

   P.I. Europe CV    92%

PolyOne LLC

      8%

PolyOne Corporation

   Polymer Diagnostics, Inc.    100%

PolyOne Corporation

   PolyOne Canada Inc.    100%

PolyOne Corporation

   PolyOne Controladora S.A. de C.V.    100%

PolyOne Corporation

   PolyOne Funding Corporation    100%

PolyOne Corporation

   PolyOne Hong Kong Holding Limited    100%

PolyOne Corporation

   PolyOne International Trading (Shanghai) Co., Ltd.    100%

PolyOne Corporation

   PolyOne LLC    100%

PolyOne Corporation

   PolyOne Engineered Films, Inc.    100%

PolyOne Corporation

   PolyOne Shenzhen Co. Ltd.    100%

PolyOne Corporation

   PolyOne Singapore Pte. Ltd.    100%

Conexus, Inc.

   PolyOne Termoplasticos do    0.01%



--------------------------------------------------------------------------------

Parent

  

Subsidiary

   Percentage of
Ownership

PolyOne Corporation

   Brasil Ltda.    99.99%

PolyOne Corporation

   PolyOne Vinyl Compounds Asia Holdings Limited    97.2%

PolyOne Corporation

   PolyOne Wilflex Australasia Pty. Ltd.    100%

PolyOne Corporation

   PolyOne Costa Rica S.A.    100%

PolyOne Corporation

   2012 RedHawk, Inc.    100%

PolyOne Corporation

   PolyOne Designed Structures and Solutions LLC    100%

M.A. Hanna Asia Holding Company

   Star Color Co. Ltd.    100%

M.A. Hanna Plastic Group, Inc.

   L.E. Carpenter & Company    100%

M.A. Hanna Plastic Group, Inc.

   RA Products, Inc.    100%

PolyOne Engineered Films, LLC

   O’Sullivan Plastics LLC    100%

PolyOne Engineered Films, LLC

   Regalite Plastics, LLC    100%

PolyOne Engineered Films, LLC

   Shawnee Holdings, LLC    100%

PolyOne Termoplásticos do Brasil Ltda.

   Uniplen Indústria de Polímeros Ltda.    99.9999%6

PolyOne Termoplásticos do Brasil Ltda.

   Braspenco Indústria de Compostos Plásticos Ltda.    99.9999%7

PolyOne Controladora, S.A. de C.V.

   PolyOne de Mexico S.A. de C.V.    100%

PolyOne Canada Inc.

   Auseon Ltd.    80%

The Geon Company Australia Limited

      20%

PolyOne Canada Inc.

   The Geon Company Australia Limited    100%

PolyOne Canada Inc.

   LP Holdings Inc.    100%

PolyOne Canada Inc.

   PolyOne Funding Canada Corporation    100%

P.I. Europe C.V.

   PolyOne International Finance Company    100%

P.I. Europe C.V.

   PolyOne Management International Holding, S.L. (ETVE)    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Corporation UK Limited – Trading Company    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Espãna, S.L.    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Italy Srl    100%

 

6 

Conexus, Inc. owns 1 share out of 3,484,120.

7 

Conexus, Inc. owns 1 share out of 10,659,469.



--------------------------------------------------------------------------------

Parent

  

Subsidiary

   Percentage of
Ownership

PolyOne Management International Holding, S.L. (ETVE)

   Polimeks Plastik Tic. Ve San. A.S.    100%

PolyOne Management International Holding, S.L. (ETVE)

   Tekno Polimer Mühendislik Plastikleri San. Ve Tic. A.S.    100%

PolyOne Management International Holding, S.L. (ETVE)

   Tekno Ticaret Mühendislik Plastikleri San. Ve. Tic. A.S.    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Magyarorsza KFT.    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Belgium SA    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Poland Manufacturing Sp. Z o.o.    100%

PolyOne Management International Holding, S.L. (ETVE)

   M.A. Hanna France S.à.r.l.    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Deutschland, GmbH    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Luxembourg S.a.R.L.    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Sweden, AB    100%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Europe Logistics S.A.    99.9%

PolyOne Belgium SA

      0.1%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne Polska Sp. Z o.o.    99%

PolyOne Belgium SA

      1%

PolyOne Management International Holding, S.L. (ETVE)

   PolyOne CR s.r.o.    98%

PolyOne Belgium SA

      2%

M.A. Hanna France S.à.r.l.

   PolyOne France S.A.S.    100%

PolyOne Deutschland, GmbH

   PolyOne Color and Additives Germany, GmbH    100%

PolyOne Deutschland, GmbH

   PolyOne Th. Bergmann, GmbH    100%

PolyOne Luxembourg S.a.R.L.

   PolyOne Korea, Ltd.    100%

PolyOne Luxembourg S.a.R.L.

   Juffali PolyOne Masterbatch Co. Ltd    51%

PolyOne Vinyl Compounds Asia Holdings Limited

   PolyOne (Dongguan) Vinyl Compounds Company Ltd.    100%

PolyOne Hong Kong Holding Limited

   PolyOne Suzhou, China    100%

PolyOne Hong Kong Holding Limited

   PolyOne Shanghai, China    100%



--------------------------------------------------------------------------------

Parent

  

Subsidiary

   Percentage of
Ownership

PolyOne Singapore Pte. Ltd.

   PolyOne Polymers India Pvt. Ltd    100%

PolyOne Singapore Pte. Ltd.

   PolyOne Japan K.K.    100%

ColorMatrix Group, Inc.

   ColorMatrix Holdings, Inc.    100%

ColorMatrix Holdings, Inc.

   The ColorMatrix Corporation    100%

The ColorMatrix Corporation

   Chromatics, Inc.    100%

The ColorMatrix Corporation

   ColorMatrix – Brazil, LLC    100%

The ColorMatrix Corporation

   Gayson Silicone Dispersions, Inc.    100%

ColorMatrix Group, Inc.

   ColorMatrix Plastic Colorant (Suzhou) Co. Ltd.    100%

ColorMatrix Holdings, Inc.

   ColorMatrix Asia Limited    100%

ColorMatrix Holdings, Inc.

   ColorMatrix UK Holdings Ltd.    100%

ColorMatrix – Brazil, LLC

   ColorMatrix Argentina S.A.    95%

The ColorMatrix Corporation

      5%

ColorMatrix – Brazil, LLC

   ColorMatrix do Brasil Industria e Comercio de Pigmentos e Aditivos Ltda.   
95.18%

ColorMatrix South America, Ltd.

      4.82%

ColorMatrix – Brazil, LLC

   ColorMatrix Mexico S.A. de C.V.    99% (fixed)


100% (variable)

The ColorMatrix Corporation

      1% (fixed)

ColorMatrix – Brazil, LLC

   ColorMatrix South America, Ltd.    100%

ColorMatrix UK Holdings Limited

   ColorMatrix Europe Limited    83.81%

ColorMatrix Group, Inc.

      16.19%

ColorMatrix Europe Limited

   Seola ApS Holding    100%

ColorMatrix Europe Limited

   ColorMatrix Europe BV    100%

ColorMatrix Europe Limited

   ColorMatrix U.K. Limited    100%

ColorMatrix Europe Limited

   ColorMatrix South Africa (Pty) Ltd.    100%

Seola ApS Holding

   Colorant Chromatics AG    100%

ColorMatrix Europe BV

   ColorMatrix Russia LLC    100%

Colorant Chromatics AG

   Shanghai Colorant Chromatics Co, Ltd.    100%

Colorant Chromatics AG

   Colorant Chromatics Trading (Shanghai) Co., Ltd.    100%

Colorant Chromatics AG

   Colorant Chromatics AB    100%

Colorant Chromatics AG

   Colorant GmbH    100%

PolyOne Corporation

   Canadian Films Venture Inc.    100%

Hanna Proprietary Limited

   MAG International    100%

Canada Films Venture, Inc.

   PolyOne Engineered Films LLC    30%

Polyone Corporation

      70%



--------------------------------------------------------------------------------

SCHEDULE 4.5(c)

REAL PROPERTY

 

Record Owner

  

Address

   Book Value (which  value
may also include
equipment values)      Value Per County  Tax
Website8  

PolyOne Corporation

and

The Geon Company

(now known as PolyOne Corporation)

  

Avon Lake, Ohio Campus

which consists of buildings and land located at the following addresses in Avon
Lake, Ohio (Lorain County):

33587 Walker Road;

552 Moore Road, Bldg 482;

554 Moore Road;

Property on the following streets (and in each case, street numbers are not
available): Rosehill Ave, Elberton Ave and

Greenhill Avenue

   $ 64,654,580.67       $ 13,520,100   

D H Compounding Company

(now known as PolyOne Corporation)

  

1260 Carden Farm Drive,

Clinton, TN 37716

   $ 5,366,595.37       $ 6,169,000   

M.A. Hanna Company (now known as PolyOne Corporation)

  

107 Jackson Street,

Dyersburg, TN

   $ 9,103,466.60       $ 3,958,000   

P.M.S. Consolidated

(now known as PolyOne Corporation)

  

2400 E. Devon Avenue,

Elk Grove Village, IL 60007

   $ 5,273,257.47         $519, 698 (assessed value)   

 

8  The amount listed in this column is based solely on the information made
available on applicable county tax website. Depending on the applicable county’s
nomenclature, this amount may have been referenced on the applicable county
website as the “fair market value,” “cash value,” “full cash value”, “appraised
value”, “property value” or similar term. In some cases and where noted, an
“assessed value” is the only value that was available on the applicable county
website.



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which  value
may also include
equipment values)      Value Per County  Tax
Website8  

Allied Color Industries Inc.

(now known as PolyOne Corporation)

   7601 North Glen Harbor Blvd., Glendale, AZ 85307    $ 4,410,197.78       $
3,170,900   

The Geon Company (now known as PolyOne Corporation)

  

1546 County Rd 1450 North,

Henry, IL 61537

   $ 12,385,906.42         $4,041,798 (assessed value)   

Winflex Inc. (now known as PolyOne Corporation)

   8155 Cobb Center Drive, Kennesaw, GA 30152    $ 4,081,936.16       $
5,836,600   

M. A. Hanna Company (now known as PolyOne Corporation)

  

2513 Highland Avenue,

Bethlehem, PA 18020

   $ 9,168,746.29       $ 2,351,400   

The Geon Company (now known as PolyOne Corporation)

   2104 East 223rd Street, Carson, CA 90745    $ 5,195,572.72       $ 3,408,721
  

PolyOne Corporation

   1675 Navarre Rd, Massillon, OH 44646    $ 4,491,847.37       $ 5,907,000   

Water Street Enterprises Inc. (now known as PolyOne Corporation)

   733 East Water Street, North Baltimore, OH 45872    $ 2,033,786.40       $
1,704,600   

PolyOne Corporation

   80 North West Street, Norwalk, OH 44587    $ 4,615,217.17       $ 1,215,700
  



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which  value
may also include
equipment values)      Value Per County  Tax
Website8  

PolyOne Corporation

  

Pasadena, TX Campus,

which consists of buildings and land located at the following addresses in
Pasadena, Texas (Harris County):

4402 and 4403A Pasadena Freeway – Hwy 225 W, Pasadena, TX 77503

And 4403 LaPorte Freeway

   $ 10,103,763.14       $ 10,383,156.00   

M A Hanna Company (now known as PolyOne Corporation)

  

Seabrook, TX Campus,

which consists of buildings and land located at the following addresses in
Seabrook, Texas (Harris County):

10100 Porter Road;

5200 Hwy 146;

FM 146 ST;

5780 Highway 146; 5306 Hwy 146; additional property on Hwy 146 (no specific
street numbers)

   $ 31,752,231.91       $ 37,170,162.00   

The Geon Company (now known as PolyOne Corporation)

   Route 130 and Porcupine Rd., Pedricktown, NJ 08067    $ 8,405,674.87       $


 

30,500,000


(assessed value

  


) 

Dennis Chemical Co. (now known as PolyOne Corporation)

  

2700 Papin Street,

St. Louis, MO 63103

   $ 1,744,026.36      

PolyOne Corporation

   204 Industrial Park Drive, Sullivan, MO 63080    $ 1,155,777.91       $
760,140   

M A Hanna Company (now known as PolyOne Corporation)

   2900 Shawnee Industrial Way, Suwanee, GA 30024    $ 3,114,509.02       $


 

2,143,200


(assessed value

  


) 



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which  value
may also include
equipment values)     Value Per County  Tax
Website8  

The Geon Company (now known as

PolyOne Corporation)

   3100 North 35th Street, Terre Haute, IN 47804    $ 6,954,328.21      $
2,363,700   

Avecor Inc (now known as PolyOne Corporation)

  

245 Avecor Drive, Niles Ferry Industrial Pkwy,

Vonore TN 37885

   $ 6,896,133.85      $ 1,563,900   

The Geon Company (now known as PolyOne Corporation)

   4250 Bells Lane, Louisville KY 40211    $ 2,991,250.98       
$764,300 (assessed value)   

PolyOne Corporation

   2206 Industrial Parkway, Calvert City, KY. (Also referenced as 2468
Industrial Parkway, Calvert City, KY). Site consists of multiple parcels.      0
    

PolyOne Canada Inc.

  

15 and 17 Tideman Drive

Orangeville ON, Canada L9W 3K3

    


$

$

    $3,650,888 (consists of


1,683,765 Compound; and

1,967,123 Plasticizer

  


  

) 

 

PolyOne Canada Inc.

  

177 St Andre St

PO Box 606

St Remi de Napierville QB, Canada J0L 2L0

   $ 1,668.238     

PolyOne Canada Inc.

   77 S. David Street, Lindsay, ON Canada      0     

PolyOne Corporation

  

3601 Joint Venture Lane

Louisville, KY

     NA – Property will be sold        NA –Property will be sold   

PolyOne Corporation (as successor to The Hanna Mining Company).

  

Itasca, MN

Parcel No. 25-520-0430

     NA- Property will be sold        NA- Property will be sold   

PolyOne Corporation

   1804-1808 River Road Burlington, NJ      NA – Property will be sold        NA
– Property will be sold   



--------------------------------------------------------------------------------

Record Owner

  

Address

  

Book Value (which value

may also include

equipment values)

  

Value Per County Tax

Website8

PolyOne Corporation

  

DeForest, WI

Parcel ID Number: 118/0910-084-8020-1

   NA –Property will be sold    NA –Property will be sold

PolyOne Corporation

  

21300 Doral Road

Brookfield, WI

   NA – Property will be sold    NA – Property will be sold

PolyOne Canada Inc.

  

Niagara Falls, ON Canada

Parcel ID Number: Parts 25, 26, 27 and 33, Plan 59R — 10639 — PIN 64262-0005;
Part 32, Plan 59R-10639 (was Part 1, Plan 59R-6285)-PIN 640058-0026; Part 23,
Plan 59R-10639 (was Part 4, Plan 59R-6285)-PIN 640058-0148

   NA – Property will be sold    NA – Property will be sold

Chromatics, Inc.

  

19 Francis J. Clarke Circle

Bethel, CT 06801

      $1,670,600

Glasforms, Inc.

  

3943 Valley East Industrial Drive,

Birmingham, AL 35219

   Information not available   

13-22-1-000-004.501 =

$1,909,900

 

13-22-1-000-004.502 =

$1,791,200

 

13-22-1-000-004.503 =

781,200

Glasforms, Inc.

  

3968 Valley East Industrial Drive

Birmingham, AL 35217

   Information not available   

13-15-4-000-009.008 =

$2,444,300

Glasforms, Inc.

  

3850 Pinson Valley Parkway

Birmingham, AL 35217

   Information not available   

13-22-1-000-002.010

=$1,207,300

Glasforms, Inc.

  

4410 Hampton Heights Drive

Birmingham, AL 35217

   Information not available   

29-15-1-004-006.334 =

$172,900

 

 

9  This property is leased from The Industrial Development Board of the City of
Birmingham and will be reconveyed to Glasforms, Inc. upon the expiration of the
Lease.



--------------------------------------------------------------------------------

SCHEDULE 4.5(d)

LEASES

 

Entity Name

  

Address

  

Lessor (Including Address)

PolyOne Corporation   

Groton-Shirley Road, S.E.,

Ayer, MA 01432

   GFI Ayer, L.L.C, 133 Pearl Street, Suite 400, Boston, MA 02110, Attention:
Steven E. Goodman PolyOne Corporation   

11400 Newport Drive,

Suites A/B/C, Rancho

Cucamonga, CA 91730

   Krausz RC Properties One, LLC, 44 Montgomery Street, Suite 3300, San
Francisco, CA 94104 PolyOne Corporation   

1610 Phillips Street,

Dyersburg, TN 38024

   CDSF LTD., LLC, 2207 Kimball Rd., S.E., P.O. Box 20109, Canton, OH 44701,
Attention: Douglas J. Sibila PolyOne Corporation   

3160 Neil Armstrong Blvd.,

Suite F04, Eagan,

MN 55121

   AMB Property, L.P., c/o CB Richard Ellis, Inc, 7760 France Avenue South,
Suite 770, Minneapolis, MN 55435-5852; with a copy to: AMB Property Corporation,
Attn: Asset Manager – Minneapolis, Pier 1, Bay 1, San Francisco, CA 94111
PolyOne Distribution Company (now known as PolyOne Corporation)   

114 Morehead Rd.,

Statesville, NC 28677

   CDSF LTD. LLC, 2207 Kimball Rd., S.E., P.O. Box 20109, Canton, OH 44701,
Attention: Douglas J. Sibila PolyOne Corporation   

225 Industrial Drive,

Vonore, TN 37885

   Ken and Leyanne Harper, 3601 HELMSLEY COURT, Maryville, TN 37803 PolyOne
Corporation   

1414 Lowell Street, Elyria,

OH 44035

   Northern Ohio Associates Limited Partnership, c/o RBS Mansfield Corp., 247 W.
87th Street, Suite 8G, New York, NY 10024 PolyOne Corporation   

10100 Porter Road, LaPorte,

TX 77571

  

Granite Underwood Distribution Centers

P.O. Box 843856

Dallas, TX 75284-3856

Note: Property is managed by Holt Lundsford Commercial

PolyOne Corporation   

7755 National Turnpike,

Unit 130, Louisville, KY 40214

   LIT Industrial Limited Partnership, 2650 Cedar Springs Rd., Suite 850,
Dallas, TX 75204, Attention: James C. Hendricks; with a copy to: Fortis Group,
LLC, 462 S. Fourth St., Suite 1810, Louisville, KY 40202, Attention: Property
Manager/LIC



--------------------------------------------------------------------------------

Entity Name

  

Address

  

Lessor (Including Address)

PolyOne Canada Inc.   

30 Driver Road

Brampton ON, Canada L6T 5V2

   Airport 407 Business Campus Inc., Suite 500, 10 Carlson Court, Etobicoke, ON
M9L 6L2, Attention: VP, Property Management; with a copy to: Airport 407
Business Campus Inc., Suite 300, 55 University Avenue, Toronto, ON M5J 2H7,
Attention: Asset Manager PolyOne Corporation   

1275 Windham Pkwy,

Romeoville, IL 60446

   Offices at Windham Lakes I LLC, 701 West Erie, Chicago, IL 60610, Attention:
Steven Kersten, Manager; with copies to: David H. Sachs, Esq., Aronberg Goldgehn
Davis & Garmisa, 330 N. Wabash, Suite 1700, Chicago, IL 60611; and to: Nicolson
Porter & List, 1300 West Higgins Road, Park Ridge, IL 60068 PolyOne Corporation
  

3910 Third Parkway,

Terre Haute, Indiana

   Distributors Terminal Corporation, P.O. Box 3287, Terre Haute, IN 47803

GLS Corporation

(now known as PolyOne Corporation)

  

921 Ridgeview Drive,

McHenry, IL

 

and

 

831 Ridgeview Drive,

McHenry, IL

  

Stantine Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601

GLS Corporation

(now known as PolyOne Corporation)

  

833 Ridgeview Road,

McHenry, IL

  

Kingsbury Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601



--------------------------------------------------------------------------------

Entity Name

  

Address

  

Lessor (Including Address)

NEU Specialty Engineered Materials, LLC   

15 Corporate Drive, North Haven, CT 06473

(New Haven County)

  

Curtis P. Smith c/o MMSG, LLC

254 North Rolling Acres

Chesire, CT 06410

 

With a copy to:

David Wayne Winters

315 Highland Avenue

Chesire, CT 06410

Glasforms, Inc.    1226 Lincoln Avenue, Suite 200, San Jose, California   

Aebo-Buff

c/o Pavicich Realty

2435 Forest Avenue #200

San Jose, California 95128

Attn: Mike Herkenrath

Glasforms, Inc.    155 Cleage Drive, Birmingham, AL 35217   

Howard Rental LLC

4280 Pinson Valley Parkway

Birmingham, Alabama 35215

The ColorMatrix Corporation    30 2nd St. S.W., Barberton, OH 44203    Barberton
Community Development Corporation, 542 W. Tuscarawas Ave., Barberton, OH 44203
The ColorMatrix Corporation    Richland Industrial Park, 7204 Burns Street,
Forth Worth, Texas    LBM Management, P.O. Box 471105, Fort Worth, TX 76147 The
ColorMatrix Corporation    680 N. Rocky River Drive, Berea, OH   

680 North LLC

Attn: Shimon Eckstein

c/o Eckstein Properties

60 Broad St., Suite 3503

New York, NY 10004



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

STATES OF ORGANIZATION

Loan Parties

 

Entity Name

  

Jurisdiction of

Organization

Chromatics, Inc.    Connecticut ColorMatrix - Brazil, LLC    Ohio ColorMatrix
Group, Inc.    Delaware ColorMatrix Holdings, Inc.    Delaware Conexus, Inc.   
Nevada Gayson Silicone Dispersions, Inc.    Ohio Glasforms, Inc.    California
GLS International, Inc.    Illinois M.A. Hanna Asia Holding Company    Delaware
NEU Specialty Engineered Materials, LLC    Ohio Polymer Diagnostics, Inc.   
Ohio PolyOne Canada Inc.    Canada PolyOne Corporation    Ohio PolyOne LLC   
Delaware The ColorMatrix Corporation    Ohio

Other Subsidiaries

 

Entity Name

  

Jurisdiction of

Organization

Auseon Ltd.    Australia Braspenco Indústria de Compostos Plásticos Ltda.   
Brazil Burton Rubber Company    Delaware Canadian Films Venture Inc.    Canada
Colorant Chromatics AB    Finland Colorant Chromatics Trading (Shanghai) Co.,
Ltd.    China Colorant GmbH    Germany ColorMatrix Argentina S.A.    Argentina
ColorMatrix Asia Limited    Hong Kong ColorMatrix do Brasil INdustria e Comercio
de Pigmentos e Aditivos Ltda.    Brazil ColorMatrix Europe BV    Netherlands
ColorMatrix Europe Limited    United
Kingdom



--------------------------------------------------------------------------------

ColorMatrix Mexico S.A. de C.V.    Mexico ColorMatrix Plastic Colorant (Suzhou)
Co. Ltd.    China ColorMatrix Russia LLC    Russia ColorMatrix South America
Ltd.    British Virgin Islands ColorMatrix U.K. Limited    United Kingdom
ColorMatrix UK Holdings Limited    United Kingdom GEON Development, Inc.    Ohio
GLS Hong Kong Limited    China GLS Thermoplastic Alloys (Suzhou) Co., Ltd   
China GLS Trading (Suzhou) Co., Ltd.    China Hanna Proprietary Limited   
Delaware Hanna-Itasca Company    Delaware L. E. Carpenter & Company    Delaware
LP Holdings Inc.    Canada M.A. Hanna Export Services Corporation    Barbados
M.A. Hanna France S.à.r.l.    France M.A. Hanna Plastic Group, Inc.    Michigan
MAG International    Delaware O’Sullivan Plastics LLC    Nevada P.I. Europe C.V.
   Netherlands Polimeks Plastik Tic. ve San. A.S.    Turkey PolyOne (Dongguan)
Vinyl Compounds Company Ltd.    China PolyOne Belgium SA    Belgium PolyOne
Color and Additives Germany, GmbH    Germany PolyOne Controladora, S.A. de C.V.
   Mexico PolyOne Corporation UK Limited – Trading Company    United Kingdom
PolyOne CR s.r.o.    Czech Republic PolyOne de Mexico S.A. de C.V.    Mexico
PolyOne Deutschland, GmbH    Germany PolyOne Engineered Films, LLC    Virginia
PolyOne Espãna, S.L.    Spain PolyOne Europe Logistics S.A.    Belgium PolyOne
France S.A.S.    France PolyOne Funding Canada Corporation    Canada PolyOne
Funding Corporation    Delaware PolyOne Hong Kong Holding Limited    Hong Kong
PolyOne International Finance Company    Ireland PolyOne International Trading
(Shanghai) Co., Ltd.    China PolyOne Italy Srl    Italy PolyOne Japan K.K.   
Japan PolyOne Korea, Ltd.    Korea PolyOne Luxembourg S.a.R.L.    Luxembourg



--------------------------------------------------------------------------------

PolyOne Magyarorsza KFT.    Hungary PolyOne Management International Holding,
S.L. (ETVE)    Spain PolyOne Poland Manufacturing Sp. z o.o.    Poland PolyOne
Polska Sp. z o.o.    Poland PolyOne Polymers India Pvt. Ltd    India PolyOne
Shanghai, China    China PolyOne Shenzhen Co., Ltd.    China PolyOne Singapore
Pte. Ltd.    Singapore PolyOne Suzhou, China    China PolyOne Sweden, AB   
Sweden PolyOne Termoplásticos do Brasil Ltda.    Brazil PolyOne Th. Bergmann,
GmbH    Germany PolyOne Vinyl Compounds Asia Holdings Limited   
British Virgin Islands PolyOne Wilflex Australasia Pty. Ltd.    Australia RA
Products, Inc.    Michigan Regalite Plastics, LLC    Massachusetts Seola ApS
Holding    Denmark Shanghai Colorant Chromatics Co. Ltd.    China Shawnee
Holdings, LLC    Virginia Star Color Co., Ltd.    Thailand Tekno Polimer
Mühendislik Plastikleri San. ve Tic. A.S.    Turkey Tekno Ticaret Mühendislik
Plastikleri San. ve. Tic. A.S.    Turkey The Geon Company Australia Limited   
Australia Uniplen Indústria de Polímeros Ltda.    Brazil ColorMatrix South
Africa (Pty) Ltd.    South Africa PolyOne Costa Rica S.A.    Costa Rica Juffali
PolyOne Masterbatch Co. Ltd    Saudi Arabia Hollinger Development Company   
Nevada Colorant Chromatics AG    Switzerland 2012 RedHawk, Inc.    Delaware
PolyOne Designed Structures and Solutions LLC    Delaware



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

CHIEF EXECUTIVE OFFICES

 

Entity Name

   Chief Executive Office PolyOne Corporation    33587 Walker Rd


Avon Lake, Ohio 44012

Conexus, Inc.    33587 Walker Rd


Avon Lake, Ohio 44012

GLS International, Inc.    833 Ridgeview Dr


McHenry, IL 60050

M.A. Hanna Asia Holding Company    33587 Walker Rd


Avon Lake, Ohio 44012

NEU Specialty Engineered Materials, LLC    15 Corporate Dr.


North Haven, CT 06473

PolyOne LLC    33587 Walker Rd


Avon Lake, Ohio 44012

Polymer Diagnostics, Inc.    33587 Walker Rd


Avon Lake, Ohio 44012

PolyOne Canada Inc.    15 Tideman Drive, Orangeville,


Ontario, Canada L9W 3K3

ColorMatrix Group, Inc.    680 North Rocky River Dr


Berea, Ohio 44017

ColorMatrix Holdings, Inc.    680 North Rocky River Dr


Berea, Ohio 44017

The ColorMatrix Corporation    680 North Rocky River Dr


Berea, Ohio 44017

Chromatics, Inc.    19 Francis J Clarke Circle, Bethel, CT


06801

ColorMatrix—Brazil, LLC    680 North Rocky River Dr Berea, Ohio
44017 Gayson Silicone Dispersions, Inc.    30 Second Street SW


Barberton, Ohio 44203

Glasforms, Inc.    3850 Pinson Valley Parkway


Birmingham, AL 35217



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Entity Name

   Federal Tax I.D. No.

PolyOne Corporation

   34-1730488

Conexus, Inc.

   34-1927668

GLS International, Inc.

   36-4468840

M.A. Hanna Asia Holding Company

   34-1711629

NEU Specialty Engineered Materials, LLC

   80-0511592

PolyOne LLC

   76-0735367

Polymer Diagnostics, Inc.

   34-1849104

PolyOne Canada Inc.

   427700-7

ColorMatrix Group, Inc.

   20-4915111

ColorMatrix Holdings, Inc.

   20-4822104

The ColorMatrix Corporation

   34-1256877

Chromatics, Inc.

   57-0742795

ColorMatrix—Brazil, LLC

   N/A

Gayson Silicone Dispersions, Inc.

   22-2239967

Glasforms, Inc.

   94-2498488



--------------------------------------------------------------------------------

SCHEDULE 4.11

BENEFIT PLANS

Parent withdrew from the National Integrated Group Pension Plan (a Multiemployer
Plan) effective October 31, 2010.



--------------------------------------------------------------------------------

SCHEDULE 4.12

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.28(a)

THIRD PARTY LOCATIONS

Warehouseman or Bailee

 

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

Plastic Express

15450 Salt Lake Avenue

City of Industry, CA 91745

Attention: Ray Hufnagel

  

4200 Industry Drive East, Suite A

Fife, WA (Tacoma Location)

and

151 Fieldcrest, Edison, NJ

PolyOne Corporation   

Pulse Logistics

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

  

1600 N. 291 Hwy, Carefree

Industrial Park Red Tunnel –

Unit #950, Independence,

MO 64058

PolyOne Corporation   

Aspen Distribution, Inc.

Attn: Terry Brewer

PO Box 39108

10875 East 40th Avenue

Denver, CO 80239

  

10875 East 40th Avenue

Denver, CO 80239

PolyOne Corporation   

Major Prime Plastics, Inc

Attn: John Hadley

P.O. Box 6240

649 N. Ardmore Avenue

Villa Park, IL 60181

  

649 N. Ardmore Avenue

Villa Park, IL 60181

PolyOne Corporation   

G&D Trucking, Inc

Durkee Road

BNSF Tracks (aka G & D Trucking

26062 Frontage Road) 5281-5289

Channahon, IL 60410

  

Durkee Road

BNSF Tracks (aka G & D

Trucking 26062

Frontage Road)

5281-5289

Channahon, IL 60410

PolyOne Corporation   

Priority Transportation, Inc.

Attn: Charles Rivera

P.O. Box 3894 Marina Station

Bo. Mani Mayaguez, Puerto Rico 00681

  

5412 Road 64

KM01

Mayaguez, PR

PolyOne Corporation   

Pulse Transportation Services, Inc.

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

Attention: Stephen Pulse — President

  

1600 N. 291 Hwy.

Carefree Industrial Park Red Runnel

Unit #950

Independence, MO and

3900 Empire Road

Kansas City, MO



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

Stagecoach Cartage & Distribution, Inc.

Attn: Scott McLaughlin

7167 Chino Dr.

El Paso, TX 79915

  

7167 Chino Dr.

El Paso, TX 79915

8900 San Gabriel

Laredo, TX

PolyOne Corporation   

Quality Distribution, Inc.

Attn: Sita Jasper

421 John Glenn Road

Salt Lake City, UT 84116

  

421 John Glenn Road

Salt Lake City, UT 84116

PolyOne Corporation   

Total Transportation Solutions Inc.

20 Casebridge Court

Scarborough, ON M1B 3M5 Canada

Attention: Mr. Scott Pustai

  

5003-52nd Ave. S.E.

Calgary, Alberta

Canada

PolyOne Corporation   

Ee-Jay Motor Transports, Inc.

1501 Lincoln Avenue

East St. Louis, IL 62204

  

1501 Lincoln Avenue

East St. Louis, IL 62204

PolyOne Corporation   

Plastic Express – Edison

15450 Salt Lake Avenue

City of Industry, CA 91745-1112

   151 Fieldcrest, Edison, NJ 08837 PolyOne Corporation   

PolyOne Corporation c/o NS TBT

1431 Chardon Road

Euclid, OH 44117

 

  

1431 Chardon Road

Euclid, OH 44117

PolyOne Corporation   

Florida Bulk Transfer – Miami

3601 NW 62nd Street

Miami, FL 33147

  

3601 NW 62nd Street

Miami, FL 33147

PolyOne Corporation   

Saddle Creek Corporation

3010 Saddle Creek Road

Lakeland, FL 33801

Attention: Thomas Patterson

  

3010 Saddle Creek Road

Lakeland, FL 33801

PolyOne Corporation   

Polymer Distribution-Guelph

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

  

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

PolyOne Corporation   

Stagecoach Cartage

7167 Chino Dr.

El Paso, TX 79915

   8900 San Gabriel, Laredo, TX 78045 PolyOne Corporation   

Polymer Distribution, Lachine

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

  

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

PolyOne Corporation   

A&R Distribution, Morris IL

8440 South Tabler Road

Morris, IL 60450

  

8440 South Tabler Road

Morris, IL 60450



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation   

Gamas Group

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

  

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

PolyOne Corporation   

Bulkmatic Transport –Pineville NS TBT

2820 Nevada Blvd.

Charlotte, NC 28273

  

2820 Nevada Blvd.

Charlotte, NC 28273

PolyOne Corporation   

A & R Transport

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

  

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

PolyOne Corporation   

Katoen Natie

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

  

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

PolyOne Corporation   

DELAWARE EXPRESS

P.O. Box 97

Elkton, MD 21921

  

1280 Railcar Ave.

Edgemoor, DE 19802

PolyOne Corporation   

Logistica Integral

11905 Hayter Rd.

Laredo TX 78045

 

  

11905 Hayter Rd.

Laredo TX 78045

PolyOne Corporation   

WELLDEX DEL NORTE, S.C.

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO

 

  

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO

PolyOne Corporation   

International Impulse, Inc.

5812 Cromo Drive

El Paso, TX 79912

Attention: Abiel Carrillo

  

1251 N. Industrial Park

Nogales, AZ 85621

PolyOne Corporation    Major Prime Plastics   

300 S. Mitchell Ct.

Addison, IL 60101

PolyOne Corporation    Delaware Express – Worcester   

P@W Railroad Southbridge Street

Worcester, MA 01610

PolyOne Corporation    CSX Transflo – Tampa   

504 North 34th Street

Tampa, FL 33605

PolyOne Corporation    Truck Rail Handling   

Zone 3 Track 767

Warm Springs, CA 94539

PolyOne Corporation    Carolina Transfer   

900 N. Hoskins Road

Charlotte, NC 28216

PolyOne Corporation    NS Thoroughbred Bulk Terminal   

1901 Rossville

Chattanooga, TN 37408

PolyOne Corporation    Crisosa S.A. de C.V.   

482 West San Ysidro Blvd. 972

San Diego, CA 92173



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation    Food Express   

SPLC Code 761560

Ogden, UT 94401

PolyOne Corporation    Plastic Express   

7427 Roemead Blvd.

Pico Rivera, CA 90660

PolyOne Corporation    Plastic Express   

BNSF Clic 5020 Track 8

San Diego, CA 92121

PolyOne Corporation    General Transport   

Airlake Industrial Park

Lakeville, MN 55044

PolyOne Corporation    Nebraska Central Railroad   

1701 S. 13th Street

Norfolk, NE 68701

PolyOne Corporation    A & R Transport   

3201 St Xavier Street

Louisville, KY 40212

 

PolyOne Corporation    TennKen   

1200 E. Cherry St.

Dyersburg, TN 38025

PolyOne Corporation    MCC Transport, Inc.   

4700 Blaffer

Houston, TX 77026

PolyOne Corporation    Valleytank   

950 Boul. Cadieux

Valleyfield, Quebec J6T 6L4

 

PolyOne Corporation    FPK Realty LLC   

305 Foster Street

Littleton, MA 01460

The Colormatrix Corporation    AMCOR RIGID PLASTICS N.A.   

520 Bell Avenue

Ames, IA 50010

The Colormatrix Corporation    DEVTECH LABS, INC.   

12 Howe Drive

Amherst, NH 03031

The Colormatrix Corporation    BEMIS COMPANY, INC.   

2521 W Everrett

Appleton, WI 54914

The Colormatrix Corporation    SAPONA PLASTICS   

7039 Hwy 220 S.

Asheboro, NC 27205

The Colormatrix Corporation    GRAHAM PACKAGING   

1650 Westgate Parkway

Atlanta, GA 30336

 

The Colormatrix Corporation    PORTOLA PACKAGING, Inc.   

951 Douglas Road

Batavia, IL 60510

The Colormatrix Corporation    TRADEWIND PLASTICS   

Francisco De Goya Avenue,

Bayamon, Puerto Rico 00960

The Colormatrix Corporation    GRAHAM PET TECHNOLOGIES   

7 Technology Drive

Bedford, NH 03110



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    MOHAWK INDUSTRIES   

2118 Marlboro Road,

Bennettsville, SC 295158328

The Colormatrix Corporation    WESTERN CONTAINER CORPORATION   

1600 1st Avenue

Big Spring, TX 79720

The Colormatrix Corporation    KYDEX, LLC   

6685 Low Street

Bloomsburg, PA 17815

The Colormatrix Corporation    HUSKY CANADA   

500 Queen Street South Bolton

Canada L7E 5S5

The Colormatrix Corporation    STACKTECK SYSTEMS LIMITED   

1 Paget Road, Brampton

Canada L6T 5S5

The Colormatrix Corporation    PACIFIC PLASTICS INC.   

111 South Berry Street

Brea, CA 92821

 

The Colormatrix Corporation    NAMPAC   

1591 N. Harvey Mitchell Place,

Byan, TX 77803

The Colormatrix Corporation    MERRILL’S PACKAGING, INC.   

1529 Rollins Road

Burlingame, CA 94010

The Colormatrix Corporation    RUBBERMAID CALGARY   

4660 68th Ave. Southeast,

Calgary, Canada T2C 4N3

 

The Colormatrix Corporation    COLGATE PALMOLIVE COMPANY   

8800 Guernsey Industrial,

Cambridge, Ohio 43725

The Colormatrix Corporation    AMES TRUE TEMPER   

465 Railroad Ave.

Camphill, PA 17011

The Colormatrix Corporation    NAMPAC   

1033 North Production Road,

Cedar City, UT 84721

The Colormatrix Corporation    BIG 3 PRECISION   

2923 Wabash Avenue

Centralia, IL 62801

The Colormatrix Corporation    Bermuda Distribution, Inc   

12511 Bermuda Triangle Rd.,

Chester, VA 23836

The Colormatrix Corporation    PROGRESSIVE PLASTIC INC.   

14801 Emery Avenue

Cleveland OH 44135



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    OATEY COMPANY   

4700 West 160th Street,

Cleveland OH 44135

The Colormatrix Corporation    DEMO—DAVE RUSSELL   

18751 Cloverstone Circle,

Comelius, NC 28031

The Colormatrix Corporation    BEAULIEU OF AMERICA   

509 Fifth Avenue

Dalton, GA 30722

The Colormatrix Corporation    NAMPAC   

7 Wheeling Road

Dayton, NJ 08810

The Colormatrix Corporation    COMPOSITE TECHNOLOGIES CO   

401 North Keowee Street,

Dayton, OH 454041602

The Colormatrix Corporation    Ancos   

4813 County Drive

Disputanta, VA 23842

 

The Colormatrix Corporation    ENERGIZER PERSONAL CARE   

800 Silvr Lake Road

Dover, DE 19904

The Colormatrix Corporation    PURE TECH PLASTICS   

91 East Carmans Road

East Farmingdale, NY 11735

The Colormatrix Corporation    PREFORMS   

478 Gulf Crescent, Sydport

Industrial Park, Edwardsville,

Nova Scotia B2A 4T3

The Colormatrix Corporation    TESSY PLASTICS   

488 Ny Route 5 West

Elbridge, NY 13060

The Colormatrix Corporation    THE PLASTEK GROUP—CPD   

2425 W. 23rd Street

Erie, PA 16506

The Colormatrix Corporation    ERIE MOLDED PLASTICS INC.   

6020 W. Ridge Road

Erie, PA 16506

The Colormatrix Corporation    RIDGELINE PIPE MANUFACTURING   

2220 Nugget Way

Eugene, OR 97403

The Colormatrix Corporation    ACHILLES USA, INC.   

1407 80th Street S.W.

Everett, WA 98203

The Colormatrix Corporation    ICE RIVER SPRINGS WATER   

Grey Road #2

Feversham, Canada N0C 1C0



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    CENTREX PLASTICS LLC   

814 W. Lima Street

Findlay, OH 45840

The Colormatrix Corporation    GRAHAM PACKAGING   

7959 Vulcan Drive

Florence, KY 41042

The Colormatrix Corporation    POM WONDERFUL   

2970 S. Orange Avenue

Fresno, CA 93725

The Colormatrix Corporation    GEORGIA GULF & AFFILIATES   

Highway 51 South

Gallman, MS 39077

The Colormatrix Corporation    DIAMOND PLASTICS CORPORATION   

1212 Johnstown Road

Grand Island, NE 68803

The Colormatrix Corporation    MEADWESTVACO CALMAR   

11901 Grandview Road,

Grandview, MO 64030

 

The Colormatrix Corporation    MIDGARD, INC   

1255 Nursery Road

Green Lane, PA 18054

The Colormatrix Corporation    SURTECO   

7104 Cessna Drive

Greensboro, NC 27409

The Colormatrix Corporation    KEITH SEABOLT, DEMO   

6801 Volunteer Drive,

Greenville, TX 75402

 

The Colormatrix Corporation    MITSUBISHI POLYESTER FILM   

2001 Hood Road

Greer, SC 29652

The Colormatrix Corporation    J R Products   

90 Valley Lake Drive

Grey Court, SC 29645

The Colormatrix Corporation    ARMAL, INC.   

122 Hudson Industrial Drive,

Griffin, GA 30224

The Colormatrix Corporation    THE PLASTEK GROUP—HMD   

1015 County Home Road,

Hamlet, NC 28345

The Colormatrix Corporation    NORTHERN PIPE PRODUCTS IN   

1268 Imperial Road

Hampton, IA 50441

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

7447 Candlewood Rd.

Hanover, MD 21076



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    PORT ERIE PLASTICS   

909 Troupe Road

Harborcreek, PA 16421

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

1801 Clark Road

Harve De Grace, MD 21078

The Colormatrix Corporation    THE RODON GROUP   

2800 Sterling Drive

Hatfield, PA 19440

The Colormatrix Corporation    WESTERN CONTAINER   

110 W.L. Runnels Industri,

Hattiesburg, MS 39401

The Colormatrix Corporation    SONOCO PLASTICS, INC.   

5801 N. Lindberg Blvd.,

Hazelwood, MO 63042

The Colormatrix Corporation    GRAHAM PACKAGING   

12 Maplewood Drive

Hazleton, PA 18201

 

The Colormatrix Corporation    SIMONA AMERICA   

64 N. Conahan Drive

Hazleton, PA 18201

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

Newark Industrial Park Bl.,

Hebron, Ohio 43025

The Colormatrix Corporation    Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

 

The Colormatrix Corporation    PLASTIC TECHNOLOGIES   

1465 Timberwolfe

Holland, OH 435280964

The Colormatrix Corporation    B-SIDE PLASTICS   

4102 Veterans Drive

Houston, TX 77043

The Colormatrix Corporation    VISTA CONTAINER & CLOSURES   

4003 Leeland Street

Houston, TX 77023

The Colormatrix Corporation    DENVER PLASTICS   

560 Dahlia Street

Hudson, CO 80642

The Colormatrix Corporation    GRAHAM PACKAGING   

2515 Independence Road

Iowa City, IA 52240

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

595 Industrial Drive

Jackson, MS 39209



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494

The Colormatrix Corporation    XTEN INDUSTRIES LLC   

9600 55th Street

Kenosha, WI 53144

The Colormatrix Corporation    Reduction Engineering   

4430 Crystal Parkway

Kent, OH 44240

The Colormatrix Corporation    PORTOLA PACKAGING, Inc.   

408 Tilthammer Drive,

Kingsport, TN 37660

The Colormatrix Corporation    PALMETTO SYNTHETICS   

633 Commerce Drive,

Kingstreet, SC 29556

The Colormatrix Corporation    PALRAM   

9735 Commerce Circle,

Kutztown, PA 19556

 

The Colormatrix Corporation    EXTRUSION VINYL & PLASTIC   

1311 Godin Avenue

Leval, CANADA H7E 2T1

The Colormatrix Corporation    GRAHAM PACKAGING   

2447 Palumbo Drive

Lexington, KY 40509

The Colormatrix Corporation    ZELLER PLASTIK   

1515 Franklin Blvd.,

Libertyville, IL 60048

 

The Colormatrix Corporation    APTARGROUP, INC.   

901 Technology Way,

Libertyville, IL 60048

The Colormatrix Corporation    NAMPAC   

2160 Lithonia Industrial,

Lithonia, GA 30058

The Colormatrix Corporation    DESIGN MOLDED PLASTICS   

8220 Baveraia Road

Macedonia, OH 44056

The Colormatrix Corporation    PARAGON PACKAGING INC.   

1500 E. Broad Street,

Mansfield, TX 76063

The Colormatrix Corporation    CHROMA CORPORATION   

3900 West Dayton Street,

Mchenry, IL 60050

The Colormatrix Corporation    FERGUSON PRODUCTION, INC.   

2130 Industrial Drive,

Mcpherson, KS 67460



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    ALTIRA   

3225 N.W. 112th Street

Miami, FL 33167

The Colormatrix Corporation    SONOCO   

245 Britannia Road, Mississauga,

Ontario L4Z 4J3

The Colormatrix Corporation    RUBBERMAID HOME PRODUCTS   

3200 Gilchrist Road

Mogadore, OH 44260

The Colormatrix Corporation    MICHAEL ASCHENBRENER, DEMO   

17450 Leggett Road

Montville, OH 44064

The Colormatrix Corporation    LOMONT MOLDING, INC.   

1516 East Mapleleaf Drive

Mt. Pleasant, IA 52641

The Colormatrix Corporation    GRAHAM PACKAGING   

102 Kaad Road

Muskogee, OK 74401

 

The Colormatrix Corporation    IPEC HOLDINGS, INC.   

185 Northgate Circle

New Castle, PA 16105

The Colormatrix Corporation    SILGAN PLASTICS CORPORATION   

1858 Meca Way

Norcross, GA 30093

The Colormatrix Corporation    FOURMARK MANUFACTURING INC   

2690 Plymouth Drive

Oakville, Canada L6H 6G7

 

The Colormatrix Corporation    KIK CORPORATION   

101 Mac Intosh Blvd, Ontario,

Canada L4K 4R5

The Colormatrix Corporation    CONSTAR INTERNATIONAL   

7400 South Orange Avenue,

Orlando, FL 32809

The Colormatrix Corporation    INFINITI PLASTICS TECHNOLOGY   

5400 Commerce Drive

Padauch, KY 42001

The Colormatrix Corporation    PRETIUM PACKAGING   

2015 S. Main Street

Paris, IL 61944

The Colormatrix Corporation    MONTVILLE PLASTICS & RUBB   

15567 Main Market Rd

(Us 422), Parkman, Ohio 44080

The Colormatrix Corporation    RESILUX AMERICA LLC   

265 John Brooks Road,

Pendergrass, GA 30567



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

19101 Kapp Drive

Peosta, IA 52068

The Colormatrix Corporation    CRESLINE-WEST INC.   

3747 West Buckeye Road

Phoenix, AZ 85009

The Colormatrix Corporation    VINYLPLEX INC.   

1800 Atkinson Avenue

Pittsburg, KS 66762

The Colormatrix Corporation    AGI POLYMATRIX   

45 Downing Parkway

Pittsfield, MA 01201

The Colormatrix Corporation    LOGOPLASTE CHICAGO, LLC   

14420 Van Dyke

Painfield, IL 60544

The Colormatrix Corporation    PREFERRED PLASTICS INC.   

800 E. Bridge Street

Plainwell, MI 49080

 

The Colormatrix Corporation    PLASTIPAK PACKAGING   

4211 Amberjack Blvd.

Plant City, FL 33567

The Colormatrix Corporation    IPL PLASTICS   

140 Ruc Commerciale

Quebec, Canada G0R 2Y0

The Colormatrix Corporation    EXTRUCAN   

2155 Rue Canadien, Quebec,

Canada J2C 7V9

 

The Colormatrix Corporation    PREMIUM WATERS INC.   

1811 No. 30th Street

Quincy, IL 62301

The Colormatrix Corporation    CANTEX INC.   

130 Woodland Avenue

Reno, NV 85923

The Colormatrix Corporation    Alloy Polymers, Inc   

3310 Deepwater Terminal Rd.,

Richland, VA 23234

The Colormatrix Corporation    RING CONTAINER TECHNOLOGIES   

4689 Assembly Drive

Rockford, IL 61109

The Colormatrix Corporation    CANTEX INC.   

Old St. James Street

Rolla, MO 65401

The Colormatrix Corporation    JOHN BOMBACE, SALES TECH   

111 Ruby Court

Rutherford, CT 28139



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

480 North 5600 West

Salt Lake City, UT 84116

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

4915 Norman Road

Sandston, VA 23150

The Colormatrix Corporation    CLOSURE SYSTEMS INT’L INC   

Plant #089

Sandston, Va 23150

The Colormatrix Corporation    PIRANHA PLASTICS   

3531 Thomas Road

Santa Clara CA 95054

The Colormatrix Corporation    KIK-SoCAL INC.   

9028 Dice Road

Santa Fe Spring, CA 90670

The Colormatrix Corporation    GRAHAM PET TECHNOLOGIES   

510 E. Naches Avenue

Selah, WA 98942

 

The Colormatrix Corporation    M & G POLYMERS USA, LLC   

6951 Ridge Road, Sharon

Cernter, OH 442740590

The Colormatrix Corporation    KOHLER COMPANY   

300 South Oklahoma

Sheridan, AR 72150

The Colormatrix Corporation    MATTEL MABAMEX   

1333 30th Street

South Diego, CA 92154

 

The Colormatrix Corporation    COLORITE   

909 E Glendale Avenue

Sparks, NV 89431

The Colormatrix Corporation    ALPHA PACKAGING INC.   

1555 Page Industrial Blvd

St. Louis, MO 63132

The Colormatrix Corporation    LIQUID CONTAINER L.P.   

7100 Durand, Unit B

Sturtevant, WI 53177

The Colormatrix Corporation    MOHAWK INDUSTRIES   

106 Bankson Drive

Summerville, GA 30747

The Colormatrix Corporation    JM EAGLE   

1820 Midvale Road

Sunnyside, WA 98944

The Colormatrix Corporation   

WESTERN CONTAINER

CORPORATION

  

2205 70th Avenue East

Tacoma, WA 98424



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    PORTOLA PACKAGING, Inc.   

4 South 84th Ave, Suite A,

Taolleson, AZ 85353

The Colormatrix Corporation    WEATHERCHEM CORPORATION   

2222 Highland Road

Twinsburg, OH 44087

The Colormatrix Corporation    YOSHINO AMERICA CORPORATION   

2500 Palmer Avenue

University Park, IL 604663134

The Colormatrix Corporation    BLACKHAWK AUTOMOTIVE PLASTICS   

500 North Warpole Street

Upper Sandusky, OH 43351

The Colormatrix Corporation    ELECTRFORM INDUSTRIES   

852 Scholz Drive

Vandalia, OH 45377

The Colormatrix Corporation    COLORITE   

700 Jewel Drive

Waco, TX 76712

 

The Colormatrix Corporation    DENVER PLASTICS   

2355 Aspen Street

Wahoo, NE 68066

The Colormatrix Corporation    Dura Warehouse   

525 South Lemon Avenue,

Walnut, CA 91789

The Colormatrix Corporation    BERRY PLASTICS CORPORATION   

199 Edison Road

Washington, GA 30673

 

The Colormatrix Corporation    1769 HAWTHORNE LANE   

1769 Hawthorne Lane

West Chicago, IL 60185

 

The Colormatrix Corporation    Qualtech Technologies, Inc   

1685B Joseph Lloyd Parkway,

Willoughby, OH 44094

The Colormatrix Corporation    WEENER PLASTICS   

2201 Stantonsburg Road,

Wilson, NC 27893

The Colormatrix Corporation    INFILTRATOR SYSTEMS INC.   

1315 Enterprise Drive,

Winchester, KY 40391

The Colormatrix Corporation    ROYAL GROUP TECHNOLOGIES   

1 Royal Gate Boulevard,

Woodbridge, Canada L4I 8Z7

The Colormatrix Corporation    ROYTEC VINYL SIDING   

91 Royal Group Crescent,

Wookdbridge, Canada L4H 1X9



--------------------------------------------------------------------------------

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation    MARK BULLOCK, EQUIP TEST & RESEARCH   

2456 Monterey

Wooster, OH 44691

The Colormatrix Corporation    GRAHAM PACKAGING   

420 Emig Road

York, PA 17406

 

Consignee

 

     

Entity Name

  

Consignee

  

Location

PolyOne Corporation   

Aetna Wire & Cable

1537 Air Rail Ave.

Virginia Beach, VA 23455

   1537 Air Rail Ave., Virginia Beach, VA PolyOne Corporation   

Schick Manufacturing Inc. (also listed as American Safety Razor Company)

240 Cedar Knolls Road

Suite 401

Cedar Knolls, NJ 07927

   Cd. Obregon, Sonora, Mexico PolyOne Corporation   

CommScope, Inc. of North Carolina

3642 Highway 70 East

PO Box 879

Claremont, NC 28610-0879

Attention: Purchasing

CommScope, Inc. of North Carolina

1100 CommScope Place SE

Hickory, NC 28602

Attention: General Counsel

   6519 CommScope Road, Catawba, NC 28609 & 3642 US HWY 70 East, Claremont, NC
28610 PolyOne Corporation   

King Bros, Inc.

29101 The Old Road

Valencia, CA 91355

   29101 The Old Road, Valencia, CA 91355 PolyOne Corporation   

Amesbury Group

105 Washington Street NW

Cannon Falls, MN 55009-1150

   Bandlock Corporation, 1734 Vineyard Ave., Ontario, CA PolyOne Corporation   

Amesbury Group Inc., Extruded Products Division

105 Washington Street West

Cannon Falls, MN 55009

   105 Washington Street West, Cannon Falls, MN 55009 PolyOne Corporation   

NYX, Inc. – Levan

36667 Schoolcraft Road

Livonia, MI 48150-1175

   36667 Schoolcraft Road, Livonia, MI



--------------------------------------------------------------------------------

Entity Name

  

Consignee

  

Location

PolyOne Corporation   

OFS Fitel, LLC

10 Brightware Blvd.

Carrollton, GA 30117

   10 Brightwave Blvd., Carrollton, GA PolyOne Canada Inc.   

Prysmian Cables and Systems

425 rue St. Louis

St.-Jean sur Richelieu

Quebec, Canada J3B 1Y6

  

425 rue St-Louis, St-Jean-sur-Richelieu, Quebec, Canada J3B 1Y6

  

Prysmian Cables and Systems

569 Hwy. 28 By-Pass

Abbeville, SC 29620

  

569 Hwy 28 By-Pass, Abbeville, SC, USA 29620

PolyOne Canada Inc.   

Nexans Canada Inc.

670 Gzowski Street

Post Office Box 1203

Fergus, Ontario

Canada N1W 2W9

   670 Gzowski Street, Post Office Box 1203, Fergus, Ontario N1W 2W9 PolyOne
Corporation   

Superior Essex Communications LP

6120 Powers Ferry Road

Atlanta, GA 30339

Attention: Michael D. George – Director of Procurement

   6120 Powers Ferry Rd., Atlanta, GA 30339-2923 PolyOne Canada Inc.   

Tarkett

1001 Yamaska Street East

Franham, Quebec

Canada J2N 1J7

   1001 Yamaska Street East, Farnham, Quebec J2N 1J7 PolyOne Corporation   

Whirlpool Corporation and Maytag Corporation

2000 M-63

Benton Harbor, MI 49022

Attention: Whirlpool Procurement Designated Supplier Lead

   Findlay, OH PolyOne Corporation   

Rainin Instrument, LLC

7500 Edgewater DR Main Street

Oakland, CA 94621

Attention: Larry Johnson

   7500 Edgewater Dr., Oakland, CA PolyOne Corporation   

Nypro Inc.

Sending document and letter to Emily.Sho@nypro.com

 

   Nypro San Diego PolyOne Canada Inc.   

Plastiflex Canada, Inc.

595 Riddell Road

Orangeville, Ontario

Canada L9W 4Z5

   595 Riddell Road, Orangeville, Ontario



--------------------------------------------------------------------------------

Entity Name

  

Consignee

  

Location

PolyOne Corporation   

J.W. Speaker Corporation

N120 W19434 Freistadt Road

Germantown, WI 53022

  

N120 W 19434 Freistadt Road

Germantown, WI 53022

PolyOne Distribution Company (now known as PolyOne Corporation)   

Genesis Plastic Technologies LLC

27200 Tinkers Ct.

Glenwillow, OH 44139

Attention: Jim Mayor

   27200 Tinkers Ct., Glenwillow, OH 44139 PolyOne Corporation   

Sun Tech Industries

41958 Highway 2

Ravenna, NE 68869

Attention: Shannon Mackey

   41958 Highway 2, Ravenna, NE 68869 PolyOne Corporation   

David S. Smith (America), Inc. dba Worldwide Dispensers

78 Second Ave. South

Lester Prairie, MN 55354

Attention: Jerre Kachmar

   78 Second Ave South, Lester Prairie, MN 55354 PolyOne Corporation   

Nypro Inc.

Sending document and letter to Rhonda.main@nypro.com

 

   Nypro Asheville PolyOne Corporation   

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, CT 06053-1675

  

Stanley Works, 100 Stanley Road,

Cheraw, SC 29502

PolyOne Distribution Company (now known as PolyOne Corporation)   

Conimar Corporation

1724 N.E. 22nd Ave.

Ocala, FL 34770-4702

Attention: Audrea Allen- Purchasing Agent

   N.E. 22nd Ave., Ocala, FL 34770-4702 PolyOne Distribution Company (now known
as PolyOne Corporation)   

GW Plastics

239 Pleasant Street

Bethel, VT 05032

Attention: Scott Perkins

   239 Pleasant Street, Bethel, VT 05032 PolyOne Corporation   

Belden

2200 US Highway 27 South

Richmond, IN 47374

   North West, N St., Richmond, IN 47374 1200 West Columbia Ave., Monticello, KY
42633 PolyOne Corporation   

Panduit Corporation

18900 Panduit Drive

Tinley Park, IL 60487-3091

  

18900 Panduit Drive

Tinley Park, IL 60487-3091



--------------------------------------------------------------------------------

Entity Name

  

Consignee

  

Location

The Colormatrix Corporation    Prime Conduit   

1776 East Beamer Street,

Woodland, CA 95685

The Colormatrix Corporation    Prime Conduit   

635 East Lawn Road

Nazareth, PA 18064

The Colormatrix Corporation    Prime Conduit   

6500 South Interpace

Oklahoma City, OK 73135

The Colormatrix Corporation    Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

The Colormatrix Corporation    Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494



--------------------------------------------------------------------------------

SCHEDULE 4.28(b)

LOCATIONS OF INVENTORY AND EQUIPMENT

U.S. Locations — Owned Locations

 

Entity Name

  

Location

PolyOne Corporation

   552 Moore Road, Avon Lake, OH 44012

PolyOne Corporation

   2400 E. Devon Avenue, Elk Grove Village, IL 60007

PolyOne Corporation

   7601 North Glen Harbor Blvd., Glendale, AZ 85307

PolyOne Corporation

   1546 County Rd 1450 North, Henry, IL 61537

PolyOne Corporation

   8155 Cobb Center Drive, Kennesaw, GA 30152

PolyOne Corporation

   2104 East 223rd Street, Carson, CA 90745

PolyOne Corporation

   1675 Navarre Rd, Massillon, OH 44646

PolyOne Corporation

   733 East Water Street, North Baltimore, OH 45872

PolyOne Corporation

   80 N. West Street, Norwalk, OH 44587

PolyOne Corporation

   Route 130 and Porcupine Rd., Pedricktown, NJ 08067

PolyOne Corporation

   2700 Papin Street, St. Louis, MO 63103

PolyOne Corporation

   204 Industrial Park Drive, Sullivan, MO 63080

PolyOne Corporation

   2900 Shawnee Industrial Way, Suwanee, GA 30024

PolyOne Corporation

   1260 Carden Farm Drive, Clinton, TN 37716

PolyOne Corporation

   4250 Bells Lane, Louisville, KY 40211

PolyOne Corporation

   554 Moore Road, Avon Lake, OH

PolyOne Corporation

   33587 Walker Road, Avon Lake OH 44012

PolyOne Corporation

   4403A Pasadena Freeway – Hwy 225 W, Pasadena, TX 77503

PolyOne Corporation

   4402 Pasadena Freeway, Pasadena, TX 77503

PolyOne Corporation

   3100 North 35th Street, Terre Haute, IN 47804

PolyOne Corporation

   2513 Highland Avenue, Bethlehem, PA 18020

PolyOne Corporation

   107 Jackson Street, Dyersburg, TN 38024

PolyOne Corporation

   Highway 146, Seabrook, TX 77586

PolyOne Corporation

   2104 East 223RD Street, Long Beach, CA 90745

PolyOne Corporation

  

245 Avecor Drive

Vonore, TN 37885

PolyOne Corporation

  

833 Ridgeview Drive

McHenry, IL 60050

PolyOne Corporation

  

177 St Andre

St Remi, QC Canada

Glasforms, Inc.

  

3943 Valley East Industrial Drive (Four Building Complex)

Birmingham, AL 35217

Glasforms, Inc.

  

3968 Valley East Industrial Drive

Birmingham, AL 35217

Glasforms, Inc.

  

3850 Pinson Valley Parkway

Birmingham, AL 35217

Glasforms, Inc.

  

4410 Hampton Heights Drive

Birmingham, AL 35217



--------------------------------------------------------------------------------

Leased Locations

 

Entity Name

  

Location

PolyOne Corporation

   1414 Lowell Street, Elyria, OH 44035

PolyOne Corporation

   10100 Porter Road, LaPorte, TX 77571

PolyOne Corporation

   3160 Neil Armstrong Dr., Eagan, MN 55121

PolyOne Corporation

   7755 National Turnpike, Unit 130, Louisville, KY 40214

PolyOne Corporation

   15 Corporate Drive, North Haven, CT 06473

PolyOne Corporation

   114 Morehead Rd., Statesville, NC 28677

PolyOne Corporation

   1610 Phillips Street, Dyersburg, TN 38024

PolyOne Corporation

   11400-A Newport Drive, Rancho Cucamonga, CA 91730

PolyOne Corporation

  

3910 Third Park Way

Terre Haute, IN 47804

PolyOne Corporation

  

30 Driver Road

Brampton, ON Canada

Glasforms, Inc.

   1226 Lincoln Avenue, Suite 200, San Jose, California, 95125

Glasforms, Inc.

   155 Cleage Drive, Birmingham, AL 35217

The Colormatrix Corporation

   680 North Rocky River Drive, Berea, Ohio 44017

The Colormatrix Corporation

   7204 Burns Street, Richland Hills, TX 76118

Warehouse, Bailee and Consignee Locations

All locations listed on Schedule 4.28(a)



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
reasonably satisfactory to Agent:

 

Quarterly (as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters during each of Parent’s fiscal years)
so long as no Revolving Loans are outstanding, but prior to any borrowing under
the Agreement, Agent shall have received such items monthly for the immediately
preceding month if the request for such borrowing is more than 20 days after
such month end, or for the month prior to such immediately preceding month, if
the request for such borrowing is less than 20 days after such month end, and
monthly (as soon as available, but in any event within 30 days after the end of
each month during each of Parent’s fiscal years (other than the last month of
each fiscal quarter) at all times thereafter   

(a) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of Parent’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year (excluding comparisons to the financial statements
of any Acquired Business for any fiscal year ending prior to the fiscal year in
which such Acquired Business was acquired) and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes, and

 

(b) a Compliance Certificate.



--------------------------------------------------------------------------------

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years   

(c) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year (excluding comparisons to the financial statements of any
Acquired Business for any fiscal year ending prior to the fiscal year in which
such Acquired Business was acquired), all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and

 

(d) a Compliance Certificate.

 

as soon as available, but in any event within 60 days after the end of each of
Parent’s fiscal years,   

(e) forecasts prepared by management of Parent, in form reasonably satisfactory
to Agent, of consolidated balance sheets and statements of income or operations
and cash flows of Parent and its Subsidiaries on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

 

as soon as available, but in any event within 30 days after the end of each of
Parent’s fiscal years,

 

  

(f) a certificate summarizing the insurance coverage (specifying type, amount
and carrier) in effect for each Loan Party and its Subsidiaries and containing
such additional information as the Agent may reasonably specify.

 

if and when filed by Parent,   

(g) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to Agent pursuant hereto, and

 

(h) any other information that is provided by Parent to its shareholders
generally.



--------------------------------------------------------------------------------

10 days prior written notice of:   

(i) any change of the name of any Loan

Party (within the meaning of the Code or PPSA, as applicable) or any
jurisdiction of organization of each Loan Party at any time on and after the
Closing Date.

promptly, but in any event within 2 Business Days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default,    (j) notice of such event or condition. promptly after the
commencement thereof, but in any event within 5 days after the service of
process with respect thereto on Parent or any of its Subsidiaries,    (k) notice
of all actions, suits, or proceedings brought by or against Parent or any of its
Subsidiaries before any Governmental Authority which reasonably could be
expected to have a Material Adverse Effect. promptly after the assertion or
occurrence thereof,    (l) notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any Mortgaged Property to be
subject to any restrictions on ownership, occupancy, or transferability under
any Environmental Law. upon the request of Agent,   

(m) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

 

Promptly with the delivery thereof   

(n) any reports and other information delivered by Parent or its Subsidiaries
under the Term Loan Agreement that are not routine, and

 

(o) copies of any statement or report furnished by Parent or its Subsidiaries,
other than those related to routine administrative matters, to any holder of
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to this Schedule 5.1.

 

Together with the delivery of each Compliance Certificate pursuant to this
Schedule 5.1,    (p) a report supplementing Schedules 4.5(b), and 4.5(c),
including an identification of all owned and leased real property disposed of by
Parent or any Subsidiary thereof during such fiscal year, a description of
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

 

Monthly (no later than the 10th day of each month), unless (i) either (A) Excess
Availability is less than 15% of the Maximum Credit or (b) US Excess
Availability is less than 12.5% of the Maximum Credit or (ii) a Default or an
Event of Default has occurred and is continuing, then weekly

 

  

(a) a US Borrowing Base Certificate and a Canadian Borrowing Base Certificate,
and

 

(b) Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Borrower’s and its Subsidiaries’ Inventory, by category,
with additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting).

Monthly (no later than the 10th day of each month)   

(c) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the US
Borrowing Base or Canadian Borrowing Base, if Borrowers have not implemented
electronic reporting,

 

(e) a detailed Inventory system/perpetual report together with a reconciliation
to each Borrower’s general ledger accounts (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting),

 

(f) with respect to Inventory, such information with respect to the lower of
cost or market as Agent may request,

 

(g) a detailed calculation of Inventory categories that are not eligible for the
US Borrowing Base or the Canadian Borrowing Base, if Borrowers have not
implemented electronic reporting,



--------------------------------------------------------------------------------

  

 

(h) a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(i) a detailed report regarding each Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash,

 

(j) a detailed report identifying and calculating (i) Canadian PST (i.e.
provincial sales tax) and Canadian GST (i.e. goods and service tax) and (ii) to
the extent applicable, Canadian HST (i.e. harmonized sales tax), and

 

(k) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower’s general ledger.

Monthly (no later than the 30th day of each month)   

(l) a reconciliation of Accounts, trade accounts payable, and Inventory of each
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category.

 

Quarterly (no later than the 30th day of each quarter)   

(m) a report regarding each Borrower’s and its Subsidiaries’ accrued, but
unpaid, VAT, and

 

(n) a report setting forth the following information with respect to the
operations in Canada: (i) number of employees in Canada broken down between
sales people and non-sales people, (ii) accrued payroll expenses, (iii) accrued
employee expenses, (iv) post-retirement healthcare benefits, (v) post-retirement
employee benefits and (vi) other post-employee benefits.

 



--------------------------------------------------------------------------------

SCHEDULE 5.15

POST-CLOSING DELIVERIES

See the Post-Closing Letter Agreement by and among Agent and Borrowers dated as
of the Effective Date.



--------------------------------------------------------------------------------

SCHEDULE 6.7

CERTAIN CONTRACTUAL RESTRICTIONS

None.